     Case 5:17-cv-00220-LHK Document 1514 Filed 07/02/19 Page 1 of 232 1112


 1                          UNITED STATES DISTRICT COURT

 2                        NORTHERN DISTRICT OF CALIFORNIA

 3                                SAN JOSE DIVISION

 4

 5
        FEDERAL TRADE COMMISSION,             )   C-17-00220 LHK
 6                                            )
                            PLAINTIFF,        )   SAN JOSE, CALIFORNIA
 7                                            )
                    VS.                       )   JANUARY 15, 2019
 8                                            )
        QUALCOMM INCORPORATED, A              )   VOLUME 6
 9      DELAWARE CORPORATION,                 )
                                              )   PAGES 1112-1342
10                          DEFENDANT.        )
                                              )
11

12                            TRANSCRIPT OF PROCEEDINGS
                          BEFORE THE HONORABLE LUCY H. KOH
13                          UNITED STATES DISTRICT JUDGE

14      A P P E A R A N C E S:

15      FOR THE PLAINTIFF:        FEDERAL TRADE COMMISSION
                                  BY: JENNIFER MILICI
16                                     DANIEL J. MATHESON
                                       WESLEY G. CARSON
17                                     KENT COX
                                       NATHANIEL M. HOPKIN
18                                     PHILIP J. KEHL
                                       MIKA IKEDA
19                                600 PENNSYLVANIA AVENUE, NW
                                  WASHINGTON, D.C. 20580
20

21                     APPEARANCES CONTINUED ON NEXT PAGE

22      OFFICIAL COURT REPORTERS:        LEE-ANNE SHORTRIDGE, CSR, CRR
                                         CERTIFICATE NUMBER 9595
23                                       IRENE RODRIGUEZ, CSR, CRR, RMR
                                         CERTIFICATE NUMBER 8074
24
                 PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
25                      TRANSCRIPT PRODUCED WITH COMPUTER



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1514 Filed 07/02/19 Page 2 of 232 1113


 1

 2      APPEARANCES (CONTINUED)

 3

 4      FOR THE DEFENDANT:        KEKER, VAN NEST & PETERS
                                  BY: ROBERT A. VAN NEST
 5                                     JUSTINA K. SESSIONS
                                       EUGENE M. PAIGE
 6                                     CHRISTINA BLAIS
                                       MATAN SHACHAM
 7                                     CODY HARRIS
                                       KRISTIN HUCEK
 8                                633 BATTERY STREET
                                  SAN FRANCISCO, CALIFORNIA   94111
 9

10                                CRAVATH, SWAINE & MOORE
                                  BY: GARY A. BORNSTEIN
11                                     MICHAEL BRENT BYARS
                                       YONATAN EVEN
12                                     JORDAN D. PETERSON
                                       MING-TOY TAYLOR
13                                     DEREK SUTTON
                                       ANDREW HUYNH
14                                     ANTONY RYAN
                                  825 EIGHTH AVENUE
15                                NEW YORK, NEW YORK 10019

16

17      ALSO PRESENT:             MARK SNYDER
                                  JEFF DAHM
18                                KEN KOTARSKI

19

20

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1514 Filed 07/02/19 Page 3 of 232 1114


 1

 2

 3                              INDEX OF WITNESSES

 4      PLAINTIFF'S

 5      CARL SHAPIRO
             DIRECT EXAM BY MR. JAMES                      P.   1117
 6           CROSS-EXAM BY MR. VAN NEST                    P.   1176
             REDIRECT EXAM BY MR. JAMES                    P.   1242
 7           RECROSS-EXAM BY MR. VAN NEST                  P.   1250

 8      MONICA YANG
             VIDEOTAPED DEPOSITION                         P. 1298
 9

10      MARVIN BLECKER
             VIDEOTAPED DEPOSITION                         P. 1300
11

12      DEFENDANT'S

13      IRWIN JACOBS
             DIRECT EXAM BY MR. VAN NEST                   P. 1252
14           CROSS-EXAM BY MR. MATHESON                    P. 1279

15      DURGA MALLADI
             DIRECT EXAM BY MS. SESSIONS                   P. 1302
16           CROSS-EXAM BY MR. HOPKIN                      P. 1333
             REDIRECT EXAM BY MS. SESSIONS                 P. 1338
17

18

19

20

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1514 Filed 07/02/19 Page 4 of 232 1115


 1

 2                              INDEX OF EXHIBITS

 3                                      MARKED       ADMITTED

 4      PLAINTIFF'S

 5      6814                                         1275
        6719                                         1285
 6      6722                                         1287
        8260, 8285, 8286                             1300
 7

 8      DEFENDANT'S

 9      9276                                         1271
        9302                                         1314
10

11

12      JOINT

13      0014                                         1291
        0053                                         1298
14

15

16

17

18

19

20

21

22

23

24

25



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1514 Filed 07/02/19 Page 5 of 232 1116


 1      SAN JOSE, CALIFORNIA                           JANUARY 15, 2019

 2                             P R O C E E D I N G S

 3           (COURT CONVENED AT 9:06 A.M.)

 4                THE COURT:   GOOD MORNING, WELCOME.

 5                MR. VAN NEST:   GOOD MORNING, YOUR HONOR.

 6                THE CLERK:   PLEASE BE SEATED.

 7                THE COURT:   OKAY.   WELCOME.   LET'S HAVE YOUR NEXT

 8      WITNESS, PLEASE.

 9                MR. JAMES:   RAJ JAMES ON BEHALF OF THE FTC.

10           THE PLAINTIFFS CALL AS THEIR NEXT WITNESS

11     PROFESSOR CARL SHAPIRO.

12           MAY WE APPROACH THE COURT WITH BINDERS?

13                THE COURT:   YES, PLEASE.

14                THE CLERK:   PLEASE RAISE YOUR RIGHT HAND.

15           (PLAINTIFF'S WITNESS, CARL SHAPIRO, WAS SWORN.)

16                THE WITNESS:    I DO.

17                THE CLERK:   THANK YOU.   PLEASE BE SEATED.

18           WOULD YOU PLEASE STATE YOUR FULL NAME AND SPELL YOUR LAST

19     NAME FOR THE RECORD.

20                THE WITNESS:    CARL SHAPIRO.   S-H-A-P-I-R-O.   CARL

21      WITH A "C."

22                THE COURT:   ALL RIGHT.   TIME IS 9:07.    GO AHEAD,

23      PLEASE.

24

25



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK
        SHAPIRO  DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 6 of 232 1117


 1                               DIRECT EXAMINATION

 2      BY MR. JAMES:

 3      Q.   GOOD MORNING, PROFESSOR SHAPIRO.

 4      A.   GOOD MORNING, MR. JAMES.

 5      Q.   COULD YOU TELL US ABOUT YOUR ACADEMIC BACKGROUND?

 6      A.   YES.   I'M A PROFESSOR OF THE GRADUATE SCHOOL AT THE

 7      UNIVERSITY OF CALIFORNIA AT BERKELEY.      I'VE BEEN A PROFESSOR

 8      THERE SINCE 1990.

 9           I WAS A PROFESSOR AT PRINCETON FOR TEN YEARS BEFORE THAT.

10           MY AREA OF SPECIALTY IS THE FIELD OF INDUSTRIAL

11     ORGANIZATION WITHIN ECONOMICS, THE IMPLIED PART OF THAT FIELD

12     IS ANTITRUST ECONOMICS.

13           AND I'VE, DURING MY CAREER, I HAVE HAD EXTENSIVE

14     PUBLICATIONS IN THIS AREA AND BEEN IN ACADEMIA.

15      Q.   SO YOU'VE PUBLISHED ARTICLES ON INDUSTRIAL ORGANIZATION,

16      ECONOMICS, AND ANTITRUST ECONOMICS?

17      A.   YES, I HAVE, QUITE A FEW.

18      Q.   ROUGHLY HOW MANY?

19      A.   I WOULD SAY A HUNDRED OR SO.

20      Q.   PROFESSOR SHAPIRO, HAVE YOU HAD JOBS IN GOVERNMENT THAT

21      RELATE TO ANTITRUST LAW AND POLICY?

22      A.   YES, I HAVE.    AS INDICATED IN THE THIRD BULLET HERE, I

23      TWICE SERVED AS THE CHIEF ECONOMIST IN THE ANTITRUST DIVISION.

24      THE OFFICIAL TITLE IS DEPUTY ASSISTANT ATTORNEY GENERAL FOR

25      ECONOMICS AT THE DEPARTMENT OF JUSTICE.



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK
        SHAPIRO  DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 7 of 232 1118


 1           AND MY ROLE THERE WAS TO SUPERVISE ALL THE ECONOMISTS

 2     DOING ANALYSIS WITHIN THE ANTITRUST DIVISION AND TO ADVISE THE

 3     ASSISTANT ATTORNEY GENERAL REGARDING ANTITRUST ENFORCEMENT AND

 4     POLICY.

 5      Q.   AND APART FROM YOUR TWO TENURES AS DEPUTY ASSISTANT

 6      ATTORNEY GENERAL, HAVE YOU HAD OTHER JOBS IN GOVERNMENT THAT

 7      RELATE MORE GENERALLY TO ECONOMIC POLICY?

 8      A.   YES.    IT WOULD BE THE SECOND BULLET HERE.      RIGHT AFTER

 9      SERVING THE SECOND TIME IN THE JUSTICE DEPARTMENT, I WAS ABLE

10      TO SERVE AS A MEMBER OF THE PRESIDENT'S COUNCIL OF ECONOMIC

11      ADVISORS, CEA.    THREE MEMBERS OF THE CEA.    IT'S A SENATE

12      CONFIRMED POSITION, AND THE COUNCIL ADVISES THE PRESIDENT OF

13      THE UNITED STATES ON A WIDE RANGE OF ECONOMIC POLICY ISSUES.

14      Q.   HAVE YOU PREVIOUSLY SERVED AS AN EXPERT WITNESS IN

15      ANTITRUST MATTERS?

16      A.   YES, I HAVE.    I WOULD SAY OVER MY CAREER OF ABOUT 30 YEARS

17      OF DOING THIS, I ESTIMATE I'VE GIVEN EXPERT TESTIMONY IN COURT

18      ABOUT 20 TO 25 TIMES.

19                  MR. JAMES:   YOUR HONOR, AT THIS POINT I'D LIKE TO

20      TENDER PROFESSOR SHAPIRO AS AN EXPERT IN THE FIELD OF

21      INDUSTRIAL ORGANIZATION ECONOMICS AND ANTITRUST ECONOMICS.

22                  MR. VAN NEST:   NO OBJECTION, YOUR HONOR.

23                  THE COURT:   ALL RIGHT.   SO CERTIFIED.   GO AHEAD,

24      PLEASE.

25      BY MR. JAMES:



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK
        SHAPIRO  DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 8 of 232 1119


 1      Q.   WHY DON'T WE BRING UP THE -- CAN YOU TAKE A LOOK AT THIS

 2      DEMONSTRATIVE.    WHY DON'T WE START WITH A SUMMARY OF YOUR

 3      CONCLUSIONS.

 4           COULD YOU BRIEFLY DESCRIBE YOUR CONCLUSIONS THAT YOU

 5     REACHED IN THIS CASE TO THE COURT?

 6      A.   CERTAINLY.

 7           SO FOLLOWING THE SLIDE, YOUR HONOR, THE FIRST BULLET, THE

 8     OPINION THERE, THE CONCLUSION HAS TO DO WITH QUALCOMM'S MARKET

 9     POWER, MONOPOLY POWER IN TWO MARKETS THAT WE'LL TALK ABOUT, THE

10     MARKET FOR CDMA MODEM CHIPS AND THE MARKET FOR PREMIUM LTE

11     MODEM CHIPS, AND IT'S MY VIEW THAT QUALCOMM HAD MONOPOLY POWER

12     IN THOSE MARKETS THROUGH 2016.

13                 THE COURT:   BEGINNING WHEN?

14                 THE WITNESS:   MY ANALYSIS STARTS AROUND 2006,

15      ALTHOUGH THE MORE INTENSIVE PART OF THE ANALYSIS WOULD REALLY

16      BE 2011 TO '16.

17                 THE COURT:   OKAY.   SO YOU'RE SAYING THEY HAD MARKET

18      POWER IN THOSE TWO MARKETS STARTING IN 2006 OR REALLY STARTING

19      IN 2011?

20                 THE WITNESS:   OKAY.   WELL, THE CDMA MARKET WOULD BE

21      STARTING IN 2006.    THE PREMIUM LTE MARKET DOESN'T REALLY START

22      UNTIL 2011.

23                 THE COURT:   OKAY.   THANK YOU FOR THE CLARIFICATION.

24           GO AHEAD, PLEASE.

25                 THE WITNESS:   SO THE, THE SECOND BULLET, THIS IS



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK
        SHAPIRO  DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 9 of 232 1120


 1      REALLY THE HEART OF WHAT I'VE DONE HERE, IS ANALYZING THE

 2      EFFECTS OF THREE DIFFERENT QUALCOMM POLICIES THAT OPERATE IN

 3      CONCERT:    THE NO LICENSE, NO CHIPS POLICY, THE INCENTIVE

 4      PAYMENTS THAT QUALCOMM MAKES TO OEM'S IN SOME OF ITS LICENSING

 5      NEGOTIATIONS, AND ITS REFUSAL TO LICENSE ITS STANDARD ESSENTIAL

 6      PATENTS TO ITS MODEM CHIP RIVALS.

 7           SO LOOKING AT THESE THREE POLICIES WORKING TOGETHER, IT'S

 8     MY VIEW AND CONCLUSION THAT THEY HARMED COMPETITION IN THE

 9     MARKETS THAT I'VE JUST -- WE'VE JUST BEEN TALKING ABOUT IN

10     THOSE TWO MARKETS.

11           AND THE SUB BULLETS HERE I'LL EXPLAIN -- THIS IS WHAT I'LL

12     SPEND MOST OF MY TESTIMONY ON -- THE MECHANISM BY WHICH THAT

13     HARM TO COMPETITION OCCURRED.

14           AND SO, AGAIN, IN BRIEF SUMMARY, THE FIRST STEP OF THIS IS

15     THAT QUALCOMM, THROUGH THESE POLICIES, USED ITS MONOPOLY POWER

16     OVER MODEM CHIPS TO EXTRACT SUPRA-FRAND ROYALTIES FROM OEM'S,

17     AND I'M GOING TO USE THREE TERMS PROBABLY INTERCHANGEABLY,

18     SUPRA-FRAND ROYALTIES, UNREASONABLY HIGH ROYALTIES, OR GETTING

19     A ROYALTY SURCHARGE.

20           AND WHAT I MEAN BY ALL OF THOSE IS SIMPLY THAT QUALCOMM

21     WAS ABLE TO GET OEM'S TO PAY ROYALTIES FOR QUALCOMM STANDARD

22     ESSENTIAL PATENTS THAT WERE ABOVE THE LEVEL OF REASONABLE

23     ROYALTIES.

24           SO THAT, THAT'S THE FIRST STEP IN THE EFFECTS AND THE HARM

25     THAT I'VE IDENTIFIED TO COMPETITION.



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 10 of 232 1121


 1            AND THEN I'M GOING TO EXPLAIN HOW THE ROYALTY SURCHARGES

 2      RAISE THE COST OF QUALCOMM'S RIVALS SELLING MODEM CHIPS AND

 3      WEAKEN THEM AS COMPETITORS AND THAT, THEREFORE, FORTIFIED

 4      QUALCOMM'S MONOPOLY POWER, LED TO HIGHER PRICES, ULTIMATELY

 5      HARMING FINAL CONSUMERS.

 6            AND AS THE LAST PIECE OF THAT, I HAVE CONSIDERED THE

 7      BUSINESS JUSTIFICATIONS PUT FORWARD BY QUALCOMM AND I DON'T

 8      BELIEVE THEY PROPERLY JUSTIFY THE CONDUCT THAT THEY ENGAGED IN,

 9      THESE THREE PIECES OF CONDUCT.

10            SO THAT'S THE SECOND MAIN BULLET IN TERMS OF THE

11      CONCLUSIONS I'VE REACHED.

12            AND THE THIRD HAS TO DO WITH A SPECIFIC ARRANGEMENT THAT

13      QUALCOMM MADE WITH APPLE, PARTICULARLY IN 2013, WHERE THEY MADE

14      LARGE PAYMENTS TO APPLE IN EXCHANGE FOR APPLE USING QUALCOMM

15      CHIPS EXCLUSIVELY.

16            AND I ALSO BELIEVE THOSE HARMED COMPETITION AS WELL.

17      BY MR. JAMES:

18      Q.    PROFESSOR SHAPIRO, BEFORE WE DELVE INTO THE DETAILS OF

19      YOUR ANALYSIS, COULD YOU PROVIDE THE COURT WITH THE MARKET

20      CONTEXT IN WHICH YOUR ANALYSIS TAKES PLACE?

21      A.    SO THERE ARE, I BELIEVE, TWO ITEMS, I'LL SAY, THAT WE WANT

22      TO KEEP TRACK OF HERE:     THE MODEM CHIPS AND THE STANDARD

23      ESSENTIAL PATENTS AND REALLY HOW THEY INTERACT WITH EACH OTHER

24      IS AT THE HEART OF THIS CASE AND IS WHAT MAKES IT INTERESTING

25      TO ME, BUT ALSO MAKES THE ECONOMICS ANALYSIS, I DON'T KNOW, I



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 11 of 232 1122


 1      DON'T WANT TO SAY TRICKY, BUT THAT'S UNDERLYING WHAT'S GOING

 2      ON.

 3            AND THE MODEM CHIPS, I WOULD SAY THE KEY THING TO KEEP IN

 4      MIND IS THIS IS A MARKET THAT THERE'S RAPID TECHNOLOGICAL

 5      CHANGE, OF COURSE THAT'S COMMON IN THE WHOLE SEMICONDUCTOR

 6      SECTOR, HIGH TECH SECTOR, WHICH MEANS IN ORDER FOR COMPANIES TO

 7      PARTICIPATE AND BE EFFECTIVE COMPETITORS AT SELLING MODEM

 8      CHIPS, THEY NEED TO ENGAGE IN VERY SUBSTANTIAL R&D

 9      EXPENDITURES.

10            AND THAT MEANS THAT IN ORDER FOR THAT TO PAY, THEY HAVE TO

11      HAVE A REASONABLE PROSPECT OF EARNING MARGINS, SUFFICIENT

12      MARGINS AND SUFFICIENT VOLUMES TO RECOUP THOSE R&D INVESTMENTS.

13      NOW, IT'S RISKY.   NOT EVERYBODY WILL RECOUP.        BUT THAT'S THE

14      WAY THE INVESTMENT DECISIONS GET MADE.      SO THAT'S THE CONTEXT

15      OF MODEMS.

16            AND BECAUSE THE R&D EXPENSES ARE SO HIGH, THERE ARE VERY

17      SUBSTANTIAL SCALE ECONOMIES.     YOU REALLY CAN'T OPERATE ON A

18      VERY SMALL LEVEL AND BE IN THIS GAME BECAUSE YOU WOULDN'T BE

19      ABLE TO RECOUP YOUR R&D INVESTMENTS.

20            SO THAT'S THE SORT OF MARKET THAT -- I'M SORRY, I'LL SLOW

21      DOWN A LITTLE BIT.

22            THAT IS THE SORT OF MARKET WHERE INDUSTRIAL ORGANIZATION

23      ECONOMISTS EXPECT TO SEE A SMALL NUMBER OF FIRMS, A OLIGAPOLY,

24      NOT A LARGE NUMBER OF FIRMS, BUT WE'RE CONCERNED IN THAT CASE,

25      IF WE END UP WITH ONE FIRM OR A DOMINANT FIRM, THAT THEY COULD



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 12 of 232 1123


 1      GAIN AND PERHAPS ABUSE MONOPOLY POWER.     SO THAT'S THE MODEM

 2      CHIP BUSINESS.

 3            AND THEN SIDE BY SIDE WE HAVE THE STANDARD ESSENTIAL

 4      PATENTS, THE CELLULAR SEPS, WHICH ARE CRITICAL FOR -- FOR A

 5      CHIP MAKER TO SELL A COMPLIANT CHIP, THEY NEED TO PRACTICE

 6      THESE PATENTS, THEY'RE ESSENTIAL.

 7            AND SO THE LICENSE TO THOSE PATENTS ARE THE OTHER KEY

 8      PIECE OF THIS, AND ALONG WITH THE COMMITMENTS TO LICENSE ON

 9      FAIR AND REASONABLE TERMS WHICH QUALCOMM AND OTHERS HAVE MADE.

10            SO THOSE ARE THE TWO PIECES, MODEMS WITH SCALE ECONOMIES

11      AND WHAT AN ECONOMIST WOULD CALL THE COMPLEMENTARY INPUT OF THE

12      STANDARD ESSENTIAL PATENTS, THAT THE OEM AND THE CHIP MAKER

13      NEED THE CHIPS AND THE LICENSES FOR THE PATENTS.      THAT'S THE

14      CONTEXT.

15      Q.    LET'S MOVE TO THE NEXT DEMONSTRATIVE.

16            SO WE'VE HEARD A LOT OF REFERENCES OVER THE PAST WEEK TO

17      QUALCOMM'S NO LICENSE, NO CHIPS POLICY.     WHAT DO YOU MEAN WHEN

18      YOU REFER -- WHEN YOU USE THOSE TERMS?

19      A.    I'M REFERRING TO THE QUALCOMM POLICY THAT IF AN OEM DOES

20      NOT HAVE A LICENSE TO QUALCOMM'S CELLULAR SEPS, THEN QUALCOMM

21      WILL NOT SELL THAT OEM THEIR MODEM CHIPS.

22      Q.    ARE THERE OTHER CHALLENGE PRACTICES RELATED TO QUALCOMM NO

23      LICENSE, NO CHIPS POLICY?     I BELIEVE YOU MENTIONED SOME ON THE

24      LAST SLIDE.

25      A.    YES.   SO THIS WORKS TOGETHER WITH QUALCOMM'S REFUSAL TO



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 13 of 232 1124


 1      LICENSE ITS CELLULAR STANDARD ESSENTIAL PATENTS TO ITS RIVALS,

 2      AND THE INCENTIVE PAYMENTS THAT WERE USED IN SOME CASES TO

 3      INDUCE OEM'S TO SIGN LICENSES.

 4      Q.    AND AS AN ANTITRUST ECONOMIST, WHAT IS YOUR OVERALL

 5      CONCERN REGARDING THIS COMPLEX OF POLICIES?

 6      A.    SO THE FUNDAMENTAL CONCERN THAT ONE HAS HERE AND THAT I'VE

 7      EXPLORED IN DETAIL IS THAT QUALCOMM IS USING ITS MARKET POWER,

 8      ITS MONOPOLY POWER OVER THE CHIPS TO EXTRACT AN UNREASONABLY

 9      HIGH ROYALTY FOR THE STANDARD ESSENTIAL PATENTS, AND THAT IN

10      DOING THAT, THAT IS EFFECTIVELY A TAX OR RAISES THE COST OF ITS

11      RIVALS AND THEREBY WEAKENS THEM AS COMPETITORS AND FORTIFIES

12      QUALCOMM'S MONOPOLY POWER.

13      Q.    COULD YOU ELABORATE ON THE SECOND HALF OF THAT, LIKE

14      ASSUMING THAT QUALCOMM WAS ABLE TO USE THIS COMPLEX OF POLICIES

15      TO RAISE ROYALTY RATES, YOU KNOW, HOW WOULD THAT BE A MATTER OF

16      COMPETITION CONCERN?

17      A.    SO I HOPE IT'S CLEAR, ACTUALLY, IF A MONOPOLIST FINDS A

18      WAY TO WEAKEN ITS RIVALS BY RAISING THEIR COST, THEN THAT'S

19      GOING TO BE A COMPETITION CONCERN.      THE RIVALS WILL BE

20      DISADVANTAGED AND THE MONOPOLY POWER WILL BE GREATER.

21            SO THIS TAX OR THIS ROYALTY SURCHARGE WILL HAVE

22      SIGNIFICANT ADVERSE, OR I'LL SAY ANTICOMPETITIVE EFFECTS IF

23      QUALCOMM IS ABLE TO ACHIEVE THAT, AND WE'RE GOING TO TALK ABOUT

24      HOW THEY DID THAT.

25      Q.    IN ANALYZING THESE PRACTICES, DID YOU CONSIDER WHAT THE



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 14 of 232 1125


 1      WORLD WOULD LOOK LIKE WITHOUT THE PRACTICES?

 2      A.    YES.   SO FUNDAMENTAL TO DOING ANTITRUST ECONOMICS IN A

 3      CASE WHERE YOU'RE LOOKING AT PRACTICES, WE NEED TO -- IF WE'RE

 4      TRYING TO IDENTIFY WHAT ARE THE EFFECTS OF THE PRACTICES, WE

 5      WOULD SAY WHAT WOULD THE WORLD LOOK LIKE WITHOUT THEM AND

 6      COMPARE THAT TO WHAT WE ACTUALLY SAW.      SO WE NEED TO IDENTIFY

 7      WHAT WE CALL A COUNTER FACTUAL, MAYBE YOU'VE HEARD THE TERM BUT

 8      FOR WORLD, I'LL SAY COUNTER FACTUAL.

 9            COUNTER FACTUAL, IF QUALCOMM HAD NOT ENGAGED IN THESE

10      PRACTICES, HOW WOULD THINGS HAVE PLAYED OUT?        AND THEN DO OUR

11      BEST TO COMPARE THAT OUTCOME TO THE ONE WE SAW.       THAT'S WHAT I

12      MEAN BY EVALUATING THE EFFECTS OF THE PRACTICES.

13      Q.    AND WHAT DOES THE COUNTER FACTUAL LOOK LIKE HERE?

14      A.    SO I THINK THE CLEANEST, MAYBE EASIEST WAY TO SEE THAT IS

15      TO FIRST SUPPOSE THAT QUALCOMM HONORED ITS FRAND COMMITMENTS

16      AND LICENSED ITS CELLULAR STANDARD ESSENTIAL PATENTS TO ITS

17      MODEM CHIP RIVALS, HOW WOULD THINGS HAVE PLAYED OUT IF THEY HAD

18      OFFERED THOSE LICENSES?

19            AND IN THAT CASE, I WOULD SAY THE, THE RIVALS AND QUALCOMM

20      WOULD NEGOTIATE A LICENSE AND, OF COURSE, IF THEY COULDN'T

21      AGREE ON THE TERMS, THEN QUALCOMM COULD SUE THE RIVAL FOR

22      PATENT INFRINGEMENT AND A COURT, OR MAYBE ARBITRATION,

23      ARBITRATORS WOULD ESTABLISH THE REASONABLE ROYALTY RATE.

24            SO BARGAINING IN THE SHADOW OF THAT COURT DETERMINED RATE,

25      I WOULD EXPECT -- AND THIS IS IN THE COUNTER FACTUAL -- WE



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 15 of 232 1126


 1      WOULD EXPECT AND HAVE THAT QUALCOMM WOULD, IN FACT, LICENSE ITS

 2      PATENTS, THESE CELLULAR STANDARD ESSENTIAL PATENTS TO ITS

 3      RIVALS ON REASONABLE TERMS.

 4            SO THAT'S KIND OF THE CLEANEST FIRST WAY TO VIEW THE

 5      COUNTER FACTUAL.

 6            AND THEN THE RIVALS ARE ABLE TO COMPETE AGAINST QUALCOMM

 7      IN SELLING TO OEM'S THE MODEM CHIPS, BEARING THE COST OF THE

 8      REASONABLE ROYALTIES, BUT NOT BEARING ANY HIGHER COSTS, NOT

 9      PAYING SOME ROYALTY SURCHARGE, JUST BEARING THAT REASONABLE

10      ROYALTY COST.

11            AND THAT IS THE COUNTER FACTUAL THAT WE WILL BE COMPARING

12      THE OUT -- THE REAL WORLD TO THAT.

13      Q.    YOU TALKED ABOUT A COUNTER FACTUAL IN WHICH QUALCOMM WOULD

14      BE LICENSING ITS MODEM CHIP RIVALS; RIGHT?

15      A.    YES, THAT'S WHAT I WAS JUST TALKING ABOUT.

16      Q.    WOULD THAT EXCLUDE THE POSSIBILITY OF QUALCOMM ENTERING

17      INTO LICENSING ARRANGEMENTS WITH OEM'S AS WELL?

18      A.    NO, NO.   SO IT SEEMS -- WE WOULD EITHER -- NO.

19            SO IF QUALCOMM CHOSE TO LICENSE TO OEM'S, PERHAPS THAT

20      WOULD BE MORE EFFICIENT, AND I UNDERSTAND THAT PARTICULARLY

21      FROM MR. MOLLENKOPF'S TESTIMONY, THAT QUALCOMM HAS SOME OF

22      THEIR CELLULAR STANDARD ESSENTIAL PATENTS READ ON THE DEVICE,

23      BUT NOT ON THE CHIP.

24            SO IF THEY FOUND IT MORE EFFICIENT TO LICENSE TO THE

25      OEM'S, THAT WOULD ABSOLUTELY BE, YOU KNOW, ALLOWED.       THERE'S



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 16 of 232 1127


 1      NOTHING PREVENTING THAT FROM HAPPENING.

 2            BUT IN THAT SITUATION, THEN IN THE COUNTER FACTUAL,

 3      QUALCOMM WOULD NOT BE ALLOWED TO, TO USE THE NO LICENSE, NO

 4      CHIPS POLICY, MEANING WHEN AN OEM IS NEGOTIATING WITH -- EXCUSE

 5      ME.

 6            WHEN QUALCOMM IS NEGOTIATING WITH AN OEM, THEY WOULD NOT

 7      BE ABLE TO THREATEN WITHHOLDING CHIPS AS PART OF THAT LICENSING

 8      NEGOTIATION.

 9      Q.    LET'S BRING UP THE NEXT DEMONSTRATIVE.

10            SO WHAT WOULD NEGOTIATIONS BETWEEN QUALCOMM AND OEM'S ON

11      LICENSING LOOK LIKE IN THE BUT FOR WORLD THAT -- OR COUNTER

12      FACTUAL THAT YOU DESCRIBED?

13      A.    SO THAT'S WHAT THIS SLIDE IS INTENDED TO DEPICT.

14            THE KEY IDEA, I THINK, IS THAT IF QUALCOMM'S -- IMAGINE

15      NOW QUALCOMM LICENSING ITS CELLULAR SEPS TO AN OEM.       THEY

16      CANNOT LINK THOSE NEGOTIATIONS WITH THEIR NEGOTIATIONS OF THEIR

17      OWN CHIPS.

18            AND THE WAY I THINK IS REALLY BEST INSTRUCTIVE TO THINK

19      ABOUT THIS WHOLE THING IS THE OEM IS TRYING TO FIGURE OUT AND

20      DETERMINE WHAT ROYALTY DO THEY HAVE TO PAY QUALCOMM WHEN THEY

21      BUILD A HANDSET THAT CONTAINS A NON-QUALCOMM CHIPSET?       THAT'S

22      THE PRICE THEY'RE NEGOTIATING OVER.

23            AND IN NEGOTIATING THAT PRICE, IF THEY CAN'T AGREE ON IT,

24      THEN QUALCOMM COULD SUE THE OEM FOR PATENT INFRINGEMENT, THEY

25      COULD GO TO COURT AND GET A REASONABLE ROYALTY DETERMINED.



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 17 of 232 1128


 1            SO -- BUT QUALCOMM IS NOT ALLOWED TO RETALIATE AGAINST

 2      THAT OEM IF THEY HAVEN'T SIGNED A LICENSE OR HAVEN'T AGREED TO

 3      QUALCOMM'S PREFERRED TERMS.     QUALCOMM IS NOT ALLOWED TO

 4      RETALIATE BY WITHHOLDING CHIPS.

 5            AND LIKEWISE, IN TERMS OF THE INCENTIVES, THEY'RE NOT

 6      ALLOWED TO LINK THE INCENTIVES ON CHIP SUPPLY ARRANGEMENTS TO

 7      THE LICENSING NEGOTIATIONS.

 8            SO IT'S BASICALLY A DE-LINKING OF THE TWO NEGOTIATIONS

 9      THAT QUALCOMM WOULD THEN BE HAVING WITH AN OEM.      THE LICENSING

10      NEGOTIATIONS, WHICH IS OVER HOW MUCH DOES THE OEM HAVE TO PAY

11      QUALCOMM WHEN THEY BUILD AND SELL A DEVICE CONTAINING A

12      NON-QUALCOMM CHIPSET, THAT'S ONE NEGOTIATION.       IT DOESN'T HAVE

13      ANYTHING TO DO WITH QUALCOMM CHIPS.

14            AND THEN THE OTHER NEGOTIATION IS WHEN QUALCOMM IS SELLING

15      ITS CHIPS TO THE OEM, AND IN THAT NEGOTIATION, QUALCOMM CAN

16      ABSOLUTELY WITHHOLD THE CHIPS IF THE, IF THE OEM WON'T PAY WHAT

17      QUALCOMM WANTS FOR THEIR CHIP, INCLUDING THE RIGHT TO USE THOSE

18      CHIPS; THAT IS TO SAY, THAT PRACTICE QUALCOMM'S CELLULAR

19      STANDARD ESSENTIAL PATENT, THEN QUALCOMM DOESN'T HAVE TO SELL

20      THEM THE CHIP.   THEY SAY NO.

21            THE TWO NEGOTIATIONS ARE DE-LINKED IN THE COUNTER FACTUAL.

22            AND THE OUTCOME OF THAT THEN, WHAT'S GOING TO HAPPEN IN

23      THAT WORLD IS THAT -- AND THESE ARE THE SUB BULLETS HERE.       IN

24      THE MIDDLE BULLET, FOR THE ROYALTIES, IF THEY CAN'T AGREE ON

25      THE ROYALTIES, THE COURT WILL SET THE RATE.      SO QUALCOMM CAN



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 18 of 232 1129


 1      OBTAIN REASONABLE ROYALTIES FOR ITS STANDARD ESSENTIAL PATENTS

 2      FROM THE OEM, AND THAT'S WHAT THE OEM WOULD HAVE TO PAY

 3      QUALCOMM WHEN THEY BUILD AND SELL A HANDSET THAT CONTAINS A

 4      NON-QUALCOMM CHIPSET.

 5              SO WE EXPECT, AGAIN, REASONABLE ROYALTIES IN THAT

 6      SITUATION FOR THOSE HANDSETS.

 7              AND THEN ON THE CHIP SIDE, QUALCOMM CAN EXTRACT WHATEVER

 8      THE MARKET WILL BEAR FOR ITS CHIPS, AND IN MANY CASES THEY

 9      HAVE -- YOU KNOW, THERE'S NO GOOD ALTERNATIVES, SO I EXPECT

10      QUALCOMM TO GET A NICE MARGIN AND QUALCOMM CAN CAPTURE THE FULL

11      MARKET VALUE OF CHIPS AT A MONOPOLY PRICE.

12              AND I'LL USE THE WORD "ALL-IN PRICE" TO REFER TO WHAT

13      QUALCOMM WOULD THEN CHARGE THE OEM FOR ITS CHIP, ALONG WITH THE

14      LICENSE, IF YOU WANT TO PUT IT THAT WAY, OR ANYHOW, RIGHTS TO

15      USE THE CHIP IN ITS DEVICE.

16              SO THAT'S THE COUNTER FACTUAL AS DESCRIBED WHEN QUALCOMM

17      AND THE OEM ARE NEGOTIATING.

18              AND IT LEADS TO THE SAME ECONOMIC OUTCOME AS THE COUNTER

19      FACTUAL WHERE QUALCOMM LICENSES TO THE RIVAL.       THE KEY THING IN

20      EITHER OF THESE -- AND THIS IS THE KEY ELEMENT OF THE COUNTER

21      FACTUAL THAT WE'LL BE COMPARING TO WHAT HAPPENED -- IS WHEN AN

22      OEM BUILDS AND SELLS A DEVICE CONTAINING THE NON-QUALCOMM

23      CHIPSET, QUALCOMM RECEIVES A REASONABLE ROYALTY FOR ITS SEPS ON

24      THAT.

25              AND WHETHER QUALCOMM RECEIVES THAT ROYALTY FROM THE OEM OR



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 19 of 232 1130


 1      FROM THE RIVAL IS ECONOMICALLY IMMATERIAL.      THAT'S A

 2      FUNDAMENTAL ECONOMIC PRINCIPLE FROM THE TEXTBOOKS.      IT DOESN'T

 3      MATTER AT ALL.

 4            SO THE TAKE AWAY ON THE COUNTER FACTUAL IS QUALCOMM GETS

 5      THOSE REASONABLE ROYALTIES WHEN THE OEM IS MAKING A DEVICE THAT

 6      DOES NOT CONTAIN THEIR CHIPS.

 7      Q.    DOES THAT CONCLUDE YOUR ANALYSIS OF THE COUNTER FACTUAL?

 8      A.    HAPPILY, IT DOES.

 9      Q.    LET'S MOVE ON TO THE REAL WORLD.

10            HOW ARE LICENSING NEGOTIATIONS IN THE REAL WORLD DIFFERENT

11      FROM THE LICENSING NEGOTIATIONS YOU JUST DESCRIBED?

12      A.    OKAY.   SO I HAVE A COUPLE SLIDES HERE, YOUR HONOR, THAT GO

13      THROUGH IN A CONCEPTUAL KIND OF NUMERICAL EXAMPLE TO EXPLAIN

14      HOW THE ROYALTY SURCHARGE AFFECTS -- THE EFFECTS OF A ROYALTY

15      SURCHARGE, OR UNREASONABLY HIGH ROYALTY.

16            SO WE'RE FOCUSSING ON A SITUATION WHERE THE OEM PURCHASES

17      A MODEM CHIP FROM A RIVAL MANUFACTURER, A NON-QUALCOMM MODEM

18      CHIP, AND I JUST WANT TO SET UP WHAT THE ECONOMICS OF THAT

19      TRANSACTION LOOK LIKE IF THE ROYALTY IS AT A REASONABLE LEVEL,

20      THAT'S THIS SLIDE, AND THEN THE NEXT SLIDE IS GOING TO BE ONE

21      IF THEY'RE AT AN UNREASONABLY HIGH LEVEL.

22            GO BACK, PLEASE, TO THE PREVIOUS SLIDE.

23            SO THE KEY CONCEPT HERE, STANDARD CONCEPT IN ECONOMICS IS

24      GAINS FROM TRADE, WHICH IS HOW -- WHEN THERE'S A BUYER AND A

25      SELLER, HOW MUCH VALUE IS ADDED BY BEING ABLE TO DO A DEAL?



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 20 of 232 1131


 1      HOW BIG IS THE PIE THAT THEY GET TO SPLIT BY HAVING A

 2      TRANSACTION?

 3            SO IN MY EXAMPLE -- AND THE NUMBERS ARE PURELY

 4      ILLUSTRATIVE OR CONCEPTUAL TO GET THE CONCEPTS.      BUT SUPPOSE

 5      THAT THE OEM IS WILLING TO PAY AS MUCH AS $40 FOR THE CHIP.        IN

 6      ECONOMICS WE CALL THAT WILLINGNESS TO PAY.      I'LL USE THE TERM

 7      VALUE.   $40.

 8            AND THAT REFLECTS, YOU KNOW, HOW MUCH MONEY THEY CAN MAKE

 9      WITH THE HANDSET WITH THAT CHIP IN IT.

10            SO THAT'S THE VALUE.

11            ON THE OTHER HAND, THERE ARE SOME COSTS THAT HAVE TO BE

12      INCURRED.   THE RIVAL, LET'S ASSUME THAT THE COST OF MAKING THE

13      CHIP IS $5.     AND THERE'S A ROYALTY THAT HAS TO BE PAID TO

14      QUALCOMM, THE REASONABLE ROYALTY, ASSUMED TO BE $10.       SO

15      THAT'S -- IF YOU LOOK ON THE BAR ON THE RIGHT-HAND SIDE HERE,

16      THOSE ARE THE BLUE, THE DARKER BLUE.      THOSE ARE COSTS THAT MUST

17      BE INCURRED IF THIS TRANSACTION GOES FORWARD.

18            THOSE COSTS IN TOTAL COME TO $15.      THAT LEAVES $25 GAINS

19      FROM TRADE.

20            AND BARGAINING, THEY WOULD BARGAIN OVER THAT, AND LET'S

21      JUST STICK WITH A NEUTRAL ASSUMPTION, THEY SPLIT THE GAINS FROM

22      TRADE EQUALLY.

23            IF THAT'S THE CASE, THERE'S $25 OF GAINS FROM TRADE, SO

24      THEY EACH GET 12.50 OF SURPLUS FROM THIS TRANSACTION.

25            FOR THE RIVAL, WHAT THAT MEANS IS SINCE -- LET'S SUPPOSE,



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 21 of 232 1132


 1      TO MAKE SIMPLE, THAT THE OEM IS WRITING THE CHECK TO QUALCOMM

 2      FOR THE ROYALTY.      SO THE RIVAL, IF THEY'RE GOING TO GET 12.50

 3      OF MARGIN, THEY HAVE A $5 CHIP, THEY'RE GOING TO SELL THE CHIP

 4      FOR 17.50.      SO THAT'S GOING TO BE THE CHIP PRICE.

 5              FROM THE OEM'S POINT OF VIEW, THEY'RE GOING TO HAVE TO PAY

 6      17.50 FOR THE CHIP, THEY'RE GOING TO PAY $10 TO QUALCOMM, TO

 7      THE ALL-IN PRICE TO THE OEM IS 27.50, AND THEY HAD A $40 VALUE,

 8      THAT THEY HAD AN ALL-IN PRICE OF 27.50, SO THE BUYER GETS A

 9      SURPLUS OF 12.50.

10              AND THE SAME SURPLUS AS THE SELLER SINCE WE'RE ASSUMING

11      THAT THEY SPLIT THE GAINS EQUALLY.

12              SO THIS IS THE BASELINE WITH A REASONABLE ROYALTY.     AND

13      I'M -- YOU KNOW, THE ASSUMPTION HERE WITH MY NUMBERS IS THIS IS

14      A PROFITABLE TRANSACTION FOR BOTH SIDES AND THEY -- AND

15      QUALCOMM GETS ITS REASONABLE ROYALTY OF $10.

16              SO THE WHOLE POINT HERE IS NOW TO COMPARE THIS TO WHAT

17      HAPPENS IF WE ADD AN ADDITIONAL ROYALTY SURCHARGE THAT QUALCOMM

18      GETS?    SO THAT'S THE NEXT SLIDE.     PAR.

19      Q.      BEFORE YOU --

20      A.      OH, A QUESTION?

21      Q.      YES.    BEFORE WE GET THERE, I WANTED TO INVESTIGATE EXACTLY

22      WHAT KIND OF LEVERAGE ARE WE TALKING ABOUT THAT'S BEING BROUGHT

23      TO BEAR IN THESE LICENSING NEGOTIATIONS IN THE REAL WORLD THAT

24      WASN'T PRESENT IN THE COUNTER FACTUAL YOU DESCRIBED EARLIER?

25      A.      OKAY.    THE -- THE -- OKAY.



                              UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 22 of 232 1133


 1            IN THE REAL WORLD, THE LEVERAGE THAT WE'RE TALKING ABOUT

 2      IS THAT QUALCOMM, WHEN NEGOTIATING THE LICENSE FOR ITS STANDARD

 3      ESSENTIAL PATENTS, WOULD TELL THE OEM, IF YOU DON'T SIGN A

 4      LICENSE, WE WILL NOT SELL YOU OUR CHIPS.

 5      Q.    AND AS AN ECONOMIST, HOW WOULD YOU PREDICT THAT BRINGING

 6      THAT MODEM CHIP LEVERAGE TO BEAR ON LICENSING NEGOTIATIONS

 7      WOULD AFFECT ROYALTY RATES?

 8      A.    SO THE BARGAINING THEORY, REALLY BASIC BARGAINING THEORY

 9      WOULD TELL US THAT LEVERAGE MEANS FROM THE OEM'S POINT OF VIEW,

10      IF THEY DON'T SIGN A LICENSE, NOT ONLY WOULD THEY HAVE TO GO TO

11      COURT AND SORT IT OUT, WHICH IS FAIR ENOUGH, BUT THEY WOULD

12      LOSE ACCESS TO QUALCOMM'S MODEM CHIPS AND THAT IS GOING TO

13      IMPOSE A NUMBER OF COSTS ON THEM.

14            AND WE CAN TALK NOW OR LATER ABOUT THOSE COSTS AND WHAT

15      THE OEM'S HAVE SAID, BUT THAT'S A VERY HEAVY HAMMER THAT

16      QUALCOMM IS BRINGING DOWN, AT LEAST AS A THREAT, IN THOSE

17      NEGOTIATIONS BECAUSE THAT WOULD BE VERY COSTLY TO THE OEM'S TO

18      LOSE ACCESS TO QUALCOMM'S MODEM CHIPS.

19      Q.    YOU REFERRED TO IT BEING A VERY HEAVY HAMMER.      IS THERE

20      ANY EVIDENCE IN THIS CASE THAT SUPPORTS THAT CONCLUSION?

21      A.    YES, I THINK THERE'S BEEN A LOT OF EVIDENCE.      YOUR HONOR

22      HAS HEARD QUITE A BIT FROM A NUMBER OF OEM'S, BLACKBERRY,

23      LENOVO, HUAWEI, APPLE THAT HAVE THAT FEAR, I GUESS LET'S CALL

24      IT, OF NOT -- OF LOSING ACCESS TO QUALCOMM'S MODEM CHIPS REALLY

25      SUBSTANTIALLY SHIFTED THE NEGOTIATIONS OVER ROYALTIES AND THEY



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 23 of 232 1134


 1      FELT PRESSURED TO AGREE TO ROYALTIES HIGHER THAN THEY --

 2      SIGNIFICANTLY HIGHER THAN THEY OTHERWISE WOULD HAVE.

 3      Q.    THAT'S TESTIMONY IN EVIDENCE FROM OEM'S.

 4            DO YOU SEE ANY EVIDENCE ON THE QUALCOMM SIDE THAT SUPPORTS

 5      THAT CONCLUSION?

 6      A.    YES.   QUALCOMM, I THINK THERE'S QUITE A LOT OF EVIDENCE ON

 7      THE QUALCOMM SIDE THAT THEY WERE VERY WELL AWARE THAT QCT,

 8      THEIR CHIP BUSINESS, WAS SUPPORTING QTL TO BE ABLE TO GET

 9      HIGHER ROYALTIES BY BRINGING THIS LEVERAGE TO BEAR.

10            AND WE SEE ALSO THAT IDEA COMING UP PRETTY CLEARLY ON THE

11      TWO OCCASIONS WHEN QUALCOMM CONSIDERED SPLITTING THE COMPANY UP

12      INTO THE -- INTO A CHIP BUSINESS AND A LICENSING BUSINESS AND

13      IDENTIFIED AS A DRAWBACK TO THAT JUST, OF COURSE, ONE OF A

14      NUMBER OF FACTORS TO CONSIDER, BUT A DRAWBACK TO THAT THAT THE

15      LICENSING BUSINESS WOULD BE MUCH MORE VULNERABLE TO ATTACK IF

16      THEY DIDN'T HAVE THE CHIP BUSINESS TO HELP DEFEND THEM USING

17      THIS POLICY.

18      Q.    SO IS THE EVIDENCE YOU REVIEWED FROM OEM'S AND FROM

19      QUALCOMM CONSISTENT WITH THE PREDICTIONS THAT THE BARGAINING

20      THEORY LED YOU TO?

21      A.    YES.   SO I THINK THE EVIDENCE ACROSS THE BOARD IS

22      CONSISTENT WITH THAT.     AS I SAY, BOTH SIDES OF THE NEGOTIATIONS

23      HERE, THE OEM'S AND THE QUALCOMM -- AND QUALCOMM CLEARLY

24      EXPECTED, AND I WOULD SAY BELIEVED, THAT THIS BARGAINING --

25      THIS LEVERAGE THAT QUALCOMM BROUGHT TO BEAR ON THE CHIPS



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 24 of 232 1135


 1      SHIFTED THE LICENSING NEGOTIATIONS SUBSTANTIALLY IN QUALCOMM'S

 2      FAVOR AND LED TO A SIGNIFICANTLY HIGHER ROYALTY THAN QUALCOMM

 3      WOULD OTHERWISE HAVE BEEN ABLE TO ACHIEVE.

 4      Q.    NOW WE'VE COVERED HOW THE LEVERAGE MIGHT LEAD TO A ROYALTY

 5      SURCHARGE.

 6            COULD YOU NOW EXPLAIN WHAT THE AFFECTS OF THAT ROYALTY

 7      SURCHARGE WOULD BE ON TRANSACTIONS BETWEEN OEM'S AND QUALCOMM

 8      RIVALS?

 9      A.    OKAY.

10      Q.    WE'LL MOVE TO THE NEXT DEMONSTRATIVE?

11      A.    OKAY.   SO THAT'S WHAT THE SECOND SLIDE IS DESIGNED TO SHOW

12      YOUR HONOR, TO -- SO LET'S WALK THROUGH THE NUMBERS HERE, HOW

13      THE ECONOMICS OF THE TRANSACTION BETWEEN QUALCOMM AND -- EXCUSE

14      ME -- BETWEEN AN OEM AND A RIVAL MANUFACTURER CHANGE WHEN WE

15      ADD THE ROYALTY SURCHARGE.

16            SO IF YOU LOOK ON THE -- AT THE RIGHT-HAND SIDE HERE IN

17      RED WE'VE GOT THE ADDITIONAL ROYALTY SURCHARGE, THIS IS ON TOP

18      OF THE FRAND ROYALTY ITSELF.    SO THE -- NOW THE COSTS THAT ARE

19      ASSOCIATED WITH THIS TRANSACTION FOR THE TWO PARTIES ARE THE

20      PRODUCTION COSTS OF $5 FOR THE RIVAL, THE REASONABLE ROYALTY OF

21      $10, AND THE ROYALTY SURCHARGE ON TOP OF THAT OF $10.       SO

22      THAT'S $25 OF COSTS.    AND, THEREFORE, THE GAINS FROM TRADE

23      SHRINK DOWN TO $15.    THEY WERE PREVIOUSLY 25.

24            SO LET'S CONTINUE TO MAKE THIS SIMPLE IN THAT NEUTRAL

25      ASSUMPTION THAT THE GAINS FROM TRADE ARE SPLIT EQUALLY.       IN



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 25 of 232 1136


 1      THAT CASE, THE $15 OF GAINS FROM TRADE ARE SPLIT, EACH SIDE

 2      GETS $7.50 OF SURPLUS.    AND BY THE SAME LOGIC WE HAD BEFORE,

 3      WHAT THAT MEANS IS THAT THE PRICE OF THE MODEM CHIP IS GOING TO

 4      BE 12.50, THAT IS, THE $5 PRODUCTION COST, I SAID THE RIVAL

 5      GETS A 7.50 MARGIN, SO THE PRICE IS 12.50.

 6              BUT THEN FROM THE OEM'S POINT OF VIEW, THE ALL-IN PRICE IS

 7      THE 12.50 THEY HAVE TO PAY FOR THE CHIP, PLUS THE $20 OF

 8      ROYALTIES THEY HAVE TO PAY QUALCOMM.     SO THE ALL-IN PRICE IS

 9      32.50.

10              AND COMPARED WITH THE -- THE KEY POINT IS TO COMPARE THIS

11      TO THE PREVIOUS EXAMPLE WITH THE REASONABLE ROYALTY.       SO NOW

12      THE RIVAL IS HARMED BY $5 BECAUSE THEIR MARGIN WAS REDUCED FROM

13      7.50 TO 12.50.    THE OEM'S COSTS GO UP BY $5, THE ALL-IN PRICE

14      IS THEIR COST HERE, THEY HAVE TO PAY THE ROYALTIES AND THE CHIP

15      PRICE, THAT GOES UP BY $5.

16              SO BETWEEN THE TWO OF THEM, THE RIVAL IS HARMED BY $5, THE

17      OEM'S COST GOES UP BY $5, THAT SPLITS THE $10 SURCHARGE.

18      THEY'VE GOT TO COVER IT SOMEHOW IF THEY'RE GOING TO DO THIS

19      TRANSACTION.    IF THEY'RE SPLITTING THE GAINS FROM TRADE

20      EQUALLY, THAT'S HOW IT'S GOING TO GO, IT'S GOING TO BE SPLIT.

21              NOW, THE OEM WON'T NECESSARILY EAT THAT WHOLE $5 EXTRA

22      COST.    IN GENERAL, THEY WILL BE ABLE TO PASS SOME OF THAT ON TO

23      THEIR CUSTOMERS, PARTICULARLY IF ALL THE OTHER OEM'S ARE

24      EXPERIENCING THE SAME COST INCREASE.     PRETTY -- SO WE WOULD

25      EXPECT THAT $5 OF OEM COSTS TO BE SPLIT IN TERMS OF ULTIMATE



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 26 of 232 1137


 1      INCIDENTS BETWEEN THE OEM AND THE FINAL CONSUMERS.

 2            OKAY.    SO NOW WE'VE PRETTY MUCH GOT THE PIECES.

 3            THE EFFECT OF THE ROYALTY SURCHARGE IS TO REDUCE THE GAINS

 4      FROM TRADE ON THIS TRANSACTION, CAUSE THE OEM'S COST TO GO UP,

 5      CAUSE THE RIVAL TO GET A LOWER MARGIN, AND SOME OF THIS COST

 6      INCREASE WILL BE PASSED ON TO FINAL CONSUMERS.

 7            SO BASIC BARGAINING THEORY PREDICTS THESE CONSEQUENCES OF

 8      THE ROYALTY SURCHARGE.

 9      Q.    LET'S MOVE ON TO THE NEXT DEMONSTRATIVE.

10            SO YOU'VE BEEN FOCUSSING ON A SINGLE TRANSACTION BETWEEN

11      AN OEM AND A QUALCOMM RIVAL.

12            COULD YOU SUMMARIZE THE EFFECTS OF TRANSACTIONS BETWEEN

13      OEM'S AND QUALCOMM'S RIVALS MORE GENERALLY?

14      A.    YES.    SO WHAT I'D LIKE TO DO NOW IS PIVOT FROM THE

15      NUMERICAL EXAMPLE OF A SINGLE TRANSACTION TO REALLY TALK MORE

16      GENERALLY ABOUT THE IMPLICATIONS FOR THESE TRANSACTIONS AND THE

17      MARKET AS A WHOLE.

18            SO THE EFFECT OF THE SURCHARGE THAT QUALCOMM WAS ABLE TO

19      ACHIEVE IS TO -- HAS BEEN TO IMPOSE A BURDEN ON TRANSACTIONS

20      BETWEEN THE OEM'S AND QUALCOMM'S RIVALS.     AND TO AN ECONOMIST,

21      THESE ARE ECONOMICALLY EQUIVALENT TO A TAX ON THOSE

22      TRANSACTIONS.    AND I JUST MEAN BY THAT THERE'S A COST THAT

23      THOSE TRANSACTION PARTIES HAVE TO PAY, YOU KNOW, MUCH LIKE IF

24      THE GOVERNMENT HAS A TAX, THE BUYER AND SELLER HAVE TO --

25      TOGETHER, BETWEEN THEM, THEY HAVE TO WRITE A CHECK TO THE



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 27 of 232 1138


 1      GOVERNMENT.   AND THAT'S THE BURDEN ON THE TRANSACTION.

 2            SO THAT'S THE EFFECT OF THE ROYALTY SURCHARGE.

 3            AND THEN THE CONSEQUENCES, BOTH THE BUYERS AND SELLERS IN

 4      THOSE TRANSACTIONS ARE HARMED.     THE OEM IS THE BUYER.    THEY'RE

 5      HARMED.   THE ALL-IN PRICE GOES UP.    THE RIVALS ARE HARMED,

 6      THEY'RE GETTING SMALLER MARGIN.

 7            AND THE COMBINED HARM EQUALS THE ROYALTY SURCHARGE IF WE

 8      ALSO INCLUDE THE CONSUMERS, OKAY?

 9            SO THIS HARM IS SPLIT IN THE END BETWEEN THE RIVAL'S

10      MARGINS BEING REDUCED, THE OEM'S HAVING THEIR MARGINS REDUCED

11      SOMEWHAT, AND CONSUMERS PICKING UP SOME OF THE TAB.

12            SO THAT'S THE, THE ECONOMIC INCIDENTS OF THE ROYALTY

13      SURCHARGE.

14            AND THEN IF WE GO TO THE LAST BULLET, THERE'S AN

15      ADDITIONAL ECONOMIC EFFECT THAT I HAVEN'T IDENTIFIED.       I WAS

16      TALKING ABOUT TRANSACTIONS THAT TOOK PLACE AND HOW THEY WOULD

17      BE -- GAINS FROM TRADE WOULD BE REDUCED.

18            AS WITH ANY TAX, WHEN YOU TAX CERTAIN TRANSACTIONS, THE

19      QUANTITY WILL FALL.   THE NUMBER OF TRANSACTIONS WILL FALL

20      BECAUSE SOME TRANSACTIONS WILL NOT HAVE ENOUGH GAINS FROM TRADE

21      TO BEAR THE BURDEN OF THE TAX.

22            SO WE WILL ALSO EXPECT TO SEE A REDUCTION IN THE NUMBER OF

23      TRANSACTIONS TAKING PLACE, THAT IS, OEM'S PURCHASING MODEM

24      CHIPS FROM QUALCOMM'S RIVALS, AND THAT IS GOING TO CAUSE

25      FURTHER HARM TO THE RIVALS, OEM'S, AND CONSUMERS.      THE RIVALS



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 28 of 232 1139


 1      PERHAPS MOST CLEARLY BECAUSE THEY'RE SELLING FEWER CHIPS.

 2      THEY'RE MAKING LOWER MARGINS ON THE CHIPS THEY SELL, AND

 3      THEY'RE SELLING FEWER CHIPS.

 4            OEM'S AND CONSUMERS, THERE WOULD BE SOME TRANSACTIONS, IF

 5      QUANTITY GOES DOWN, THAT WOULD BE ASSOCIATED WITH PRICE GOING

 6      UP AND SOME FURTHER HARMS.

 7            SO THOSE ARE THE EFFECTS OF THE ROYALTY SURCHARGE ON

 8      THINKING BROADLY ABOUT THE TRANSACTIONS TAKING PLACE BETWEEN

 9      OEM'S AND QUALCOMM'S RIVALS.

10      Q.    YOU'VE READ THE FIRST DAY'S TRIAL TRANSCRIPT; RIGHT?

11      A.    YES, I HAVE.

12      Q.    AND DID YOU READ MR. VAN NEST'S STATEMENT ABOUT QUALCOMM'S

13      POLICY OF NOT LICENSING RIVAL CHIP MAKERS?

14      A.    I DID.

15      Q.    HE SAID, "IT ALLOWS CHIP MAKERS TO COMPETE WITHOUT PAYING

16      ANY MONEY TO QUALCOMM, SO THE CHIP MAKERS, ARE IN EFFECT, FREE

17      RIDING.   THEY'RE NOT TAKING A LICENSE.      THEY'RE ALSO NOT PAYING

18      ANY ROYALTIES."

19            HOW DO YOU RESPOND TO THAT?

20      A.    I RESPOND BADLY TO THAT.     THAT IS INCORRECT AS A MATTER OF

21      ECONOMICS.     I THINK YOU CAN SEE THAT I WORK THROUGH THE

22      ECONOMIC EFFECT OF THE REFUSAL TO LICENSE, QUALCOMM'S REFUSAL

23      TO LICENSE TO THE RIVALS.

24            AND THE PROBLEM -- THE REASON THIS IS INCORRECT IS THE

25      OEM -- EXCUSE ME.



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 29 of 232 1140


 1            WHEN THE RIVALS -- THEY'RE NOT PAYING THE LICENSE, THEY'RE

 2      NOT PAYING THE ROYALTIES DIRECTLY TO QUALCOMM.      BUT WHEN THEY

 3      SELL THE CHIPS, THEIR CUSTOMERS HAVE TO PAY AN UNREASONABLY

 4      HIGH ROYALTY TO QUALCOMM.    THAT IS ECONOMICALLY EQUIVALENT TO

 5      THE RIVALS THEMSELVES HAVING TO PAY THAT UNREASONABLY HIGH

 6      ROYALTY.   IT DOESN'T MATTER WHICH SIDE OF THE TRANSACTION IS

 7      PAYING THE TAX, THE ECONOMICS ARE EXACTLY THE SAME.

 8            SO THIS IS JUST DEAD WRONG TO SAY THEY'RE FREE RIDING.

 9      THEY ARE BEING HARMED, THE RIVALS ARE BEING HARMED BECAUSE OF

10      THE SURCHARGE THAT THEIR CUSTOMERS HAVE TO PAY.

11      Q.    LET'S MOVE TO THE NEXT DEMONSTRATIVE.

12            SO QUALCOMM HAS ALSO MADE AN ARGUMENT THAT EVEN IF THEY

13      GOT A ROYALTY SURCHARGE, IT WOULD NOT DISADVANTAGE THEIR RIVALS

14      RELATIVE TO THEM.

15            QUALCOMM'S EXPERT, PROFESSOR NEVO, HAS WRITTEN "PROFESSOR

16      SHAPIRO'S THEORY IS FLAWED BECAUSE ANY ALLEGED TAX WOULD NOT

17      DISPROPORTIONATELY AFFECT THE DEMAND FOR QUALCOMM'S RIVAL'S

18      CHIPS RELATIVE TO THE DEMAND FOR QUALCOMM'S CHIP.      THE TAX IS

19      CHIP-AGNOSTIC AND NON-DISCRIMINATORY.     ANY TAX WOULD APPLY

20      EQUALLY TO PURCHASES OF QUALCOMM'S CHIPS AND RIVALS' CHIPS."

21            AND HOW DO YOU RESPOND TO THAT ARGUMENT?

22      A.    WELL, I'M SORRY TO SAY THIS IS ALSO INCORRECT.

23            THE -- AND I THINK THE EASIEST WAY TO SEE THAT, YOUR

24      HONOR, IS TO GO BACK AND LOOK AT WHAT I JUST DID AND COMPARE IT

25      TO WHEN QUALCOMM SELLS ITS CHIPS.



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 30 of 232 1141


 1            SO WE JUST WENT THROUGH THE SURCHARGE IS A BURDEN ON

 2      TRANSACTIONS BETWEEN QUALCOMM -- EXCUSE ME -- BETWEEN THE OEM

 3      AND QUALCOMM'S RIVALS, AND IT REDUCES THE GAINS FROM TRADE BY

 4      THE AMOUNT OF THE SURCHARGE.

 5            LET'S THINK NOW ABOUT THE TRANSACTIONS BETWEEN QUALCOMM

 6      AND AN OEM, OKAY?   BECAUSE PROFESSOR NEVO IS SAYING THAT THE

 7      TAX IS CHIP-AGNOSTIC, NON-DISCRIMINATORY.

 8            WELL, THE ROYALTY SURCHARGE DOES NOT REDUCE THE GAINS FROM

 9      TRADE BETWEEN QUALCOMM AND THE OEM IN THE SAME MANNER BECAUSE

10      THEY'RE NOT PAYING -- BECAUSE QUALCOMM IS THE RECIPIENT OF THE

11      ROYALTIES, OKAY?    IT'S A FUNDAMENTAL DIFFERENCE.

12            WHEN AN OEM BUYS A CHIP FROM A RIVAL, THE TWO OF THEM

13      TOGETHER HAVE TO WRITE A CHECK TO QUALCOMM.

14            WHEN AN OEM BUYS A CHIP FROM QUALCOMM, THERE'S NO MONEY

15      GOING OUT TO THIRD PARTIES.

16            IF YOU WANT TO THINK ABOUT THIS AS QUALCOMM'S CHIP

17      DIVISION IS BEARING THE COST OF THOSE ROYALTIES LIKE ITS RIVALS

18      ARE, THAT'S OKAY.   BUT THEN THERE'S AN EQUAL OFFSETTING BENEFIT

19      OR REVENUE TO QUALCOMM'S LICENSING DIVISION BECAUSE THEY'RE THE

20      RECIPIENT OF THE ROYALTY.

21            SO THAT'S JUST FUNDAMENTALLY DIFFERENT BETWEEN THE TWO

22      TRANSACTIONS, AND THAT'S ACTUALLY CLEAREST WHEN WE THINK ABOUT

23      TRANSACTIONS THAT EXPAND THE MARKET FOR MODEM CHIPS.

24            SO IT'S JUST NOT CORRECT TO SAY THAT, THAT A ROYALTY

25      SURCHARGE IS -- AFFECTS THESE TWO TYPES OF TRANSACTIONS



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 31 of 232 1142


 1      EQUALLY.    IT'S A MISTAKE.

 2      Q.      LET'S TURN TO THE NEXT DEMONSTRATIVE.    SO FAR WE'VE BEEN

 3      FOCUSSING ON HOW THE ROYALTY SURCHARGE AFFECTS GAINS FROM

 4      TRADE.

 5              WHAT ARE THE COMPETITIVE EFFECTS OF THE ROYALTY SURCHARGE

 6      ON THE MARKET AS A WHOLE, INCLUDING ON QUALCOMM?

 7      A.      OKAY.   SO THIS IS REALLY THE BOTTOM LINE IN TERMS OF THE

 8      COMPETITIVE EFFECTS, THE CONCERNS FOR ANTITRUST OF THIS SET OF

 9      PRACTICES.

10              I THINK I'VE ALREADY ESTABLISHED OR EXPLAINED THAT THE

11      ROYALTY SURCHARGE RAISES THE COST OF QUALCOMM'S RIVALS, WEAKENS

12      THEM.    THAT'S, I GUESS, IMMEDIATE TO AN ANTITRUST ECONOMIST.

13      IF THESE RIVALS HAVE HIGHER COSTS, THEY'RE GOING TO BE LESS

14      EFFECTIVE COMPETITORS, MEANING THEY'RE GOING TO HAVE TO PASS ON

15      THOSE COSTS TO SOME DEGREE TO THEIR -- IN THEIR PRICES, AND

16      THAT MAKES THEM LESS EFFECTIVE COMPETITORS.

17              SO RIVALS ARE WEAKENED.   THIS INEVITABLY FORTIFIES

18      QUALCOMM'S MONOPOLY POWER.

19              AND THAT HAS ADVERSE EFFECTS ON COMPETITION IN THE SHORT

20      RUN AND THE LONG RUN.     THE SHORT RUN, WE'RE GOING TO END UP

21      WITH HIGHER ALL-IN PRICES FOR THE CHIPS, BASICALLY HIGHER COSTS

22      FOR THE OEM'S.

23              AND IN THE LONG RUN -- WE'RE STILL AT THE PREVIOUS RUN --

24      THE LONG RUN, I HAVEN'T TALKED ABOUT THAT, BUT IT'S INEVITABLE

25      THAT SINCE THE RIVALS ARE HAVING THEIR MARGINS SQUEEZED ON THE



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 32 of 232 1143


 1      CHIPS THEY'RE SELLING, THEIR MARGINS ARE BEING REDUCED AND

 2      THEY'RE SELLING FEWER CHIPS, THAT THE OPERATING PROFITS THEY

 3      CAN EARN FROM BEING IN THIS BUSINESS ARE REDUCED AND THAT IS

 4      GOING TO INEVITABLY REDUCE THEIR INCENTIVES TO MAKE R&D

 5      INVESTMENTS.

 6            NOW, THERE'S A LOT OF OTHER FACTORS THAT AFFECT R&D

 7      INVESTMENT, BUT THERE IS A MINUS, THIS IS KIND OF A HEADWIND,

 8      IF YOU WILL, THAT THEY'LL BE FACING.

 9            SO THAT'S THE SHORT RUN AND THE LONG RUN ADVERSE EFFECTS

10      ON COMPETITION.

11            AND THEN I WANT TO EMPHASIZE THAT THE HIGHER PRICES ARE

12      NOT JUST THE PRICES FOR THE RIVAL MODEM CHIPS, BUT QUALCOMM'S

13      PRICES ARE ALSO GOING TO GO UP, AND I HAVEN'T MADE THAT POINT

14      YET, SO LET ME EXPLAIN WHY.

15            AND IT'S THE ALL-IN PRICES THAT MATTER, BECAUSE THAT'S

16      WHAT AFFECTS THE OEM'S COSTS.

17            WHY WILL QUALCOMM'S ALL-IN PRICES GO UP?      WELL, THERE'S

18      TWO REASONS.   FIRST, THEY'VE GOT RIVALS WHO ARE WEAKENED AND

19      CHARGING HIGHER ALL-IN PRICES BECAUSE THEY'RE HAVING TO PAY THE

20      SURCHARGE.   SO AS A GENERAL RULE, WHEN YOUR COMPETITORS RAISE

21      THEIR PRICE, IT TENDS TO GIVE A FIRM INCENTIVE TO RAISE HIS

22      PRICE AS WELL IN OLIGOPOLIES, AND IN ADDITION TO THAT, QUALCOMM

23      IS LESS KEEN TO COMPETE TO WIN BUSINESS FROM ITS COMPETITORS

24      BECAUSE EVEN WHEN IT LOSES, IT GETS A ROYALTY SURCHARGE.

25            AND SO THAT'S ANOTHER REASON WHY QUALCOMM WILL NOT BE AS



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 33 of 232 1144


 1      AGGRESSIVE IN PRICING AND WILL TEND TO RAISE ITS ALL-IN PRICES

 2      DUE TO THE ROYALTY SURCHARGE.

 3            SO FROM THE POINT OF VIEW OF COMPETITION AND THE COST

 4      HERS, THE OEM'S, I WOULD EXPECT THE PREDICTION HERE WOULD BE

 5      THAT THE EFFECT OF THIS IS TO CAUSE ALL-IN MODEM PRICES TO GO

 6      UP FOR THE QUALCOMM MODEMS AND THE RIVAL MODEMS.

 7            AND THAT IN TURN IS GOING TO GET PASSED THROUGH TO

 8      CONSUMERS BECAUSE THIS IS ACROSS THE BOARD, THIS IS ALL THE

 9      OEM'S, AND SO WE'RE GOING TO HAVE PASS THROUGH SO THE FINAL

10      CONSUMERS WILL BE HARMED AS WELL.

11            SO WHEN YOU PUT ALL THIS TOGETHER, WE GET REALLY THE FULL

12      PANOPLY OF ANTICOMPETITIVE CONCERNS THAT ONE HAS IN

13      MONOPOLIZATION CASES, WEAKENED RIVAL, FORTIFIED MONOPOLY POWER,

14      TENDENCY TO DISCOURAGE RIVALS FROM INVESTING, EITHER PUSHING

15      THEM TO EXIT OR DISCOURAGE ENTRY, HIGHER PRICES FOR CONSUMERS,

16      FOR DIRECT CUSTOMERS, AND HARM PASSED DOWNSTREAM TO FINAL

17      CONSUMERS.   THOSE ARE THE EFFECTS OF THESE THREE POLICIES

18      WORKING TOGETHER.

19      Q.    SO YOU'VE BEEN ANALYZING QUALCOMM'S USE OF MODEM CHIP

20      LEVERAGE TO OBTAIN A ROYALTY SURCHARGE ON TRANSACTIONS BETWEEN

21      RIVALS AND OEM'S.

22            IS IT MATERIAL TO YOUR ANALYSIS THAT THE SURCHARGE TAKES

23      THE FORM OF A ROYALTY AS OPPOSED TO BEARING ANOTHER LABEL?

24      A.    NO, IT DOES NOT MATTER.    I THINK ONE WAY TO SEE THAT MOST

25      CLEARLY IS TO THINK OF A HYPOTHETICAL WHERE A MONOPOLIST TELLS



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 34 of 232 1145


 1      ITS CUSTOMER, IF YOU WANT MY PRODUCT, THEN AS A CONDITION, YOU

 2      NEED TO PAY ME A FEE EVERY TIME YOU BUY A PRODUCT FROM MY

 3      COMPETITORS.

 4            THAT WOULD BE, I WOULD THINK, BLATANTLY ANTICOMPETITIVE BY

 5      RAISING THE COSTS OF THE RIVALS AND DISCOURAGING CUSTOMERS FROM

 6      PURCHASING FROM THE RIVALS.

 7            THAT IS ECONOMICALLY EQUIVALENT TO WHAT WE'VE GOT HERE

 8      WITH THE ROYALTY SURCHARGE BECAUSE THE REASONABLE ROYALTIES

 9      QUALCOMM IS ENTITLED TO BECAUSE OF THEIR PATENTS.

10            BUT THE ROYALTY SURCHARGE, THAT IS DISCONNECTED FROM THEIR

11      R&D AND INVENTIONS -- LET ME RESTATE THAT.

12            THAT IS DISCONNECTED FROM THE STANDARD ESSENTIAL PATENTS.

13      THAT'S AN EXTRA PIECE.    AND SO IT REALLY OPERATES JUST LIKE

14      THIS NAKED TAX IN MY HYPOTHETICAL TO RAISE RIVALS' COSTS AND

15      HARM COMPETITION.

16            AND THE FACT THAT IT'S CALLED A ROYALTY DOESN'T CHANGE

17      THOSE ECONOMICS.    BECAUSE I REALLY WANT TO EMPHASIZE, THE

18      REASONABLE ROYALTY, THEY'RE TOTALLY ENTITLED TO THOSE.       IT'S --

19      WE'RE TALKING ABOUT SOMETHING ABOVE AND BEYOND THAT, AND THAT

20      OPERATES LIKE THIS NAKED TAX.

21      Q.    HAVE YOU ENCOUNTERED ANY EXAMPLES OF A NAKED TAX?

22      A.    YES.   A CASE -- THERE WAS A CASE IN THE 1990S WHERE

23      MICROSOFT HAD A PRACTICE, THE MONOPOLY IN THAT CASE WAS

24      MICROSOFT'S MONOPOLY OVER THE WINDOWS OPERATING SYSTEM THAT

25      THEY WERE LICENSING TO COMPUTER OEM'S, AND THEY HAD A PRACTICE



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 35 of 232 1146


 1      WHERE THEY -- AN OEM HAD TO PAY MICROSOFT A LICENSE FEE ON

 2      EVERY COMPUTER THEY SHIPPED, WHETHER IT HAD WINDOWS OR NOT.

 3            AND SO THAT BASICALLY MEANT THEY HAD TO PAY ON A COMPUTER

 4      THAT DIDN'T HAVE WINDOWS.

 5            AND THE JUSTICE DEPARTMENT OBJECTED TO THAT AND THEY ENDED

 6      UP WITH A SETTLEMENT, I GUESS A CONSENT DECREE, THIS IS AROUND

 7      1994, '95, AND MICROSOFT STOPPED THAT PRACTICE.

 8      Q.    YOU'VE DONE THIS WHOLE ANALYSIS.     YOU'RE AWARE THAT

 9      QUALCOMM'S OFFERED VARIOUS BUSINESS JUSTIFICATIONS FOR ITS

10      PRACTICES?

11      A.    YES, I AM.

12      Q.    AS AN ANTITRUST ECONOMIST, JUST TAKING A STEP BACK, HOW DO

13      YOU THINK ABOUT BUSINESS JUSTIFICATIONS?

14      A.    WELL, WHEN EVALUATING BUSINESS JUSTIFICATION, WE ARE

15      LOOKING FOR A LEGITIMATE, PROCOMPETITIVE OBJECTIVE THAT THE

16      COMPANY IS TRYING TO ACHIEVE THAT CANNOT BE ACHIEVED BY LESS

17      RESTRICTIVE MEANS.

18      Q.    AND HAVE YOU CONSIDERED THE BUSINESS JUSTIFICATIONS THAT

19      QUALCOMM HAS PROFFERED?

20      A.    I HAVE.

21      Q.    AND WHAT CONCLUSION HAVE YOU REACHED REGARDING THOSE

22      BUSINESS JUSTIFICATIONS?

23      A.    I DON'T BELIEVE THEY MEET THE STANDARD; THAT IS, THEY

24      DON'T REALLY QUALIFY ACCORDING TO THE -- AS MEETS THE STANDARD

25      I JUST DESCRIBED.



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 36 of 232 1147


 1            AND WHAT I MEAN IS AS I UNDERSTAND THE GIST OF THEIR

 2      BUSINESS JUSTIFICATIONS, IS THAT WITHOUT THESE PRACTICES, THEY

 3      COULD NOT OBTAIN REASONABLE RETURNS ON EITHER THEIR MODEM CHIPS

 4      OR THEIR STANDARD ESSENTIAL PATENTS.

 5            AND SO THESE PRACTICES ARE JUSTIFIED ON THAT BASIS.

 6      Q.    HAVE YOU READ THE TRANSCRIPT FROM LAST FRIDAY WHEN

 7      MR. MOLLENKOPF WAS ON THE STAND?

 8      A.    YES, I HAVE.

 9      Q.    AND HE PROFFERED A BUSINESS JUSTIFICATION FOR QUALCOMM'S

10      NO LICENSE, NO CHIPS POLICY.      DID YOU FIND THAT CONVINCING?

11      A.    NO, I DID NOT.

12      Q.    HE SAID THAT, YOU KNOW, QUOTE -- OR RATHER, HE WAS ASKED,

13      "IF YOU ATTEMPTED TO PRICE THE FULL VALUE OF I.P. INTO YOUR

14      CHIPS, WOULD YOU BE ABLE TO RECOVER ON THE PATENTED INVENTIONS

15      THAT ARE OUTSIDE THE CHIPS?"

16            AND HE ANSWERED, "NO, NOT UNLESS WE LICENSED TO OTHER

17      PEOPLE AS WELL."

18            SO HOW DO YOU THINK ABOUT THIS?

19      A.    WELL, I GUESS I'M LOOKING TO SEE WHERE QUALCOMM'S PRACTICE

20      IS NECESSARY TO GET EITHER REASONABLE ROYALTIES ON THE STANDARD

21      ESSENTIAL PATENTS OR, YOU KNOW, A MARKET -- MARKET VALUE FOR

22      THEIR CHIPS, OKAY, WHATEVER THE MARKET WILL BEAR FOR THE CHIPS

23      BECAUSE THEY ARE A LEADER IN CHIPS, AND THEY HAVE VERY GOOD

24      ENGINEERS.

25            SO THE PROBLEM WITH WHAT HE SAID IS IF YOU LOOK AT THE



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 37 of 232 1148


 1      COUNTER FACTUAL I'VE DESCRIBED, WITHOUT THESE POLICIES,

 2      QUALCOMM CAN GET EXACTLY THAT, WHICH IS IF THEIR CHIP IS GREAT,

 3      THEY CHARGE WHAT THEY WANT FOR THE CHIP.     NOTHING IS PREVENTING

 4      THEM FROM DOING THAT.    AND THEY GET REASONABLE ROYALTIES ON THE

 5      PATENTS.

 6            SO HE SEEMED TO SAY THAT WHEN THEY'RE SELLING THEIR CHIP

 7      TO AN OEM, JUST CHARGING FOR THE CHIP TOGETHER WITH THE RIGHT

 8      TO USE IT SOMEHOW WOULDN'T BE ENOUGH AND THEY'D HAVE TO LICENSE

 9      SOMEBODY ELSE.

10            WELL, I AGREE THEY DO NEED TO LICENSE THE OEM WHEN THE OEM

11      IS MAKING A DEVICE THAT CONTAINS A NON-QUALCOMM CHIP.

12            BUT THERE'S NO REASON -- THEIR POLICIES ARE NOT NECESSARY

13      TO ENTER INTO SUCH A LICENSE ON REASONABLE TERMS AND, IN FACT,

14      THEIR POLICIES ARE DESIGNED TO EXTRACT UNREASONABLE TERMS ON

15      THAT VERY -- ON THOSE VERY TRANSACTIONS.

16            SO I DON'T THINK IT HOLDS UP IN TERMS OF ECONOMICS, WHAT

17      HE SAID.

18      Q.    LET'S MOVE ON TO THE NEXT DEMONSTRATIVE.

19            AND LET'S TURN TO YOUR OPINIONS ON MARKET DEFINITION AND

20      MONOPOLY POWER.

21            ACTUALLY, JUST TO BE CLEAR, WHEN YOU AS AN ECONOMIST THINK

22      ABOUT MONOPOLY POWER, WHAT ARE YOU THINKING ABOUT?

23      A.    SO AS AN INDUSTRIAL ORGANIZATION ECONOMIST, WE TALK ABOUT

24      MARKET POWER, FIRST HAVING MARKET POWER, AND THEN IF THEY HAVE

25      A SUBSTANTIAL DEGREE OF MARKET POWER, WE WOULD TEND TO CALL IT



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 38 of 232 1149


 1      MONOPOLY POWER, AND IT REALLY MEANS THE COMPANY HAS SUFFICIENT

 2      POWER THAT, THROUGH SOME UNILATERAL CONDUCT, THEY COULD

 3      POTENTIALLY HARM COMPETITION.

 4            AND THAT GOES ALONG WITH REALLY CUSTOMERS NOT HAVING GOOD

 5      ALTERNATIVES TO WHAT THEY OFFER, OR LIMITED ALTERNATIVES.

 6      Q.    AND HOW DO ANTITRUST ECONOMISTS EVALUATE THE PRESENCE OR

 7      ABSENCE OF MONOPOLY POWER?

 8      A.    SO THERE'S REALLY KIND OF TWO ROOTS.      ONE IS LOOKING FOR

 9      DIRECT EVIDENCE OF THE POWER, OKAY?      AND SO DIRECT EVIDENCE.

10            AND THEN THE OTHER IS A STRUCTURAL APPROACH WHERE WE WOULD

11      DEFINE THE MARKET, MEASURE MARKET SHARES, AND HIGH MARKET

12      SHARES WOULD TEND TO BE MORE INDICATIVE OF MONOPOLY POWER, AND

13      THEN CHECK ENTRY CONDITIONS BECAUSE IN SOME CASES A HIGH MARKET

14      SHARE DOES NOT IMPLY MONOPOLY POWER BECAUSE IF IT'S A MARKET

15      THAT'S VERY EASY TO GET INTO.

16            SO THAT STRUCTURAL APPROACH HAS THOSE THREE STEPS, DIRECT

17      AND THEN STRUCTURAL.

18      Q.    AND WHICH OF THESE APPROACHES DID YOU USE IN THIS CASE?

19      A.    I USED BOTH APPROACHES TO EACH OF THE TWO MARKETS THAT

20      WE'RE GOING TO BE LOOKING AT, WHICH IS CDMA MODEM CHIPS AND

21      PREMIUM LTE MODEM CHIPS.

22      Q.    AND UNDER THE STRUCTURAL APPROACH THAT YOU DESCRIBED, WHAT

23      TOOLS DO ANTITRUST ECONOMISTS USE TO DEFINE RELEVANT MARKETS?

24      A.    SO THE IDEA OF THE RELEVANT MARKET IS TO IDENTIFY -- IS TO

25      FIND REASONABLE SUBSTITUTES FOR THE PRODUCTS OF THE FIRM IN



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 39 of 232 1150


 1      QUESTION.

 2            AND WE CAN DO THAT BY EITHER LOOKING AT GENERALLY

 3      QUALITATIVE EVIDENCE ABOUT WHAT CUSTOMERS SAY ABOUT

 4      SUBSTITUTES, AND ALSO BY THIS TECHNIQUE CALLED THE HYPOTHETICAL

 5      MONOPOLIST TEST, WHICH WE CAN PERFORM TO IDENTIFY A SET OF

 6      REASONABLE SUBSTITUTES.

 7      Q.    AND HOW DOES THE HYPOTHETICAL MONOPOLIST TEST DO THAT?

 8      A.    THE HYPOTHETICAL MONOPOLIST TEST IDENTIFIES A SET OF

 9      CANDIDATE PRODUCTS THAT WE'RE TESTING TO SEE IF IT'S A RELEVANT

10      MARKET.

11            SO IN OUR CASE, THIS WILL BE CDMA MODEM CHIPS, FOR

12      EXAMPLE, AND ASKS IF A MONOPOLIST CONTROLLED ALL OF THOSE

13      PRODUCTS, WAS THE ONLY ONE SUPPLYING IT -- THAT'S THE

14      HYPOTHETICAL MONOPOLIST -- WOULD THE PRICE BE SIGNIFICANTLY

15      HIGHER THAN WOULD RESULT IF WE HAD COMPETITION WITHIN THAT

16      PRODUCT CATEGORY?

17            AND IF THE PRICE BETWEEN -- IF THE PRICE DIFFERENCE

18      BETWEEN MONOPOLY AND COMPETITION IS SIGNIFICANT, THEN THAT

19      GROUP OF PRODUCTS PASSES THE TEST AND QUALIFIES AS A RELEVANT

20      PRODUCT MARKET UNDER THIS METHODOLOGY.

21      Q.    AND WHICH MARKETS HAVE YOU EXAMINED AS PART OF YOUR

22      ANALYSIS?

23      A.    CDMA MODEM CHIPS AND PREMIUM LTE MODEM CHIPS.

24      Q.    AND FOR THE PURPOSES OF YOUR ANALYSIS, HOW DID YOU DEFINE

25      CDMA MODEM CHIPS?



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 40 of 232 1151


 1      A.    ANY MODEM CHIP THAT IS COMPLIANT WITH THE 3G OR 2G CDMA

 2      STANDARDS.

 3      Q.    DOES THAT DEFINITION ENCOMPASS MODEM CHIPS THAT MAY COMPLY

 4      WITH CDMA 2G OR 3G STANDARDS, BUT COMPLY WITH OTHER STANDARDS

 5      AS WELL?

 6      A.    YES.   THIS INCLUDES MULTIMODE CHIPS.

 7      Q.    AND WHAT KINDS OF EVIDENCE DID YOU EXAMINE TO DETERMINE

 8      WHETHER QUALCOMM HAD MONOPOLY POWER IN A MARKET FOR CDMA MODEM

 9      CHIPS?

10      A.    WELL, THE DIRECT EVIDENCE APPROACH WOULD BE LOOKING AT

11      CUSTOMERS AND THEIR ALTERNATIVES FOR QUALCOMM'S CDMA MODEM

12      CHIPS AND WHETHER THEY HAD GOOD ALTERNATIVES, WHICH ONE WAY TO

13      FRAME THAT IS IF THEY WEREN'T ABLE TO BUY QUALCOMM'S CDMA MODEM

14      CHIPS, COULD THEY EASILY SUBSTITUTE OTHER CHIPS OR NOT?

15      Q.    AND WHAT KINDS OF DIRECT EVIDENCE DID YOU FIND IN THIS

16      CASE?

17      A.    WELL, THERE'S A LOT OF TESTIMONY FROM THE OEM'S ON EXACTLY

18      THIS POINT.    OF COURSE, IT COMES UP IN THE NO LICENSE, NO CHIPS

19      DISCUSSION BECAUSE ULTIMATELY IT'S THE SAME UNDERLYING

20      QUESTION, THAT ONE AFTER ANOTHER, THE OEM'S HAVE INDICATED THAT

21      THEY DID NOT HAVE GOOD OR ANY ALTERNATIVES IN SOME CASES TO

22      QUALCOMM'S MODEM CHIPS, CDMA MODEM CHIPS THAT THEY WANTED TO

23      BUY AND THEY NEEDED TO BUY TO BUILD CDMA COMPLIANT DEVICES.

24      Q.    AND APART FROM LOOKING AT DIRECT EVIDENCE, DID YOU

25      CONSIDER A STRUCTURAL APPROACH TOWARD THE MARKET FOR CDMA MODEM



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 41 of 232 1152


 1      CHIPS?

 2      A.    YES.   I ALSO TOOK THE STRUCTURAL APPROACH WITH DEFINING

 3      THE MARKET, MEASURING MARKET SHARES, AND CHECKING ENTRY

 4      CONDITIONS.

 5      Q.    AND WHAT WAS THE FIRST STEP OF THAT APPROACH WITH REGARD

 6      TO CDMA MODEM CHIPS?

 7      A.    SO DEFINING THE RELEVANT MARKET WOULD BE BASICALLY TAKING

 8      THE SET OF, AS A CANDIDATE MARKET, THE CDMA MODEM CHIPS AND

 9      ASKING WHETHER IT WOULD MAKE A DIFFERENCE WHETHER THERE WOULD

10      BE COMPETITION OR MONOPOLY WITHIN THOSE -- WITHIN THAT

11      CATEGORY, WHETHER THAT WOULD MATTER, WHETHER IT WOULD MAKE A

12      SIGNIFICANT DIFFERENCE FOR PRICES.      SO THAT WOULD APPLY IN THE

13      HYPOTHETICAL MONOPOLIST TEST TO THIS CANDIDATE MARKET.

14      Q.    AND WHAT KINDS OF QUALITATIVE EVIDENCE DID YOU FIND

15      REGARDING SUBSTITUTION BETWEEN CDMA MODEM CHIPS AND OTHER MODEM

16      CHIPS?

17      A.    SO THE -- AGAIN, THE -- I THINK THE EVIDENCE, OEM'S AND

18      THE QUALCOMM'S SIDE AS WELL, IS THAT AN OEM WANTS TO BUILD A

19      CDMA COMPLIANT DEVICE CANNOT SUBSTITUTE A NON-CDMA MODEM CHIP,

20      SO THEY'RE REALLY NOT A PRACTICAL SUBSTITUTE.

21            AND ANY DOWNSTREAM COMPETITION BETWEEN CDMA AND NON-CDMA

22      HANDSETS WOULD NOT LEAD TO SUBSTANTIAL SUBSTITUTION AT THE

23      UPSTREAM LEVEL.

24      Q.    DOES A CANDIDATE MARKET CONSISTING OF CDMA MODEM CHIPS

25      SATISFY THE HYPOTHETICAL MONOPOLY TEST?



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 42 of 232 1153


 1      A.    YES, IT DOES.     I PERFORMED THAT TEST.

 2      Q.    AND HOW DID YOU PERFORM IT?

 3                 THE COURT:    I'M SORRY TO INTERRUPT.    WOULD ALL PLEASE

 4      MAKE ROOM SO PEOPLE DON'T HAVE TO STAND IN THE BACK?        IF YOU

 5      COULD SQUEEZE IN?     THANK YOU.

 6            GO AHEAD, PLEASE.

 7      BY MR. JAMES:

 8      Q.    HOW DID YOU PERFORM THE HYPOTHETICAL MONOPOLIST TEST WITH

 9      RESPECT TO THE MARKET FOR CDMA MODEM CHIPS?

10      A.    SO WE'RE TRYING TO LOOK FOR EVIDENCE THAT WOULD COMPARE

11      THE PRICE IF CDMA MODEM CHIPS WERE MONOPOLIZED VERSUS MORE

12      COMPETITIVE.

13            AND WE HAVE A NATURAL EXPERIMENT TO DO THAT.      WE HAVE

14      MEDIATEK ENTERED THE MARKET FOR CDMA MODEM CHIPS IN 2015 AND

15      THAT ALLOWS US TO SEE WHAT THE PRICE RESPONSE WAS TO THAT ENTRY

16      AND THAT GIVES SOME INDICATION OF THE GAP BETWEEN MONOPOLY

17      PRICES AND COMPETITIVE PRICES.

18            AND I WAS ABLE TO DETERMINE THAT IN THE AREAS WHERE

19      MEDIATEK WAS A COMPETITIVE THREAT TO QUALCOMM, WHICH WAS NOT

20      ACROSS THE BOARD BY ANY MEANS WITHIN CDMA MODEM CHIPS, QUALCOMM

21      VIEWED -- QUALCOMM HAD PRICE RESPONSES TO THAT THAT WERE

22      SIGNIFICANT, MORE THAN 5 PERCENT OF PRICE, AND THAT THAT'S

23      EXACTLY WHAT WE'RE LOOKING FOR IN TERMS OF THIS TEST.

24      Q.    EXACTLY HOW WERE THOSE PRICE RESPONSES RELEVANT TO THE

25      HYPOTHETICAL MONOPOLIST TEST?



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 43 of 232 1154


 1      A.    SO THE -- ADDING EVEN SOME COMPETITION TO THE MARKET IN

 2      2015, WHICH MEDIATEK DID, CAUSED THE PRICES FOR SELECTED MODELS

 3      TO GO DOWN BY AT LEAST 5 PERCENT.      THAT TELLS US THAT THE GAP

 4      BETWEEN THE MONOPOLY PRICE, THE FULLY MONOPOLIZED PRICE AND A

 5      TRULY COMPETITIVE PRICE WOULD BE MORE THAN 5 PERCENT, AND

 6      THAT'S EXACTLY WHAT THE TEST IS LOOKING FOR TO DETERMINE

 7      WHETHER THIS SET OF PRODUCTS IS A RELEVANT MARKET USING THIS

 8      TEST.

 9      Q.    DID YOU ALSO IMPLEMENT THE HYPOTHETICAL MONOPOLIST TEST IN

10      ANOTHER WAY?

11      A.    I ALSO -- YES, I DID, THROUGH SOMETHING CALLED THE CDMA

12      ADDER.

13            SO QUALCOMM'S PRICING WAS TO ADD THAT ADDER TO CDMA CHIPS

14      OVER EQUIVALENT UMTS MODEM CHIPS, AND THAT WAS ANOTHER

15      INDICATION THAT THE PRICE QUALCOMM WAS ABLE TO GET WAS

16      SIGNIFICANTLY HIGHER THAN A COMPETITIVE PRICE FOR CDMA MODEM

17      CHIPS, ESSENTIALLY PRICING BASED ON VALUE RATHER THAN MORE OF A

18      COST-BASED PRICE THAT COMPETITION WOULD TEND TO PUSH TOWARDS.

19            AND THAT ALSO, FOLLOWING THE HYPOTHETICAL MONOPOLIST TEST,

20      LED TO THE CONCLUSION THAT CDMA MODEM CHIPS IS A RELEVANT

21      PRODUCT MARKET.

22      Q.    LET'S BRING UP THE NEXT DEMONSTRATIVE.

23            UNDER THE STRUCTURAL APPROACH AFTER DEFINING A RELEVANT

24      MARKET, WHAT WAS THE NEXT STEP?

25      A.    SO THE NEXT STEP IS TO MEASURE MARKET SHARES, AND THAT'S



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 44 of 232 1155


 1      WHAT THE CHART SHOWS HERE CDMA UNITS AND SHARES FROM 2008 --

 2      EXCUSE ME, 2008 TO 2016.

 3            AND YOU CAN SEE HERE THAT QUALCOMM'S SHARE THROUGH 2014

 4      WAS ABOVE 90 PERCENT, SOMETIMES WELL ABOVE 90 PERCENT.       AND

 5      THEN IT DID FALL TO 83 PERCENT IN 2015 AND 61 PERCENT IN 2016.

 6            THIS IS MEASURED BY UNITS.

 7            AND THE REASON IT FELL, THE PRIMARY REASON, IS THAT WHEN

 8      MEDIATEK DID GET IN AND START TO MAKE SIGNIFICANT SALES.

 9      ALMOST ALL OF MEDIATEK'S SALES WERE IN CHINA.        IN 2015, I THINK

10      96 PERCENT OF THEIR SALES WERE IN CHINA, AND IN 2016, ABOUT 82

11      PERCENT OF THEIR SALES WERE IN CHINA.

12            AND I'M INCLUDING ALL THOSE HERE, IT'S A WORLDWIDE MARKET

13      I'M MEASURING, AND THAT'S -- SO THAT'S WHAT HAPPENED.

14            AND WE CAN SEE -- SO THIS SHOWS QUALCOMM'S SHARE OVER THIS

15      WHOLE PERIOD OF TIME.

16      Q.    DID YOU ALSO CONSIDER QUALCOMM'S INTERNAL ASSESSMENTS OF

17      ITS OWN SHARE IN THE MARKET FOR CDMA MODEM CHIPS?

18      A.    YES.    THEY HAD INTERNAL ASSESSMENTS.    THEY'RE IN MY

19      REPORT.   THEY'RE EVEN HIGHER THAN THE NUMBERS THAT I'VE GOT

20      HERE IN THE RECENT YEARS.

21                   THE COURT:   I'M SORRY TO INTERRUPT.    WE HAVE MORE

22      PEOPLE STANDING IN THE BACK.      WOULD YOU PLEASE MAKE ROOM?       IF

23      YOU COULD PLEASE SQUEEZE IN TOWARDS THE WALLS.        THANK YOU.

24            THANK YOU.    GO AHEAD, PLEASE.

25      BY MR. JAMES:



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 45 of 232 1156


 1      Q.    THIS DEMONSTRATIVE SHOWS UNIT SHARES.      DID YOU ALSO

 2      CALCULATE REVENUE SHARES?

 3      A.    YES.    SO THAT'S ANOTHER WAY WE CAN MEASURE MARKET SHARES,

 4      AND, AGAIN, THE SAME TIME PERIOD, 2008 TO 2016.

 5            AGAIN, QUALCOMM'S SHARE THROUGH 2013 -- 2014 IS, YOU KNOW,

 6      96 PERCENT OR HIGHER.

 7            AND THEN IT DOES FALL IN 2015 AND 2016 AS MEDIATEK GETS

 8      IN.   QUALCOMM'S SHARE STAYS UP, THOUGH, AT 89 PERCENT IN 2015

 9      AND 74 PERCENT IN 2016 ON THE REVENUE BASIS.

10            AND ALMOST ALL OF THE REST IS, IS MEDIATEK IN THOSE YEARS.

11      Q.    AND AFTER CALCULATING SHARES, WHAT'S THE FINAL STEP IN THE

12      STRUCTURAL APPROACH?

13      A.    WELL, THESE SHARES ARE QUITE HIGH AND WOULD TEND TO

14      SUPPORT A CONCLUSION OF MONOPOLY POWER JUST ON A STRUCTURAL

15      BASIS.

16            SO ONE NEEDS TO CHECK, ARE THE SHARES SOMEHOW GIVING A

17      MISLEADING IMPRESSION, THAT SOMEHOW THE HIGH SHARE DOES NOT GO

18      ALONG WITH MONOPOLY POWER BECAUSE IT'S VERY EASY TO GET INTO

19      THIS MARKET AND ANY ATTEMPT TO CHARGE MONOPOLY PRICES OR

20      EXERCISE MONOPOLY POWER WOULD BE RAPIDLY MET WITH ENTRY AND,

21      THEREFORE, INEFFECTUAL.

22            AND THAT'S JUST NOT THE CASE IN THIS MARKET.      THIS IS NOT

23      AN EASY MARKET TO GET INTO, THE CDMA MODEM CHIPS.

24            IT TAKES A CONSIDERABLE AMOUNT OF TIME, LARGE R&D

25      INVESTMENT.    I THINK MR. MOLLENKOPF POINTED OUT, IT TAKES YEARS



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 46 of 232 1157


 1      OF RELATIONSHIP WORKING WITH CUSTOMERS CAN BE IMPORTANT,

 2      GETTING YOUR MODEMS TESTED, WORKING WITH CARRIERS.

 3            SO I'M NOT SAYING PEOPLE CAN'T DO THOSE THINGS.       PEOPLE

 4      HAVE ENTERED THE MARKET.    BUT IT'S NOT SO EASY AND SO QUICK

 5      THAT THE MARKET SHARES WOULD BE MISLEADING IN TERMS OF THE

 6      STRUCTURAL APPROACH.

 7      Q.    AND DOES THAT CONCLUDE OUR DISCUSSION OF YOUR CONCLUSION

 8      THAT QUALCOMM HAD MONOPOLY POWER IN THE MARKET FOR CDMA MODEM

 9      CHIPS?

10      A.    YES, IT DOES.

11      Q.    LET'S TURN TO THE MARKET FOR PREMIUM LTE MODEM CHIPS.

12            WHAT ARE PREMIUM LTE MODEM CHIPS?

13      A.    SO AS I'M USING THE TERM, PREMIUM LTE MODEM CHIPS ARE

14      MODEM CHIPS THAT WENT INTO PREMIUM HANDSETS, AND THEN, OF

15      COURSE, WHAT IS THAT?

16            PREMIUM HANDSETS I'M DEFINING TO BE HANDSETS THAT COST AT

17      LEAST $400 DOLLARS, EXCEPT IN THE EARLY YEARS OF LTE, 2011 AND

18      12, I'M USING A $300 CUTOFF.

19            AND THOSE -- THAT DEFINITION IS ONE THAT I'VE TAKEN FROM

20      QUALCOMM'S OWN INTERNAL USAGE.     I DID NOT JUST MAKE -- I DID

21      NOT CREATE THAT ONE ON MY OWN, THE DEFINITION.

22      Q.    DID YOU CONSIDER BOTH DIRECT EVIDENCE AND THE STRUCTURAL

23      APPROACH WHEN ASSESSING QUALCOMM'S MARKET POWER IN THE MARKET

24      FOR PREMIUM LTE MODEM CHIPS?

25      A.    YES, I DID.



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 47 of 232 1158


 1      Q.    WHAT DIRECT EVIDENCE OF MONOPOLY POWER DID YOU FIND?

 2      A.    SO THE DIRECT EVIDENCE --

 3            YOUR HONOR, THIS IS GOING TO REALLY PARALLEL WHAT WE JUST

 4      DID ON CDMA MODEM CHIPS.

 5            WE HAVE DIRECT EVIDENCE, WHICH IS THE OEM'S, YOU KNOW,

 6      TESTIFYING THAT THEY -- IF THEY WERE NOT ABLE TO PURCHASE

 7      QUALCOMM PREMIUM LTE MODEM CHIPS, THEY WOULD REALLY HAVE NO OR

 8      FEW GOOD ALTERNATIVES, AND THAT, AGAIN, WE TALKED ABOUT THAT

 9      WITH NO LICENSE, NO CHIPS, THAT IT WOULD BE VERY COSTLY FOR

10      THEM TO LOSE ACCESS TO QUALCOMM'S PREMIUM LTE MODEM CHIPS.

11            AND SO THAT'S A DIRECT MEASURE OF QUALCOMM'S POWER IN

12      SELLING THOSE CHIPS DURING THIS PERIOD OF TIME.

13      Q.    THEN TURNING TO THE STRUCTURAL APPROACH, WHAT WAS YOUR

14      FIRST STEP?

15      A.    SO, AGAIN, WE HAVE TO DEFINE THE RELEVANT MARKET, WHICH IN

16      THIS CASE MEANS TESTING TO SEE WHETHER PREMIUM LTE MODEM CHIPS

17      ARE A RELEVANT -- IS A RELEVANT -- CONSTITUTE A RELEVANT

18      PRODUCT MARKET.

19            AND THIS IS A LITTLE TRICKIER THAN THE CDMA MODEM CHIPS

20      BECAUSE WE REALLY HAVE TO CONSIDER WHETHER NON-PREMIUM LTE

21      MODEM CHIPS ARE A GOOD SUBSTITUTE FOR PREMIUM LTE MODEM CHIPS.

22      SO THAT'S -- THAT'S WHAT THE MARKET DEFINITION EXERCISE IS

23      ABOUT HERE.

24      Q.    AND DID YOU FIND QUALITATIVE EVIDENCE REGARDING

25      SUBSTITUTION BETWEEN PREMIUM LTE MODEM CHIPS AND OTHER MODEM



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 48 of 232 1159


 1      CHIPS?

 2      A.    SO -- YES.   AGAIN, THE OEM TESTIMONY I THINK IS QUITE

 3      CLEAR ON THIS, AND SOME DOCUMENTS FROM QUALCOMM, TOO, AS I

 4      RECALL, INDICATING THAT IF AN OEM IS LOOKING TO MAKE A HIGH END

 5      PHONE OR A DEVICE, THEY REALLY NEED A CHIP THAT GOES ALONG WITH

 6      THAT AND HAS THE VARIOUS FEATURES THAT ARE NECESSARY, AND SOME

 7      CHIPS WILL DO THAT AND SOME OF THE LOWER END CHIPS WILL NOT.

 8            AND SO BY LOOKING AT THE PREMIUM CHIPS AS I'M DOING, I'M

 9      INCLUDING THE MODEM CHIPS THAT THE OEM'S ACTUALLY FOUND TO BE

10      ACCEPTABLE IN THESE HIGHER END DEVICES, THE PREMIUM HANDSETS.

11            AND SO THE OEM'S ARE SAYING, NO, THEY COULD NOT EASILY

12      SUBSTITUTE.   IT WOULDN'T REALLY WORK TO SUBSTITUTE A

13      NON-PREMIUM MODEM CHIP IN A PREMIUM PHONE.

14      Q.    AND HOW DID YOU -- RATHER, DID YOU IMPLEMENT THE

15      HYPOTHETICAL MONOPOLIST TEST WITH RESPECT TO THE MARKET FOR

16      PREMIUM LTE MODEM CHIPS?

17      A.    SO I DID AGAIN IMPLEMENT THE HYPOTHETICAL MONOPOLIST TEST.

18      IT'S A VERY SIMILAR PARALLEL TO WHAT WE TALKED ABOUT FOR CDMA

19      MODEM CHIPS, WHICH IS LOOKING AT THE EVENT OF MEDIATEK ENTERING

20      WITH PREMIUM LTE MODEM CHIPS IN 2015 AND THE PRICE RESPONSE TO

21      THAT.

22      Q.    AND WHAT DID YOU FIND?

23      A.    AGAIN, I FOUND THAT THERE WAS A SIGNIFICANT PRICE RESPONSE

24      TO THAT ENTRY IN THE AREAS WHERE, WHERE MEDIATEK WAS

25      COMPETITIVE, AND FOR THE EXACT SAME REASONS AS FOR THE CDMA



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 49 of 232 1160


 1      MARKET DEFINITION EXERCISE, THIS IS THE SORT OF EVIDENCE ONE

 2      LOOKS FOR IN PERFORMING THE HYPOTHETICAL MONOPOLIST TEST TO --

 3      YOU'RE TRYING TO COMPARE MONOPOLY TO A COMPETITIVE PRICE, AND

 4      HERE WE'VE GOT THE SIGNIFICANT PRICE REDUCTION WITH SOME

 5      ADDITION OF COMPETITION THAT WILL UNDERESTIMATE THE GAP BETWEEN

 6      MONOPOLY AND MORE COMPETITIVE, AND SINCE THE GAP WE SEE IS AT

 7      LEAST 5 PERCENT AND IS SIGNIFICANT, THAT TELLS US THE TEST IS

 8      SATISFIED AND THIS GROUP OF PRODUCTS QUALIFIES AS A RELEVANT

 9      PRODUCT UNDER THE TEST.

10      Q.    AFTER DEFINING A RELEVANT MARKET, WHAT WAS THE NEXT STEP

11      UNDER THE STRUCTURAL APPROACH?

12      A.    SO THEN WE'RE GOING TO MEASURE MARKET SHARES IN THIS

13      MARKET, AND SO THIS ONLY STARTS IN 2011 BECAUSE THAT'S WHEN THE

14      PREMIUM LTE MODEM CHIPS FIRST GET SHIPPED.

15            AND WE CAN SEE HERE -- THIS IS UNITS AGAIN.      QUALCOMM'S

16      MARKET SHARE, THEY'RE THE -- THEY'RE THE SOLE SUPPLIER OF THESE

17      FOR A COUPLE YEARS, SO 2013.

18            AND THEN THEIR SHARE DOES DECLINE SOME, NOT MUCH IN 2014,

19      BUT MORE IN '15 AND '16.    IT DECLINED TO 81 PERCENT IN 2015,

20      AND THEN 57 PERCENT IN 2016.

21            AND THE REASON IS THERE'S A SIGNIFICANT PIECE THERE OF

22      MEDIATEK, AGAIN, PROBABLY PREDOMINANTLY IN CHINA.      BUT WE ALSO

23      SEE SAMSUNG AND INTEL COMING IN IN 2016, WHICH IS WHEN THEY'RE

24      WINNING SOME OF THE IPHONE SALES BY 2016.

25            SO -- OKAY.   SO, BUT, AGAIN, QUALCOMM'S SHARE IS NEARLY



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 50 of 232 1161


 1      100 PERCENT FOR THE FIRST SEVERAL YEARS, THEN 81 PERCENT, AND

 2      THEN 57 PERCENT IN 2016.

 3      Q.    APART FROM RUNNING YOUR OWN NUMBERS, DID YOU ALSO CONSIDER

 4      QUALCOMM'S INTERNAL CALCULATIONS OF ITS OWN SHARE IN THE MARKET

 5      FOR PREMIUM LTE MODEM CHIPS?

 6      A.    YES, I DID.   AND THEIR ESTIMATE OF SHARE IS HIGHER THAN

 7      MINE AS I RECALL.

 8            IS THIS A CONFIDENTIAL NUMBER, I'M NOT SURE, THEIR

 9      INTERNAL NUMBER?

10      Q.    I THINK WE CAN STOP WITH GENERAL CONSISTENCY FOR NOW.

11      A.    OKAY.   SO, YES, THEY HAVE -- THEY HAVE -- IT'S IN MY

12      REPORT, BUT I WON'T READ IT.

13            THE -- THEY HAVE AN INTERNAL ESTIMATE OF THEIR SHARE IN

14      PREMIUM LTE MODEM CHIPS.     THEY LOOK AT PREMIUM, THEY LOOK

15      SEPARATELY AT HIGH, WHICH I GUESS IS THE NEXT LEVEL IN THE

16      QUALITY BANDS.

17            AND SO I HAVE LOOKED AT THAT, AND THEIR NUMBERS ARE HIGHER

18      THAN MINE FOR 2016.

19      Q.    AND THESE ARE UNIT SHARES, BUT YOU ALSO RUN REVENUE SHARES

20      FOR THE MARKET FOR PREMIUM LTE MODEM CHIPS?

21      A.    YES, I USED THE SAME DATA TO CALCULATE REVENUE SHARES, AND

22      WE GET THE SAME PATTERN, WHICH IS QUALCOMM IS A SOLE SUPPLIER,

23      AND THEN WE SEE SOME ENTRY HERE, IT'S THE SAME COMPANIES.        THE

24      DIFFERENCE HERE IS THAT QUALCOMM'S SHARE STAYS UP A BIT HIGHER

25      IF WE USE THE REVENUE MEASURE.      81 PERCENT IN 2015 AND 63



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 51 of 232 1162


 1      PERCENT IN 2016.

 2      Q.    AND UNDER THE STRUCTURAL APPROACH, WHAT WAS YOUR FINAL

 3      STEP WITH REGARD TO THE PREMIUM LTE MODEM CHIP MARKET?

 4      A.    SO THEN WE'RE ASKING -- THESE MARKET SHARES ARE QUITE HIGH

 5      AND WOULD TEND TO INDICATE SIGNIFICANT MARKET POWER.        ARE THEY

 6      SOMEHOW GIVING US A FALSE POSITIVE IN THAT RESPECT BECAUSE

 7      ENTRY IS SO EASY THAT THERE'S REALLY NO SIGNIFICANT POWER

 8      THERE?

 9            AND AGAIN, I THINK IT'S QUITE CLEAR THAT ENTRY IS NOT EASY

10      INTO THIS MARKET.     YOU KNOW, SAMSUNG AND INTEL HAVE GOTTEN IN,

11      AND MEDIATEK, BUT IT TAKES TIME.      IT'S NOT EASY TO DO.    AND

12      IT'S THE SORT OF MARKET WHERE THE MARKET SHARES ARE MEANINGFUL

13      FOLLOWING THE STRUCTURAL APPROACH, AND IT'S NOT THE CASE THAT

14      ENTRY IS SO EASY THAT WE SHOULD -- THAT WE WOULD BRUSH ASIDE

15      THESE TYPE OF MARKET SHARES IN THIS STRUCTURAL ANALYSIS.

16      Q.    DOES THAT CONCLUDE THE ANALYSIS UNDERLYING YOUR CONCLUSION

17      REGARDING QUALCOMM'S MONOPOLY POWER IN THE MARKET FOR PREMIUM

18      LTE MODEM CHIPS?

19      A.    YES, IT DOES.

20      Q.    LET'S BRING UP THE NEXT DEMONSTRATIVE.        AND AS A FINAL

21      TOPIC FOR PROFESSOR SHAPIRO, I'D LIKE TO DISCUSS QUALCOMM'S

22      AGREEMENTS WITH APPLE.

23            LET'S FOCUS ON THE 2013 AGREEMENTS.     YOU'RE FAMILIAR WITH

24      THESE; RIGHT?

25      A.    YES, I AM.



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 52 of 232 1163


 1      Q.    COULD YOU BRIEFLY DESCRIBE THE COMPETITIVE CONTEXT IN

 2      WHICH YOU ANALYZED THE 2013 AGREEMENTS?

 3      A.    CERTAINLY.

 4            SO THE COMPETITIVE CONTEXT IS REALLY IN 2012 LEADING INTO

 5      2013, SO IT'S STILL RELATIVELY EARLY DAYS FOR THE LTE 4G MODEM

 6      CHIPS.   QUALCOMM WAS IN A DOMINANT POSITION IN THOSE CHIPS AND

 7      WAS SUPPLYING APPLE ALL OF ITS MODEM CHIPS, THE PREMIUM LTE

 8      MODEM CHIPS.

 9            BUT INTEL WAS KNOCKING AT THE DOOR.      INTEL WAS TRYING TO

10      GET IN FOLLOWING THEIR ACQUISITION OF INFINEON.

11            AND THE ROUTE IN AT THE APPLE ACCOUNT LOOKED MOST LIKELY

12      TO BE THAT INTEL WOULD FIRST -- COULD GET DESIGN WINS AT THE

13      IPADS, WHICH WOULD BE DATA ONLY, AND THEN INTEL HOPED TO BUILD

14      THAT INTO THEN WINNING THE IPHONE BUSINESS, WHICH WAS A LOT

15      LARGER VOLUME.     THAT WOULD BE THE BIGGER PRIZE.

16            AND SO IN THE CONTEXT WHERE QUALCOMM IS CONCERNED ABOUT

17      INTEL'S INROADS HERE AT APPLE BECAUSE APPLE IS A LARGE AND

18      STRATEGIC CUSTOMER AND INTEL IS VERY KEEN TO GET IN THERE, AND

19      IT'S IN THAT CONTEXT THAT WE SEE THESE AGREEMENTS BEING SIGNED

20      BETWEEN QUALCOMM AND APPLE IN EARLY 2013.

21      Q.    YOU DESCRIBED THE AGREEMENTS IN YOUR SUMMARY OF

22      CONCLUSIONS AS INVOLVING EXCLUSIVITY.       WHAT DO YOU MEAN BY

23      THAT.

24      A.    I MEAN THE FOLLOWING VERY SPECIFIC THING:      THAT UNDER

25      THESE AGREEMENTS, IF APPLE HAD DECIDED TO LAUNCH DEVICES THAT



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 53 of 232 1164


 1      CONTAINED NON-QUALCOMM MODEM CHIPS, APPLE WOULD HAVE FACED A

 2      VERY LARGE FINANCIAL PENALTY IN THE FORM OF HAVING TO FORFEIT

 3      CERTAIN PAYMENTS THAT QUALCOMM WOULD OTHERWISE BE MAKING TO

 4      APPLE.

 5      Q.    BUT YOU'RE AWARE THAT THE AGREEMENTS DOESN'T -- OR RATHER

 6      DON'T EXPRESSLY CONDITION QUALCOMM'S SALE OF CHIPS TO APPLE ON

 7      APPLE REMAINING EXCLUSIVE; RIGHT?

 8      A.    I'M AWARE OF THAT.    AND, IN FACT, IN 2016, APPLE DID PICK

 9      INTEL CHIPS FOR THE IPHONE.

10            SO I'M NOT SAYING THE AGREEMENTS WERE DE JURE EXCLUSIVE.

11      I'M STUDYING THE ECONOMIC INCENTIVES THAT THE AGREEMENTS

12      CREATED IN THE FORM OF THIS LARGE PENALTY THAT APPLE WOULD BEAR

13      IF THEY CHOSE TO PICK INTEL FOR THE IPADS.

14      Q.    AND WHAT DO YOU MEAN BY VERY STRONG INCENTIVES?

15      A.    WELL, THE WAY THE AGREEMENTS WORKED WAS THAT -- AND

16      PARTICULARLY THE FIRST AMENDED TRANSITION AGREEMENT WHICH HAD

17      THESE PROVISIONS -- WAS THAT QUALCOMM WOULD MAKE CERTAIN

18      PAYMENTS TO APPLE OVER TIME, INCENTIVE PAYMENTS, AND SO LONG AS

19      APPLE REMAINED EXCLUSIVE WITH QUALCOMM, THOSE PAYMENTS WOULD BE

20      MADE FOLLOWING A CERTAIN SCHEDULE.

21            BUT IF THERE CAME A TIME WHEN APPLE BROKE FROM EXCLUSIVITY

22      AND LAUNCHED A DEVICE WITH A NON-QUALCOMM MODEM CHIP, THEN

23      THERE WOULD BE SIGNIFICANT CONSEQUENCES FINANCIALLY FOR APPLE,

24      REALLY IN TWO FORMS YOU COULD THINK ABOUT IT.

25            FIRST, SOME OF THE PAYMENTS THAT QUALCOMM HAD MADE BY THAT



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 54 of 232 1165


 1      TIME WOULD BE CLAWED BACK BY QUALCOMM FROM APPLE.

 2            AND, SECOND, QUALCOMM -- PAYMENTS THAT WERE SCHEDULED TO

 3      BE MADE FROM QUALCOMM TO APPLE IN THE FUTURE WOULD NOT BE MADE.

 4            AND I USE THE TERM "PAYMENTS AT RISK" TO CAPTURE BOTH OF

 5      THOSE CONCEPTS.   "PAYMENTS AT RISK" MEANING FROM APPLE'S POINT

 6      OF VIEW, IF THEY LAUNCH A DEVICE WITH A NON-QUALCOMM CHIP IN

 7      IT, THEY WILL LOSE THOSE PAYMENTS SO THEY ARE AT RISK.

 8      Q.    LET'S BRING UP THE NEXT DEMONSTRATIVE.        PORTIONS OF THIS

 9      DEMONSTRATIVE AND THE ONE THAT FOLLOW HAVE BEEN SEALED BY ORDER

10      OF THE COURT, AND SO I'LL CAUTION YOU, PROFESSOR SHAPIRO --

11                 THE COURT:   I UNSEALED SOME OF THOSE NUMBERS BECAUSE

12      QUALCOMM PUBLICLY DISCLOSED THEM ON FRIDAY THROUGH THEIR CEO,

13      MOLLENKOPF.

14                 MR. JAMES:   I THINK FOR NOW WE'LL PROCEED WITH A

15      GENERAL DISCUSSION AND --

16                 THE WITNESS:   THE TRUTH IS, YOUR HONOR, YOU PUT THE

17      FEAR OF GOD INTO ME ON THAT ANYHOW, SO I'M VERY CAUTIOUS HERE.

18                 THE COURT:   OKAY.   WELL, APPLE DIDN'T SEEK TO SEAL

19      THEM AND QUALCOMM REVEALED THEM PUBLICLY.        SO THE 640 MILLION

20      IN FATA INCENTIVES IS PUBLIC.

21                 THE WITNESS:   OKAY.   THAT NUMBER.    OKAY.

22                 THE COURT:   UM-HUM.

23                 THE WITNESS:   OKAY.   THANK YOU.

24      BY MR. JAMES:

25      Q.    SO WHAT DOES THIS DEMONSTRATIVE SHOW?



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 55 of 232 1166


 1      A.    OKAY.   SO THIS -- SO THIS SHOWS THE MAGNITUDE OF THESE

 2      PAYMENTS THAT QUALCOMM MADE TO APPLE THAT WERE CONDITIONED ON

 3      EXCLUSIVITY, AND THE FIRST ROW SHOWS THE PAYMENTS UNDER THE

 4      TRANSITION AGREEMENT SIGNED IN 2011, AND THOSE ARE RELEVANT FOR

 5      ANY ANALYSIS BECAUSE SOME OF THOSE WERE STILL AT RISK AFTER THE

 6      SECOND AGREEMENT WAS SIGNED IN FEBRUARY OF 2013, THE FATA, AS

 7      I'LL CALL IT, FIRST AMENDED TRANSITION AGREEMENT, AND THE

 8      SECOND ROW SHOWS THE MAGNITUDE OF THOSE.

 9            THE REASON THERE ARE TWO COLUMNS, YOUR HONOR, IS THE FIRST

10      COLUMN OF THESE NUMBERS IS WHAT APPLE REPORTED.      THE SECOND

11      COLUMN IS WHAT QUALCOMM PROJECTED.

12            THEY'RE SOMEWHAT DIFFERENT.     MY ANALYSIS DOES NOT HINGE

13      ON -- IT APPLIES WHICHEVER SET OF NUMBERS YOU WOULD USE, I

14      WOULD REACH THE SAME CONCLUSION, AND THEN THERE'S JUST A TOTAL

15      THERE.

16            SO THESE ARE VERY LARGE SUMS OF MONEY.

17            BUT I DO NOTE, AS YOU MENTIONED, YOUR HONOR, THAT WHILE

18      THESE ARE THE TOTAL PAYMENTS AT RISK, NOT ALL THESE PAYMENTS

19      WERE ULTIMATELY MADE FROM QUALCOMM TO APPLE BECAUSE APPLE

20      SACRIFICED A GOOD CHUNK OF THEM IN 2016 WHEN THEY LAUNCHED THE

21      IPHONE 7 USING THE INTEL CHIPS IN SEPTEMBER 2016.

22      Q.    AND SO THOSE ARE THE PAYMENTS.

23            WHAT ARE THE CONSEQUENCES IN TERMS OF COMPETITION?

24      A.    SO THE CONCERN WITH THIS TYPE OF STRUCTURE, THESE LARGE

25      PAYMENTS CONDITIONED ON EXCLUSIVITY, IS THAT THEY WILL, AS A



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 56 of 232 1167


 1      PRACTICAL MATTER, BLOCKADE AN ENTRANT FROM GETTING INTO THE

 2      MARKET.

 3            SO WHEN EMPLOYED BY A MONOPOLIST IN A SITUATION WHERE

 4      THERE'S AN ENTRANT WHO HAS -- WHO'S NOT IN THE MARKET REALLY

 5      AND IS TRYING TO GET IN AND THIS CUSTOMER IS THE KEY ROUTE IN,

 6      THEN THE CONCERN WOULD BE THAT THIS WOULD BLOCK THAT ENTRY AND

 7      HARM COMPETITION BECAUSE THE ENTRANT, IN THIS CASE INTEL,

 8      WOULD -- BY NOT GETTING THIS, THE BUSINESS THAT THEY HAVE A

 9      SHOT AT, THAT IS CURRENTLY AVAILABLE, THE IPAD BUSINESS I'M

10      TALKING ABOUT HERE, THAT THEY WOULD BE THEN A WEAKER -- NOT --

11      LET ME PUT IT DIFFERENTLY.

12            IF INTEL IS ABLE TO GET THIS BUSINESS, THIS FOOTHOLD, THEY

13      WILL BECOME A STRONGER COMPETITOR IN THE FUTURE.      AND SO

14      BLOCKING THAT CAN HAVE COMPETITIVE EFFECTS.

15            THAT'S THE UNDERLYING CONCERN THAT I WOULD HAVE HERE WITH

16      THIS STRUCTURE AS AN ANTITRUST ECONOMIST.

17      Q.    IN THIS CONTEXT, IS THERE A SECOND CONCERN AS WELL?

18      A.    YES.   THERE'S AN ADDITIONAL CONCERN HERE THAT THAT'S NOT

19      THE STANDARD ONE THAT ANTITRUST ECONOMISTS LOOK AT, BUT IT'S IN

20      PLAY HERE, NAMELY, THAT THE CONCERN, LET'S SAY, FROM QUALCOMM'S

21      PERSPECTIVE THAT IF THEY -- IF APPLE BECOMES LESS RELIANT ON

22      QUALCOMM FOR THESE PREMIUM LTE MODEM CHIPS, THAT APPLE WILL BE

23      IN A BETTER POSITION OR MORE LIKELY TO CHALLENGE QUALCOMM'S

24      LICENSING PRACTICES AND THEIR -- ULTIMATELY THE ROYALTIES

25      THEY'VE BEEN COLLECTING FOR THEIR STANDARD ESSENTIAL PATENTS.



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 57 of 232 1168


 1            AND THAT IS A STRATEGIC BENEFIT TO QUALCOMM OF KEEPING

 2      APPLE IN THEIR, IN THEIR CAMP, IF YOU WILL, OR HAVING APPLE

 3      CONTINUE TO PURCHASE THE QUALCOMM CHIPS AND NOT MOVE TO INTEL.

 4      Q.    WHAT ANALYSIS HAVE YOU DONE OF THE 2013 AGREEMENT?

 5      A.    SO I'M ABLE TO LOOK AT THE 2013 AGREEMENT AND PERFORM WHAT

 6      WE CALL A -- EXCUSE ME -- A PROFIT SACRIFICE TEST, ALSO KNOWN

 7      AS AN EQUALLY EFFICIENT COMPETITOR TEST, REALLY TO SEE WHETHER

 8      THE PENALTIES THAT APPLE FACED IF THEY HAD GONE WITH INTEL FOR

 9      THE IPADS WERE DISPROPORTIONATE OR UNREASONABLY HIGH.

10      Q.    AND WHEN YOU SAY UNREASONABLY HIGH, WHAT DO YOU MEAN?

11      A.    SO I THINK THE EASIEST WAY TO SEE THAT IS TO TAKE IT FROM

12      THE PERSPECTIVE OF THE ENTRANT, INTEL -- THIS IS THE EQUALLY

13      EFFICIENT COMPETITOR TEST -- TO ASK, IMAGINE AN ENTRANT, AND

14      IT'S REALLY MORE ABSTRACT, IT DOESN'T HAVE TO BE INTEL, IMAGINE

15      AN ENTRANT WHO'S JUST AS EFFICIENT AS QUALCOMM AND THEIR ENTRY

16      ROUTE TO FIRST GET A CERTAIN QUANTITY OF SALES THAT IS

17      CURRENTLY AVAILABLE AT APPLE?     AND I'M GOING TO TALK ABOUT THE

18      IPADS AS THAT GROUP.

19            BUT WHATEVER THAT GROUP IS, IF THEY COULD MAKE THOSE SALES

20      AND EARN SOME MARGINS ON THOSE, JUST LIKE QUALCOMM IS, WOULD

21      THEY BE ABLE TO MAKE MONEY IN THE FACE OF THIS AGREEMENT?

22      WHICH MEANS THEY'D HAVE TO COMPENSATE APPLE FOR THE PENALTY

23      THAT APPLE WOULD BEAR FOR THE PAYMENTS THAT APPLE WOULD LOSE

24      FROM QUALCOMM.

25            SO YOU'RE ASKING IF AN EQUALLY EFFICIENT ENTRANT COULD



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 58 of 232 1169


 1      MAKE A PLAY FOR THESE CONTESTABLE UNITS, CONTESTABLE SALES,

 2      WHICH ARE GOING TO BE IPADS, GIVEN THEY'D HAVE TO BUY APPLE OUT

 3      OF THE CONTRACT?   AND THAT -- COULD THEY MAKE MONEY DOING THAT?

 4            IF THAT WOULD BE PROFITABLE FOR AN ENTRANT, THEN THE

 5      AGREEMENT PASSES MUSTER UNDER THE TEST.

 6            IF THAT WOULD BE UNPROFITABLE FOR THE ENTRANT, THEN THE

 7      AGREEMENT IS GOING TO FAIL THIS TEST.

 8            IT'S VERY MUCH LIKE PRICE COST TEST IN PREDATORY PRICING,

 9      BUT IT HAS THIS STRUCTURE OF WE'VE GOT THIS PENALTY PAYMENT AND

10      THAT -- WE'RE ATTRIBUTING THAT TO THESE SALES BECAUSE THE

11      ENTRANT UNDER THIS METHODOLOGY WOULD HAVE TO COMPENSATE THE

12      CUSTOMER FOR THE LOST INCENTIVE PAYMENTS.

13      Q.    WHAT ARE THE CONSEQUENCES OF A DEAL OF THIS KIND FOR

14      RELATIONSHIPS BETWEEN APPLE AND POTENTIAL ENTRANTS?

15      A.    SO -- I THINK THE RECORD SHOWS THAT IN THE PRESENCE OF

16      THIS DEAL, IT WAS NOT GOING TO BE -- APPLE'S VIEW WAS IT WAS

17      NOT GOING TO BE ECONOMICALLY PRACTICABLE TO GO TO INTEL -- WE

18      CAN TALK ABOUT POTENTIAL ENTRANTS GENERALLY, BUT INTEL WAS IN

19      THE FLESH, IF YOU WILL -- TO GO WITH THEM FOR IPADS OR FOR,

20      LET'S SAY, A MODERATE AMOUNT OF VOLUME.

21            IT REALLY MEANS FROM APPLE'S POINT OF VIEW, THEY'RE EITHER

22      GOING TO STAY WITH QUALCOMM EXCLUSIVELY OR THEY'RE GOING TO

23      HAVE TO GO QUITE BIG FOR AN ENTRANT TO MAKE IT WORTH PAYING THE

24      PENALTY, AND THE ENTRANT WOULD HAVE TO OFFER SIGNIFICANTLY

25      BETTER PRICES THAN QUALCOMM ON LARGE VOLUMES IN ORDER FOR IT TO



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 59 of 232 1170


 1      PAY FOR APPLE.

 2            AND SO THAT'S, THAT WAS THE CONSEQUENCE ONCE THE

 3      AGREEMENTS WERE SIGNED OF THE SITUATION AS BETWEEN APPLE AND

 4      ANY POTENTIAL ALTERNATIVE SUPPLIER.

 5      Q.    HOW DID YOU IMPLEMENT THE TEST IN THIS CASE?

 6      A.    SO I IMPLEMENTED THE TEST BY IDENTIFYING WHAT WE CALL THE

 7      CONTESTABLE UNITS, WHICH ARE THE SALES THAT WERE CURRENTLY

 8      AVAILABLE TO INTEL, SEEING WHAT MARGIN THEY COULD EARN ON THOSE

 9      IF THEY WERE AS EFFICIENT AS QUALCOMM, AND THEN SEEING WHETHER

10      THEY COULD STILL MAKE MONEY IF THEY HAD TO COVER THE PENALTY

11      LIKE I SAID.

12            ANOTHER WAY TO THINK ABOUT IT THAT'S ECONOMICALLY

13      EQUIVALENT, AND THIS WOULD BE THE PROFIT SACRIFICE LABEL, IS

14      FROM QUALCOMM'S POINT OF VIEW, THEY MADE SALES -- THEY MADE

15      PROFITS ON THE IPAD SALES, THE CONTESTABLE SALES, THROUGH SOME

16      MARGINS.   BUT THEY WOULD HAVE AVOIDED PAYING A LARGE AMOUNT OF

17      MONEY TO APPLE IF APPLE HAD NOT BOUGHT THOSE PRODUCTS.

18            SO IF WE ATTRIBUTE THOSE QUALCOMM PAYMENTS TO THESE

19      PRODUCTS AS A COST EFFECTIVELY, AS A PAYOUT FROM QUALCOMM, WAS

20      QUALCOMM SACRIFICING PROFITS TO MAKE THESE SALES?

21            AND SO IT'S EXACTLY THE SAME ARITHMETIC, WAS QUALCOMM

22      SACRIFICING PROFITS WITH THIS ATTRIBUTION OF THE PROFITS, OR

23      WOULD INTEL HAVE HAD TO LOSE MONEY IN THE FIRST ROUND AS PART

24      OF AN ENTRY STRATEGY?

25            SO I DID THAT BY MEASURING THE MARGIN ON THOSE PRODUCTS



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 60 of 232 1171


 1      AND THE SIZE OF THE PENALTY PAYMENTS THAT WOULD HAVE APPLIED TO

 2      THE IPAD, TO THE IPAD SALES.

 3      Q.    LET'S BRING UP THE NEXT DEMONSTRATIVE.

 4            ARE THESE YOUR CALCULATIONS?

 5      A.    YES.   SO THIS IS -- THIS IS REALLY FROM THE PROFIT

 6      SACRIFICE PERSPECTIVE.     A COMPARISON OF QUALCOMM'S DIRECT

 7      MARGINS ON THE APPLE IPADS TO THE INCENTIVE PAYMENTS THAT WERE

 8      AT RISK.

 9            SO THE CONTESTABLE PRODUCTS HERE ARE A SERIES OF IPADS

10      THAT APPLE ENDED UP LAUNCHING STARTING IN OCTOBER 2014, AND

11      THERE'S -- THERE'S EVIDENCE IN THE RECORD THAT THIS WAS THE --

12      A LIKELY PLAN THAT APPLE WAS PURSUING BEFORE THEY SIGNED THE

13      AGREEMENTS WITH QUALCOMM, TO WORK WITH INTEL ON THIS BASIS

14      FIRST WITH THE IPADS, SEE HOW IT WOULD GO, AND THEN POSSIBLY

15      AWARD THEM IPHONES LATER.

16            SO THEY WERE IN VERY ACTIVE DISCUSSIONS WITH INTEL, AS YOU

17      HEARD FROM MS. EVANS.    I THINK YOU HEARD FROM MR. BLEVINS AND

18      WILLIAMS AS WELL ON THIS.

19            SO THESE ARE THE CONTESTABLE PRODUCTS.        THEN -- I'M GOING

20      TO ASSUME ALL THESE NUMBERS ARE CONFIDENTIAL.

21            SO THE INCENTIVE PAYMENTS AT RISK -- OH, AND YOU CAN SEE

22      HOW MANY UNITS WERE INVOLVED THROUGH THE PERIOD OF TIME I'M

23      ABLE TO MEASURE.

24            THEN YOU CAN SEE THE INCENTIVE PAYMENTS AT RISK, WHICH IS

25      TO SAY IF APPLE HAD GONE WITH INTEL FOR THESE PRODUCTS AND



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 61 of 232 1172


 1      LAUNCHED THEM IN OCTOBER 2014, AT THAT TIME, HOW MUCH -- WHAT

 2      WOULD THE INCENTIVE PAYMENTS AT RISK UNDER THE FATA, AND THAT'S

 3      THE NUMBER, THE LARGE NUMBER IN THE MIDDLE HERE UNDER A,

 4      LABELED A.

 5            AND THEN WE'RE COMPARING THAT TO THE DIRECT MARGINS THAT

 6      QUALCOMM EARNED ON THESE PRODUCTS, WHICH IS B, A SMALLER

 7      NUMBER.

 8            AND SINCE THE INCENTIVE PAYMENTS AT RISK ARE FAR IN EXCESS

 9      OF THE MARGINS, WE SEE THIS WAS PROFIT SACRIFICE WHEN WE DO

10      THIS ATTRIBUTION OF THE INCENTIVE PAYMENTS TO THESE SALES.

11            THE OTHER PERSPECTIVE WOULD BE FOR INTEL TO GET IN, IF

12      THEY COULD HAVE EARNED THESE SAME MARGINS SHOWN AS B, ASSUMING

13      THEY'RE EQUALLY EFFICIENT, THEY COULD MAKE THOSE MARGINS, BUT

14      THEY'D HAVE TO BUY APPLE OUT OF THE CONTRACT.       THAT WOULD COST

15      THE AMOUNT SHOWN IN A.    THAT WOULD BE A BIG LOSS.

16            AND, IN FACT, NEITHER APPLE NOR INTEL CONSIDERED THAT

17      BECAUSE IT WAS -- THAT WAS UNREALISTIC, WHICH IS AN INDICATION

18      OF HOW, HOW BADLY THE FATA FAILED THIS TEST ACTUALLY.

19            SO THAT'S THE FINDING, THAT'S THE RESULT OF THE TEST, THAT

20      THIS STRUCTURE OF THIS AGREEMENT INVOLVED A PROFIT SACRIFICE BY

21      QUALCOMM, OR WOULD BLOCK AN EQUALLY EFFICIENT COMPETITOR FROM

22      MAKING THESE CONTESTABLE SALES, OR WOULD REQUIRE THAT

23      COMPETITOR TO LOSE A SUBSTANTIAL AMOUNT OF MONEY TO GET THAT

24      FOOTHOLD IN THE MARKET.

25      Q.    AND YOU SAID THAT ONE OF THE INPUTS INTO YOUR TEST WAS HOW



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 62 of 232 1173


 1      MUCH BUSINESS WAS AT STAKE AT THE TIME; IS THAT RIGHT?

 2      A.      YES, THOSE ARE THE IPADS HERE, THAT'S THE NOTION OF

 3      CONTESTABLE PRODUCTS.

 4      Q.      DID YOU ALSO CONSIDER MORE BUSINESS WAS AT STAKE AT THE

 5      TIME THAN THE IPADS?

 6      A.      YES, I DID.

 7              SO THERE ARE -- THE RECORD IS NOT COMPLETELY CLEAR ON

 8      THIS.    YOU KNOW, THERE'S A LOT OF NEGOTIATION BACK AND FORTH.

 9              THIS, I THINK, IS THE, THE -- I THINK THIS IS THE BEST

10      GROUP OF PRODUCTS TO USE FOR THIS TEST.

11              BUT THERE ARE SOME INDICATIONS THAT AT LEAST QUALCOMM WAS

12      CONCERNED THAT INTEL MIGHT BE ABLE TO WIN MORE THAN THAT AT

13      THAT TIME.    YOU KNOW, WE'RE NOT TALKING ABOUT WHAT THEY MIGHT

14      LEARN LATER.    THE WHOLE IDEA IS THAT THIS IS THIS FOOTHOLD

15      THROUGH THE CONTESTABLE PRODUCTS.

16              AND PERHAPS EVEN INTEL COULD HAVE, AT THAT TIME, DISPLACED

17      SOME OF THE MAV 10 SALES.      THAT'S ONE OF THE QUALCOMM CHIPS AT

18      THE TIME, MAV 10 LOW, WHICH WOULD BE SOME OF THE IPHONES ALSO

19      FOR 2014, IN WHICH CASE THERE WOULD BE MORE CONTESTABLE

20      PRODUCTS.

21              SO I CONSIDERED THAT AS A SENSITIVITY ANALYSIS, OR

22      ROBUSTNESS CHECK.     IF ONE EXPANDED THE SET OF CONTESTABLE

23      PRODUCTS, WOULD THE TEST RESULTS CHANGE, AND THEY DID NOT.

24      Q.      AND THEN MOVING BACK, WHAT ARE THE IMPLICATIONS OF AN

25      UNREASONABLY HIGH PENALTY, AS YOU PUT IT, OR PROFIT SACRIFICE



                              UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 63 of 232 1174


 1      FOR COMPETITION?

 2      A.    WELL, THE -- THIS IS A TEST WE CAN PERFORM AS ANTITRUST

 3      ECONOMISTS AND IT'S SIMILAR TO PREDATORY PRICING TEST.        I THINK

 4      IT'S INFORMATIVE, I HOPE IT'S INFORMATIVE FOR THE COURT AS THE

 5      CONCERN BEING IF THERE'S SUBSTANTIAL PROFIT SACRIFICE ON THE

 6      CONTESTABLE PRODUCTS SO THAT AN EQUALLY EFFICIENT COMPETITOR

 7      COULD NOT GAIN A FOOTHOLD WITHOUT HAVING TO LOSE A SIGNIFICANT

 8      AMOUNT OF MONEY, THAT THAT CAN SLOW DOWN OR BLOCKADE ENTRY IN

 9      THIS SITUATION, AND THAT'S A HARM TO COMPETITION.

10      Q.    SO NOW WE'RE DONE WITH APPLE.

11            I WAS WONDERING IF YOU COULD JUST GIVE A QUICK SUMMARY OF

12      YOUR OVERALL CONCLUSIONS.    JUST TO RECAP, YOU ANALYZED THREE OF

13      QUALCOMM'S PRACTICES:     THE NO LICENSE, NO CHIPS POLICY,

14      INCENTIVE PAYMENTS, AND THE REFUSAL TO LICENSE RIVALS

15      COLLECTIVELY, AND WHAT WERE THE CONCLUSIONS FLOWING FROM THAT?

16                 THE COURT:   I'M SORRY, LET ME ASK YOU.     IT'S 10:38.

17      SHOULD WE GO AHEAD AND TAKE OUR BREAK NOW, OR ARE YOU ABOUT TO

18      FINISH?

19                 MR. JAMES:   I'M ABOUT TO FINISH.

20                 THE COURT:   OKAY.   GO AHEAD.   SORRY FOR THE

21      INTERRUPTION.

22            GO AHEAD, PLEASE.

23      BY MR. JAMES:

24      Q.    CAN YOU PROVIDE A BRIEF SUMMARY TO THE COURT SO THAT WE

25      CAN MOVE ON TO OUR BREAK.



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               JAMES   1514 Filed 07/02/19 Page 64 of 232 1175


 1      A.    IT WILL BE VERY BRIEF INDEED.      THIS IS JUST A RECAP.

 2            I THINK THE THREE POLICIES WORK TOGETHER, AND REALLY THE

 3      NO LICENSE, NO CHIPS WORKING TOGETHER WITH THE REFUSAL TO

 4      LICENSE RIVALS SET UP A SITUATION WHERE QUALCOMM WAS ABLE TO

 5      USE ITS CHIP LEVERAGE TO BRING TO BEAR IN NEGOTIATIONS WITH

 6      OEM'S TO GET UNREASONABLY HIGH ROYALTIES ON ITS CELLULAR SEPS,

 7      AND CRITICALLY SO THAT WHEN AN OEM PURCHASED A MODEM CHIP FROM

 8      A RIVAL OF QUALCOMM, THEY WOULD BE PAYING QUALCOMM MORE THAN A

 9      REASONABLE AMOUNT.

10            AND THAT ULTIMATELY LEADS TO A VARIETY OF HARMS TO

11      COMPETITION.    THAT'S THE CENTRAL POINT ABOUT NO LICENSE, NO

12      CHIPS, AND THEN WE HAD THIS ADDITIONAL MUCH MORE SPECIFIC

13      CONDUCT, IN PARTICULAR THE CONTRACT SIGNED IN 2013 WITH APPLE,

14      THAT FURTHER HAD -- CAUSED SOME ADDITIONAL DANGER OF HARM TO

15      COMPETITION BECAUSE INTEL WAS TRYING TO GET IN AT THAT TIME.

16                 MR. JAMES:    NO FURTHER QUESTIONS.

17                 THE COURT:    OKAY.   IT'S 10:39.

18            LET'S GO AHEAD, PLEASE, AND TAKE A 15 MINUTE BREAK.

19            THANK YOU.   WE'LL SEE YOU IN 15 MINUTES.

20            (RECESS FROM 10:40 A.M. UNTIL 10:56 A.M.)

21                 THE COURT:    GOOD MORNING.   WELCOME BACK.   PLEASE TAKE

22      A SEAT.

23            OKAY.    TIME IS 10:56.    GO AHEAD, PLEASE.

24                 MR. VAN NEST:    THANK YOU, YOUR HONOR.   WE'VE PASSED

25      OUT THE NOTEBOOKS TO PROFESSOR SHAPIRO, AND THE COURT HAS ONE



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 65 of 232 1176


 1      AS WELL.

 2                   THE COURT:   OKAY.   THANK YOU.

 3                   MR. VAN NEST:   YOU'RE WELCOME.

 4                                 CROSS-EXAMINATION

 5      BY MR. VAN NEST:

 6      Q.    GOOD MORNING, PROFESSOR SHAPIRO.

 7      A.    GOOD MORNING.

 8      Q.    YOU TESTIFIED THAT QUALCOMM POSSESSED MONOPOLY POWER IN

 9      CDMA MODEM CHIPS FROM 2006 THROUGH 2016; IS THAT RIGHT?

10      A.    YES, THAT'S CORRECT.

11      Q.    AND YOU ALSO TESTIFIED THAT QUALCOMM POSSESSED MONOPOLY

12      POWER, IN YOUR VIEW, IN THE PREMIUM LTE MARKET YOU DEFINE IN

13      2011 THROUGH 2016; CORRECT?

14      A.    YES.

15      Q.    BUT YOU'RE NOT OFFERING ANY OPINION THAT QUALCOMM HAS

16      MONOPOLY POWER IN ANY CHIP MARKET IN 2017; ISN'T THAT RIGHT?

17      A.    THAT IS CORRECT.

18      Q.    AND SIMILARLY, YOU'RE NOT OFFERING ANY OPINION THAT

19      QUALCOMM HAS MONOPOLY POWER IN ANY CHIP MARKET IN 2018, EITHER?

20      A.    THAT IS CORRECT.

21      Q.    IN FACT, AS YOU NOTED IN YOUR REPORT, QUALCOMM'S SHARE OF

22      WHAT YOU CALL PREMIUM LTE CHIPS FELL IN 2015 AND 2016 AS

23      SAMSUNG, INTEL, AND MEDIATEK CAME INTO THE MARKET; RIGHT?

24      A.    THAT IS CORRECT.

25      Q.    AND YOU ALSO NOTED THAT QUALCOMM'S MARKET SHARE IN WHAT



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 66 of 232 1177


 1      YOU CALL PREMIUM LTE FELL IN 2017 AS A RESULT OF INTEL GAINING

 2      GROUND AT APPLE; CORRECT?

 3      A.    I NOTED THAT FOR 2016 IN MY TESTIMONY.

 4      Q.    YOU ALSO TESTIFIED THAT THERE WAS SOME DIMINISHMENT OF

 5      QUALCOMM'S MARKET POWER IN 2017 RELATIVE TO 2016 AS A RESULT OF

 6      INTEL GETTING IN AT APPLE?

 7      A.    I DON'T -- ARE YOU USING THE DEPOSITION OR -- HERE NOW IN

 8      COURT?

 9      Q.    I'M JUST ASKING WHETHER YOU REMEMBER TESTIFYING TO THAT

10      DURING YOUR DEPOSITION?

11      A.    OH, YES.   I DIDN'T KNOW YOU WERE REFERRING TO MY

12      DEPOSITION.    I DO REMEMBER THAT.

13      Q.    OKAY.   AND YOU STAND BY THAT TESTIMONY TODAY?

14      A.    I DO.

15      Q.    OKAY.   AND QUALCOMM'S MARKET SHARE IN CDMA WENT DOWN IN

16      2017 AS A RESULT OF ADDITIONAL COMPETITION THERE, TOO.        YOU

17      TESTIFIED TO THAT?

18      A.    YES, I THINK THAT'S CORRECT.     THERE'S BEEN -- THEIR MARKET

19      SHARE DECLINED AS BEST WE COULD MEASURE IT, WHICH WAS IMPERFECT

20      DUE TO DATA LIMITATIONS.

21      Q.    AND ACCORDING TO YOUR CALCULATIONS, QUALCOMM'S MARKET

22      SHARE IN THE PREMIUM LTE MARKET YOU DEFINED HAS DECLINED QUITE

23      A BIT IN THE LAST COUPLE OF YEARS THAT YOU ANALYZED; RIGHT?

24      A.    I THINK THAT'S FAIR.

25      Q.    CAN WE HAVE PROFESSOR SHAPIRO'S SLIDE 16, PLEASE.



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 67 of 232 1178


 1            THIS IS FROM YOUR REPORT.    DO YOU SEE IT THERE, PROFESSOR

 2      SHAPIRO?

 3      A.    I DO.

 4      Q.    YOU CAN SEE THAT IN, ACCORDING TO YOUR CALCULATIONS, IN

 5      2014 IN THE PREMIUM LTE MARKET, YOU HAD QUALCOMM AT 96.7

 6      PERCENT; 81 PERCENT IN 2015; 57 PERCENT IN 2016; CORRECT?

 7      A.    57 PERCENT IN 2016, THAT'S RIGHT, AS SHOWN HERE, THAT'S

 8      CORRECT.

 9      Q.    THAT'S RIGHT.   SO AS YOU JUST SAID A MOMENT AGO,

10      QUALCOMM'S SHARES IN THIS MARKET FELL FAIRLY DRAMATICALLY IN

11      THOSE LAST COUPLE OF YEARS?

12      A.    THEY FELL FROM 97 PERCENT TO 81 TO 57.

13      Q.    OKAY.   AND DURING THAT SAME PERIOD, SAMSUNG AND MEDIATEK,

14      THEIR SHARES GREW QUICKLY; RIGHT?

15      A.    YES, THAT IS TRUE, ESPECIALLY MEDIATEK AS SHOWN IN THIS

16      DIAGRAM.

17      Q.    MEDIATEK CAME INTO THE MARKET IN LATE 2014, AND BY 2016

18      THEY HAD 27.4 PERCENT; CORRECT?

19      A.    THAT'S CORRECT, WE'RE MEASURING BY UNITS HERE, MOST IN

20      CHINA.

21      Q.    AND SAMSUNG SIMILARLY GREW QUICKLY.     THEY CAME IN AND BY

22      2016, THEY ALSO HAD 8 PERCENT OF THIS MARKET?

23      A.    THAT'S RIGHT, THEY'RE VERTICALLY INTEGRATED.

24      Q.    AND THESE FIGURES DON'T INCLUDE HUAWEI AND HISILICON

25      BECAUSE YOU WEREN'T ABLE TO GET AHOLD OF THAT DATA; IS THAT



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 68 of 232 1179


 1      RIGHT?

 2      A.      THAT'S CORRECT.   IF YOU LOOK AT THE NOTE HERE, HISILICON

 3      IS NOT SHOWN HERE.      IT -- A REASONABLE ESTIMATE IS THAT THEY

 4      GAINED -- THEY ACTUALLY HAD A SHARE GOING UP FROM MAYBE HALF A

 5      PERCENT TO 3 PERCENT DURING THAT PERIOD OF TIME, 2014, '15,

 6      '16.

 7      Q.      AND IT COULD BE HIGHER; CORRECT?

 8      A.      WELL, THAT'S DR. CHIPTY'S NUMBER.     I THINK -- C-H-I-P-T-Y

 9      SHOWN THERE.

10              I THINK -- WELL, I WOULD CERTAINLY SAY WE HAVE INCOMPLETE

11      DATA.    I THINK THIS WAS -- SHE CONSTRUCTED AN ESTIMATE.     IT

12      COULD BE TOO HIGH, IT COULD BE TOO LOW.       THAT'S THE ESTIMATE.

13      Q.      ACTUALLY, IN YOUR REPORT, YOU SAID IT COULD BE AS HIGH AS

14      10.9 PERCENT IN 2016 FOR HUAWEI; CORRECT?

15      A.      YES.    I THINK I HAD A -- I HAD A DIFFERENT METHOD THAT LED

16      TO A HIGHER UPPER END THERE.       THESE ARE HER NUMBERS.

17      Q.      OKAY.    AND IF WE INCLUDED A 10 PERCENT NUMBER FOR

18      HISILICON, THE SHARE FOR QUALCOMM AND OTHERS WOULD PROBABLY

19      FALL FURTHER; CORRECT?

20      A.      IT WOULD FALL FURTHER, YES.

21      Q.      I THINK YOU SAID DURING YOUR DIRECT TESTIMONY THAT THE

22      INDUSTRY WE'RE TALKING ABOUT HERE, MODEM CHIPS AND CELLULAR, IS

23      SUBJECT TO RAPID TECHNOLOGICAL CHANGE.

24              DID I GET THAT RIGHT?

25      A.      YOU DID.



                              UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 69 of 232 1180


 1      Q.    IN YOUR REPORT, YOU CALLED THIS INDUSTRY DYNAMIC; CORRECT?

 2      A.    YES, THAT -- I BELIEVE THAT.     I THINK OF IT THAT WAY.

 3      Q.    OKAY.    AND YOU RECOGNIZE THAT WHEN ANALYZING A MARKET

 4      THAT'S EXPERIENCING RAPID CHANGE, ONE'S ANALYSIS SHOULD ACCOUNT

 5      FOR CHANGING INDUSTRY CONDITIONS; RIGHT?

 6      A.    CERTAINLY.

 7      Q.    AND ACCORDING TO YOU, PROFESSOR SHAPIRO, IT'S NOT POSSIBLE

 8      TO CONDUCT A DETAILED ANALYSIS OF QUALCOMM'S MARKET POWER

 9      BEYOND THE AVAILABLE RELEVANT DATA OR OTHER EVIDENCE; ISN'T

10      THAT RIGHT?

11      A.    I WOULD TAKE THAT AS A TOTALITY.     WE USE THE EVIDENCE WE

12      HAVE AND WE CAN'T REALLY GO BEYOND THAT.

13      Q.    OKAY.    AND AT THE TIME YOU FORMED YOUR OPINIONS AND

14      CREATED YOUR REPORT, IT WAS THE CASE THAT IT'S NOT REALLY

15      POSSIBLE TO RELIABLY ANALYZE THE MARKET FOR 5G CHIPS AT THIS

16      TIME?

17      A.    WELL, IF YOU MEAN BY ANALYZE THE MARKET, PREDICT MARKET

18      SHARES, FOR EXAMPLE, OR KNOW EXACTLY WHICH CHIPS OR DEVICES

19      WILL COME OUT AT WHAT TIME, I THINK THAT'S, THAT'S FAIR.

20            WE DO HAVE A PRETTY GOOD INDICATION THAT QUALCOMM'S GOT

21      SOME LEADERSHIP POSITION THERE, JUST AS THEY DID WITH 4G.

22            BUT THAT WOULD NOT BE A FULL ANALYSIS OF THE MARKET.

23      Q.    RIGHT.   AND YOU SAID IN YOUR REPORT, "IT IS THUS NOT

24      POSSIBLE RELIABLY TO ANALYZE THE MARKET FOR 5G CHIPS AT THIS

25      TIME."



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 70 of 232 1181


 1            RIGHT?

 2      A.    COULD YOU SHOW ME WHERE THAT IS?      I WANT TO MAKE SURE I

 3      UNDERSTAND THE CONTEXT.

 4      Q.    SURE.    IT'S IN PARAGRAPH 113 OF YOUR REPORT.    YOUR REPORT

 5      IS IN THE FIRST TAB OF THE NOTEBOOK.

 6      A.    OKAY.

 7      Q.    WE CAN PUT IT UP ON THE SCREEN IF THAT'S EASIER.

 8      A.    NO.    WELL, ACTUALLY, IT'S NOT EASIER FOR ME.    BUT IT'S UP

 9      TO YOU.

10      Q.    LET'S PUT IT UP ON THE SCREEN, PLEASE, PARAGRAPH 113.

11      A.    OF MY REPORT?

12      Q.    I'M SORRY.

13      A.    THAT DOESN'T SEEM RIGHT TO ME.

14      Q.    I APOLOGIZE.    IT'S YOUR REBUTTAL REPORT.     I APOLOGIZE.

15      WE'VE GOT A LOT OF REPORTS.

16      A.    THAT'S TRUE.

17      Q.    CAN WE HAVE IT UP?

18            IT'S THE PARAGRAPH THAT SAYS, 5G-COMPLIANT CHIPS ARE NOT

19      BEING INCORPORATED INTO HANDSETS UNTIL 2019.

20            NOW I HAVE IT.

21            "IT IS THUS NOT POSSIBLE RELIABLY TO ANALYZE THE MARKET

22      FOR 5D CHIPS AT THIS TIME."

23            YOU SAID THAT IN YOUR REBUTTAL REPORT; CORRECT?

24      A.    YES.    AND WHY DON'T WE READ THE NEXT SENTENCE THEN.

25      Q.    YOU'LL GET A CHANCE TO DO THAT, PROFESSOR SHAPIRO, WITH



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 71 of 232 1182


 1      YOUR COUNSEL --

 2      A.    OKAY.    SO I STAND BY THAT.

 3      Q.    -- IF YOU THINK IT'S INCOMPLETE.

 4            BUT YOU STAND BY THE STATEMENT THAT IT'S NOT POSSIBLE TO

 5      ANALYZE IT RELIABLY AT THIS TIME; RIGHT?

 6      A.    I STAND BY THIS.    I JUST WANTED TO UNDERSTAND THE CONTEXT.

 7      Q.    OKAY.    NOW, I THINK YOU TESTIFIED THAT THIS WAS A MARKET,

 8      THE MODEM CHIP MARKET, THAT WAS DIFFICULT TO BREAK INTO,

 9      ALTHOUGH SOME FOLKS HAVE DONE SO.

10      A.    THAT'S FAIR.

11      Q.    OKAY.    AND, IN FACT, SEVERAL PEOPLE HAVE BROKEN INTO BOTH

12      THE CDMA AND THE PREMIUM LTE MARKETS; CORRECT?

13      A.    YES.

14      Q.    SAMSUNG HAS BROKEN IN?

15      A.    SAMSUNG IS NOW IN THIS MARKET.

16      Q.    MEDIATEK?

17      A.    YES.

18      Q.    HUAWEI?

19      A.    YES.

20      Q.    INTEL?

21      A.    AGREED.

22      Q.    AND I THINK YOU SAID AT THE START OF YOUR TESTIMONY, IN A

23      MARKET LIKE THIS WHERE R&D IS EXPENSIVE, YOU COULDN'T EXPECT

24      THERE TO BE MORE THAN A FEW FIRMS ANYWAY; RIGHT?

25      A.    I THINK THAT YOU WOULD -- YOU WOULD -- IT ALL DEPENDS ON



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 72 of 232 1183


 1      THE SCALE.    BUT YOU COULD END UP WITH A FEW FIRMS, THAT'S

 2      RIGHT.   WHETHER A FEW IS THREE OR SIX, IT DEPENDS ON THE

 3      PARTICULARS.    BUT THAT WAS THE IDEA.

 4      Q.    BUT I GOT IT RIGHT, DIDN'T I?     YOU SAID RIGHT UPFRONT THAT

 5      IN A MARKET LIKE THIS WHERE RESEARCH AND DEVELOPMENT IS

 6      EXPENSIVE, YOU WOULDN'T EXPECT THERE TO BE MORE THAN A FEW

 7      FIRMS IN IT ANYWAY.    DIDN'T YOU SAY THAT?

 8      A.    I THINK SO.

 9      Q.    AND NOW WE HAVE A FEW FIRMS IN THE MARKET, DON'T WE?

10      A.    WE DO HAVE A FEW FIRMS IN THE MARKET.

11      Q.    AND DIDN'T --

12      A.    AND DURING THE PERIOD OF TIME THAT I WAS ANALYZING, THAT

13      WAS REALLY BEFORE A LOT OF THIS ENTRY TOOK PLACE AND QUALCOMM

14      HAD A DOMINANT POSITION.     AND THAT WAS EXACTLY THE SET -- WHAT

15      I SAID WE WERE CONCERNED ABOUT, THAT WE WOULD HAVE ONE OR A

16      MONOPOLY RATHER THAN A FEW OR SEVERAL.

17      Q.    NOW, SOME OF THESE FOLKS GOT IN FAIRLY QUICKLY TO THE

18      MARKET; ISN'T THAT FAIR?

19      A.    I DON'T KNOW WHAT YOU MEAN BY THAT.     I TEND TO THINK THAT

20      IT TAKES TIME, QUITE A WHILE TO GET INTO THIS MARKET.

21      Q.    WELL, INTEL BOUGHT VIA IN 2015 ACCORDING TO YOUR REPORT;

22      ISN'T THAT RIGHT?

23      A.    I THINK THAT'S CORRECT.

24      Q.    AND BY 2016, INTEL WAS SELLING CDMA CHIPS IN THE MARKETS

25      WE'RE TALKING ABOUT AS YOU REFLECTED EARLIER THIS MORNING.



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 73 of 232 1184


 1      A.     OKAY.    WHEN WE TALK ABOUT ENTRY AND ENTRY BARRIERS --

 2      Q.     EXCUSE ME JUST A MINUTE.

 3      A.     -- WE'RE NOT TALKING ABOUT ACQUISITION.

 4      Q.     -- PROFESSOR SHAPIRO.

 5             WEREN'T THEY SELLING CHIPS WITHIN A YEAR OF PURCHASING

 6      VIA?   THAT'S WHAT I ASKED.

 7      A.     OKAY.    BUT THAT DOESN'T -- OKAY.   IT'S JUST MISLEADING

 8      BECAUSE IF YOU ENTER BY ACQUISITION, THAT'S NOT THE RIGHT

 9      QUESTION.      OF COURSE YOU CAN ENTER A MARKET BY ACQUIRING

10      SOMEBODY WHO'S ALREADY SELLING THAT PRODUCT.         THAT'S NOT THE

11      QUESTION FOR ENTRY ANALYSIS.

12      Q.     OKAY.    WELL, LET'S ASK A DIFFERENT QUESTION THEN.

13             MEDIATEK WAS ABLE TO QUICKLY GAIN MARKET SHARE WHEN IT

14      DECIDED TO ADD CDMA TO ITS LTE CHIPS; ISN'T THAT RIGHT?

15      A.     I DON'T KNOW HOW LONG IT TOOK THEM TO DEVELOP AND THEN

16      INTRODUCE THE CDMA FUNCTIONALITY.      I'D HAVE TO, I DON'T KNOW,

17      LOOK THAT UP.      I DON'T HAVE THAT MEMORIZED.

18      Q.     WELL, YOUR REPORT REFLECTS THAT THEY BEGAN PRODUCING

19      CHIPS, CDMA CHIPS WITH LTE IN 2014, AND THAT BY THE FIRST

20      QUARTER OF 2015, THEY WERE SELLING AND SHIPPING INTO THE

21      MARKET.

22             DOES THAT SOUND ABOUT RIGHT?

23      A.     YES.    I THINK THEY MADE A SMALL NUMBER OF SALES IN 2014

24      AND THEN MORE IN 2015.     THAT REFERS TO ESSENTIALLY THE LAUNCH

25      OF PRODUCTS CONTAINING THEIR CHIPS AND SALES.



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 74 of 232 1185


 1            THAT'S NOT THE QUESTION OF HOW -- THAT'S NOT THE SAME

 2      ISSUE OF HOW LONG IT TAKES TO DEVELOP AND PLAN ENTRY.       THAT'S

 3      NOT THE SAME QUESTION.

 4      Q.    AND BY 2016, AS WE OBSERVED, MEDIATEK HAD 36 PERCENT OF

 5      THE CDMA MARKET ACCORDING TO YOUR SLIDES?

 6      A.    RIGHT.   I THINK I SAID THEY'VE MADE, I THINK, GOOD INROADS

 7      IN CHINA.     THAT'S BEEN THE HEART OF WHAT THEY'VE BEEN ABLE TO

 8      ACHIEVE, YES.

 9      Q.    NOW, IN YOUR REPORT, YOU DEFINE MONOPOLY POWER AS THE

10      POWER TO MAINTAIN A HIGH SHARE AND EARN SUPRA-NORMAL PROFITS

11      WITHOUT BEING BETTER.

12            DOES THAT SOUND FAMILIAR?

13      A.    COULD YOU SHOW ME THAT, PLEASE?

14      Q.    SURE.    IT'S IN YOUR REPORT, PARAGRAPH 202 AT FOOTNOTE 422.

15      IT'S IN THE FOOTNOTE AT THE BOTTOM.      AND I HAVE IT ON THE

16      SCREEN IF THAT'S EASIER, PROFESSOR SHAPIRO.

17      A.    OKAY.    THAT'S A QUOTE FROM AN ARTICLE BY FRANK FISHER AS

18      ONE OF THE WAYS IN WHICH ECONOMISTS, ANTITRUST ECONOMISTS CAN

19      DESCRIBE MONOPOLY POWER.     THAT'S NOT MY WORDS.

20      Q.    ALL RIGHT.   BUT YOU RELIED ON THEM.    YOU REFERENCE THEM IN

21      YOUR REPORT?

22      A.    I REFERENCED IT IN MY REPORT.     MY WORDS ARE IN THE

23      PARAGRAPH, NOT THE FOOTNOTE.     BUT I'M REFERENCING IT TO

24      INDICATE THERE'S A NUMBER OF DIFFERENT LANGUAGE THAT ANTITRUST

25      ECONOMISTS USE AND AROUND THIS CONCEPT OF MONOPOLY POWER.



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 75 of 232 1186


 1      Q.    OKAY.    THE CONCEPT IS THAT YOU'RE LOOKING FOR POWER THAT

 2      COMES FROM SOMETHING WITHOUT ACTUALLY BEING BETTER; RIGHT?

 3      THAT'S THE CONCEPT HE'S REFLECTING IN THE NOTE?

 4      A.    NO, NO, NO, THAT'S NOT CORRECT, NO.

 5            LOOK, MOST MONOPOLISTS GOT THERE BY BEING INNOVATIVE AND

 6      HAVING REALLY GOOD PRODUCTS, OKAY?     AND WHEN YOU'RE TALKING

 7      ABOUT A MAINTENANCE OF MONOPOLY QUESTION CASE, THE QUESTION IS,

 8      THAT'S GOOD.    BUT THEN DID THEY THEN BLOCKADE OTHERS FROM

 9      COMPETING?    SO I CAN'T THINK OF A MONOPOLIST WHO DIDN'T

10      INITIALLY -- WELL, THAT'S PROBABLY TOO STRONG A STATEMENT.

11            BUT, NO, THERE'S NO QUESTION THAT QUALCOMM, YOU KNOW, HAS

12      DONE IMPORTANT R&D AND, YOU KNOW, HAS GOOD ENGINEERING AND

13      SHOULD GET THE RETURN FOR ALL THAT.     THAT'S, THAT'S -- I'M NOT

14      BRINGING THAT INTO QUESTION.

15      Q.    OKAY.    SO YOU WOULD AGREE WITH ME THAT QUALCOMM EARNED ITS

16      POSITION INITIALLY AT LEAST, EVEN ACCORDING TO YOU, THROUGH

17      INNOVATION, SKILL, FORESIGHT, AND BETTER PRODUCTS; RIGHT?

18      A.    WELL, I THINK IF YOU GO BACK TO THE EARLY '90S WHEN

19      THEY'RE FIRST COMING OUT WITH THEIR CHIPS AND THEIR CDMA

20      INNOVATION, I THINK THEY SHOULD BE -- YOU KNOW, GET A LOT OF

21      CREDIT FOR THAT, AND I THINK THEY DO, ACTUALLY.

22            SO, YOU KNOW, IN TERMS OF THE COMPANY'S HERITAGE, YOU

23      KNOW, HEAR HEAR.

24      Q.    HEAR HEAR.   HEAR HEAR, THEY GOT THERE ON INNOVATION,

25      PERFORMANCE, BETTER PRODUCTS; RIGHT?



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 76 of 232 1187


 1      A.    I'M TALKING ABOUT THE EARLY '90S.     WE'RE SAYING INITIALLY

 2      HOW DID THEY ACHIEVE REALLY THEIR INITIAL POSITION IN BOTH

 3      CHIPS AND IN PATENT -- IN THE EARLY CELLULAR STANDARD ESSENTIAL

 4      PATENTS.

 5      Q.    NOW, YOU'RE --

 6      A.    I'M NOT CALLING ANY OF THAT INTO QUESTION.      I'M TALKING

 7      ABOUT, YOU KNOW, WE'RE STARTING IN 2006, SO THAT'S MANY YEARS

 8      LATER AFTER THAT, 10, 15 YEARS LATER.

 9      Q.    RIGHT.   NOW, OBVIOUSLY YOU DIDN'T MAKE A TECHNICAL

10      EVALUATION OF QUALCOMM'S MODEM PRODUCTS OR COMPARE THAT TO THE

11      PRODUCTS OF OTHERS IN YOUR REPORT; IS THAT RIGHT?

12      A.    THAT IS CORRECT.

13      Q.    OKAY.    BUT TO THE EXTENT YOU LOOKED AT EVIDENCE FROM THE

14      RELEVANT PERIOD ABOUT QUALCOMM'S PERFORMANCE, VIRTUALLY ALL OF

15      THAT EVIDENCE WAS THAT THEIR MODEMS WERE GENERALLY CONSIDERED

16      BETTER THAN THE REST; RIGHT?

17      A.    I DON'T KNOW THAT I WOULD, WOULD MAKE SUCH A SWEEPING

18      STATEMENT.     BUT LET'S TAKE PREMIUM LTE MODEMS.

19      Q.    WELL, EXCUSE ME, PROFESSOR.     I THINK YOU'VE ANSWERED MY

20      QUESTION.

21      A.    OKAY.

22      Q.    BUT YOU DID MAKE SUCH A STATEMENT.     YOU SAID, "THE

23      EVIDENCE INDICATES THAT OEM'S DID NOT REGARD OTHER SUPPLIERS'

24      CDMA MODEM CHIPS AS GOOD ALTERNATIVES TO QUALCOMM FOR MOST OF

25      THE RELEVANT TIME PERIOD, PARTICULARLY PRIOR TO 2015."



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 77 of 232 1188


 1            RIGHT?

 2      A.    COULD YOU SHOW ME WHERE THAT IS, PLEASE?

 3      Q.    SURE.    PARAGRAPH 209.

 4      A.    YES.

 5      Q.    IT'S THE VERY FIRST SENTENCE.

 6      A.    SO -- THANK YOU.    THAT'S EXACTLY --

 7      Q.    SO MY QUESTION IS, ISN'T THAT A STATEMENT THAT YOU MADE IN

 8      YOUR REPORT?

 9      A.    YES, IT IS.   AND THAT'S -- THAT WAS EXACTLY THE

10      QUALIFICATION I WAS, I WAS MAKING IN RESPONSE TO THE PREVIOUS

11      QUESTION, WHICH IS I DON'T WANT TO MAKE A BROAD, SWEEPING

12      STATEMENT ACROSS ALL MODEMS AND ALL TIME.

13            BUT, YES, I THINK QUALCOMM WAS -- YOU KNOW, I STAND BY

14      THIS STATEMENT REGARDING THE CDMA MODEM CHIPS DURING THAT

15      PERIOD OF TIME.

16      Q.    OKAY.    AND YOU OBSERVED ELSEWHERE THAT VIA DID NOT PRODUCE

17      MODEM CHIPS COMPATIBLE WITH 3G WCDMA STANDARDS, LTE, OR ANY

18      COMBINATION OF THESE NON-CDMA STANDARDS; CORRECT?

19      A.    THAT IS CORRECT DURING THAT PERIOD OF TIME.

20      Q.    AND YOU SAID VIA TRAILED QUALCOMM IN CDMA CAPABILITIES,

21      DEVELOPING CDMA 2000 -- THAT'S 3G -- YEARS AFTER QUALCOMM

22      BROUGHT CHIPS WITH THIS TECHNOLOGY TO THE MARKET; CORRECT?

23      A.    YES.    THESE ARE ALL PART OF THE REASONS WHY QUALCOMM HAD

24      MONOPOLY POWER OVER THOSE CHIPS.

25      Q.    AND AS A MATTER OF FACT, YOU DID AN ANALYSIS AND CONCLUDED



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 78 of 232 1189


 1      THAT QUALCOMM WAS THE FIRST TO RELEASE CHIPS IN NEARLY ALL

 2      PREMIUM LTE CATEGORIES; RIGHT?

 3      A.    YES.    AS I SHOWED, THEY WERE THE SOLE SUPPLIER FOR THE

 4      FIRST COUPLE YEARS OF PREMIUM LTE MODEM CHIPS.

 5      Q.    LET'S TAKE A LOOK AT SLIDE 18 FROM YOUR REPORT.       I'M

 6      SORRY, SLIDE 18 FROM YOUR SLIDE DECK.

 7      A.    OKAY.

 8      Q.    THIS WAS NOT SHOWN THIS MORNING DURING YOUR DIRECT

 9      EXAMINATION, BUT IT'S FROM YOUR REPORT.

10            THIS IS AN ANALYSIS THAT YOU PERFORMED; CORRECT?

11      A.    YES, THIS IS FROM MY REPORT, FIGURE 15.

12      Q.    AND FIGURE 15 ILLUSTRATES THAT QUALCOMM WAS THE FIRST TO

13      RELEASE CHIPS IN NEARLY ALL PREMIUM LTE CATEGORIES; CORRECT?

14      A.    I FIND THIS HARD TO READ.     BUT, YES, I THINK THAT'S

15      CORRECT.

16      Q.    OKAY.    AND JUST TO ILLUSTRATE IT, LET'S START ON THE LEFT

17      IS QUALCOMM, AND ON THE FAR LEFT, THOSE ARE PERIODS OF TIME,

18      QUARTERS IN EACH YEAR; CORRECT?

19      A.    YES, THAT'S CORRECT.

20      Q.    SO THE BIG BLUE BOX, THAT'S CATEGORY 3, DOWNLOAD, UPLOAD,

21      DOWNLINK, UPLINK FROM PREMIUM LTE.      QUALCOMM WAS A COUPLE YEARS

22      AHEAD OF THE NEXT COMPETITOR, SAMSUNG TWO YEARS LATER; CORRECT?

23                   THE COURT:   I'M SORRY TO INTERRUPT.

24            CAN YOU ALL SCOOT IN SO WE CAN ACCOMMODATE SOMEONE

25      STANDING IN THE BACK?     THANK YOU.



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 79 of 232 1190


 1                   THE WITNESS:   SO I THINK THAT'S CORRECT.     FOR

 2      CATEGORY 3, IT'S SHOWING QUALCOMM SHIPPING IN FOURTH QUARTER OF

 3      2010 AND SAMSUNG SHIPPING IN THE FOURTH QUARTER OF 2012.

 4      BY MR. VAN NEST:

 5      Q.    RIGHT.    AND TO THE SAME EFFECT, CATEGORY 4, QUALCOMM

 6      SHIPPED IN THE SECOND QUARTER OF 2013, SAMSUNG DIDN'T SHIP

 7      UNTIL A YEAR LATER.     SO THEY WERE ABOUT A YEAR AHEAD IN THAT

 8      ONE; RIGHT?

 9      A.    I AGREE.

10      Q.    AND GENERALLY THE CONCLUSION YOU DREW FROM THIS, WHICH IS

11      IN THE RELEVANT TIME PERIOD WE'RE TALKING ABOUT AND THE MARKET

12      YOU'RE ANALYZING IS THAT QUALCOMM WAS RELEASING CHIPS FASTER

13      THAN ANYONE ELSE IN NEARLY ALL PREMIUM LTE CATEGORIES; RIGHT?

14      A.    YES.    THEY WERE THE LEADER.   THIS IS ALL PART OF THE

15      REASONS WHY THEY HAD MONOPOLY POWER IN THAT MARKET.

16      Q.    YOU ALSO RELIED ON VARIOUS MARKET STATEMENTS TO THE EFFECT

17      THAT QUALCOMM REMAINS A CLEAR LEADER WITH ALL THE SOLUTIONS

18      FROM OTHERS LAGGING BEHIND IN TIMING AND BREADTH; RIGHT?

19      A.    I THINK THAT'S THE SAME GENERAL POINT.         IS THAT A QUOTE

20      FROM MY REPORT?

21      Q.    IT IS.

22      A.    OKAY.

23      Q.    YOU STAND BY THAT?

24      A.    THAT SOUNDS CORRECT TO ME.

25      Q.    OKAY.    AND THAT QUALCOMM STOOD OUT BY PROVIDING MULTIMODE



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 80 of 232 1191


 1      SUPPORT BEFORE ANYONE ELSE DID; RIGHT?

 2      A.     OKAY.

 3      Q.     YOU NOTED IN THE REPORT THAT QUALCOMM CONTINUALLY RELEASES

 4      NEWER, FASTER LTE MODEM CHIPS THAN ANYONE ELSE; RIGHT?

 5      A.     WHY DON'T YOU SHOW ME THIS AGAIN?      I JUST WANT TO MAKE

 6      SURE WE'VE GOT THE RIGHT CONTEXT.      THIS ALL SOUNDS RIGHT TO ME,

 7      BUT --

 8      Q.     SURE.   THIS IS IN PARAGRAPH 446 OF YOUR REBUTTAL.

 9      A.     OKAY.

10      Q.     THE REBUTTAL?

11      A.     IT'S JUST IF YOU'RE GOING TO GET ME TO BE ON THE WITNESS

12      STAND AND SAY, "YES, I SAID THAT," I'D LIKE TO ACTUALLY CHECK

13      THAT THAT'S WHAT I SAID.

14      Q.     THERE'S NOTHING WRONG WITH THAT, PROFESSOR SHAPIRO.      WE

15      HAVE IT ALL RIGHT HERE?

16      A.     OKAY.   THANK YOU.

17                 THE COURT:   THE REBUTTAL REPORT ENDS AT PARAGRAPH

18      430.    IS THERE A SECOND SECTION?    OH, YOU MEAN THE APPENDIX?

19                 THE WITNESS:     MAYBE YOU HAVE -- I HAVE PARAGRAPH 446

20      AT PAGE C 11.     THERE'S SOME APPENDICES.

21                 THE COURT:   GOT IT.

22                 MR. VAN NEST:    DO YOU HAVE IT?    CAN WE DISPLAY IT?

23                 THE COURT:   GO AHEAD, PLEASE.

24                 MR. VAN NEST:    IT'S IN THE APPENDIX, YOUR HONOR.       I'M

25      SORRY.



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 81 of 232 1192


 1                 THE WITNESS:    OKAY.   I SEE THAT.

 2      BY MR. VAN NEST:

 3      Q.    THAT'S WHAT YOU SAID, AND YOU STAND BY THAT?

 4      A.    OKAY.   I AGREE.

 5      Q.    AND I THINK IT SOUNDS LIKE YOU'VE BEEN READING TRIAL

 6      TESTIMONY AS WE GO ALONG; CORRECT?

 7      A.    YES, I HAVE.

 8      Q.    YOU READ A NUMBER OF THE OTHER OEM'S TESTIFYING THAT

 9      QUALCOMM WAS SIMPLY BETTER THAN ANYTHING ELSE; RIGHT?

10      A.    IN MANY CASES, YES, THAT'S WHY THEY WERE VERY CONCERNED

11      ABOUT LOSING ACCESS TO QUALCOMM CHIPS.       IT'S THE SAME IDEA.

12      Q.    SO, FOR EXAMPLE, MR. BLUMBERG, WHEN HE WAS HERE TESTIFIED

13      BY VIDEO THAT "QUALCOMM HAD THE BEST CHIPSET AVAILABLE AND IT

14      WOULD BE DIFFICULT TO CONVINCE CONSUMERS OR CARRIERS TO SPEND

15      FOR A HIGH END PHONE IF IT DID NOT HAVE THE FEATURES,

16      FUNCTIONS, AND PERFORMANCE THAT THE QUALCOMM CHIP PROVIDED";

17      RIGHT?

18      A.    THAT SOUNDS RIGHT.    THAT'S EXACTLY THE TYPE OF EVIDENCE I

19      CONSIDER RELEVANT FOR MARKET DEFINITION.

20      Q.    AND MS. EVANS, FROM INTEL, SHE SAID THAT INTEL WAS STILL

21      TWO YEARS BEHIND QUALCOMM ON SHIPPING LTE.

22            DO YOU RECALL REVIEWING THAT TESTIMONY?

23      A.    I DO REMEMBER, ALTHOUGH WHAT WAS THE -- I GUESS I WANT TO

24      GET THE TIMEFRAME ON THAT.      THAT WAS IN THE EARLIER LTE DAYS?

25      Q.    LATE 2012.   SO A COUPLE YEARS IN.



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 82 of 232 1193


 1      A.     OKAY.

 2      Q.     RIGHT?

 3      A.     I DO REMEMBER HER SAYING THEY WERE BEHIND AND THAT WAS

 4      PART OF HER JOB WAS TO CATCH UP.

 5      Q.     RIGHT.   AND BY LATE 2012, SHE FELT INTEL, WITH ALL OF ITS

 6      EFFORT AND RESOURCES, WAS STILL TWO YEARS BEHIND?

 7      A.     YES, AND I THINK THAT'S WHY INTEL HAD A SHOT AT CERTAIN

 8      SALES AT APPLE, BUT THEY WEREN'T YET POSITIONED TO REALLY GO

 9      FOR A MUCH LARGER VOLUME.

10      Q.     I'D LIKE TO BEGIN TALKING ABOUT THE TESTIMONY YOU GAVE ON

11      THE TAX THEORY OF ANTICOMPETITIVE HARM.

12      A.     OKAY.

13      Q.     DO YOU RECALL THAT TESTIMONY THIS MORNING?

14      A.     I DO.

15      Q.     ACTUALLY, I THINK IT WOULD BE EASIER IF WE COULD BREAK

16      THIS DOWN.

17             YOUR HONOR, I HAVE AN EASEL.    IF YOU COULD PULL IT UP?

18             CAN YOU SEE IT OVER HERE, PROFESSOR SHAPIRO, FROM THERE?

19      A.     I CAN SEE THE EASEL.   WHETHER I CAN SEE WHAT YOU WRITE ON

20      IT REMAINS TO BE SEEN.

21      Q.     WELL, YOU AND I MIGHT HAVE THE SAME PROBLEM.     BUT WE'LL

22      TRY.

23             I BELIEVE WHAT YOU SAID WAS THAT QUALCOMM -- THE STARTING

24      POINT FOR THIS WAS THAT QUALCOMM USED ITS MONOPOLY POWER OVER

25      MODEM CHIPS TO EXTRACT SUPRA-FRAND ROYALTIES FROM OEM'S;



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 83 of 232 1194


 1      CORRECT?

 2      A.     YES.

 3      Q.     THAT'S KIND OF THE CORNERSTONE OF THE STARTING POINT OF

 4      THIS OPINION?

 5      A.     THAT'S THE KEY LEVERAGE THAT WAS APPLIED USING THE NO

 6      LICENSE, NO CHIPS IN CONJUNCTION WITH REFUSING TO LICENSE.

 7      Q.     OKAY.   ALL RIGHT.   I'M GOING TO WRITE "TAX THEORY" AT THE

 8      TOP.

 9             AND IT STARTS WITH, LET'S CALL IT -- YOU REFERRED TO IT AS

10      A TAX, SO I'LL CALL IT A SUPRA-FRAND TAX.

11             OKAY.   THAT'S THE EXCESS ROYALTIES THAT YOU SAY QUALCOMM

12      IS ABLE TO EXTRACT FROM OEM'S; CORRECT?

13      A.     OKAY.   SO THAT'S WHAT I'VE BEEN CALLING THE ROYALTY

14      SURCHARGE.

15      Q.     THAT'S RIGHT, THE ROYALTY SURCHARGE.

16      A.     OKAY.

17      Q.     AND UNDER YOUR THEORY, THAT ACTS LIKE A TAX THAT RAISES

18      THE COST OF RIVAL CHIP MAKERS; RIGHT?

19      A.     THAT'S THE CORRECT ECONOMICS, YES.

20      Q.     OKAY.   SO RIVALS' COST -- THESE ARE CHIP MAKERS -- THEY GO

21      UP UNDER THIS THEORY; RIGHT?

22      A.     THEY DO GO UP.   THAT'S THE CORRECT ECONOMICS.

23      Q.     THAT'S RIGHT.    EVEN THOUGH THE OEM IS PAYING THE PREMIUM,

24      ACCORDING TO YOU, THE TAX FALLS ON THE -- ECONOMICALLY UNDER

25      YOUR THEORY -- FALLS ON THE RIVAL; CORRECT?



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 84 of 232 1195


 1      A.    NO.    WHAT I'M SAYING IS THE TAX FALLS ON THE TRANSACTIONS

 2      TAKING PLACE.

 3      Q.    OH.

 4      A.    THE TAX IS APPLIED TO A TRANSACTION, THAT'S ALL TAXES.

 5      Q.    AND THEN --

 6      A.    AND THEN I'M SAYING ECONOMICALLY, WHEN TREATED AS THOUGH

 7      THE RIVAL IS PAYING THAT, EVEN THOUGH THE OEM IS, BUT THE

 8      ECONOMICS IS THAT IT FALLS ON THE TRANSACTION.

 9      Q.    OKAY.    BUT IT RAISES RIVALS' COST.   YOU SAID THAT THIS

10      MORNING?

11      A.    YES.

12      Q.    OKAY.

13      A.    AND I THINK A GOOD WAY TO THINK ABOUT IT IS TO THINK ABOUT

14      IT BEING A COST TO THE RIVAL, AND THEN WE TRACE -- INCREASED

15      COST TO THE RIVAL -- SORRY -- AND THEN WE TRACE THROUGH THE

16      ECONOMIC IMPLICATIONS OF THAT.

17      Q.    OKAY.    AND ONE IMPLICATION, AGAIN FROM YOUR TESTIMONY, IS

18      THAT THE RIVALS' INCOME, OPERATING INCOME, GOES DOWN BECAUSE

19      ITS COSTS WENT UP; RIGHT?

20      A.    RIGHT.   WELL, IN A GIVEN TRANSACTION, I EXPLAINED HOW THAT

21      WOULD HAPPEN.     AND MORE GENERALLY, IT WOULD HAPPEN BECAUSE

22      THE RIV -- TO THE EXTENT THE RIVAL COULD NOT FULLY PASS ON

23      THESE COSTS TO ITS CUSTOMERS.

24      Q.    OKAY.    IF THEY DON'T PASS ON THE COST, THEN IT'S THEIR

25      INCOME THAT WILL SHRINK; RIGHT?



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 85 of 232 1196


 1      A.    NORMALLY, AS A GOOD RULE, WHEN A FIRM'S COSTS GO UP, THEY

 2      HAVE TO EAT SOME OF IT AND THEY PASS SOME OF IT ON.

 3            AND TO THE EXTENT THEY EAT IT, THEIR INCOME GOES DOWN --

 4      Q.    OKAY.

 5      A.    -- ON EXISTING TRANSACTIONS, AND, OF COURSE, AS I ALSO

 6      SAID, THE NUMBER OF TRANSACTIONS FALLS.      SO THAT'S ANOTHER

 7      REASON THAT INCOME GOES DOWN.

 8      Q.    OKAY.    AND THEN YOU SAID THAT WHEN INCOME GOES DOWN, THAT

 9      CAN BE EXPECTED TO REDUCE RIVALS' INVESTMENT IN R&D, RESEARCH

10      AND DEVELOPMENT; RIGHT?

11      A.    EVERYTHING ELSE EQUAL, THAT -- I MEAN, IT'S REALLY THE

12      EXPECTED FUTURE EARNINGS THAT DRIVE THE R&D INVESTMENT.

13            SO, YES, EVERYTHING ELSE EQUAL, I THINK THAT'S A

14      COMPLETELY UNCONTROVERSIAL ECONOMIC PROPOSITION.

15      Q.    AND YOU SAY THAT ULTIMATELY WILL LEAD TO HARM TO

16      COMPETITION BECAUSE INNOVATION WILL SLOW DOWN, AMONG OTHER

17      REASONS; RIGHT?

18      A.    WELL, THAT'S -- EXACTLY.    THAT'S THE MECHANISM, AND THAT

19      WOULD BE THE GENERAL -- I THINK THE CLEAR PREDICTION ALL ELSE

20      EQUAL.

21      Q.    OKAY.    NOW, ACCORDING TO YOU, SORT OF THE CENTRAL

22      COMPETITIVE PROBLEM HERE IS THE SUPRA-FRAND ROYALTY THAT YOU

23      START OFF WITH; CORRECT?

24      A.    YES.    THE USE OF THE CHIP MONOPOLY TO ACHIEVE THAT ON

25      QUALCOMM'S PART, YES.



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 86 of 232 1197


 1      Q.    OKAY.    AND YOU'RE NOT OFFERING ANY OPINION AS TO WHAT THE

 2      FRAND RATE OR RANGE OF QUALCOMM'S SEP IS; ISN'T THAT RIGHT?

 3      A.    THAT IS CORRECT.

 4      Q.    RIGHT.    YOU'RE RELYING ON MR. LASINSKI FOR THAT?

 5      A.    NO, I'M NOT RELYING ON HIM.

 6      Q.    WELL, YOU UNDERSTOOD, WHEN YOUR DEPOSITION WAS TAKEN YOU

 7      SAID, "MR. LASINSKI IS COVERING THAT"; RIGHT?

 8      A.    YES.    HE'S THE ONE WHO'S OFFERING AN OPINION ABOUT THE

 9      FRAND RATE.

10      Q.    RIGHT.    AND YOU ARE NOT OFFERING AN OPINION ABOUT EITHER

11      THE FRAND RATE OR THE FRAND RANGE AS PART OF YOUR ANALYSIS;

12      CORRECT?

13      A.    THAT'S CORRECT.

14      Q.    ALL RIGHT?

15      A.    I'M OFFERING AN OPINION ABOUT THE SUPRA -- THE ROYALTY

16      SURCHARGE, NOT THE LEVEL ON WHICH IT'S APPLIED.       NOT THE

17      REASONABLE ROYALTY BASE TO WHICH IT'S APPLIED.

18      Q.    YEAH.    YOU'RE ASSUMING THE SURCHARGE AND YOU'RE WORKING

19      THROUGH YOUR ANALYSIS HERE IN THE TAX THEORY; CORRECT?

20      A.    NO, I'M NOT ASSUMING THE SURCHARGE.     I EXPLAINED HOW IT

21      AROSE.

22      Q.    OKAY.    BUT YOU HAVEN'T DONE ANY QUANTITATIVE ANALYSIS OR

23      ECONOMIC QUANTITATIVE ANALYSIS TO COME UP WITH A FRAND RATE OR

24      A FRAND RANGE; RIGHT?

25      A.    LIKE I SAID, THAT'S WHAT MR. LASINSKI IS DOING.       I'M



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 87 of 232 1198


 1      TESTIFYING ABOUT THE ROYALTY SURCHARGE.

 2      Q.    OKAY.   SO POINT ONE:   IF THE COURT WERE TO DETERMINE THAT

 3      THE EVIDENCE DOESN'T SUPPORT THE EXISTENCE OF A SUPRA-FRAND

 4      ROYALTY, THEN THE REST OF YOUR ANALYSIS CAN BE IGNORED; RIGHT?

 5            IT DEPENDS ON THAT AS A STARTING POINT?

 6      A.    SO IF THE COURT WERE TO DETERMINE THAT ALL THIS LEVERAGE

 7      DIDN'T LEAD TO ANYTHING IN TERMS OF A SUPRA -- A ROYALTY

 8      SURCHARGE --

 9      Q.    THAT'S RIGHT?

10      A.    -- THEN THE ECONOMIC CONSEQUENCES OF THE SURCHARGE WOULD

11      NOT COME INTO PLAY.     I THINK THAT'S LOGICAL.

12      Q.    I THINK THAT'S WHAT I SAID.

13      A.    I JUST --

14      Q.    UNLESS THE EVIDENCE SUPPORTS THE EXISTENCE OF A

15      SUPRA-FRAND ROYALTY, THIS ANALYSIS IS IRRELEVANT; RIGHT?        I

16      THINK THAT'S WHAT YOU JUST SAID, BUT --

17      A.    I GUESS I -- I'M RESISTING, I ADMIT A LITTLE BIT, THAT

18      IRRELEVANT MAKES ME FEEL BAD.

19            (LAUGHTER.)

20      BY MR. VAN NEST:

21      Q.    DON'T FEEL BAD.

22      A.    BUT I THINK THAT, YES, THE BUILDING BLOCK FOR, FOR THIS

23      DISCUSSION OF EFFECTS IS THAT QUALCOMM WAS ABLE TO ACHIEVE A

24      ROYALTY SURCHARGE BY APPLYING THE CHIP LEVERAGE.

25            SO, YES, THAT IS CORRECT.



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 88 of 232 1199


 1      Q.    OKAY.    I'M NOT HERE TO MAKE YOU FEEL GOOD.      YOU KNOW THAT.

 2            (LAUGHTER.)

 3                   THE WITNESS:    I WAS HOPING, BUT --

 4      BY MR. VAN NEST:

 5      Q.    OKAY.

 6            SO COULD WE HAVE SLIDE 28 FROM -- SO HERE'S WHAT YOU --

 7      HERE'S WHAT YOU SHOWED THIS MORNING.

 8            I TAKE IT THIS IS PURELY ILLUSTRATIVE.         I THINK THAT'S

 9      WHAT YOU SAID.

10      A.    YES.

11      Q.    THAT THE ROYALTY SURCHARGE THERE IS HYPOTHETICAL?

12      A.    THAT'S CORRECT.

13      Q.    RIGHT?    IT'S NOT BASED ON ANY QUANTITATIVE ANALYSIS THAT

14      YOU DID OR LASINSKI DID OR ANYBODY DID.       IT'S JUST A NUMBER

15      YOU'VE ASSUMED; RIGHT?

16      A.    IT'S ILLUSTRATIVE.      I THOUGHT I WAS CLEAR ON THAT.

17      Q.    OKAY, GOOD.    AND THE RIVALS' COST, THE CHIP MAKER'S COST,

18      THAT $5 NUMBER, THAT'S ILLUSTRATIVE, TOO?

19      A.    ALL THE NUMBERS HERE ARE.

20      Q.    OKAY.    AND YOU'RE NOT IMPLYING BY THIS THAT THE ROYALTIES

21      ARE ALWAYS NEGOTIATED ALONG WITH CHIP PRICING SALES; CORRECT?

22      A.    I DON'T UNDERSTAND THAT QUESTION.

23      Q.    IT'S NOT YOUR TESTIMONY THAT LICENSES ARE ALWAYS

24      NEGOTIATED IN CONJUNCTION WITH CHIP SALES?          THEY'RE OFTEN DONE

25      SEPARATELY; CORRECT?        LICENSE NEGOTIATIONS ARE SEPARATE FROM



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 89 of 232 1200


 1      CHIP SALES?

 2      A.    OFTEN THEY ARE, YES.

 3      Q.    OKAY.

 4      A.    WE'RE TALKING ABOUT QUALCOMM; RIGHT?

 5      Q.    YES, QUALCOMM.    SO YOU'RE NOT TRYING TO IMPLY ANYTHING

 6      ABOUT TIMING WITH YOUR EXAMPLE HERE?

 7      A.    I DON'T UNDERSTAND WHAT YOU'RE SAYING BECAUSE THIS IS NOT

 8      ABOUT A CHIP SALE BY QUALCOMM.       THIS IS A CHIP SALE BY A RIVAL.

 9      SO YOU'RE THROWING ME OFF.

10      Q.    FAIR ENOUGH.    FAIR ENOUGH.

11            AND ALSO THE RIVALS' COST, THAT HYPOTHETICAL NUMBER IS

12      SUBSTANTIALLY LOWER THAN WHAT YOUR REPORT SUGGESTS IS THE

13      RIVALS' COST ON AVERAGE; RIGHT?

14      A.    THESE ARE JUST ILLUSTRATIVE NUMBERS.      THEY'RE NOT MEANT

15      TO -- IT'S JUST A CONCEPT.

16      Q.    OKAY.   THE ACTUAL NUMBER FROM YOUR REPORT FOR RIVALS' COST

17      IS SOMEWHERE BETWEEN $16 AND $21, NOT $5; RIGHT?

18      A.    I DON'T KNOW.    THE COSTS CHANGE OVER TIME AND BY TYPE OF

19      CHIP.   SO IF YOU WANT TO SHOW ME WHAT THAT IS.

20      Q.    SURE.

21      A.    BUT, NO, YOU SHOULD NOT THINK THIS $5 HAS ANYTHING TO DO

22      WITH -- IT'S NOT MEANT TO BE AN ACTUAL CHIP COST.       IT'S MEANT

23      TO ILLUSTRATE THE CONCEPT.

24      Q.    FAIR ENOUGH.    BUT COULD WE HAVE DEMONSTRATIVE SLIDE 13 UP

25      TO BUTTON THIS UP.     THIS IS A SLIDE YOU PREPARED FOR TODAY, YOU



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 90 of 232 1201


 1      DIDN'T SHOW IT, BUT IT'S SOMETHING YOU PREPARED; RIGHT?

 2      A.    CORRECT.

 3      Q.    FROM YOUR REPORT?

 4      A.    OKAY.

 5      Q.    COULD WE HIGHLIGHT THE SECOND LINE, THE TOP BOX, PLEASE.

 6      THIS IS THE SMARTPHONE HIGH WITH WLAN, AND AUC, THAT STANDS FOR

 7      AVERAGE UNIT COST; CORRECT?

 8      A.    OKAY.

 9      Q.    SO YOU ACTUALLY HAD IN YOUR REPORT NUMBERS BETWEEN $16 AND

10      $21 THAT ARE SIGNIFICANTLY HIGHER THAN THE $5 THAT YOU PUT IN

11      YOUR ILLUSTRATION; CORRECT?

12      A.    WELL, YEAH.   IF YOU'RE GOING TO PICK THE TOP ROW.      BUT

13      THEN WHY DON'T YOU PICK ANOTHER ROW.      I CAN ALREADY SEE ANOTHER

14      ROW WHERE THE AVERAGE UNIT COST IS 2.50 OR 2.29 OR IN THE $2

15      RANGE.   SO THEY'RE ALL OVER THE PLACE.

16      Q.    OKAY.   WE'RE TALKING ABOUT PREMIUM LTE CHIP, AREN'T WE,

17      PROFESSOR SHAPIRO?

18      A.    YES.

19      Q.    AND IF WE'RE TALKING ABOUT PREMIUM LTE CHIP, I'VE GOT THE

20      RIGHT COLUMN UP ON THE BOARD; RIGHT?

21      A.    I THINK YOU MEAN THE RIGHT ROW.

22      Q.    YOU'RE RIGHT.   THE RIGHT ROW?

23      A.    WELL, MAYBE IF I -- CAN I LOOK AT THE WHOLE CHART AGAIN?

24      I MEAN, THERE'S -- HIGH, MID -- YEAH, I THINK THAT'S RIGHT FOR

25      THIS CHART.



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 91 of 232 1202


 1      Q.    OKAY.

 2      A.    YEAH, I THINK YOU'RE RIGHT.

 3      Q.    LET'S GO BACK TO 28.

 4            AND YOU ALSO HAVE NOT DONE ANY QUANTITATIVE ANALYSIS TO

 5      DETERMINE HOW MUCH OF THE SURCHARGE, IF ANY, WAS CAUSED BY CHIP

 6      LEVERAGE WITH RESPECT TO ANY OEM; ISN'T THAT RIGHT?

 7      A.    I'VE NOT DONE A QUANTITATIVE MEASUREMENT THERE.       BUT DID I

 8      SAY -- I THINK I SAID IN TESTIMONY, AND CERTAINLY IN MY REPORT,

 9      THAT THE KEY THING TO LOOK AT IS THE COST TO THE OEM OF LOSING

10      THE QUALCOMM CHIP SUPPLY BECAUSE THAT'S THE LEVERAGE THAT WAS

11      BROUGHT TO BEAR AND THAT'S SOMETHING, YOU KNOW, OEM'S HAVE

12      TESTIFIED ABOUT BEING VERY SUBSTANTIAL.

13      Q.    BUT, AGAIN, YOU HAVEN'T DONE ANY QUANTITATIVE ANALYSIS TO

14      DETERMINE HOW MUCH OF THE SURCHARGE YOU'RE OPINING ABOUT, IF

15      ANY, WAS CAUSED BY CHIP LEVERAGE AS OPPOSED TO THE THREAT OF

16      LITIGATION, THE FEAR OF LITIGATION, THE FEAR OF INJUNCTIONS AND

17      OTHER FACTORS; RIGHT?     YOU HAVEN'T DONE THAT?

18      A.    I HAVE NOT QUANTIFIED THE ROYALTY SURCHARGE.

19      Q.    OKAY.   NOW --

20      A.    BUT I BELIEVE IT'S SUBSTANTIAL.

21      Q.    LET'S GO BACK TO RAISING RIVALS' COSTS.

22            THIS IS PART OF YOUR THEORY, BUT, IN FACT, YOU HAVEN'T

23      DONE ANY ECONOMIC ANALYSIS OF THE ACTUAL COSTS IN THE REAL

24      WORLD OF ANY OTHER CHIP MAKER; RIGHT?

25      A.    ARE YOU REFERRING TO THE ROYALTY COSTS OR OTHER COSTS WHEN



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 92 of 232 1203


 1      YOU SAY THE COSTS?

 2      Q.    OTHER COSTS IN THE REAL WORLD THAT RIVALS INCUR.

 3      A.    I HAVE NOT DONE AN ANALYSIS OF THEIR PRODUCTION COSTS.       I

 4      DON'T NEED TO DO THAT.

 5      Q.    OKAY.    IN OTHER WORDS, THERE ARE LOTS OF THINGS THAT CAN

 6      AFFECT RIVALS' COSTS IN THE REAL WORLD, INCLUDING PRODUCTION

 7      COSTS; RIGHT?

 8      A.    RIGHT.   AND I'M FOCUSSING ON HOW THE COSTS WERE RAISED,

 9      NOT WHAT THE LEVEL WAS TO START WITH.

10      Q.    OKAY.    AND ENGINEERING COSTS CAN GO UP AND DOWN; RIGHT?

11      A.    CERTAINLY.

12      Q.    MARKETING COSTS CAN GO UP AND DOWN?

13      A.    OF COURSE.

14      Q.    HEAD COUNT CAN GO UP AND DOWN?

15      A.    AND VARY ACROSS RIVALS.

16      Q.    AND YOU KNEW, IN DOING YOUR WORK, THAT THE FTC HAD ACCESS,

17      IF THEY WANTED IT, TO FINANCIAL INFORMATION ABOUT COSTS FROM

18      ALL OF THESE OTHER RIVAL CHIP MAKERS; RIGHT?

19      A.    I'M NOT SURE EXACTLY WHAT THEY HAD ON THAT.

20      Q.    OKAY.

21      A.    SOMETIMES COMPANIES ARE NOT COMPLETELY -- DON'T GIVE ALL

22      THE INFORMATION IN A USABLE WAY.      I DON'T KNOW.

23      Q.    OKAY.    BUT IT'S CERTAINLY THE CASE THAT YOU HAVEN'T

24      QUANTIFIED THE EFFECT ON ANY OTHER CHIP MAKER OF THE QUALCOMM

25      SUPRA-FRAND ROYALTY YOU'RE ASSUMING, HAVE YOU?



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 93 of 232 1204


 1      A.    I'VE SAID ALREADY I HAVE NOT -- I HAVE NOT QUANTIFIED THE

 2      MAGNITUDE OF THE ROYALTY SURCHARGE.

 3            I POINTED OUT STRONG REASONS TO BELIEVE THAT IT WAS

 4      SUBSTANTIAL.

 5      Q.    YOU HAVEN'T QUANTIFIED THE EFFECT OF THIS ROYALTY ON ANY

 6      OTHER CHIP MAKER; RIGHT?

 7      A.    WELL, I HAVEN'T QUANTIFIED THE ROYALTY SURCHARGE, SO -- IN

 8      GENERAL, SO I HAVEN'T QUANTIFIED IT REGARDING SPECIFIC CHIP

 9      MAKERS, EITHER.    THAT FOLLOWS.

10      Q.    OKAY.    AND -- FAIR ENOUGH.

11            RIVALS' INCOME, I THINK YOU'D PROBABLY GIVE ME THE SAME

12      ANSWER, YOU DIDN'T DO ANYTHING FROM A QUANTITATIVE STANDPOINT

13      TO LOOK AT WHAT HAPPENED TO ANY OF THESE RIVALS' INCOMES DURING

14      THIS RELEVANT PERIOD; RIGHT?

15      A.    THAT'S RIGHT.   I'M NOT -- I'M NOT DOING THE DAMAGES

16      CALCULATION FOR THE RIVALS WHO WERE INJURED.

17      Q.    IN OTHER WORDS, RIVALS' INCOME, LIKE RIVALS' COSTS, CAN GO

18      UP AND DOWN BASED ON LOTS OF FACTORS; CORRECT?

19      A.    WE'RE TALKING AGAIN ABOUT THE NON-ROYALTY COSTS?

20      Q.    THAT'S RIGHT?

21      A.    CERTAINLY.   IT'S A DYNAMIC INDUSTRY.     THESE THINGS CHANGE.

22      Q.    THEY CHANGE, AND THEY CHANGE WEEKLY, MONTHLY, SOMETIMES

23      DAILY; RIGHT?

24      A.    RIGHT.   AND THAT'S EXACTLY WHY IT WOULD BE A COMPLETE

25      WASTE OF TIME TO LOOK AT ALL OF THAT, WHEN I CAN FOCUS ON THE



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 94 of 232 1205


 1      SURCHARGE, WHICH IS THE EXTRA COST THAT'S ASSOCIATED WITH THE

 2      CONDUCT AT ISSUE.

 3      Q.    OKAY.   AND I UNDERSTAND THAT YOU THINK IT'S A WASTE OF

 4      TIME, BUT I JUST WANT TO FIND OUT WHAT YOU DID AND DIDN'T DO?

 5      A.    FINE.

 6      Q.    AND ONE THING THAT I GUESS YOU DIDN'T DO WAS ANY FINANCIAL

 7      OR ECONOMIC ANALYSIS OF ANY RIVAL CHIP MAKER; CORRECT?

 8      A.    YOU MEAN THEIR OVERALL OR THE EFFECTS OF THE PRACTICES?       I

 9      WASN'T CLEAR THERE.

10      Q.    YOU DIDN'T ANALYZE THE DIRECTION UP OR DOWN OR SIDEWAYS OF

11      THE OPERATING INCOME OF ANY OF THE CHIP MAKER RIVALS THAT

12      YOU'RE HERE CLAIMING WERE HARMED; CORRECT?

13      A.    I'VE EXPLAINED WHY THE INCOME WOULD BE REDUCED

14      SUBSTANTIALLY BY A ROYALTY SURCHARGE, AND I -- BUT IF YOU'RE

15      SAYING DID I MEASURE THEIR INCOME AND HOW IT WENT UP AND DOWN

16      OVER TIME BECAUSE OF PROBLEMS THEY HAD IN THEIR OPERATIONS?

17      NO, I DIDN'T DO THAT.

18      Q.    OKAY.   NOW, SIMILARLY, YOU DID NOTHING WHATSOEVER TO

19      ANALYZE WHETHER RIVALS' R&D SPENDING, RESEARCH AND DEVELOPMENT,

20      WENT UP, DOWN, OR REMAINED THE SAME; RIGHT?

21      A.    AGAIN, YOU'RE JUST TALKING ABOUT WHAT HAPPENED OR THE

22      EFFECT -- HOW IT MOVED OVER TIME OR THE EFFECTS OF THE QUALCOMM

23      PRACTICES?

24      Q.    I'M TALKING ABOUT WHAT ACTUALLY HAPPENED IN THE REAL WORLD

25      DURING THE PERIOD OF TIME THAT YOU SAY QUALCOMM HARMED PEOPLE.



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 95 of 232 1206


 1      THAT'S WHAT I'M TALKING ABOUT.

 2      A.    WELL, I LOOKED -- I LOOKED AT THE DIFFERENT SUPPLIERS AND

 3      WHAT HAPPENED TO THEM.     THAT'S PART OF MY GENERAL BACKGROUND

 4      EVALUATION I WOULD SAY.     YOU KNOW, PEOPLE WHO EXITED, LIKE

 5      BROADCOM, PEOPLE WHO CAME IN, LIKE INTEL.       SURE, I LOOKED AT

 6      THOSE THINGS.

 7      Q.    OKAY.

 8      A.    BUT I DIDN'T -- I'M NOT OFFERING AN OPINION ABOUT THEIR

 9      FINANCIAL CIRCUMSTANCES.

10      Q.    AND YOU DID NOT PUT ANY NUMBER ON ANY DECLINE IN R&D

11      INVESTMENT BY ANY COMPETITOR; RIGHT?

12      A.    AGAIN, I JUST WANT THIS TO BE CLEAR.      DECLINE IN R&D

13      INVESTMENT BECAUSE -- FOR ANY REASONS?      OR BECAUSE OF

14      QUALCOMM'S CONDUCT?    I JUST DON'T KNOW WHAT YOU'RE ASKING ME.

15      Q.    YOUR PATH TO HARM INVOLVES A SITUATION -- I THOUGHT I

16      UNDERSTOOD, PROFESSOR SHAPIRO --

17      A.    YEP.

18      Q.    -- IN WHICH OVER OTHER TIME RIVALS' COMMITMENT TO RESEARCH

19      AND DEVELOPMENT WOULD TEND TO GO DOWN.      THAT'S WHAT WE

20      ESTABLISHED EARLIER WITH THIS ARROW; RIGHT?

21      A.    ALL OTHER THINGS EQUAL, THAT WOULD BE THE EFFECT OF THE

22      ROYALTY SURCHARGE AND THE REDUCED MARGINS AND VOLUMES.

23      Q.    BUT MY POINT IS -- MY QUESTION IS, EXCUSE ME, YOU DIDN'T

24      DO ANYTHING TO SEE WHETHER THEY ACTUALLY DID GO DOWN DURING THE

25      PERIOD YOU'RE TALKING ABOUT; RIGHT?      THAT'S ALL I WANT TO KNOW.



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 96 of 232 1207


 1      A.    I DON'T THINK -- I THINK YOU'RE STILL CONTINUING TO

 2      CONFLATE TWO VERY DIFFERENT ISSUES.

 3      Q.    EXCUSE ME?

 4      A.    WHAT HAPPENED TO THE R&D?

 5      Q.    UM-HUM.

 6      A.    AND THE EFFECT OF QUALCOMM'S PRACTICES.       SO I THINK WE

 7      NEED TO BE CLEAR ABOUT THE DIFFERENCE.      NO, I DIDN'T TRACK -- I

 8      DIDN'T REPORT -- I DIDN'T REPORT AS PART OF MY ANALYSIS THE

 9      MONTH, THE QUARTERLY OR ANNUAL R&D BY SAMSUNG IN THIS AREA, IF

10      THAT COULD BE BROKEN OUT.     NO, I'M NOT DOING THAT.

11            THAT IS NOT INFORMATIVE, AS FAR AS I'M CONCERNED, ABOUT

12      GIVEN ALL WHAT YOU'RE TALKING ABOUT, ABOUT THE EFFECTS OF THE

13      PRACTICES HERE, WHICH MY ANALYSIS IS LATER FOCUSSED ON THAT.

14      Q.    OKAY.   BUT JUST TO COMPLETE IT -- YOU DIDN'T CONDUCT ANY

15      ANALYSIS OF HUAWEI'S R&D SPENDING DURING THIS PERIOD AT ALL;

16      RIGHT?

17      A.    AGAIN, IF YOU MEAN BY ANALYSIS, DID I DO SOME CALCULATIONS

18      WITH THEIR FINANCIALS AND SAY SOMETHING ABOUT THAT IN MY

19      REPORT?   NO.

20      Q.    OKAY.   AND YOU DIDN'T DO THAT WITH INTEL?

21      A.    THAT IS NOT PART OF MY ANALYSIS OR METHODOLOGY OR ANYTHING

22      I NEED TO DO TO -- UNDER MY OPINIONS, NO.

23      Q.    YOU DIDN'T DO IT WITH SAMSUNG, BROADCOM, ERICSSON OR

24      MARVEL, OR ANY OTHER CHIP MAKER, THAT WAS OPERATING IN THIS

25      TIME PERIOD; RIGHT, PROFESSOR SHAPIRO?



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 97 of 232 1208


 1      A.    AGAIN, PERFORMING SOME TYPE OF ANALYSIS, YOU DON'T REALLY

 2      EVEN KNOW WHAT YOU MEAN, WHAT THAT WOULD BE.        I'VE EXPLAINED

 3      WHY IT'S NOT RELEVANT AS FAR AS I UNDERSTAND THE QUESTION.

 4            I DID NOT PRESENT ANY OF THOSE ANALYSES AS PART OF MY

 5      REPORT, NO.

 6      Q.    OKAY.   IN FACT, YOU HAD A CHANCE TO REVIEW DR. CHIPTY'S

 7      REPORT AND SHE ASSEMBLED SOME INFORMATION ABOUT RESEARCH AND

 8      DEVELOPMENT EXPENSES BY COMPETITORS; CORRECT?

 9      A.    YOU KNOW, I THINK PROFESSOR SNYDER, I THINK, HAD A LOT OF

10      MATERIAL ON THIS.    THAT'S WHAT'S IN MY MIND.

11            IF YOU WANT TO SHOW ME SOMETHING FROM DR. CHIPTY, I'M

12      HAPPY TO LOOK AT IT.

13      Q.    WELL, LET'S TAKE A LOOK AT PARAGRAPH 58 FROM DR. CHIPTY'S

14      REPORT.

15            ACTUALLY, YOUR HONOR, I HAVE THIS IN A SEPARATE WALLET

16      BECAUSE IT'S PRETTY BIG.    I CAN HAND IT OUT OR I CAN JUST SHOW

17      IT ON THE SLIDE.

18                 THE COURT:   I'M TAKE ONE.   DO YOU HAVE ONE?

19                 THE WITNESS:    I DON'T HAVE ONE.

20                 MR. VAN NEST:    MAY I APPROACH THE WITNESS, YOUR

21      HONOR.

22                 THE WITNESS:    I DON'T NEED A COPY OF THIS BIG REPORT

23      MYSELF.   I'M HAPPY TO LOOK AT THE PARAGRAPH.

24                 THE COURT:   OKAY.   WELL, I'D LIKE A COPY, PLEASE.

25                 MR. VAN NEST:    I HAVE ONE RIGHT HERE, YOUR HONOR



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 98 of 232 1209


 1      (HANDING).

 2                  THE WITNESS:   IT'S BEEN WEIGHING DOWN MY BACK ALREADY

 3      FOR A WHILE, SO --

 4      BY MR. VAN NEST:

 5      Q.    IT'S GETTING FULL UP THERE?

 6      A.    IF I FEEL LIKE I NEED IT, I'LL ASK.     HOW ABOUT THAT?

 7      Q.    COULD WE GO TO EXHIBIT 11.

 8            OKAY.   DR. CHIPTY LOOKED AT ACTUAL REAL WORLD RESEARCH AND

 9      DEVELOPMENT SPENDING BY SEVERAL CHIP MAKERS, QUALCOMM, HUAWEI,

10      INTEL, MEDIATEK, SAMSUNG.

11            DO YOU SEE THAT IN EXHIBIT 11?

12      A.    I DO.   BUT THIS IS FIRM-WIDE INVESTMENT.     THIS ISN'T ABOUT

13      MODEM CHIPS.

14      Q.    AND YOU CERTAINLY HAD A CHANCE TO COMMENT ON THIS IN YOUR

15      REBUTTAL REPORT AFTER YOU HAD A CHANCE TO REVIEW IT IN HER

16      REPORT; CORRECT?

17      A.    CERTAINLY, YES, I DID HAVE A CHANCE.

18      Q.    AND YOU DIDN'T TAKE ISSUE WITH IT ONE WAY OR THE OTHER,

19      DID YOU?

20      A.    I DIDN'T FEEL IT WAS ANYTHING THAT I NEEDED TO RESPOND TO.

21      I GUESS I MAY HAVE HAD MY FOLKS LOOK AND SEE IF THIS WAS

22      ACCURATE.

23      Q.    OKAY.

24      A.    BUT I DON'T SEE WHY THE FIRM-WIDE R&D -- INTEL IS A VERY

25      BIG FIRM, THEY MAKE A LOT OF PRODUCTS.      THEY SPEND A LOT ON



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              VAN NEST 1514 Filed 07/02/19 Page 99 of 232 1210


 1      R&D.    I DON'T SEE WHY THAT'S RELEVANT TO THE ANALYSIS OF THE

 2      EFFECT OF THIS PRACTICE ON R&D INCENTIVE.

 3      Q.     WELL, INTEL, IF THEY CHOSE TO SPEND THE MONEY, THEY COULD

 4      DO IT.    THEY'VE GOT THE MONEY; RIGHT?

 5      A.     THAT IS NOT HOW I, AS AN ECONOMIST, THINK ABOUT R&D

 6      INVESTMENT.     IT'S NOT A MATTER OF HOW MUCH MONEY YOU HAVE.

 7      IT'S A MATTER OF WHAT INVESTMENTS ARE PAYING GIVEN THE RISK AND

 8      THE REWARD.

 9      Q.     IN ANY EVENT, PROFESSOR SHAPIRO, IT'S CERTAINLY THE CASE

10      THAT YOU HAVE NOT QUANTIFIED THE EFFECTS OF QUALCOMM'S BUSINESS

11      PRACTICES ON ANY OTHER CHIP MAKER DURING THIS RELEVANT PERIOD;

12      CORRECT?

13      A.     I HAVE NOT QUANTIFIED THAT, THAT IS CORRECT.     I HAVE

14      REASON TO BELIEVE THE ROYALTY SURCHARGE WAS SUBSTANTIAL AND

15      THAT HAS INEVITABLE CONSEQUENCES.      BUT I HAVE NOT DONE THE TYPE

16      OF FINANCIAL ANALYSIS YOU'VE BEEN ASKING ME ABOUT.

17      Q.     NOW, YOU ALSO HAVEN'T CONDUCTED ANY ANALYSIS TO DETERMINE

18      HOW MARKET SHARES WOULD HAVE BEEN DIFFERENT BUT FOR QUALCOMM'S

19      CONDUCT IN THE BUT FOR WORLD; RIGHT?

20      A.     THAT IS TRUE.   I'M NOT OFFERING A BUT FOR SET OF, OR

21      COUNTER FACTUAL SET OF MARKET SHARES.

22      Q.     OKAY.   THAT'S TRUE FOR BOTH THE CDMA MARKET AND THE

23      PREMIUM LTE MARKET THAT YOU DEFINED AS WELL; CORRECT?

24      A.     THAT IS CORRECT.

25      Q.     THAT'S NOT SOMETHING THAT YOU UNDERTOOK AS PART OF YOUR



                            UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 100 of 2321211


 1       REPORT?

 2       A.    CORRECT.

 3       Q.    I WANT TO TALK FOR A FEW MINUTES ABOUT YOUR TAKE ON FRAND.

 4             YOU'VE WRITTEN ABOUT FRAND?

 5       A.    I HAVE.

 6       Q.    OKAY.   AND YOU'VE WRITTEN BEFORE THAT A FRAND RATE WOULD

 7       BE A REASONABLE RATE FOR A PARTY'S ENTIRE PORTFOLIO OF STANDARD

 8       ESSENTIAL PATENTS; CORRECT?

 9       A.    THAT'S HOW IT'S OFTEN DISCUSSED.

10       Q.    OKAY.

11       A.    AND I THINK I'VE WRITTEN THAT IN MY PAPERS, YES, THAT'S

12       CORRECT.

13       Q.    OKAY.   AND YOU'VE ALSO SAID THE CONSENSUS APPROACH TO

14       FRAND FOR SEPS ARE ROYALTIES THAT WOULD RESULT FROM

15       HYPOTHETICAL NEGOTIATIONS OVER LICENSING TERMS BEFORE THE

16       INTELLECTUAL PROPERTY IS INCORPORATED INTO A STANDARD; RIGHT?

17       A.    YES.

18       Q.    AND THAT'S SOMETHING, MAYBE THE ONLY THING, BUT SOMETHING

19       THAT YOU AND PROFESSOR NEVO BOTH AGREE ON; RIGHT?

20       A.    I THINK WE AGREE ON MORE THAN THAT.

21       Q.    OKAY.

22       A.    BUT I'M GLAD TO KNOW HE AGREES WITH THAT.

23       Q.    I HOPE THAT'S TRUE.

24             AND SO THE CONSENSUS VIEW, ACCORDING TO YOU AND TO

25      PROFESSOR NEVO, IS THAT THE ROYALTY REASONABLE WOULD BE ONE



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 101 of 2321212


 1      NEGOTIATED AT ARM'S LENGTH BETWEEN A BUYER AND A SELLER BEFORE

 2      THERE'S A STANDARD IN PLACE, OR BEFORE THE PROPERTY IS

 3      INCORPORATED IN THE STANDARD; CORRECT?

 4       A.    CONCEPTUALLY, THAT'S CORRECT, WITH THE IDEA BEING AT A

 5       TIME WHEN THERE WOULD BE TECHNOLOGIC -- A CHOICE BETWEEN

 6       DIFFERENT TECHNOLOGIES AND THEREFORE DIFFERENT PATENTS THAT

 7       WOULD BECOME STANDARD ESSENTIAL.

 8       Q.    OKAY.   AND THE REASONABLE FRAND RATE IS A RATE NEGOTIATED

 9       BEFORE THE STANDARD IS ADOPTED, NOT A RATE THAT DIFFERS

10       DEPENDING ON WHEN EACH LICENSEE CHOOSES TO ENTER THE MARKET?

11       YOU'VE SAID THAT AS WELL?

12       A.    UM, IT'S GOING TO DEPEND ON THE PARTICULARS, BUT I'LL GO

13       WITH YOU ON THIS FOR A WHILE, FOR NOW.

14       Q.    OKAY.   IN FACT, YOU'VE WRITTEN THAT YOURSELF?

15       A.    I DON'T KNOW WHAT YOU'RE REFERRING TO.

16       Q.    YOU SAID THAT FOR PARTIES MAKING A FRAND COMMITMENT DURING

17       THE STANDARD SETTING PROCESS, THE REASONABLE PRICE IS THE PRICE

18       THEY WOULD NEGOTIATE AT THAT POINT, NOT A PRICE THAT DIFFERS

19       FOR EACH IMPLEMENTER DEPENDING ON THE HAPPENSTANCE OF WHEN THAT

20       PARTY BEGAN IMPLEMENTING THE STANDARD; RIGHT?

21       A.    YOU NEED TO SHOW ME WHERE THAT IS.

22       Q.    OKAY.   THAT'S IN YOUR ARTICLE -- THAT'S IN YOUR TAB THERE.

23       THERE'S AN ARTICLE THAT YOU AND PROFESSOR LEMLEY WROTE.        IT'S

24       TAB -- A SIMPLE APPROACH BY LEMLEY AND SHAPIRO.       IT'S BEHIND

25       YOUR REPORTS.



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 102 of 2321213


 1              I AM READING FROM PAGE 1147.

 2       A.     OKAY.

 3       Q.     DO YOU HAVE IT?

 4       A.     I'M LOOKING AT IT, YES.

 5       Q.     OKAY.   FOR STANDARD ESSENTIAL PATENTS, A REASONABLE

 6       ROYALTY SHOULD BE BASED ON A HYPOTHETICAL, ARM'S LENGTH

 7       NEGOTIATION THAT TAKES PLACE AT THE TIME THE STANDARD SETTING

 8       ORGANIZATION IS SETTING THE STANDARD.

 9              WE ALREADY COVERED THAT AND YOU ACKNOWLEDGED THAT'S YOUR

10      VIEW.

11       A.     OKAY.

12       Q.     AND PROFESSOR NEVO'S VIEW AS WELL; CORRECT?

13       A.     OKAY.   AND I BELIEVE WHAT WE'RE SAYING HERE IS IF -- IF

14       A -- LET ME MAKE SURE I GET THE LANGUAGE HERE RIGHT.

15              IF AN IMPLEMENTER ENTERS THE MARKET LATER, AT WHICH TIME

16      THERE ARE FEWER CHOICES BECAUSE THE PATENT IS ALREADY IN THE

17      STANDARD, THEN WE DON'T TAKE THAT AS THE TIME AT WHICH A

18      NEGOTIATION OCCURS.

19              WE ASK ABOUT WHAT THAT IMPLEMENTER WOULD HAVE NEGOTIATED

20      EARLIER BEFORE THERE WAS THE LOCK IN TO THE STANDARD.

21       Q.     BUT THE --

22       A.     THAT'S THE POINT.

23       Q.     FAIR ENOUGH.    BUT THE IMPLEMENTER ALSO DOESN'T GET A BREAK

24       OFF THE FRAND RATE SIMPLY BECAUSE HE OR SHE ENTERED LATER?

25       THAT'S ALSO WHAT YOU'RE SAYING; CORRECT?



                               UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 103 of 2321214


 1       A.    WELL, NO, THAT IS NOT CORRECT ACTUALLY, BECAUSE IF

 2       SOMEBODY ENTERS AT A POINT WHERE MAYBE, FOR EXAMPLE, SUPPOSE

 3       THAT THE MOST OF THE PORTFOLIO OF ONE LICENSEE, STANDARD

 4       ESSENTIAL PATENT HOLDER HAS EXPIRED, OKAY?       THEN THE SITUATION

 5       IS GOING TO CHANGE BY THEN.

 6       Q.    BUT WHAT I SAID -- WHAT YOU SAID IN THE ARTICLE WAS THE

 7       REASONABLE PRICE IS THE PRICE THEY WOULD NEGOTIATE AT THAT

 8       POINT -- THAT'S THE BEGINNING -- NOT A PRICE THAT DIFFERS FOR

 9       EACH IMPLEMENTER DEPENDING ON THE HAPPENSTANCE OF WHEN THAT

10       PARTY BEGINS TO IMPLEMENT THE STANDARD.

11             THAT'S WHAT YOU WROTE; CORRECT?

12       A.    RIGHT.   AND WHAT I WAS SAYING IS IT'S VERY IMPORTANT, THE

13       WHOLE -- THE ESSENCE OF THIS IS TO AVOID PATENT HOLDUP, WHICH

14       IS A PREVIOUS ARTICLE THAT MARK AND I HAD WRITTEN, AND THE FACT

15       THAT SOMEBODY COMES IN LATER DOES NOT MEAN THEY SHOULD BE

16       SUBJECT TO HOLDUP.

17       Q.    NOW --

18       A.    THAT'S THE POINT.

19       Q.    PROFESSOR SHAPIRO, YOU KNOW THAT A NUMBER OF LICENSE

20       AGREEMENTS THAT QUALCOMM ENTERED INTO WITH OEM'S WERE ENTERED

21       INTO BEFORE QUALCOMM TECHNOLOGY WAS ADOPTED INTO A STANDARD?

22       YOU'RE AWARE OF THAT?

23       A.    I GUESS THERE ARE DIFFERENT STANDARDS OVER TIME.       MAYBE

24       YOU SHOULD TELL ME WHAT SPECIFIC LICENSE AGREEMENTS YOU MEAN.

25       I'M REALLY --



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 104 of 2321215


 1       Q.    WELL --

 2       A.    THERE ARE MANY DIFFERENT FACT PATTERNS.       I'M NOT SURE WHAT

 3       YOU'RE REFERRING TO.

 4       Q.    SURE.   YOU HAVEN'T EVEN ATTEMPTED TO FORM AN OPINION ON

 5       WHETHER QUALCOMM'S EARLY CDMA LICENSES, FOR EXAMPLE, WITH

 6       NOKIA, MOTOROLA, OR AT&T, ARE FRAND OR NOT; RIGHT?

 7       A.    YOU KNOW, THIS HASN'T EVEN ATTEMPTED ALSO JUST -- IT

 8       JUST -- OKAY.    I GUESS I DIDN'T ATTEMPT TO DO THAT, THAT IS

 9       TRUE.

10       Q.    AND, THEREFORE, YOU ARE NOT IN A POSITION TO EXPRESS ANY

11       OPINION, YOU HAVEN'T EXPRESSED AN OPINION, ON WHETHER THOSE

12       LICENSE AGREEMENTS ARE FRAND OR NOT; RIGHT?

13       A.    SUCH AS A 1991 AGREEMENT BETWEEN QUALCOMM AND AT&T?

14       THAT'S THE SORT OF THING WE'RE TALKING ABOUT?

15       Q.    THAT'S ONE EXAMPLE.

16       A.    NO, I DON'T KNOW WHETHER THAT WAS FRAND OR NOT.       I HAVE NO

17       REASON TO THINK IT WASN'T.     I JUST -- THAT'S -- WHAT IS THAT,

18       28 YEARS AGO?    NO.

19       Q.    AND SIMILARLY, YOU BECAME AWARE THAT SAMSUNG AND QUALCOMM

20       ENTERED INTO A LICENSE AGREEMENT IN 1993; CORRECT?

21       A.    I DON'T HAVE THESE EARLY LICENSE AGREEMENTS MEMORIZED.       IF

22       YOU WANT TO SHOW ME SOMETHING IN MY REPORT OR SHOW ME THE

23       AGREEMENT.

24       Q.    WELL, LET'S TAKE A MORE RECENT ONE.     THEY ENTERED INTO A

25       SAMSUNG AGREEMENT IN 2018 AS WELL; RIGHT?



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 105 of 2321216


 1       A.    YES, I AM AWARE OF THAT.

 2       Q.    OKAY.   AND YOU'RE NOT AWARE OF ANYTHING RELATED TO CHIPS

 3       OR CHIP POWER THAT AFFECTED THE 2018 AGREEMENT BETWEEN QUALCOMM

 4       AND SAMSUNG, ARE YOU?

 5       A.    I JUST DON'T THINK I KNOW THE PARTICULARS OF THAT.       THAT

 6       WAS -- WAS THAT, WHAT, LIKE FEBRUARY OF 2018?

 7       Q.    ACTUALLY, YES.   YOU TESTIFIED THAT YOU WERE NOT AWARE OF

 8       ANYTHING RELATED TO CHIPS OR CHIP POWER THAT AFFECTED THE 2018

 9       AGREEMENT BETWEEN QUALCOMM AND SAMSUNG; RIGHT?

10       A.    OKAY.   LIKE I SAID, I -- I DON'T KNOW THE SPECIFICS OF

11       THAT AGREEMENT, SO I JUST -- I DON'T THINK I ANALYZED THAT.        WE

12       COULD CHECK MY REPORT.

13       Q.    YOU TESTIFIED THAT ONE OF THE AFFECTS OF QUALCOMM'S

14       CONDUCT, AT LEAST IN YOUR VIEW BASED ON THE TAX THEORY, WAS

15       THAT CONSUMER PRICES HAVE GONE UP; RIGHT?

16       A.    WELL, AGAIN -- NO, NOT THAT THEY'VE GONE UP OVER TIME.

17       THAT'S NOT THE PREDICTION.

18             THESE ARE INDUSTRIES WHERE PRICES -- QUALITY DOES TEND TO

19       COME DOWN, OFTEN RAPIDLY.

20             THE POINT IS OTHER THINGS EQUAL, WHEN COSTS GO UP AND YOU

21       IMPOSE A TAX, PRICE WILL GO UP.     WHEN COSTS GO UP, PRICE WILL

22       GO UP.

23       Q.    OKAY.   SO, AGAIN, THAT'S PART OF YOUR THEORY THAT STARTS

24       WITH A CONCLUSION THAT THERE'S A SUPRA-FRAND TAX EXTRACTED BY

25       QUALCOMM'S CONDUCT; CORRECT?



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 106 of 2321217


 1       A.    YES.    THE HARM TO CONSUMERS ARISING FROM HIGHER ALL-IN

 2       MODEM PRICES FLOWS FROM THE ROYALTY SURCHARGE.

 3       Q.    YEAH.   SO, AGAIN, IF THE COURT WERE TO FIND THAT THE

 4       EVIDENCE DOESN'T SUPPORT THE EXISTENCE OF A SUPRA-FRAND TAX,

 5       YOUR OPINION AS TO HARM TO CONSUMERS, THAT GOES AWAY, TOO?

 6       A.    SO IF THE COURT WERE TO FIND THAT THE NO LICENSE, NO

 7       CHIPS, THAT COMPLEX OF POLICIES WAS INEFFECTUAL, THEN -- AND

 8       THERE WERE NO ROYALTY SURCHARGE, THEN THESE RESULTS WOULD NOT

 9       FLOW BECAUSE THEY ARE EXPLAINING THE CONSEQUENCES OF SUCH A

10       SURCHARGE.

11       Q.    AND YOU HAVEN'T CONDUCTED ANY QUANTITATIVE ANALYSIS

12       COMPARING HOW PRICING WOULD HAVE BEEN IN THE BUT FOR WORLD;

13       RIGHT?

14       A.    THAT'S CORRECT, I HAVEN'T QUANTIFIED THE SURCHARGE WHICH I

15       THINK YOU WOULD NEED TO DO TO GO THEN TRY TO TRACK THE

16       PASSTHROUGH EFFECTS OF THE SURCHARGE.      SO, NO, I HAVE NOT

17       QUANTIFIED THOSE EFFECTS.

18       Q.    AND YOU HAVEN'T DONE THAT FOR EITHER THE CDMA MARKET OR

19       THE PREMIUM LTE MARKET; CORRECT?

20       A.    IT'S THE SAME ANSWER.    I DID NOT QUANTIFY THE ROYALTY

21       SURCHARGE, SO TRACING THROUGH THOSE EFFECTS IN EITHER OF THOSE

22       MARKETS AND QUANTIFYING THAT IN TERMS OF IMPACT ON CONSUMERS, I

23       HAVE NOT DONE THAT QUANTIFICATION.

24       Q.    SO YOU HAVEN'T QUANTIFIED THE EFFECTS OF QUALCOMM'S

25       CONDUCT ON HANDSET PRICES, EITHER; RIGHT?



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 107 of 2321218


 1       A.    I THOUGHT THAT'S WHAT WE WERE TALKING ABOUT, BECAUSE

 2       THAT'S WHAT LEADS TO CONSUMER HARM WOULD BE THE HIGHER HANDSET

 3       PRICES RESULTING FROM THE HIGHER ALL-IN MODEM CHIP PRICES.

 4       Q.    AND AGAIN, PROFESSOR SHAPIRO, THAT IS WHAT WE'RE TALKING

 5       ABOUT, AND I JUST WANT TO BE CLEAR, YOU HAVEN'T QUANTIFIED THE

 6       EFFECTS OF QUALCOMM'S CONDUCT ON HANDSET PRICES AT ALL; RIGHT?

 7       A.    I THINK IT'S THE SAME THING I'VE ALREADY ANSWERED.       TO

 8       QUANTIFY THAT WOULD FLOW FROM A QUANTIFICATION OF THE ROYALTY

 9       SURCHARGE.   I SAID I HAVE REASON TO BELIEVE IT'S SIGNIFICANT,

10       BUT I'M NOT PUTTING A NUMBER ON IT.      SO THEN I DON'T QUANTIFY

11       THESE FOLLOW-ON AFFECTS.

12       Q.    CAN I GET A YES OR NO TO MY QUESTION, PLEASE?

13       A.    MAYBE YOU WANT TO -- I DON'T KNOW EXACTLY WHAT IT WAS,

14       SO...

15       Q.    YOU HAVE NOT QUANTIFIED THE EFFECTS OF QUALCOMM'S CONDUCT

16       ON HANDSET PRICES IN ANY MARKET; RIGHT?

17       A.    THAT IS CORRECT.

18       Q.    ON TOP OF THAT, YOU HAVEN'T CONDUCTED ANY ANALYSIS,

19       EMPIRICAL OR OTHERWISE, TO DETERMINE WHETHER THE OEM'S YOU'RE

20       TALKING ABOUT HERE WOULD HAVE PASSED THROUGH SOME, ALL, OR NONE

21       OF WHAT YOU CLAIM IS A SUPRA-FRAND ROYALTY; CORRECT?

22       A.    NO, THAT'S NOT CORRECT.

23       Q.    WELL, DO YOU TESTIFY -- DID YOU TESTIFY IN DEPOSITION THAT

24       YOU HAVEN'T CONDUCTED ANY EMPIRICAL ANALYSIS TO ASSESS THE

25       PASSTHROUGH RATES TO CONSUMERS OF ANY CHANGE IN QUALCOMM'S



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 108 of 2321219


 1       ROYALTIES?    DID YOU GIVE THAT TESTIMONY, SIR?

 2       A.    WELL, THAT -- WHY DON'T WE LOOK AT THAT.       THAT'S A

 3       DIFFERENT QUESTION THAN THE ONE YOU JUST ASKED ME BECAUSE IT

 4       WAS TALKING ABOUT EMPIRICAL ANALYSIS AND PASSTHROUGH RATES, AND

 5       THAT WASN'T THE QUESTION YOU ASKED ME PRIOR TO CALLING OUT MY

 6       DEPOSITION.

 7       Q.    OKAY.   WELL, THEN, MAYBE WE MISUNDERSTOOD EACH OTHER.      BUT

 8       I THINK THE FACT IS YOU HAVEN'T CONDUCTED ANY EMPIRICAL

 9       ANALYSIS TO TRY AND ASSESS THE PASSTHROUGH RATES TO CONSUMERS

10       OF ANY CHANGE IN QUALCOMM'S ROYALTIES; RIGHT?

11       A.    SO WHEN YOU SAY EMPIRICAL ANALYSIS AND MEASURE -- I'M

12       TAKING YOU TO MEAN QUANTIFICATION AGAIN.       AND I, AGAIN, AM

13       SAYING I HAVE NOT QUANTIFIED THOSE EFFECTS WOULD BE PASSTHROUGH

14       OF THE ROYALTY SURCHARGE AND IMPACT ON CONSUMERS.

15             BUT I HAVE CONDUCTED --

16       Q.    YOU'VE ANSWERED MY QUESTION, PROFESSOR SHAPIRO.

17       A.    OKAY.

18       Q.    AND IF THERE'S MORE THAT YOU'VE DONE, I'M SURE THAT'LL

19       COME OUT THIS AFTERNOON.

20       A.    FAIR ENOUGH.

21       Q.    NOW, SEPARATE AND APART FROM THIS ANALYSIS WE'VE BEEN

22       DISCUSSING, YOU ANALYZED HARM YOU SAY FLOWS FROM -- FLOWED FROM

23       THE APPLE AGREEMENTS WITH QUALCOMM IN 2013; CORRECT?

24       A.    CORRECT.

25       Q.    NOW, APPLE ENTERED INTO THOSE AGREEMENTS VOLUNTARILY,



                              UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 109 of 2321220


 1       DIDN'T IT?

 2       A.    YES.

 3       Q.    IT'S A VERY SOPHISTICATED BUYER?

 4       A.    I'M SURE.

 5       Q.    IT'S A LARGE, STRATEGIC CUSTOMER?

 6       A.    IT IS.

 7       Q.    AND AS A LARGE, STRATEGIC CUSTOMER, APPLE HAS A LOT OF

 8       ASSETS ON THEIR SIDE OF THE BARGAINING TABLE; FAIR?

 9       A.    YES.

10       Q.    AND APPLE'S AWARE THAT THEY'RE AN IMPORTANT BUYER; RIGHT?

11       A.    ONE MIGHT SAY OVERLY SO.

12       Q.    APPLE WOULDN'T ENTER INTO ANY AGREEMENT THAT IS AGAINST

13       ITS OWN INTERESTS; RIGHT?     THAT'S WHAT YOUR THEORY REQUIRES?

14       A.    MY THEORY?

15       Q.    LET ME -- LET ME REASK IT.

16             APPLE WOULDN'T ENTER INTO ANY AGREEMENT THAT IS AGAINST

17      ITS OWN INTERESTS; RIGHT?

18       A.    SO AS AN ANTITRUST ECONOMIST, MY STANDING ASSUMPTION IS

19       COMPANIES ACT IN THEIR OWN INTERESTS AND TRY TO MAXIMIZE

20       PROFIT, AND THAT WOULD CERTAINLY APPLY TO APPLE.

21       Q.    ALL RIGHT.   AND YOU CERTAINLY WOULDN'T USE THE WORD

22       "COERCED" TO DESCRIBE THE AGREEMENTS THAT QUALCOMM SIGNED WITH

23       APPLE; RIGHT?

24       A.    I DON'T GENERALLY USE THE WORD "COERCED" AS AN ANTITRUST

25       ECONOMIST.     I KNOW PEOPLE USE IT, BUSINESS PEOPLE USE IT,



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 110 of 2321221


 1       LAWYERS USE IT.     I JUST -- IT'S NOT A WORD THAT I TEND TO USE.

 2       Q.    WELL, BUT IN FACT YOU TESTIFIED THAT IN PARTICULAR, YOU

 3       WOULDN'T USE IT HERE; RIGHT?

 4       A.    THAT IS TRUE.   I DON'T USE IT IN GENERAL, AND I DON'T USE

 5       IT HERE.

 6       Q.    AND YOU DIDN'T USE IT IN CONNECTION WITH THE APPLE

 7       AGREEMENT WITH QUALCOMM; CORRECT?

 8       A.    I DID NOT.

 9       Q.    INSTEAD, YOU SAID THE APPLE REPRESENTATIVES NEGOTIATING

10       THE AGREEMENTS WERE BIG BOYS AND GIRLS; RIGHT?

11       A.    THAT SOUNDS LIKE ME.

12             (LAUGHTER.)

13       BY MR. VAN NEST:

14       Q.    AND INDEED IT WAS.

15             NOW, THE FIRST TRANSITION AGREEMENT -- EXCUSE ME.

16             THE FIRST AMENDMENT, THE 2013 AGREEMENT, IT EXPIRED AT THE

17      END OF 2016; CORRECT?

18       A.    I BELIEVE SO.

19       Q.    OKAY.   AND IN TERMS OF ANY EFFECT THAT IT HAD, YOU HAVEN'T

20       IDENTIFIED ANY OTHER CHIP MAKER BESIDES INTEL THAT YOU SAY WAS

21       FORECLOSED FROM APPLE'S BUSINESS AS A RESULT OF THE AGREEMENT;

22       RIGHT?

23       A.    THAT IS TRUE.

24       Q.    AND YOU'RE NOT OFFERING ANY OPINION ON WHETHER QUALCOMM

25       ENTERED INTO SO-CALLED EXCLUSIVE DEALS WITH ANYONE OTHER THAN



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 111 of 2321222


 1       APPLE; RIGHT?

 2       A.    THAT IS CORRECT.

 3       Q.    YOU'RE FOCUSSING ON THIS AGREEMENT WITH APPLE WHICH THIS

 4       MORNING YOU CALLED AN EXCLUSIVE DEALING ARRANGEMENT; CORRECT?

 5       A.    YES.

 6       Q.    NOW, I THINK YOU CONCEDED THIS, BUT THE AGREEMENT ISN'T

 7       DE JURE EXCLUSIVE, THERE'S NO REQUIREMENT THAT APPLE REFRAIN

 8       FROM BRINGING IN ANOTHER CHIP MAKER; RIGHT?

 9       A.    CORRECT.

10       Q.    AND, IN FACT, APPLE RETAINED THE RIGHT TO DO THAT

11       THROUGHOUT THE TERM OF THE FIRST AMENDMENT; CORRECT?

12       A.    YES.   I THINK -- JUST TO BE PRECISE, THE RIGHT TO DO THAT,

13       THE AGREEMENT DID NOT -- WOULD NOT TREAT APPLE IN BREACH OF THE

14       AGREEMENT, FOR EXAMPLE, IF THEY DID THAT.

15       Q.    ALL RIGHT.

16       A.    IF THAT'S WHAT YOU MEAN BY THE RIGHT TO DO IT.

17       Q.    THEY HAD THE RIGHT TO DO IT?

18       A.    I JUST -- WHEN YOU TALK ABOUT THE RIGHT, I JUST WANT TO BE

19       PRECISE.     YOU'VE GOT A CONTRACT.   THE CONTRACT SAYS THINGS.    IF

20       THEY DID THAT, THAT WOULD BE CONSEQUENCES AND THEY WOULDN'T BE

21       IN BREACH.

22       Q.    RIGHT.

23       A.    I DON'T KNOW IF YOU MEAN ANYTHING OTHER THAN THAT.

24       Q.    AND YOU ARE FAMILIAR ENOUGH WITH THE AGREEMENTS TO KNOW

25       THERE WAS NO MINIMUM PURCHASE REQUIREMENT AS MR. WILLIAMS TOLD



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 112 of 2321223


 1       US THE OTHER DAY?

 2       A.    OKAY, THAT'S RIGHT.

 3       Q.    AND THEY WEREN'T REQUIRED -- APPLE WASN'T REQUIRED TO

 4       PURCHASE ANY CHIPS FROM QUALCOMM AT ALL; RIGHT?

 5       A.    WELL, NO.    THE EXCLUSIVITY ARRANGEMENTS COVER ALL OF THAT.

 6       Q.    BUT THERE WAS NO MINIMUM PURCHASE REQUIREMENT, NO VOLUME

 7       GUARANTEE?    THAT'S WHAT MR. WILLIAMS SAID WHEN HE WAS HERE THE

 8       OTHER DAY.

 9       A.    THAT SOUNDS RIGHT, YES, I AGREE.

10       Q.    AND, YET, APPLE WAS EXPECTING AND NEGOTIATING FOR AND

11       RECEIVED, UNDER THE AGREEMENT, SOME VERY LARGE UPFRONT

12       PAYMENTS; RIGHT?

13       A.    IN EXCHANGE FOR EXCLUSIVITY.     THAT'S THE POINT.

14       Q.    OKAY.   NOW, IN FACT, AS I THINK YOU SAID, APPLE DID BRING

15       IN A SECOND SUPPLIER IN 2016.     THAT WAS INTEL?

16       A.    CORRECT.

17       Q.    THAT HAPPENED BEFORE THE AGREEMENT EXPIRED?       THAT WAS IN

18       DECEMBER; CORRECT?

19       A.    I THINK IT WAS SEPTEMBER ACTUALLY.

20       Q.    BUT THE AGREEMENT EXPIRED IN DECEMBER; RIGHT?

21       A.    OH, I SEE.   YES, I THINK THAT'S RIGHT.       YOU'RE TELLING ME

22       THAT.   THAT SOUNDS RIGHT TO ME.

23       Q.    AND AS OF 2018, INTEL BEGAN SUPPLYING 100 PERCENT OF THE

24       MODEM CHIPS IN THE NEW IPHONE RELEASES; CORRECT?

25       A.    THAT'S MY UNDERSTANDING, YES.



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 113 of 2321224


 1       Q.     AND AS A RESULT, I THINK WE ESTABLISHED EARLIER, OF INTEL

 2       GAINING GROUND AT APPLE, QUALCOMM'S MARKET SHARE DECREASED FROM

 3       2016 INTO 2017; CORRECT?

 4       A.     INEVITABLY THAT WOULD RESULT, YES.

 5                  THE COURT:   I'M SORRY TO INTERRUPT, BUT I'D LIKE TO

 6       TAKE OUR LUNCH BREAK NOW.     IT'S NOON.

 7                  MR. VAN NEST:   THAT'S FINE, YOUR HONOR.

 8                  THE COURT:   ALL RIGHT.   SO WE WILL SEE EVERYONE BACK

 9       AT 1:00 O'CLOCK.

10              THANK YOU.

11              (THE LUNCH RECESS WAS TAKEN FROM 12:00 P.M. UNTIL 1:05

12      P.M.)

13

14

15

16

17

18

19

20

21

22

23

24

25



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 114 of 2321225


 1                                 AFTERNOON SESSION

 2             (COURT CONVENED AT 1:05 P.M.)

 3                 THE CLERK:    COME TO ORDER, COURT IS NOW IN SESSION.

 4                 THE COURT:    OKAY.   GOOD AFTERNOON.     WELCOME BACK.

 5                 MR. VAN NEST:     GOOD AFTERNOON, YOUR HONOR.

 6                 THE COURT:    I HAVE A QUICK QUESTION.

 7             PLEASE TAKE A SEAT.

 8             YESTERDAY WAS THE DEADLINE FOR THE PARTIES TO FILE THEIR

 9      REVISED MOTIONS TO FILE THEIR FINDINGS OF FACT AND CONCLUSIONS

10      OF LAW.   QUALCOMM DID THAT.     THE FTC DID NOT.    IS THAT BECAUSE

11      YOU'RE NOT SEEKING TO SEAL ANYTHING IN YOUR DOCUMENT?        OR DID

12      YOU MISS THE DEADLINE?

13                 MS. MILICI:    YOUR HONOR, I'M SORRY, I'M NOT CERTAIN

14       WHAT THE STATUS OF THAT IS.     I THINK WE DID FILE THAT PRETRIAL

15       STATEMENT, BUT I'M NOT PRESENTLY CERTAIN.      BUT I CAN FIND OUT

16       IF WE'RE STILL SEEKING TO SEAL SOMETHING.

17                 THE COURT:    OKAY.   IF YOU NEED AN EXTENSION OF THE

18       DEADLINE, YOU SHOULD LET ME KNOW.

19             WHAT I'D LIKE TO DO IS TO -- SO I JUST -- WE HAVE NO

20      PENDING SEALING MOTIONS IN THIS CASE, I JUST FILED THREE OF

21      THEM OVER LUNCH.

22             SO WHAT I'D LIKE TO DO IS TO HAVE YOU WAIT, UNLESS YOU

23      WANT TO DO YOURS SOONER, UNTIL THE TRIAL IS OVER BECAUSE

24      THROUGH THE DEPOSITIONS AND, YOU KNOW, CERTAIN THINGS ARE

25      BECOMING PART OF THE PUBLIC DOMAIN, AND SO THERE'S NO NEED FOR



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 115 of 2321226


 1      US TO INTERIM SEAL IT AND THEN HAVE SOMEONE TESTIFY TO IT AND

 2      THEN -- SO I WAS GOING TO HAVE YOU JUST -- YOU COULD DO WHAT I

 3      ASKED QUALCOMM TO DO, IS WAIT UNTIL THE END OF THE TRIAL, UNTIL

 4      FEBRUARY 8TH, A WEEK AFTER THE TRIAL IS OVER, AND THEN, YOU

 5      KNOW, LOOK BACK AND FIGURE OUT WHAT NOW IS PUBLIC AND SO THEN

 6      YOU CAN NARROWLY TAYLOR IT, INSTEAD OF MAKING YOU DO AN INTERIM

 7      REQUEST.

 8             AND THEN WHAT I WOULD LIKE YOU TO DO ALSO WITH THE

 9      ADDITIONAL TIME IS GO TO THE THIRD PARTIES AND SAY, DO YOU CARE

10      ABOUT THIS ANYMORE?     DO YOU WANT THIS SEALED OR NOT?

11             AND I WOULD LIKE THE THIRD PARTY DECLARATIONS TO ACCOMPANY

12      YOUR MOTIONS SO THAT I KNOW -- BECAUSE IT'S A LITTLE BIT

13      COMPLICATED IF I GET AN INTERIM MOTION FROM THE PARTIES AND

14      THEN YOU ALL SAY, BUT YOU MIGHT BE GETTING DECLARATIONS FROM

15      OTHER PEOPLE, I DON'T KNOW WHO, WHEN, IF I'LL GET THEM.        IT

16      WOULD JUST BE EASIER IF I COULD HAVE ONE COORDINATED POSITION,

17      AND IT WOULD BE A LOT EASIER TO GRANT THEN KNOWING EVERYONE'S

18      POSITION IS COORDINATED.

19                 MS. MILICI:    WE'RE VERY HAPPY TO DO THAT.     THANK YOU,

20       YOUR HONOR.

21                 THE COURT:    OKAY.   SO WHY DON'T YOU SIMILARLY FILE

22       YOURSELF ON FEBRUARY 8TH, JUST LIKE QUALCOMM, WITH THE THIRD

23       PARTY DECLARATIONS.     AND DO NOT TRY TO SEAL ANYTHING THAT

24       BECOMES UNSEALED DURING THIS PROCESS.      OKAY?

25                 MS. MILICI:    UNDERSTOOD, YOUR HONOR.    THANK YOU.



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 116 of 2321227


 1                 THE COURT:    ALL RIGHT.   I'M ALSO ASSUMING THAT YOU'LL

 2       PROBABLY HAVE OBJECTIONS TO EACH OTHER'S CLOSING ARGUMENT

 3       SLIDES.

 4                 MS. MILICI:    I THINK THAT'S SAFE.

 5                 THE COURT:    WELL, SURPRISE ME, OKAY, AND DON'T.

 6             BUT IF YOU DO, CAN WE DO THE SAME HIGH PRIORITY OBJECTION

 7      PROCESS AND HAVE YOU FILE THOSE THURSDAY MORNING AT 8:00 SO WE

 8      CAN GIVE YOU RULINGS THAT DAY.      WE'LL TRY TO DO IT AS SOON AS

 9      WE CAN SO YOU CAN INCORPORATE THEM INTO YOUR PREPARATION.

10                 MR. VAN NEST:    WE HAD NONE TO THE OPENINGS, SO I'M

11       ANTICIPATING THE SAME FOR THE CLOSING.

12                 THE COURT:    ALL RIGHT.   THAT WOULD BE GREAT.

13                 MS. MILICI:    WE DID WORK OUT OBJECTIONS TO EACH OTHER

14       DIRECTLY BEFORE THE OPENINGS, SO WE MIGHT STILL SURPRISE YOU.

15                 THE COURT:    OKAY.

16                 MS. MILICI:    BUT IF WE DO HAVE OBJECTIONS, I THINK

17       THAT --

18                 THE COURT:    IF YOU COULD DO IT ALONG THAT TIMEFRAME,

19       AND THE SAME PROCESS.

20                 MR. VAN NEST:    WE'LL GET -- IF WE HAVE OBJECTIONS,

21       WE'LL GET THEM IN THAT MORNING, YOUR HONOR.

22                 THE COURT:    PERFECT.

23                 MR. VAN NEST:    BUT I'M NOT REALLY ANTICIPATING THAT.

24                 THE COURT:    OKAY.   WELL, THAT -- THANK YOU.    IF YOU

25       DON'T, I REALLY APPRECIATE THAT.



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 117 of 2321228


 1              OKAY.   AND THEN I'M ACTUALLY THINKING THAT MAYBE WE WILL

 2      COME UP WITH A CHART AND ASK -- YOU KNOW, YOU CAN COMMENT ON IT

 3      AND THEN ASK YOU TO POPULATE IT.

 4                  MR. VAN NEST:    YOU COULD DO THAT.   WE'VE BEEN TALKING

 5       AND I SAID WE'D HAVE SOMETHING TO YOU BY THE END OF THE WEEK,

 6       AND I THINK -- WELL, WE'VE BEEN TALKING ABOUT WHAT WE'RE GOING

 7       TO PROPOSE.

 8                  THE COURT:    ALL RIGHT.

 9                  MR. VAN NEST:    GIVE US A CHANCE.

10                  THE COURT:    ALL RIGHT.   THAT'S FINE.

11                  MR. VAN NEST:    IF YOU DON'T LIKE IT, THEN YOU CAN --

12       SURE.    GIVE US A SHOT.

13                  THE COURT:    THAT'S FINE.    THAT'S FINE.

14                  MR. VAN NEST:    THANK YOU.

15                  THE COURT:    ALL RIGHT.   NOW, LET'S GO BACK TO THE

16       CROSS-EXAMINATION.

17              TIME IS 1:09.    GO AHEAD, PLEASE.

18       BY MR. VAN NEST:

19       Q.     GOOD AFTERNOON, PROFESSOR SHAPIRO.     WELCOME BACK.

20       A.     THANK YOU.   GOOD AFTERNOON.

21       Q.     I WANT TO PUT UP ON THE SLIDE SOMETHING THAT MAY --

22              SOME OF THIS IS SEALED, YOUR HONOR, SO I'VE COVERED THE

23       CAP?

24                  THE COURT:    OKAY.

25



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 118 of 2321229


 1       BY MR. VAN NEST:

 2       Q.    IT'S SLIDE 37, MR. DAHN.    IT'S A SLIDE THAT YOU SHOWED

 3       THIS MORNING.

 4             WHILE WE GET THAT UP, LET ME JUST ASK, THERE WERE TWO

 5      TRANSITION AGREEMENTS AS YOU UNDERSTAND IT, PROFESSOR SHAPIRO,

 6      ONE IN 2011 AND ONE IN 2013?

 7       A.    YES, THAT'S RIGHT.

 8       Q.    OKAY.   AND THE PRODUCTS, THE INTEL PRODUCTS YOU'RE

 9       CLAIMING WERE FORECLOSED, THEY'RE LATER, 2014, 2016; CORRECT?

10       A.    CONTESTABLE PRODUCTS HERE THAT ARE USED FOR THIS TEST ARE

11       A LAUNCH BEGINNING IN 2014.

12       Q.    OKAY.   AND SO YOU'RE NOT IDENTIFYING ANY APPLE DEVICE THAT

13       INTEL WAS EXCLUDED FROM IN 2011, 2012 OR 2013; CORRECT?

14       A.    MY CONTESTABLE PRODUCTS DO NOT INCLUDE THOSE EARLIER APPLE

15       DEVICES.

16       Q.    OKAY.   AND IS THAT BECAUSE, AS MR. WILLIAMS SAID

17       YESTERDAY, APPLE WANTED TO HAVE A SOLE SOURCE WITH QUALCOMM

18       ANYWAY?    OR BECAUSE INTEL PRODUCTS WEREN'T READY?     OR BOTH?

19       A.    I AM SIMPLY LOOKING AT WHAT -- THE BUSINESS THAT WAS

20       CURRENTLY AVAILABLE, OR CONTESTABLE AT THE TIME LEADING UP TO

21       THE 2013 AGREEMENTS.

22       Q.    OKAY.

23       A.    SO THAT -- THAT'S HOW -- THAT'S HOW I PICKED THIS SET OF

24       PRODUCTS.

25       Q.    OKAY.   BUT IN OTHER WORDS -- IN OTHER WORDS, YOU'RE NOT



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 119 of 2321230


 1       CONTENDING THAT THERE WAS ANY FORECLOSURE AT AN EARLIER TIME,

 2       2011, 2012, 2013 AS A RESULT OF THESE AGREEMENTS?

 3       A.    NO.    THE EFFECTS WOULD BE FELT HERE STARTING WITH THE

 4       PRODUCTS LISTED ON THIS CHART --

 5       Q.    OKAY.

 6       A.    -- WHICH ARE STARTING IN 2014.

 7       Q.    OKAY.    AND AS WE SEE ON THE CHART HERE, THE PRODUCTS

 8       YOU'RE LISTING, THOSE ARE ALL LIMITED TO -- THOSE ARE IPADS,

 9       NOT PHONES; RIGHT?

10       A.    YES.    THESE ARE THE CONTESTABLE PRODUCTS AT THE TIME THAT

11       I'M USING FOR THE TEST.

12             OF COURSE, TO THE EXTENT INTEL WAS KEPT OUT OF GETTING

13      INTO THE APPLE ACCOUNT AT THIS TIME, IT HAD SOME FOLLOW-ON

14      EFFECTS AS WELL.

15       Q.    WE'LL GET TO THAT IN A MINUTE.

16       A.    OKAY.

17       Q.    I JUST WANT TO BE SURE THE COURT'S CLEAR.

18             THE PRODUCTS THAT YOU'RE LISTING HERE AS CONTESTABLE, IN

19      OTHER WORDS, THAT INTEL HAD A SHOT TO GET, THOSE ARE ONLY

20      IPADS, NOT IPHONES; RIGHT?

21       A.    THAT'S CORRECT.   THESE -- THESE HERE ARE IPADS AS SHOWN,

22       CORRECT.

23       Q.    AND YOU'VE DONE YOUR ANALYSIS HERE ON PROFIT SACRIFICE, ET

24       CETERA, BASED ONLY ON THE IPADS, GIVING NO CONSIDERATION TO THE

25       IPHONES; RIGHT?



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 120 of 2321231


 1       A.     WELL, IN THIS PRIMARY SCENARIO HERE, THE CONTESTABLE

 2       PRODUCTS DO NOT INCLUDE ANY IPHONE.

 3       Q.     OKAY.    AND THAT'S BECAUSE AS OF THIS TIME, OCTOBER 2014,

 4       INTEL WASN'T COMPETITIVE FOR IPHONES; RIGHT?

 5       A.     NO, NO.   THAT'S -- YOU'VE GOT THE TIMING -- THAT'S NOT

 6       CORRECT IN TERMS OF THE TIMING.

 7       Q.     WELL, PUT IT THIS WAY:     YOU'RE NOT CONTENDING THAT AS OF

 8       THIS DATE, THE DATE THAT THIS SLIDE PRESENTS, OCTOBER OF 2014,

 9       THAT ANY OF THE IPHONE PRODUCTS WERE CONTESTABLE BY INTEL;

10       RIGHT?

11       A.     WHAT I'M SAYING IN MY PRIMARY SCENARIO THAT I PRESENTED TO

12       THE COURT WAS THAT THE BUSINESS THAT INTEL WAS -- HAD A REAL

13       PROSPECT OF WINNING FROM APPLE PRIOR TO THE SIGNING OF THE FATA

14       WAS THIS SET OF PRODUCTS AND NOT IPHONE PRODUCTS AT THAT TIME.

15       Q.     OKAY.

16       A.     THEY WOULD HAVE TO FIRST SELL THESE AND THEN GET INTO THE

17       IPHONE WAS THE LOGIC OF IT.

18       Q.     AND --

19                   THE COURT:    I'M SORRY TO INTERRUPT YOU.

20              COULD YOU ALL PLEASE MAKE ROOM FOR PEOPLE STANDING IN THE

21      BACK?     THANK YOU.

22              SORRY TO INTERRUPT.

23              GO AHEAD, PLEASE.

24                   MR. VAN NEST:    THAT'S QUITE ALL RIGHT, YOUR HONOR.

25       Q.     AND THAT'S BECAUSE INTEL DIDN'T HAVE A SHOT AT IPHONE AS



                               UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 121 of 2321232


 1       OF THIS TIME; RIGHT?

 2       A.    THE IPHONE THAT WOULD HAVE -- IN THAT FIRST -- AT THAT

 3       FIRST INSTANCE, THERE'S A -- AGAIN, I THINK THERE'S SOME

 4       AMBIGUITY.     THAT'S WHY MY SECOND SCENARIO DOES INCLUDE SOME

 5       IPHONES.

 6             BUT THE PRIMARY SCENARIO DOES NOT BECAUSE APPLE WAS

 7      PURSUING THIS STRATEGY OF WORKING WITH INTEL FIRST ON THE IPADS

 8      AS A STEPPING STONE, IF YOU WILL, TO DO THE IPHONES LATER.

 9       Q.    RIGHT.   THEY DIDN'T ACTUALLY TRUST INTEL TO GO INTO THE

10       IPHONE STRAIGHT AWAY.    THEY WANTED THEM TO GO INTO THE IPAD

11       FIRST?

12       A.    YOU KNOW, TRUST IS A LITTLE BIT OF A LOADED TERM.       WHAT I

13       UNDERSTAND FROM MR. BLEVINS IS THAT THEY WERE PREPARED TO GO

14       FORWARD WITH INTEL ON THE IPADS.      AND THEN LATER THEY WOULD

15       HOPE THAT THAT WOULD BE A GOOD SECOND ALTERNATIVE TO QUALCOMM

16       FOR THE IPHONES.

17       Q.    RIGHT.   BUT THEY WERE PERFECTLY WILLING AND, OF COURSE,

18       HAD BEEN SINGLE SOURCING FROM QUALCOMM FOR ALL PRODUCTS,

19       IPHONES, AND IPADS; CORRECT?

20       A.    WELL, UNDER THE TRANSITION AGREEMENT, YES, THEY WERE

21       EXCLUSIVE WITH QUALCOMM.

22       Q.    AND THAT'S BECAUSE QUALCOMM HAD A SINGLE SKU, A SINGLE

23       UNIT THAT COULD MAKE DO FOR ALL OF THOSE PRODUCTS; RIGHT?

24       A.    WELL, I THINK THAT'S TRUE.    BUT I DON'T -- I WOULDN'T

25       ATTRIBUTE THAT FACT TO THE EXCLUSIVE ARRANGEMENT BETWEEN APPLE



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 122 of 2321233


 1       AND QUALCOMM UNDER THE TRANSITION AGREEMENT.

 2       Q.    NOW, UNDER YOUR VIEW OF THE WORLD, IF INTEL HAD GOTTEN

 3       INTO THE IPAD FIRST EARLIER, THEY HAD A SHOT AT GETTING INTO

 4       THE IPHONE EARLIER; RIGHT?

 5       A.    THAT'S RIGHT.   IT WOULD HAVE IMPROVED THEIR PROSPECTS AND

 6       PUT THEM IN A STRONGER POSITION TO GET INTO THE IPHONE EARLIER

 7       THAN THEY ULTIMATELY DID, AND ALSO IT WOULD JUST MADE THEM MORE

 8       GENERALLY A STRONGER COMPETITOR IN THE MARKET FOR PREMIUM LTE

 9       MODEM CHIPS.

10       Q.    AND AS -- I THINK YOU TESTIFIED THAT THE EARLIEST, EVEN

11       UNDER YOUR SCENARIO, THAT INTEL WOULD HAVE QUALIFIED TO BE IN

12       AN IPHONE WAS AROUND 2015?

13       A.    YES, THAT WOULD BE THE PRIMARY SCENARIO HERE --

14       Q.    OKAY.

15       A.    -- IS THAT IT WOULD BE THE 2015 IPHONES THAT INTEL WOULD

16       HAVE BEEN IN A STRONGER POSITION TO COMPETE FOR IF THEY HAD

17       FIRST BEEN IN IPADS.

18       Q.    AND AS IT TURNED OUT, AS YOU'VE SAID, INTEL SKIPPED RIGHT

19       INTO THE IPHONE WITHOUT PRODUCING AN IPAD FIRST, AND THAT

20       HAPPENED IN SEPTEMBER OF 2016; RIGHT?

21       A.    SO -- YES, IF I CAN MAKE SURE WE'RE SAYING THE SAME THING.

22       APPLE ULTIMATELY PICKED INTEL CHIPS FOR THE IPHONE IN 2016

23       WITHOUT FIRST TESTING THEM OUT, IF YOU WILL, IN AN EARLIER IPAD

24       MODEL.

25       Q.    SO THE UPSHOT OF THAT IS THAT INTEL GOT INTO THE IPHONE



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 123 of 2321234


 1       ONLY ABOUT A YEAR LATER THAN YOU WERE PREDICTING IN YOUR

 2       SCENARIO; CORRECT?

 3       A.    THAT IS CORRECT.

 4       Q.    OKAY.    AND THAT WAS TWO YEARS AGO PLUS; RIGHT?

 5       A.    THEY DID GET IN IN 2016, AND SO THAT'S ABOUT TWO YEARS OR

 6       SO.

 7             OH, YES -- THE PLUS THREW ME OFF.     I UNDERSTAND, YES.

 8       Q.    NOW, AS IT TURNS OUT, BASED ON WHAT MS. EVANS SAID, INTEL

 9       ABANDONED ITS SYSTEM ON A CHIP MOBILE DEVELOPMENT PROGRAM BACK

10       IN 2016; RIGHT?

11       A.    I CAN'T REMEMBER THE EXACT TIME, BUT SHE DID SAY THAT IT

12       HAD NOT -- I THINK SHE SAID IT FAILED, THAT DEVELOPMENT

13       PROGRAM.

14       Q.    RIGHT.   AND NOT ONLY DID IT FAIL, BUT THEY DON'T HAVE ANY

15       INTEREST IN REVIVING IT BECAUSE THEY'RE NOT INTERESTED IN BEING

16       IN THE HANDSET BUSINESS; RIGHT?

17       A.    I DON'T THINK INTEL IS INTERESTED IN BEING IN THE HANDSET

18       BUSINESS.

19       Q.    THEY'RE NOT INTERESTED IN SELLING SYSTEM ON A CHIP, WHICH

20       IS WHAT MOST OEM'S TODAY ARE DEMANDING; RIGHT?

21       A.    I THINK THEY ARE NOT OFFERING THE SOC BECAUSE THEY'VE

22       FOCUSSED ON THE THIN MODEMS AND THEY'RE HEADING INTO 5G AND THE

23       INTERNET OF THINGS AS I UNDERSTAND WHAT SHE SAID.

24       Q.    AND RIGHT NOW THE PRIMARY, PERHAPS ONLY, PURCHASER OF THIN

25       MODEMS IN THE HANDSET BUSINESS IS APPLE; RIGHT?



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 124 of 2321235


 1       A.    I DON'T THINK THEY'RE THE ONLY CUSTOMER.

 2       Q.    CERTAINLY THEY'RE THE VAST MAJORITY OF THIN MODEM SALES,

 3       AREN'T THEY?

 4       A.    FOR INTEL, YEAH.

 5       Q.    FOR ANYBODY?

 6       A.    I DON'T KNOW THE NUMBERS.     YOU MEAN LIKE IN 2018?

 7       Q.    WELL, 2017, '16.    DURING THE PERIOD YOU EVALUATED, WAS

 8       ANYBODY OTHER THAN APPLE BUYING THIN MODEMS?

 9       A.    THEY WERE.   I'D HAVE TO CHECK.    IN MY HEAD, I THINK THAT

10       APPLE WAS BUYING MAYBE TWO-THIRDS OF THEM, SOMETHING LIKE THAT.

11       Q.    BUT IN ANY EVENT --

12       A.    I DON'T KNOW THE EXACT NUMBER.

13       Q.    IN ANY EVENT, IF WE TAKE MS. EVANS OF INTEL AT HER WORD,

14       APPLE'S AGREEMENTS WITH QUALCOMM HAVEN'T CAUSED HARM TO ANY

15       OTHER OEM FOR WHICH INTEL IS NOT A COMPETITOR ANYWAY; RIGHT?

16       A.    WELL, I THINK IF YOU POSTULATE THAT IF THERE'S AN OEM THAT

17       INTEL WOULD NOT HAVE POSSIBLY BEEN A COMPETITOR FOR, THEN THE

18       SLOW DOWN DELAY, IF YOU WILL, AT APPLE, BY DEFINITION WOULDN'T

19       AFFECT THAT OEM'S SOURCING THAT OPTION.

20       Q.    RIGHT.   AND SINCE INTEL IS NOT MAKING SYSTEM ON A CHIP,

21       THAT'S THE VAST, VAST MAJORITY OF ALL HANDSET MAKERS; RIGHT?

22       A.    WELL, IF YOU'RE COUNTING BY NUMBER OF MAKERS RATHER THAN,

23       SAY, UNITS OF VOLUME HERE?      IS THAT WHAT YOU MEAN BY MAJORITY?

24       Q.    ANYWAY YOU KNOW IT, PROFESSOR SHAPIRO.

25       A.    WELL, APPLE IS VERY LARGE, RIGHT?      SO YOU'RE SAYING APART



                              UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 125 of 2321236


 1       FROM APPLE, THOUGH?    IS THAT WHAT YOU'RE SAYING?

 2       Q.    THAT'S RIGHT.   APART FROM APPLE, THERE'S VIRTUALLY NO

 3       OTHER HANDSET MAKER THAT WOULDN'T PREFER, DOESN'T, IN FACT,

 4       PREFER BY NOW SYSTEM ON A CHIP AS OPPOSED TO A THIN MODEM?

 5       THAT'S MY POINT.

 6       A.    RIGHT.   I THINK THEY ARE GENERALLY BUYING SOC'S, ALTHOUGH

 7       I DON'T KNOW WHAT THE TECHNICAL SIDE OF IT WOULD BE ABOUT, YOU

 8       KNOW, BASICALLY BUYING A THIN MODEM AND MARRYING IT WITH AN

 9       APPLICATION PROCESSOR, IF THAT WAS ATTRACTIVE.

10       Q.    SO IF THAT'S THE CASE, AND IT IS, THE FACT THAT INTEL --

11       THE FACT THAT THERE WAS ANY DELAY AT ALL HAS NO EFFECT ON ANY

12       OTHER OEM BECAUSE THEY'RE NOT BUYING THOSE THIN MODEMS ANYWAY;

13       RIGHT?

14       A.    I THINK THE WAY THINGS HAVE PLAYED OUT IN FACT, GIVEN

15       INTEL'S FAILURE WITH THAT PROGRAM, THAT THESE AFFECTS HAVE

16       PROVEN TO BE MORE LIMITED, THE COMPETITIVE EFFECTS, THAN THEY

17       MIGHT HAVE BEEN IF INTEL HAD BEEN MORE SUCCESSFUL.       OF COURSE,

18       THAT WAS UNKNOWN AT THE TIME BACK IN 2012.

19       Q.    YEAH.    AND IN FACT, THE ONE MAJOR TARGET FOR INTEL, APPLE,

20       THEY HAVE 100 PERCENT OF THE BUSINESS NOW AS WE ESTABLISHED

21       EARLIER; RIGHT?

22       A.    YES.    THEY'VE ACHIEVED THAT AT APPLE.    THAT'S MY

23       UNDERSTANDING.

24       Q.    NOW, I WANT TO COME BACK HERE TO YOUR SLIDE 37 AND JUST

25       MAKE SURE THAT THE COURT UNDERSTANDS WHAT YOU'RE DOING HERE.



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 126 of 2321237


 1             AS I UNDERSTAND IT, YOU'VE IDENTIFIED FIVE IPAD MODELS

 2      THAT YOU SAY WERE THE THINGS THAT INTEL WAS QUALIFIED FOR IN

 3      2014 AT APPLE; RIGHT?

 4       A.    I WOULD PUT IT -- I DON'T WANT TO USE -- I DIDN'T USE THE

 5       WORD "QUALIFIED."     I GUESS I WOULD SAY THAT APPLE WAS --

 6       Q.    CONSIDERING?

 7       A.    -- YOU KNOW, SERIOUSLY CONSIDERING GIVING TO INTEL

 8       STARTING WITH THE 2014 MODELS, AND THAT WOULD BE BASICALLY AN

 9       AWARD AND A PATH THAT APPLE WAS PREPARED TO GO DOWN.

10       Q.    AND THE NUMBER UNDER A, COLUMN A, INCENTIVE PAYMENTS AT

11       RISK, THOSE ARE ALL THE INCENTIVE PAYMENTS THAT WERE AT RISK

12       UNDER THE FIRST AMENDED TRANSITION AGREEMENT; RIGHT?

13       A.    AS OF OCTOBER 22ND, 2014.

14       Q.    YOU'RE COMPARING THAT TO B.     B IS NOTHING MORE THAN THE

15       REVENUES, OR THE MARGINS I GUESS, FROM JUST THE IPADS; RIGHT?

16       A.    THAT'S CORRECT.

17       Q.    NOW, WHEN MR. MOLLENKOPF WAS HERE, HE TESTIFIED THAT HIS

18       GOAL WAS TO GET THE BUSINESS THAT WAS AVAILABLE AT APPLE;

19       RIGHT?

20       A.    THAT SOUNDS GENERALLY RIGHT, SURE.

21       Q.    AND HE PRESENTED PROJECTIONS OF WHAT QUALCOMM EXPECTED TO

22       EARN UNDER THIS AGREEMENT WITH APPLE IN 2013; CORRECT?

23       A.    HE PRESENTED -- ARE YOU REFERRING TO THE PROJECTIONS HE

24       PRESENTED TO THE BOARD OF DIRECTORS LATER IN 2013?

25       Q.    YES.   YES.



                              UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 127 of 2321238


 1       A.    I RECALL THAT, YES.

 2       Q.    OKAY.    AND COULD WE HAVE UP -- AND WE'RE STILL CLOSED UP

 3       HERE -- CAN WE HAVE UP, PLEASE, CX 5389.

 4             DO YOU HAVE IT THERE, PROFESSOR SHAPIRO?

 5       A.    I DO.

 6       Q.    NOW, YOU'RE NOT SUGGESTING THAT THIS ANALYSIS THAT YOU

 7       SHOWED THE COURT THIS MORNING WAS ANYTHING THAT WAS DONE AT

 8       QUALCOMM?     THEY DIDN'T DO THIS ANALYSIS OF YOUR PROFIT

 9       SACRIFICE PROGRAM; RIGHT?

10       A.    I DON'T THINK THEY DID THE SAME ANALYSIS I DID.       I'M NOT

11       SAYING THAT.

12       Q.    OKAY.    AND, IN FACT, WHAT WAS PRESENTED TO THE BOARD OF

13       DIRECTORS HERE IS IN 5389, AND IT SHOWS -- AND, AGAIN, THIS IS

14       PARTIALLY UNDER SEAL, PROFESSOR -- BUT IT SHOWS NET REVENUE

15       NUMBERS FAR IN EXCESS OF WHAT'S SHOWN ON YOUR SLIDE 37 BECAUSE

16       THEY'RE LOOKING AT THE ENTIRETY OF THE DEAL, NOT JUST THE

17       IPADS; RIGHT?

18       A.    OH, YES.   THE ENTIRE DEAL WAS PROFITABLE FOR QUALCOMM.

19       Q.    AS A MATTER OF FACT, IT WAS EXTREMELY PROFITABLE ACCORDING

20       TO THESE PROJECTIONS AND MR. MOLLENKOPF'S TESTIMONY; CORRECT?

21       A.    YES.    I SEE THAT THERE'S A LOT OF PROFITS HERE.     I THINK

22       THIS MEANS -- IT TOOK ME -- IT WOULD TAKE ME A WHILE TO PARSE

23       THROUGH WHAT THE ALTERNATIVE IS.      IF THEY DON'T SIGN THE DEAL,

24       THEY'RE LOSING A GREAT DEAL OF BUSINESS.

25             SO IS THAT THE ASSUMPTION, THAT THEY WOULD LOSE ALL THIS



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 128 of 2321239


 1      BUSINESS WITHOUT THE DEAL?

 2       Q.    WELL, MY QUESTION WAS MORE SIMPLE.     THIS IS THE ANALYSIS

 3       THAT MR. MOLLENKOPF PRESENTED TO HIS BOARD AND IT SHOWS THE

 4       DEAL AS BEING EXTREMELY PROFITABLE OVER THE ENTIRE PERIOD OF

 5       THE DEAL, NET OF THE INCENTIVES; CORRECT?

 6       A.    WELL, I SEE THE PROFITS.    BUT TO SAY IT'S EXTREMELY

 7       PROFITABLE, FOR ME TO KNOW WHAT THAT MEANS, I HAVE TO KNOW IN

 8       COMPARISON WITH WHAT.

 9             AND I CAN'T TELL THAT RIGHT NOW.

10       Q.    WELL --

11       A.    IT WOULD TAKE ME LONGER READING THE NUMBERS.      THAT'S ALL.

12       Q.    IN COMPARISON WITH YOUR PROFIT SACRIFICE FORMULA, IT'S

13       CERTAINLY FAR MORE FAVORABLE THAN WHAT YOU SHOWED ON SLIDE 37;

14       CORRECT?

15       A.    WHAT DO YOU MEAN BY "FAVORABLE"?

16       Q.    BETTER BY A VERY, VERY LARGE NUMBER.

17       A.    BETTER FOR QUALCOMM?

18       Q.    YES.

19       A.    WELL, CERTAINLY.   IF YOU INCLUDE ALL OF THESE SALES THAT

20       WHATEVER IS BEING COUNTED AS GENERATED BY THIS DEAL AND WOULD

21       NOT OCCUR WITHOUT THE DEAL OVER THE WHOLE PERIOD OF TIME

22       THROUGH FISCAL '16, THAT'S NOT THE PROFITS SACRIFICE TEST THAT

23       AN ANTITRUST ECONOMIST RUNS.

24       Q.    UNDERSTOOD.

25       A.    THAT'S A DIFFERENT QUESTION.



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 129 of 2321240


 1       Q.    BUT I GUESS MY QUESTION IS, IN THE REAL WORLD WHEN

 2       QUALCOMM SIGNED THIS DEAL WITH APPLE, QUALCOMM WAS EXPECTING TO

 3       EARN A SIGNIFICANT PROFIT OVERALL ON THE TRANSACTION; CORRECT?

 4       A.    I BELIEVE THAT'S CORRECT, WITH WHATEVER COUNTER FACTUAL

 5       THEY HAD IN MIND WITHOUT THE DEAL.      BUT THAT'S WHAT WAS

 6       PRESENTED.

 7             I'M NOT DISPUTING THAT.

 8       Q.    THANK YOU.   THANK YOU.

 9             NOW, WE TALKED EARLIER, AND YOU AND I TALKED EARLIER,

10      ABOUT THE POLICY AT QUALCOMM OF NOT SELLING CHIPS TO OEM'S WHO

11      DO NOT HAVE A LICENSE.

12             DO YOU RECALL THAT TESTIMONY?

13       A.    YES.

14       Q.    YEAH.   AND YOU UNDERSTOOD THAT THAT'S BEEN QUALCOMM'S

15       POLICY FOR MANY YEARS?

16       A.    I DO.

17       Q.    AND THAT'S QUALCOMM'S POLICY REGARDLESS OF WHAT PARTICULAR

18       CELLULAR STANDARD WE'RE TALKING ABOUT; RIGHT?

19       A.    YES, I UNDERSTAND THAT.

20       Q.    SO IT APPLIES TO CDMA, TO PREMIUM LTE AS YOU DEFINE IT, TO

21       WCDMA, ALL ACROSS ALL TECHNOLOGIES, QUALCOMM'S POLICY HAS BEEN

22       THE SAME; CORRECT?

23       A.    THAT'S MY UNDERSTANDING, YES.

24       Q.    AND YOU HAVE NOTED IN YOUR REPORT THAT IF OEM'S HAD ACCESS

25       TO CHIPS FROM OTHER PEOPLE AT A COMPARABLE PRICE AND WITH



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 130 of 2321241


 1       SUFFICIENT VOLUME, THEN QUALCOMM'S POLICY OF SELLING CHIPS ONLY

 2       TO FOLKS WITH A LICENSE COULD HAVE NO EFFECT IN ELEVATING THE

 3       PER UNIT ROYALTY PRICE; RIGHT?

 4       A.    CAN YOU SHOW ME WHAT PART OF MY REPORT YOU'RE REFERRING

 5       TO, PLEASE?

 6       Q.    WELL, LET ME ASK YOU FIRST.     DO YOU RECALL CONCLUDING THAT

 7       IF OEM'S HAD SUFFICIENT ALTERNATIVES AND ENOUGH VOLUME AND AT A

 8       COMPARABLE PRICE, THAT THE POLICY THAT YOU'VE BEEN SO CRITICAL

 9       OF WOULD HAVE NO EFFECT IN ELEVATING ROYALTIES AT ALL?

10       A.    IF THE COST TO AN OEM OF LOSING ACCESS TO QUALCOMM'S CHIPS

11       WERE NIL, THEN THE NO LICENSE, NO CHIPS POLICY WOULD HAVE NO

12       BITE, AND, THEREFORE, IT WOULD NOT BE ABLE -- QUALCOMM WOULD

13       NOT BE ABLE TO ELEVATE ROYALTIES ABOVE REASONABLE LEVELS USING

14       THAT POLICY ALONE.

15       Q.    AND AS I THINK WE ESTABLISHED EARLIER TODAY, YOU DON'T

16       HAVE AN OPINION ON WHAT MARKET POWER QUALCOMM HAS TODAY;

17       CORRECT?

18       A.    I'M NOT OFFERING OPINIONS ABOUT THEIR MONOPOLY POWER IN

19       2019.

20                  MR. VAN NEST:   THANK YOU.

21             I HAVE NO FURTHER QUESTIONS, YOUR HONOR.

22                  THE COURT:   OKAY.   TIME IS 1:28.   LET ME KNOW, ARE

23       YOU READY?

24                  MR. JAMES:   YES.

25                  THE COURT:   LET'S WAIT UNTIL MR. VAN NEST SITS DOWN.



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  REDIRECT BY Document
                              MR. JAMES 1514 Filed 07/02/19 Page 131 of 2321242


 1                    MR. JAMES:   SURE.

 2                    MR. VAN NEST:    THANK YOU, YOUR HONOR.

 3                    THE COURT:   OKAY.   GO AHEAD, PLEASE.    1:29.   NO,

 4       1:28.   ACTUALLY, YOU GOT A COUPLE SECONDS.        GO AHEAD.

 5                    THE WITNESS:    YOU RUN A TIGHT SHIP AROUND HERE.

 6                                   REDIRECT EXAMINATION

 7       BY MR. JAMES:

 8       Q.    HELLO AGAIN, PROFESSOR SHAPIRO.       YOU WERE ASKED ABOUT YOUR

 9       OPINION REGARDING QUALCOMM'S MONOPOLY POWER IN CDMA AND HOW

10       THAT OPINIONS COVERS THE PERIOD FROM 2006 TO 2016; RIGHT?

11       A.    YES.

12       Q.    AND DID YOU FORM AN OPINION THAT QUALCOMM DIDN'T HAVE

13       MONOPOLY POWER BEFORE THAT TIME?

14       A.    NO, I DID NOT ADDRESS THAT ONE WAY OR ANOTHER IN MY

15       OPINION.

16       Q.    MR. VAN NEST ASKED YOU IF YOU HAD QUANTIFIED THE ROYALTY

17       SURCHARGE.

18             IS THAT RIGHT?

19       A.    HE DID, A NUMBER OF TIMES.

20       Q.    AND YOU SAID YOU HADN'T?

21       A.    CORRECT.

22       Q.    BUT IT'S PART OF YOUR OPINION THAT THE SURCHARGE IS

23       SUBSTANTIAL; RIGHT?

24       A.    THAT IS CORRECT.

25       Q.    AND HOW DO YOU KNOW THAT?



                              UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  REDIRECT BY Document
                              MR. JAMES 1514 Filed 07/02/19 Page 132 of 2321243


 1       A.    SO BASED ON THE BARGAINING PRINCIPLES, THE ABILITY OF

 2       QUALCOMM TO ELEVATE THE ROYALTY ABOVE THE REASONABLE LEVEL BY

 3       USING THE THREAT OF A -- OF NOT SELLING CHIPS TO AN OEM IS

 4       PROPORTIONATE TO THE POWER OF THAT THREAT IN PARTICULAR, THE

 5       COST TO THE OEM OF NOT BEING ABLE TO OBTAIN ACCESS TO THE

 6       QUALCOMM CHIPS.

 7             AND I THINK THERE'S -- I'M RELYING ON OEM TESTIMONY HERE,

 8      AND BEYOND THAT, THAT THAT COST WAS VERY HIGH FOR OEM'S, AND SO

 9      I WOULD EXPECT, USING BARGAINING THEORY, THAT THE ROYALTY

10      SURCHARGE THAT QUALCOMM WAS ABLE TO OBTAIN BY DEPLOYING THAT

11      THREAT WAS ALSO -- WAS SUBSTANTIAL.

12       Q.    AND MR. VAN NEST ASKED YOU ABOUT WHETHER YOU HAD EXAMINED

13       CHANGES IN RIVALS' R&D INVESTMENTS OVER TIME, I THINK ON A

14       COMPANY-WIDE BASIS.

15             DO YOU REMEMBER THAT?

16       A.    YES, I DO.

17       Q.    SO MR. VAN NEST WAS PROPOSING KIND OF A COMPARISON OF

18       BEFORE VERSUS AFTER.

19             WAS THAT YOUR UNDERSTANDING?

20       A.    I GUESS I FEEL LIKE HE WAS JUST SAYING, DID YOU TRACK THE

21       R&D OVER TIME, WITH A SUGGESTION THAT THE THEORY SAYS IT SHOULD

22       GO DOWN, AND IF IT DIDN'T GO DOWN, THERE WOULD BE A PROBLEM

23       WITH THE THEORY.

24       Q.    AND IN YOUR REPORT AND IN YOUR TESTIMONY TODAY YOU

25       REFERRED TO A DIFFERENT KIND OF COMPARISON BETWEEN THE WORLD WE



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  REDIRECT BY Document
                              MR. JAMES 1514 Filed 07/02/19 Page 133 of 2321244


 1       SEE TODAY AND THE WORLD IN A COUNTER FACTUAL WITHOUT QUALCOMM'S

 2       CONDUCT; IS THAT RIGHT?

 3       A.    YES, IT IS.

 4       Q.    AND HOW ARE THE TWO KINDS OF COMPARISONS, THE ONE PROPOSED

 5       BY MR. VAN NEST AND THE ONE THAT YOU TALKED ABOUT IN YOUR

 6       TESTIMONY, HOW DO THEY DIFFER FROM ONE ANOTHER?

 7       A.    WELL, IT'S A REALLY VERY DIFFERENT QUESTION.

 8             SO WE MIGHT SEE A COMPANY THAT WAS HAVING, WAS HAVING

 9      STABLE R&D BECAUSE THEIR MARKET SHARE -- THEY WERE NOT SELLING

10      AS MANY CHIPS AS THEY WERE HOPING TO AND THE MARGINS WERE BEING

11      TRIMMED, AND IF THE MARGINS HAD BEEN BIGGER, THEY WOULD HAVE

12      HAD RISING R&D, THEY WOULD HAVE HAD MORE INVESTMENT.

13             SO THE LEVEL -- THE PATH THAT WE SEE, WHICH WOULD REFLECT

14      THE R&D FOR A GIVEN COMPANY WHICH WOULD BE AFFECTED BY MANY

15      FACTORS, IT'S JUST THERE'S SO MANY VARIABLES THERE THAT LOOKING

16      AT THAT IS NOT VERY INFORMATIVE.

17             AND -- BUT SAYING THEY FACED HEADWINDS OR OBSTACLES OR HAD

18      THEIR INCENTIVES REDUCED BECAUSE THEIR SALES WERE TRIMMED AND

19      THEIR MARGINS WERE TRIMMED, THAT'S, I THINK, A VALID AND --

20      THAT'S WHAT WE CAN DO I THINK REALISTICALLY IN THIS TYPE OF

21      SITUATION.

22             THESE MARKETS ARE DYNAMIC, THEY'RE TURBULENT.      A LOT OF

23      THINGS ARE BUFFERING THEM, PLUS AND MINUS.       AND TO TRY TO TEASE

24      OUT THE EFFECT OF EVEN A SUBSTANTIAL ROYALTY SURCHARGE IN THAT

25      ENVIRONMENT BY TRACKING THEIR FINANCIALS, I JUST DON'T THINK



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  REDIRECT BY Document
                              MR. JAMES 1514 Filed 07/02/19 Page 134 of 2321245


 1      THAT WOULD WORK AS AN EMPIRICAL FORENSIC STRATEGY, AND SO THAT

 2      WAS WHAT I WAS TRYING TO DO.

 3       Q.    AND MR. VAN NEST ASKED YOU A NUMBER OF QUESTIONS ABOUT A

 4       TECHNOLOGICAL GAP BETWEEN THE OFFERINGS OF QUALCOMM AND THOSE

 5       OF ITS COMPETITORS; RIGHT?

 6       A.    YES, HE DID.

 7       Q.    IS THE FORTIFICATION AND PROLONGING OF THAT GAP A

 8       PREDICTED CONSEQUENCE OF QUALCOMM'S ROYALTY SURCHARGE?

 9                 MR. VAN NEST:     OBJECTION.    IT'S LEADING.

10                 MR. JAMES:     I'LL REPHRASE.

11                 THE COURT:     OKAY.   GO AHEAD.   SUSTAINED.

12       BY MR. JAMES:

13       Q.    DO YOU HAVE A VIEW AS TO WHETHER QUALCOMM'S CONDUCT WOULD

14       AFFECT A TECHNOLOGICAL GAP BETWEEN ITS PRODUCTS AND THOSE OF

15       ITS COMPETITORS?

16       A.    SO I THINK OF IT THIS WAY:     QUALCOMM SHOULD BE COMMENDED

17       FOR ITS TECHNOLOGICAL ACHIEVEMENTS AND IN A NUMBER OF RESPECTS,

18       THEY WERE LEADERS AND HAD SUPERIOR PRODUCTS, AS CAME OUT IN THE

19       CROSS-EXAMINATION, AND THAT'S ONE OF THE REASONS THEY ACHIEVED

20       AND HAD MARKET POWER, MONOPOLY POWER, NOT THE ONLY ONE.

21             BUT IN THAT SITUATION, WHAT THE COMPETITIVE PROCESS,

22      WHAT'S REALLY IMPORTANT, PARTICULARLY IN THESE HIGH TECH

23      INDUSTRIES, IS THAT COMPANIES WHO AREN'T QUITE AS GOOD OR WHO

24      DON'T HAVE THE SCALE ARE NOT IMPEDED FROM TRYING TO CATCH AND

25      THREATEN AND CHALLENGE THE LEADER.



                              UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  REDIRECT BY Document
                              MR. JAMES 1514 Filed 07/02/19 Page 135 of 2321246


 1             AND SO THAT'S MY FRAMING.

 2             SO IN OTHER WORDS, IF A COMPANY'S AHEAD, IT DOESN'T MEAN

 3      THEY'RE ALLOWED TO TRIP UP THE COMPANIES THAT ARE BEHIND THEM.

 4      IT MEANS THEY CAN'T DO THAT, ACTUALLY, AND MAYBE THEY'LL STAY

 5      AHEAD IN A FAIR RACE, MAYBE THEY WON'T.      BUT WE'RE LOOKING FOR

 6      THE TRIPPING UP.

 7             AND THESE ROYALTY SURCHARGES HAVE THAT FUNCTION BECAUSE

 8      THEY RAISE THE COSTS OF QUALCOMM'S RIVALS.

 9       Q.    AND YOU WERE ASKED SOME QUESTIONS ABOUT WHY YOU CHOSE

10       IPADS IN YOUR PROFIT SACRIFICE TEST INSTEAD OF ALL PRODUCTS

11       OVER THE LIFE OF THE AGREEMENT.

12             DO YOU REMEMBER THAT?

13       A.    I DO.

14       Q.    AND WHY DID YOU MAKE THAT CHOICE?

15       A.    SO, FIRST, THE IPADS WERE -- YOU KNOW, THE DOCUMENTS AT

16       THE TIME AND THE TESTIMONY INDICATES THAT'S WHAT APPLE WAS

17       REALLY, I THINK, ON THE VERGE OF AWARDING TO INTEL, THOSE IPADS

18       IN LATE 2012 AND INTO VERY EARLY -- EARLY TO LATE 2012.

19             THE WHOLE IDEA OF THIS TEST AND PROFIT SACRIFICE IS TO

20      FOCUS ON THAT, THE PRODUCTS THAT WERE AVAILABLE AND WHERE THE

21      ENTRANT HAD A SHOT AT, AND IF THE ENTRANT WOULD HAVE TO

22      SACRIFICE -- WOULD HAVE TO LOSE A LOT OF MONEY TO GET THOSE

23      PRODUCTS, EVEN IF THEY WERE JUST AS EFFICIENT AS THE INCUMBENT

24      MONOPOLIST, THEN THAT RAISES CONCERNS IN MY VIEW AS AN

25      ANTITRUST ECONOMIST.



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  REDIRECT BY Document
                              MR. JAMES 1514 Filed 07/02/19 Page 136 of 2321247


 1             AND IF QUALCOMM IS SAYING, WELL, WE'RE MAKING ALL SORTS OF

 2      MONEY DOWN THE LINE, EVEN THOUGH WE'RE SACRIFICING PROFITS ON

 3      THIS FIRST BATCH, WELL, THAT'S A LOT LIKE PREDATORY PRICING,

 4      COMPANIES SAYING, OH, I'M SELLING ALL THIS STUFF BELOW COST

 5      NOW, BUT I'LL MAKE IT UP LATER IN RECOUPMENT.

 6             THAT'S EXACTLY WHAT WE WORRY ABOUT IN PREDATORY PRICING,

 7      AND THIS IS A COUSIN OF THAT ANALYSIS WHERE WE'VE GOT

 8      CONTESTABLE PRODUCTS AND THEN SUBSEQUENT PRODUCTS WITHIN THE

 9      SAME RELATIONSHIP AND AGREEMENT.

10       Q.    AND MR. VAN NEST ASKED YOU ABOUT A HYPOTHETICAL IN WHICH

11       THE IMPACT OF LOSING QUALCOMM CHIPS WAS BASICALLY NIL.

12             DO YOU REMEMBER THAT?

13       A.    I'M SORRY.   COULD YOU BE MORE -- A LITTLE CLEARER ON THAT.

14       Q.    OH, SORRY.   I THINK YOU WERE ASKED ABOUT THE CONSEQUENCES

15       FOR LICENSE NEGOTIATIONS IN THE EVENT THAT THERE WASN'T MUCH

16       COST TO OEM'S TO LOSING ACCESS TO QUALCOMM'S PRODUCTS.

17             DO YOU REMEMBER THAT?

18       A.    I DO.

19       Q.    AND YOU QUALIFIED YOUR ANSWER BY SAYING THAT WHILE THE NO

20       LICENSE, NO CHIPS POLICY WOULD HAVE NO BITE, YOU KNOW, THERE

21       MAY BE OTHER FACTORS THAT WOULD INFLUENCE YOUR ANALYSIS OF

22       ROYALTY TERMS.

23             DO YOU REMEMBER THAT?

24       A.    WELL, I THINK I SAID -- I DON'T REMEMBER EXACTLY WHAT I

25       SAID.   BUT I WAS SAYING THAT WOULD TAKE AWAY THE STINK OF NO



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  REDIRECT BY Document
                              MR. JAMES 1514 Filed 07/02/19 Page 137 of 2321248


 1       LICENSE, NO CHIPS ALONE.

 2             BUT THE OTHER POLICIES THAT WERE USED IN CONJUNCTION WITH

 3      IT STILL, THE INCENTIVE PAYMENTS AND THE REFUSAL TO LICENSE

 4      RIVALS, WOULD STILL HAVE SOME EFFECTS EVEN IN THAT SCENARIO.

 5       Q.    HOW DO YOU SEE THE INCENTIVE PAYMENTS RELATING TO

 6       QUALCOMM'S NO LICENSE, NO CHIPS POLICY?

 7       A.    WELL, IT'S BASICALLY --

 8                 MR. VAN NEST:    EXCUSE ME.   OBJECTION, YOUR HONOR.

 9       THIS IS OUTSIDE THE SCOPE OF THE CROSS.      I DIDN'T ASK A SINGLE

10       QUESTION ABOUT THIS.

11                 MR. JAMES:    I'LL JUST LIMIT IT TO WHAT YOU MEANT BY

12       THE INCENTIVE PAYMENTS IN THIS PARTICULAR ANSWER THAT YOU JUST

13       GAVE.

14                 MR. VAN NEST:    SAME ANSWER.   OR SAME OBJECTION,

15       EXCUSE ME.

16                 THE COURT:    OVERRULED.

17             GO AHEAD.   YOU CAN ANSWER.

18                 THE WITNESS:    I JUST -- I THINK OF IT AS CARROTS AND

19       STICKS, WHICH IS THE THREAT TO WITHDRAW SUPPLY OF CHIPS IS THE

20       STICK, AND THEN QUALCOMM ALSO USED A CARROT TO CLOSE THE GAP,

21       THAT IS, SOME INCENTIVE, SOME VALUE, SOME INCENTIVE PAYMENTS,

22       ESPECIALLY WITH THEIR CHIPS, TO GET THE OEM TO AGREE TO THE

23       ROYALTY RATE THAT THEY'RE SEEKING WHICH WOULD APPLY TO

24       TRANSACTIONS THAT DON'T INVOLVE THEIR CHIPS.

25       BY MR. JAMES:



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK
                  REDIRECT BY Document
                              MR. JAMES 1514 Filed 07/02/19 Page 138 of 2321249


 1       Q.    AND THE FINAL QUESTION IS MR. VAN NEST ASKED YOU TO READ

 2       THE FIRST SENTENCE OF PARAGRAPH 113 OF YOUR REBUTTAL REPORT.

 3             COULD YOU TURN AGAIN TO THAT PARAGRAPH?

 4       A.    113 PARAGRAPH?

 5       Q.    YES, OF THE REBUTTAL REPORT I BELIEVE.

 6       A.    YES, I'M THERE.

 7       Q.    AND COULD YOU READ THE, THE FULL PARAGRAPH?

 8       A.    OKAY.   "5G-COMPLIANT CHIPS ARE NOT BEING INCORPORATED INTO

 9       COMMERCIAL HANDSETS UNTIL 2019.       IT IS THUS NOT POSSIBLE

10       RELIABLY TO ANALYZE THE MARKET FOR 5G CHIPS AT THIS TIME.        BUT

11       IF THE 5G LEAD THAT QUALCOMM EXPECTS MATERIALIZES, AND OEM'S

12       ARE AS RELIANT ON QUALCOMM FOR 5G CHIPS AS THEY HAVE BEEN IN

13       THE PAST FOR CDMA AND PREMIUM LTE CHIPS, THEN I WOULD EXPECT

14       THE ANTICOMPETITIVE EFFECTS OF THE QUALCOMM POLICIES AT ISSUE

15       IN THIS CASE TO CONTINUE INTO THE FUTURE."

16                 MR. JAMES:     NO FURTHER QUESTIONS.

17                 THE COURT:     OKAY.    TIME IS 1:39.

18             AND THAT ONE, YOUR REDIRECT STARTED AT 1:29.

19             ALL RIGHT.

20                 MR. VAN NEST:    JUST A COUPLE QUESTIONS, YOUR HONOR.

21                 THE COURT:     ALL RIGHT.   LET ME KNOW WHEN YOU'RE

22       READY.   YOU'RE READY?    1:39.

23             GO AHEAD, PLEASE.

24                 MR. VAN NEST:    I'M READY, YOUR HONOR.

25



                             UNITED STATES COURT REPORTERS
     CaseSHAPIRO
          5:17-cv-00220-LHK   Document
                  RECROSS BY MR.       1514 Filed 07/02/19 Page 139 of 2321250
                                 VAN NEST


 1                                RECROSS-EXAMINATION

 2       BY MR. VAN NEST:

 3       Q.   PROFESSOR SHAPIRO, JUST SO THE COURT IS CLEAR, YOU HAVE

 4       MADE NO EFFORT TO QUANTIFY THE EFFECT OF QUALCOMM'S POLICIES ON

 5       ANY OEM'S RESEARCH AND DEVELOPMENT EXPENSES OR THEIR PRICING OR

 6       THEIR MARKET SHARE; RIGHT?

 7       A.   I HAVE NOT PROVIDED A QUANTIFICATION OF THOSE EFFECTS.

 8                 MR. VAN NEST:    I HAVE NOTHING FURTHER, YOUR HONOR.

 9                 THE COURT:    OKAY.   TIME IS STILL 1:39.

10            DO YOU HAVE ANY RE, REDIRECT?

11                 MR. JAMES:    NO, I DO NOT.

12                 THE COURT:    ALL RIGHT.   IS THIS WITNESS EXCUSED,

13       SUBJECT TO RECALL OR NOT SUBJECT TO RECALL?

14                 MR. JAMES:    SUBJECT TO RECALL.

15                 THE COURT:    OKAY.   ALL RIGHT.

16            THEN YOU ARE DONE FOR TODAY, BUT YOU MAY BE RECALLED.

17                 THE WITNESS:    THANK YOU, YOUR HONOR.

18                 THE COURT:    ALL RIGHT.   AND ARE YOUR NEXT WITNESSES

19       VIDEOS?

20                 MR. VAN NEST:    YOUR HONOR, ACTUALLY, WE HAD MADE AN

21       ARRANGEMENT WITH THE FTC.

22            I'LL LET MS. MILICI DESCRIBE IT.

23                 MS. MILICI:    TO ACCOMMODATE ONE OF QUALCOMM'S

24       WITNESSES, WE'VE AGREED TO ALLOW THEM TO CALL ONE OF THEIR

25       WITNESSES NOW.   WE STILL HAVE A COUPLE OF VIDEOS LEFT TO PLAY,



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1514 Filed 07/02/19 Page 140 of 2321251


 1       BUT THEY HAVE A WITNESS WHO'S GOT LIMITED AVAILABILITY, SO

 2       THEY'RE GOING TO CALL HIM BEFORE WE'VE RESTED.

 3                 THE COURT:    OKAY, THAT'S FINE.     THEN LET'S GO AHEAD

 4       AND BRING THAT WITNESS IN, PLEASE.

 5            WHAT'S THE NAME?

 6                 MR. VAN NEST:    YOUR HONOR, QUALCOMM CALLS

 7       DR. IRWIN JACOBS.

 8                 THE CLERK:    WOULD YOU PLEASE RAISE YOUR RIGHT HAND.

 9                 THE WITNESS:    SIT DOWN?

10                 THE CLERK:    NO.    PLEASE STAND.   PLEASE STAND.

11                 THE WITNESS:    STAND?

12                 THE CLERK:    YES.

13                 THE WITNESS:    OKAY.    SORRY.

14                 THE CLERK:    PLEASE RAISE YOUR RIGHT HAPPENED.

15            (DEFENDANT'S WITNESS, IRWIN JACOBS, WAS SWORN.)

16                 THE WITNESS:    YES, I DO.

17                 THE CLERK:    THANK YOU.    PLEASE BE SEATED.

18                 MR. VAN NEST:    WE HAVE SOME NOTEBOOKS, YOUR HONOR.

19                 THE COURT:    OKAY.

20                 THE CLERK:    WOULD YOU PLEASE STATE YOUR FULL NAME AND

21       SPELL YOUR LAST NAME FOR THE RECORD.

22                 THE WITNESS:    FULL NAME, IRWIN MARK JACOBS.

23       I-R-W-I-N, M-A-R-K, J-A-C-O-B-S.

24                 THE COURT:    OKAY.   TIME IS 1:41.   GO AHEAD, PLEASE.

25



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 141 of 2321252


 1                               DIRECT EXAMINATION

 2       BY MR. VAN NEST:

 3       Q.    DR. JACOBS, WOULD YOU PLEASE INTRODUCE YOURSELF TO THE

 4       COURT?

 5       A.    YES.    I'M IRWIN JACOBS.   I'M THE FOUNDING CHAIRMAN AND CEO

 6       EMERITUS OF QUALCOMM.

 7       Q.    CAN YOU BRIEFLY EXPLAIN YOUR ROLES AT QUALCOMM OVER THE

 8       YEARS, DR. JACOBS?

 9       A.    WELL, I WAS ONE OF THE EIGHT FOUNDERS OF THE COMPANY, VERY

10       INSTRUMENTAL IN BEING ABLE TO SELECT WHICH PROJECTS WE WORKED

11       ON OVER THE YEARS, HAD GREAT EXCITEMENT IN GROWING THE COMPANY

12       FROM SOMETHING SMALL TO SOMETHING VERY SUBSTANTIAL, AND IN

13       PARTICULAR, COMING UP WITH SOME INITIAL IDEAS THAT BECAME VERY

14       USEFUL TO PEOPLE WORLDWIDE.

15             SO A VERY SATISFACTORY CAREER.

16       Q.    WAS THERE A POINT IN TIME WHEN YOU WERE THE CEO OF

17       QUALCOMM?

18       A.    YES, I WAS CEO FROM THE BEGINNING AND UP THROUGH 2000 --

19       THROUGH THE 20TH ANNIVERSARY IN 2005.

20       Q.    OKAY.   AND THEN DID YOU REMAIN ON THE BOARD FOR SOME

21       PERIOD AFTER THAT?

22       A.    I WAS CHAIRMAN FOR ANOTHER TWO AND A HALF YEARS, I

23       BELIEVE, AND THEN ON THE BOARD FOR ANOTHER COUPLE OF YEARS, AND

24       THEN I DID SERVE ALSO AS A GUEST FOR ANOTHER COUPLE OF YEARS.

25       Q.    OKAY.   SO YOU'VE BEEN GONE FROM THE BOARD NOW FOR SEVERAL



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 142 of 2321253


 1       YEARS; IS THAT RIGHT?

 2       A.    THAT IS CORRECT.

 3       Q.    COULD YOU TELL THE COURT BRIEFLY WHAT YOUR EDUCATIONAL

 4       BACKGROUND IS?

 5       A.    I HAVE A BACHELOR'S IN ELECTRICAL ENGINEERING FROM CORNELL

 6       UNIVERSITY; A MASTER'S IN SCIENCE AND A SCIENCE DOCTORATE FROM

 7       M.I.T.

 8       Q.    AND WHAT WAS YOUR PROFESSIONAL BACKGROUND BEFORE YOU

 9       FOUNDED QUALCOMM?

10       A.    AFTER GETTING MY DOCTORATE, I REMAINED AT M.I.T. ON THE

11       FACULTY FOR SEVERAL YEARS, AND I WAS THE FIRST -- CO-AUTHORED

12       THE FIRST TEXTBOOK ON DIGITAL COMMUNICATIONS.

13             WE DECIDED TO MOVE TO CALIFORNIA, AND I JOINED AT THE

14       FACULTY AT THE UNIVERSITY OF CALIFORNIA SAN DIEGO, WAS ON THE

15       FACULTY THERE FOR SIX YEARS, AND THEN ENTERED BUSINESS.

16       Q.    WHEN WAS QUALCOMM FOUNDED?

17       A.    ON JULY 1ST, 1985.

18       Q.    AND WHERE DOES THE NAME QUALCOMM COME FROM?

19       A.    WELL, WE ALWAYS REFER TO QUALITY IN OUR COMMUNICATIONS, SO

20       WE PUT THE TWO TOGETHER FOR QUALCOMM.

21       Q.    AND CAN YOU TELL US, WHAT WAS THE COMPANY'S MISSION AT THE

22       OUTSET?   WHAT WAS YOUR BASIC GAME PLAN?

23       A.    WELL, FIRST OF ALL, WE KNEW THAT IT WOULD BE -- WE DIDN'T

24       HAVE A PRODUCT, WE DIDN'T HAVE A PARTICULAR BUSINESS PLAN, BUT

25       WE KNEW THERE WOULD BE A LOT OF EXCITEMENT IN THE WIRELESS



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 143 of 2321254


 1       AREA, IN THE DIGITAL AREA, AND WE ALWAYS HAD THE IDEA THAT WE

 2       DON'T WANT TO DO SOMETHING JUST A LITTLE BETTER THAN THINGS

 3       THAT EXISTED.    WE WERE ALWAYS LOOKING FOR A MAJOR STEP, TAKE A

 4       SYSTEMS APPROACH, LOOK FOR CAPABILITIES THAT WE MIGHT BE ABLE

 5       TO BRING THROUGH, TAKE A RISK, AND IF SUCCESSFUL, HAVE

 6       SOMETHING THAT COULD BE USEFUL.

 7       Q.    AND WHEN YOU SAY "SYSTEMS APPROACH," "TAKE A SYSTEMS

 8       APPROACH," WHAT ARE YOU TALKING ABOUT?

 9       A.    WELL, TAKING A LITTLE BIT BROADER THAN LOOKING AT A SINGLE

10       COMPONENT OR A SINGLE CAPABILITY, BUT THERE'S USUALLY SOME

11       PROBLEMS, TAKE A STEP BACK, TAKE A LARGE LOOK AT THE PROBLEM,

12       HOW DO YOU APPROACH IT?

13             ONE OF OUR FIRST PRODUCTS, FOR EXAMPLE, WAS OMNI TRACKS,

14      WHICH WAS A COMMUNICATION SYSTEM FOR THE TRUCKING INDUSTRY, BUT

15      YOU JUST COULDN'T PROVIDE THE COMMUNICATIONS.        YOU HAD TO

16      PROVIDE POSITIONAL LOCATION.     BUT YOU HAD TO GET INTO THE

17      LOGISTICS.   YOU HAD TO LOOK AT THE WHOLE SYSTEM.

18       Q.    CAN YOU TELL US, WHAT WAS THE STATE OF THE CELLULAR

19       INDUSTRY BACK IN THE MID-'80S WHEN QUALCOMM WAS FOUNDED?

20       A.    I THINK IT WAS JUST GETTING OUT OF ITS INFANCY, REALIZING

21       THERE WAS GOING TO BE SOME SUBSTANTIAL GROWTH.       UNTIL THEN, HAD

22       LARGELY BEEN BASED, FIRST GENERATION, ON ANALOG RADIO

23       COMMUNICATION, FM RADIO BASICALLY.

24             BUT EVERYBODY WAS BEGINNING TO SEE THAT IT LOOKED LIKE

25      THERE WAS GOING TO BE SUBSTANTIAL SUBSCRIBER GROWTH, IT WAS



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 144 of 2321255


 1      TIME TO MOVE OVER TO DIGITAL, SO THERE WAS A LOT OF INTEREST AT

 2      THAT POINT, HOW DO YOU GO FROM FIRST TO A SECOND GENERATION,

 3      PROVIDING VOICE OVER DIGITAL TECHNOLOGY.

 4       Q.    AND WHAT WAS THE PREVAILING TECHNOLOGY IN USE FOR CELLULAR

 5       BACK THEN?

 6       A.    WELL, AGAIN ABOUT '85, IT WAS STILL FM.       BUT OVER THAT

 7       PERIOD, COMPANIES AROUND THE WORLD WERE LOOKING BASICALLY AT

 8       THREE CHOICES:    FREQUENCY DIVISION, MULTIPLE ACCESS, TIME

 9       DIVISION MULTIPLE ACCESS, CODE DIVISION MULTIPLE ACCESS.

10             MOST OF THE COMPANIES HAD LOOKED AT CODE DIVISION AT THAT

11      PERIOD DECIDED THERE WERE TOO MANY PROBLEMS, TOO MANY

12      COMPLICATIONS, MAY NEVER BE COMMERCIAL, MAY NOT PROVIDE

13      PROMISE.

14             SO I THINK THE FOCUS AT THAT POINT WAS ON TDMA, TIME

15      DIVISION OR FREQUENCY DIVISION, FDMA.

16       Q.    AT A VERY HIGH LEVEL, DR. JACOBS, CAN YOU DISTINGUISH FOR

17       US BETWEEN THOSE TWO, TIME DIVISION MULTIPLE ACCESS AND CODE

18       DIVISION?    WHAT'S THE PRINCIPLE DIFFERENCE?

19       A.    WELL, IN TIME DIVISION YOU HAVE A RADIOFREQUENCY CARRIER

20       AND YOU DIVIDE UP TIME INTO TIME SLOTS AND YOU PROVIDE

21       DIFFERENT USERS A DIFFERENT TIME SLOT REPETITIVELY.

22             SO YOU GOT A SLOT, SOMEBODY ELSE GETS A SLOT, AND THEN

23       EVENTUALLY IT COMES BACK TO YOU, AND YOU GET ANOTHER SLOT.          SO

24       YOU'RE PROVIDING A TIME DIVISION OF THAT FREQUENCY USE.

25             IN CODE DIVISION, EVERYBODY IS ON SIMULTANEOUSLY AND THEY



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 145 of 2321256


 1      DISTINGUISH THEMSELVES BY HAVING A DIFFERENT CODE THEY'RE

 2      LISTENING FOR.    IT'S LIKE BEING IN A CONVERSATION, PERHAPS,

 3      WITH DIFFERENT LANGUAGES AND YOU'RE LISTENING TO ENGLISH, BUT

 4      SOMEBODY ELSE MIGHT BE LISTENING TO FRENCH.       SO EVERYBODY COULD

 5      BE TALKING, BUT IN A WAY OF DISTINGUISHING THE ONE THAT YOU

 6      WANT TO LISTEN TO FROM THE OTHERS.

 7       Q.    AND WHEN DID YOU COME UP, WHEN DID QUALCOMM, YOU AND YOUR

 8       COLLEAGUES, COME UP WITH THE IDEA OF USING CDMA FOR CELLULAR

 9       AND MAKING THAT WORK?

10       A.    IT ACTUALLY WAS INTERESTING.     WE DIDN'T HAVE THE IDEA WHEN

11       WE FIRST STARTED THE COMPANY.

12             BUT WE HAD A CONSULTING CONTRACT WITH HUGHES.      THEY HAD

13      SUBMITTED TO THE FCC A PROPOSAL TO BUILD A MOBILE SATELLITE

14      COMMUNICATION SYSTEM, SATELLITES THAT WOULD PROVIDE MOBILE

15      COMMUNICATION, AND THEY ASKED US TO REVIEW THE APPROACH, WERE

16      THERE ANY TECHNICAL ISSUES OR WHETHER THERE MIGHT BE SOMETHING

17      BETTER.

18             AND INTERESTINGLY, AFTER THE SECOND MEETING IN LOS ANGELES

19      AND DRIVING DOWN TO SAN DIEGO AND THINKING ABOUT IT, I REALIZED

20      IT WOULD BE PERHAPS ADVANTAGEOUS IF YOU COULD TAKE ADVANTAGE OF

21      THE TIMES WHEN SOMEONE STOPS SPEAKING TO LISTEN TO ANOTHER OR

22      STOPS SPEAKING TO THINK ABOUT WHAT THEY WANTED TO SAY NEXT,

23      TAKE ADVANTAGE OF THOSE GAPS TO LET SOMEBODY ELSE USE THE

24      CHANNEL.

25             THE TROUBLE WITH THE STANDARD TECHNOLOGIES IS YOU CAN'T



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 146 of 2321257


 1      GIVE UP THE CHANNEL, YOU CAN'T GIVE UP YOUR TIME SLOT AND THEN

 2      GET IT BACK, SO IT'S NOT PRACTICAL.

 3             WITH CDMA, THE NUMBER OF USERS ARE LIMITED BY THE

 4      INTERFERENCE OF ONLY THOSE WHO ARE ACTIVELY SPEAKING WITH

 5      VOICE.   AND SO IF SOMEONE NOT SPEAKING AT ANY GIVEN TIME,

 6      THERE'S LESS INTERFERENCE AND, THEREFORE, ON AVERAGE, YOU CAN

 7      HAVE MORE CONVERSATIONS.

 8       Q.    WHAT WERE THE MAIN PROBLEMS THAT YOU HAD TO OVERCOME IN

 9       MAKING CDMA EFFECTIVE FOR CELLULAR COMMUNICATIONS?

10       A.    WELL, THERE WERE A LOT THAT PEOPLE HAD IDENTIFIED AND HAD

11       TRIED TO FIND SOLUTIONS.

12             ONE OF THE KEY ONES WAS CALLED POWER CONTROL.      AGAIN, IF

13      YOU'RE SPEAKING TO SOMEBODY AND YOU'RE YELLING TOO LOUD, THAT

14      WOULD REDUCE THE CAPABILITY TO HEAR OTHER CONVERSATIONS.        IT

15      WOULD REDUCE THE CAPACITY.

16             AND SO YOU HAD TO ADJUST IT SO YOU'RE JUST GETTING ENOUGH

17      POWER AT YOUR RECEIVER TO RELIABLY HEAR THAT, TO RELIABLY

18      RECEIVE THE DIGITAL DATA, BUT NOT SO MUCH THAT YOU'RE DROWNING

19      OUT OTHERS.

20             SO THE PROBLEM IS AS YOU DRIVE, YOU MAY BECOME INSIDE OF A

21      PARTICULAR BASE STATION, MOVE AWAY FROM IT, SO SIGNALS GO UP

22      AND DOWN FAIRLY RAPIDLY.

23             THE QUESTION IS, HOW DO YOU CONTROL THAT?      WE CAME UP WITH

24      A VERY POWERFUL APPROACH FOR DOING POWER CONTROL.

25             ANOTHER ISSUE WITH RADIO SIGNALS IS THEY BOUNCE OFF MANY



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 147 of 2321258


 1      BUILDINGS, MANY OTHER AREAS, YOU DON'T GET JUST ONE COPY, YOU

 2      GET MULTIPLE COPIES.    THAT REDUCES THE CAPACITY IN GENERAL.

 3             BUT WITH CDMA, IT HAS AN ABILITY TO LIVE WITH THOSE

 4      ADDITIONAL REFLECTIONS AND, IN FACT, WE CAME UP WITH A SCHEME

 5      WHERE YOU COULD RECEIVE EACH ONE SEPARATELY AND COMBINE THEM

 6      TOGETHER TO GET A BETTER RESULT.      SO THAT WAS ANOTHER MAJOR

 7      STEP AHEAD.

 8             ANOTHER WAS HOW DO YOU DO HANDOFFS AS YOU'RE MOVING FROM

 9      CELL SITE TO CELL SITE, YOU HAVE TO HAND OFF YOUR SIGNAL.          THE

10      MORE TRADITIONAL APPROACHES, THE TDMA, YOU DROP ONE BASE

11      STATION AND LOOK FOR THE NEXT ONE AND CONNECT TO IT AND THERE'S

12      A LITTLE BIT OF A GAP AND YOU COULD HAVE A DROP.

13             WITH CDMA, YOU COULD LISTEN TO THE NEXT ONE WHILE YOU WERE

14      LISTENING TO THE FIRST ONE AND THEN GRADUALLY TRANSFER MORE AND

15      MORE ATTENTION TO THE SECOND ONE.

16             SO IT WAS NOT -- IT'S A SOFT HANDOFF.

17             AND AS PART OF THAT, IN THE -- AGAIN, TDMA SO THAT YOU

18      WOULD KEEP DOWN THE INTERFERENCE, YOU COULDN'T USE THE SAME

19      FREQUENCIES ON NEIGHBORING BASE STATIONS OR EVEN ON MULTIPLE

20      ANTENNAS ON THE SAME BASE STATIONS.

21             SO YOU HAD TO DIVIDE UP THE FREQUENCY SPECTRUM.       YOU

22      DIDN'T HAVE FOR ANY GIVEN USER THE FULL SPECTRUM, THEREFORE, SO

23      THAT REDUCED CAPACITY.

24             WITH CDMA, YOU COULD USE THE SAME FREQUENCIES EVERYWHERE.

25       Q.    ONCE QUALCOMM FLOATED THIS IDEA OF USING CDMA, WAS IT



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 148 of 2321259


 1       WELCOMED BY THE INDUSTRY OVERALL?

 2       A.    I DON'T THINK I'D PUT IT THAT WAY, NO.

 3             (LAUGHTER.)

 4                 THE WITNESS:    THERE WAS A LOT OF NEGATIVE FEELINGS

 5       ABOUT -- SOME PEOPLE HAD WORKED ON IT AND HAD PROBLEMS, SO THEY

 6       DIDN'T BELIEVE WE HAD SOLUTIONS.

 7             BUT THE INDUSTRY, IN JANUARY OF 19 -- I'LL HAVE TO KEEP

 8      CAREFUL ON MY YEARS HERE -- IN JANUARY OF 1989 HAD ACTUALLY A

 9      VOTE WHETHER TO GO WITH EITHER TDMA OR FDMA, AND IT WAS A VERY

10      BIG BATTLE UP TO THAT POINT.     TDMA WON BY A NARROW EDGE.

11      PEOPLE WERE TIRED OF FIGHTING ABOUT TECHNOLOGIES, SO PEOPLE HAD

12      SAID, OKAY, WE'RE GOING AHEAD WITH TDMA.

13       BY MR. VAN NEST:

14       Q.    DID YOU GIVE UP?

15       A.    WE, OURSELVES, HAD JUST BEGUN TO LOOK AT CDMA AGAIN.       WE

16       HAD TO TELL OUR OMNI TRACKS, THE TRUCK COMMUNICATION PRODUCT

17       FIRST, SO WE HAD ONLY STARTED LOOKING AT IT AGAIN IN ABOUT

18       NOVEMBER OF '88.

19             SO WE DIDN'T GO TO THE INDUSTRY UNTIL '89, AND NOBODY

20      WANTED TO HEAR ABOUT SOMETHING NEW.

21             OUR APPROACH THEN WAS WE HAD TO BUILD A DEMONSTRATION TO

22      SHOW THAT WE HAD SOLVED THE PROBLEMS, AND THAT YOU COULD GET

23      BOTH BETTER QUALITY, AS WELL AS MANY MORE USERS IN THE SAME

24      AMOUNT OF RADIO SPECTRUM.     SO WE PROCEEDED TO DO THAT.

25       Q.    I'M GOING TO ASK YOU, DR. JACOBS, TO SLOW DOWN JUST A



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 149 of 2321260


 1       LITTLE BIT.   WE'RE TRYING TO TAKE DOWN EVERY WORD, AND I WANT

 2       TO BE SURE WE DO THAT.

 3       A.    I'M AFRAID MY NEW ENGLAND ACCENT DOESN'T HELP.

 4       Q.    NO, YOU'RE COMING THROUGH FINE.

 5             WERE THERE EXISTING HANDSET MAKERS OR INFRASTRUCTURE FOLKS

 6      BACK THEN WILLING TO JUMP INTO THE CDMA MARKET AT THAT POINT?

 7       A.    WELL, AT THAT POINT, NO.    NO MANUFACTURERS WERE

 8       INTERESTED.

 9             AFTER WE DID THE DEMONSTRATION, HOWEVER, THERE WAS MORE

10      INTEREST, AND IN PARTICULAR, THE CARRIERS, THE OPERATORS, SAW

11      THAT WITH THIS TECHNOLOGY, IF INDEED IT COULD WORK AND BECOME

12      AVAILABLE COMMERCIALLY, THAT THEY'D HAVE A -- THEY WOULD HAVE

13      MANY MORE SUBSCRIBERS, IT WOULD HAVE A POSITIVE ECONOMIC EFFECT

14      FOR THEM.

15       Q.    OKAY.

16       A.    AND SO THE CARRIERS WERE SUPPORTIVE.

17       Q.    LET ME PLACE ON THE SCREEN QX 9310.

18             THIS IS A PICTURE, YOUR HONOR.     IT'S A DEMONSTRATIVE.

19                  THE COURT:   OKAY.

20                  MR. VAN NEST:   IT'S BEEN DISCLOSED.

21       Q.    DR. JACOBS, YOU HAVE IT HERE AND YOU HAVE IT TO THE RIGHT.

22       WHAT IS DEPICTED IN THE PICTURE?      WHAT ARE WE SEEING HERE?

23       A.    THAT WAS -- WE HAD A MOBILE PHONE THAT WE WERE USING FOR

24       THIS DEMONSTRATION IN NOVEMBER OF 1989.      OF COURSE, THAT MOBILE

25       PHONE REQUIRED A VAN TO DRIVE IT AROUND, SO THAT WAS THE VAN.



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 150 of 2321261


 1              WE ALSO HAD OTHER CAPABILITIES THAT WE COULD SHOW OFF IN

 2      THE VAN AND HAVE OTHERS BE ABLE TO SEE WHERE THE HANDOFFS WERE

 3      OCCURRING BETWEEN CELL SITES AND WHETHER THERE WAS A LOT OF

 4      INTERFERENCE AND, YET, WE WERE HEARING A VERY GOOD TELEPHONE

 5      CALL.

 6       Q.     SO IS THAT YOU PICTURED ON THE RIGHT IN THE VAN?

 7       A.     ON THE LEFT SIDE, MY LEFT SIDE.

 8       Q.     OKAY.

 9       A.     ON THE RIGHT PICTURE ON THE LEFT SIDE.

10       Q.     OKAY, VERY GOOD.

11              AND TELL THE COURT, WHAT -- WHY DID YOU HAVE THE PHONE OR

12      A PHONE IN A VAN?      WHAT WAS THE POINT OF THIS?

13       A.     WELL, AGAIN, THAT VERY FIRST DEMONSTRATION UNIT WAS A VERY

14       LARGE DEVICE.    WE HAD NOT MADE INTEGRATED CIRCUITS AT THAT

15       POINT, AND SO IT REQUIRED THE VAN TO DRIVE IT AROUND.

16       Q.     AND WHAT WERE YOU --

17       A.     ON THE OTHER HAND, THAT WAS A WAY TO FULLY DEMONSTRATE THE

18       QUALITY.

19       Q.     FAIR ENOUGH.

20              WAS ALL THIS DRIVING DONE IN SAN DIEGO?

21       A.     INITIALLY THE DEMONSTRATION WAS IN SAN DIEGO.

22       Q.     AND WHERE ELSE WERE YOU ABLE TO DEMONSTRATE THE PRODUCT?

23       A.     WELL, OF COURSE WE IMMEDIATELY HAD SKEPTICS WHO SAID THAT,

24       WELL, IT MIGHT WORK IN SAN DIEGO, THERE AREN'T VERY MANY HIGH

25       RISES AROUND, LET'S GO TRY MANHATTAN.



                               UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 151 of 2321262


 1              AND SO WITH THE HELP OF AN OPERATOR IN MANHATTAN, WE DID

 2       GET SOME SPECTRUM WE COULD USE IN THE MIDDLE OF THE NIGHT AND

 3       SET UP A DEMONSTRATION, AND WE CARRIED THAT OUT IN FEBRUARY OF

 4       '90 --

 5       Q.     1990?

 6       A.     IN 1990.

 7       Q.     OKAY.

 8       A.     AND THAT WORKED VERY, VERY WELL.    AND, AGAIN, THAT HELPED

 9       BUILD UP SUPPORT.

10       Q.     SO HOW DID -- WELL, WHEN DID QUALCOMM FIRST DEPLOY CDMA IN

11       A COMMERCIAL NETWORK?

12       A.     WELL, AFTER THAT DEMONSTRATION, WE HAD TO DEVELOP CHIPS.

13       WE THEN HAD TO GO THROUGH A STANDARDS PROCESS, AND THEN INTO

14       COMMERCIAL MANUFACTURING.

15              THE VERY FIRST COMMERCIAL NETWORK WAS IN HONG KONG IN

16      1995.     SO IT WAS SEVEN YEARS AFTER WE CAME BACK AND BEGAN TO

17      SERIOUSLY WORK ON CDMA TO GO TO THE VERY FIRST COMMERCIAL

18      NETWORK.

19       Q.     AND WHO BUILT --

20       A.     THE REASON IT WAS HONG KONG WAS THAT A LOT OF PEOPLE

21       WORKED ON THE STREETS THERE, THEY WOULDN'T AFFORD OFFICES, THEY

22       USED THE CELL PHONES FOR A LOT OF THEIR BUSINESS

23       COMMUNICATIONS.    THAT TIED UP THE SPECTRUM.

24              WITH CDMA, YOU COULD GET A LOT MORE USE IN THAT GIVEN

25      AMOUNT OF SPECTRUM.



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 152 of 2321263


 1       Q.     WHO WAS BUILDING THE CHIPS AND THE HANDSETS AND THE

 2       INFRASTRUCTURE TO MAKE SURE THAT CDMA COULD ACTUALLY WORK IN A

 3       COMMERCIAL SETTING?

 4       A.     ON THAT VERY FIRST DEMONSTRATION, THE INFRASTRUCTURE WAS

 5       PROVIDED BY MOTOROLA.    THEY HAD HAD THE TDMA AND THEN THEY

 6       CONVERTED TDMA OVER TO CDMA FOR THAT.

 7              ALL THE HANDSETS WERE PROVIDED BY QUALCOMM, MANUFACTURED

 8      IN SAN DIEGO, AND SHIPPED TO HONG KONG.

 9              BY THE WAY, THE NEXT TWO NETWORKS TO COME UP WERE IN SOUTH

10      KOREA, AGAIN, BECAUSE NOBODY HAD ENOUGH CONFIDENCE AT THAT

11      POINT TO BUILD CDMA HANDSETS, NOBODY HAD ALREADY -- HAD

12      STARTED.

13              AND SO EVEN IN SOUTH KOREA, ALL THE HANDSETS WERE MADE IN

14      SAN DIEGO AND SHIPPED TO SOUTH KOREA.

15       Q.     SO DID CDMA EVENTUALLY CATCH ON WORLDWIDE?

16       A.     THERE WAS A LONG BATTLE IN WHAT'S CALLED THE SECOND

17       GENERATION, WHICH WAS MOSTLY FOCUSSED ON VOICE, AND THERE WAS

18       AN AGREEMENT AMONG GOVERNMENTS IN EUROPE THAT THEY WOULD ONLY

19       USE GSM, WHICH WAS A TDMA TECHNOLOGY.      SO THERE WAS NO OPENING

20       FOR CDMA IN EUROPE.

21              AND THERE WERE BATTLES IN OTHER PARTS OF THE WORLD OVER

22      CDMA.

23              HOWEVER, THE INDUSTRY BEGAN TO REALIZE THAT IT WOULD BE

24      IMPORTANT TO PROVIDE MOBILE INTERNET ACCESS, DATA

25      COMMUNICATIONS, AND SO A THIRD GENERATION WAS PROPOSED THAT



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 153 of 2321264


 1      WOULD SUPPORT BOTH VOICE AND DATA.

 2       Q.    OKAY.

 3       A.    THE INDUSTRY LOOKED, HOW MIGHT THEY DO THAT WELL?       AND

 4       BASICALLY ALL THIRD GENERATIONS ARE BASED ON CDMA.

 5       Q.    OKAY.   LET'S -- WE'LL GET TO 3G IN JUST A MOMENT,

 6       DR. JACOBS.

 7             BUT LET'S GO BACK TO CDMA AND THE '90S.

 8             WHAT HAPPENED WITH THE STANDARDS SETTING ORGANIZATIONS?

 9      DID THEY IMMEDIATELY ADOPT CDMA?      OR WERE THERE DISCUSSIONS AND

10      DEBATES THERE BEFORE CDMA WAS ADOPTED AS A STANDARD?

11       A.    WELL, AFTER THE DEMONSTRATION REQUIRING THE VAN, WE HAD TO

12       DEVELOP THE CHIPS TO BUILD A COMMERCIAL HANDSET AND TO BUILD A

13       COMMERCIAL BASE STATION, AND THAT TOOK US TWO YEARS.

14             WE HAD ANOTHER DEMONSTRATION THEN IN NOVEMBER OF '91 --

15      LET ME GET MY DECADES STRAIGHT HERE --

16       Q.    THAT'S ALL RIGHT.

17       A.    -- WHERE WE DEMONSTRATED COMMERCIAL HANDSETS.

18             THAT CONVINCED A NUMBER OF THE OPERATORS, ALTHOUGH THERE

19      WAS STILL A LOT OF CONTROVERSY, TO SET UP A COMPETITION IN THE

20      SPRING OF '92 AMONG OTHERS THAT MIGHT WANT TO PROVIDE A WIDE

21      BAND SOLUTION RATHER THAN THE TDMA, WHICH IS A NARROW BAND

22      SOLUTION.

23             THERE WAS COMPETITION, QUALCOMM'S APPROACH WAS SELECTED,

24      ENTERED THE STANDARDS PROCESS WITH THE TIA, TELECOMMUNICATIONS

25      INDUSTRY OF AMERICA, I THINK IT IS, OR ASSOCIATION -- WITH THE



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 154 of 2321265


 1      TIA IN ABOUT JUNE OF '91.     THAT TOOK A YEAR -- OF '92, EXCUSE

 2      ME, I SKIPPED A YEAR THERE.

 3             THAT TOOK A YEAR AND A HALF AND IN JULY OF '93, THE

 4      STANDARD WAS COMPLETE.

 5       Q.    AND WHAT ROLE, IF ANY, DID QUALCOMM PLAY IN THE DRAFTING

 6       OF THE FIRST CDMA STANDARD?

 7       A.    WELL, QUALCOMM HAD BEEN LOOKING AHEAD TO THE STANDARDS

 8       PROCESS AND SO WE HAD DRAFTED THE TEXT FOR SOMETHING THAT COULD

 9       PROVIDE THE BASIS FOR A STANDARD.

10             WE ALSO, BECAUSE OF ALL THE SKEPTICISM OF SO MANY

11      MANUFACTURERS, INVITED THEM TO COME TO SAN DIEGO.       THEY EACH

12      HAD ONE OR TWO OR THREE REASONS WHY CDMA WAS NOT GOING TO WORK.

13      WE SET UP EXPERIMENTS WITH THEM TO CHECK OUT WHETHER IT WOULD

14      WORK DESPITE THEIR CONCERNS.

15             AND SO WE BUILT UP A LARGE AMOUNT OF DATA THAT DID HELP US

16      THROUGH THE STANDARDS PROCESS.

17       Q.    NOW, HOW DID QUALCOMM FUND THIS EARLY RESEARCH TO

18       ESTABLISH THE VIABILITY OF CDMA?

19       A.    WELL, THE BIG PROBLEM WAS AFTER WE HAD DONE THE FIRST

20       DEMONSTRATION WITH THE VAN-SIZED UNIT, WE NEEDED TO THEN MOVE

21       ON AND DEVELOP THE THREE CHIPS FOR THE HANDSET AND TWO MORE

22       UNIQUE ONES FOR THE INFRASTRUCTURE.      THAT WAS A VERY EXPENSIVE

23       UNDERTAKING.

24             AND SO WE CAME UP WITH THE IDEA THAT, WITH SUPPORT FROM

25      THE OPERATORS, THAT WE WOULD LICENSE MANUFACTURERS WHO WERE



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 155 of 2321266


 1      INTERESTED IN THE POSSIBILITY OF CDMA -- IT STILL WASN'T

 2      OBVIOUSLY SURE THAT THIS WOULD EVER BECOME COMMERCIAL -- BUT

 3      THEY WOULD TAKE A LICENSE.     THAT WOULD PROVIDE US WITH SOME UP

 4      FRONT FUNDING AS PART OF THE LICENSE THAT WOULD GIVE US THE

 5      MONEY FOR CONTINUING THE R&D.

 6             AND THEN SHOULD IT BECOME COMMERCIAL, A ROYALTY ON UNITS

 7      SOLD IN THE FUTURE AS PART OF THAT LICENSE.       THE INITIAL

 8      LICENSE, AS I RECALL, WAS NEGOTIATED WITH AT&T, LUCENT HAD NOT

 9      YET SPLIT OUT FROM AT&T.     LONG NEGOTIATION DISCUSSION BACK AND

10      FORTH.

11             AND THEN OTHERS, MOTOROLA, NOKIA AND --

12       Q.    MOTOROLA?

13       A.    MOTOROLA, NOKIA, AND MANY OTHERS.

14       Q.    NOW, HOW WERE THE ROYALTIES -- YOU MENTIONED AN UPFRONT

15       PAYMENT.     I TAKE IT THAT WAS NEGOTIATED?

16       A.    YES.

17       Q.    AND THEN A RUNNING RATE ON SALES?

18       A.    YES.

19       Q.    HOW WAS THE ROYALTY RATE ARRIVED AT IN THESE EARLY

20       AGREEMENTS?

21       A.    WELL, EVERYTHING WAS NEGOTIATED, ALL THE TERMS, AND

22       CERTAINLY THE ROYALTY RATE WAS DISCUSSED QUITE A BIT.

23             WE HAD THE FEELING WE WANTED TO HAVE SOMETHING THAT WAS

24      LOW ENOUGH THAT WE WERE NOT GOING TO IMPEDE THE PROGRESS SHOULD

25      THIS BECOME A COMMERCIAL PRODUCT.      WE WANTED TO SEE IT BE USED



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 156 of 2321267


 1      AS BROADLY AS POSSIBLE WORLDWIDE WITH AS MANY MANUFACTURERS.

 2             SO WE LOOKED AT A -- WE CALLED IT LOW SINGLE DIGIT ROYALTY

 3      RATE, NEGOTIATED THAT BACK AND FORTH WITH INITIALLY AT&T, AND

 4      THEN WITH EACH OTHER MANUFACTURER.      BUT IT WAS ALWAYS A

 5      BILATERAL, A COMPANY-BY-COMPANY NEGOTIATION.

 6       Q.    NOW, WHEN DID QUALCOMM START SELLING CDMA CHIPS

 7       COMMERCIALLY?

 8       A.    I'M NOT SURE I HAVE THE EXACT DATE, BUT IT WAS PROBABLY A

 9       YEAR AND A HALF OR SO AFTER THE -- MAYBE LESS THAN THAT --

10       AFTER THAT FIRST COMMERCIAL OPERATION IN HONG KONG.       OTHERS SAW

11       THERE WAS A COMMERCIAL NETWORK AND SAID PERHAPS WE SHOULD START

12       BUILDING HANDSETS.    AND WE HAD THE CHIPS AVAILABLE AT THAT TIME

13       AND SO SOME BEGAN TO BUY THOSE CHIPS FROM US.

14       Q.    NOW, WHAT IS CDMA 2000?

15       A.    CDMA 2000, WE BEGAN TO THINK AGAIN ABOUT THE NEED TO HAVE

16       HIGHER DATA RATES, AS WELL AS VOICE.      AND SO BECAUSE IN LOOKING

17       TO THE THIRD GENERATION, THE REST OF THE INDUSTRY WAS STILL

18       TRYING TO CATCH UP ON THE VOICE CDMA ASPECTS, WE FOCUSSED IN ON

19       AS WELL ON THE DATA.

20             AND CDMA 2000 WAS PROVIDING HIGHER DATA RATES, ALONG WITH

21      VOICE.

22       Q.    AND APPROXIMATELY WHEN WAS CDMA 2000 RELEASED

23       COMMERCIALLY, BALLPARK?

24       A.    I THINK IT WAS AROUND THE YEAR 2000.     I DON'T HAVE IT

25       EXACTLY.



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 157 of 2321268


 1       Q.    OKAY.

 2       A.    MAYBE AFTER.

 3       Q.    AND WHAT ROLE DID QUALCOMM PLAY IN CDMA 2000, THE 3G

 4       VERSION?

 5       A.    WELL, WE PLAYED THE ROLE OF DEVELOPING THE TECHNOLOGY,

 6       BRINGING IT TO THE STANDARDS GROUPS, OTHERS COULD THEN COMMENT

 7       BACK AND FORTH, AND WENT THROUGH THE DEVELOPMENT CYCLE.

 8             OF COURSE, IN THE STANDARDS PROCESS, YOU START WITH ONE

 9      STANDARD AND THEN ADDITIONAL IMPROVEMENTS GET MADE OVER TIME AS

10      YOU GET MORE EXPERIENCE, SO IT'S REALLY NOT JUST ONE STANDARD,

11      BUT A SEQUENCE OF STANDARDS.

12       Q.    DOES QUALCOMM HAVE AN INFRASTRUCTURE BUSINESS TODAY?

13       A.    WE DO NOT.

14       Q.    DOES QUALCOMM HAVE A HANDSET BUSINESS TODAY?

15       A.    NOT TODAY, NO.

16       Q.    CAN YOU TELL THE COURT WHAT HAPPENED WITH THE

17       INFRASTRUCTURE AND THE HANDSET BUSINESSES THAT QUALCOMM

18       DEVELOPED?

19       A.    YES.    BECAUSE IN ORDER TO GET CDMA LAUNCHED AND IN THE

20       FIRST FEW COMMERCIAL NETWORKS, QUALCOMM HAD NO CHOICE BUT TO

21       BUILD BOTH INFRASTRUCTURE AND HANDSETS, AS WELL AS THE CHIPS

22       THAT WENT INTO THEM.

23             AND WE PROVIDED THE INITIAL STEPS OF GETTING THE INDUSTRY

24      ESTABLISHED.     BUT WE WANTED ALWAYS TO SEE MANY, MANY

25      MANUFACTURERS.      WE WANTED WHAT'S CALLED A HORIZONTAL BUSINESS



                              UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 158 of 2321269


 1      MODEL WITH NOT JUST A FEW VERTICALS THAT DID EVERYTHING, BUT

 2      MANUFACTURERS THAT COULD PROVIDE THE PRODUCTS AND BE LOCATED IN

 3      MANY PARTS OF THE WORLD.

 4             AND SO INITIALLY WHEN WE SPOKE TO HANDSET MANUFACTURERS,

 5      THEY SAID IF WE'RE DEPENDENT ON YOU FOR THE CHIPS, HOW DO WE

 6      KNOW YOU'RE NOT GOING TO PROVIDE THEM TO YOUR OWN HANDSET

 7      DIVISION BEFORE YOU PROVIDE THEM TO US?

 8             SO EVEN THOUGH WE SAID WE WOULD NOT DO THAT, IT WAS HARD

 9      TO CONVINCE ANYBODY.    SO WE DECIDED WE REALLY HAD TO SELL OFF

10      OUR HANDSET DIVISION.

11             AND A SIMILAR ISSUE WITH THE INFRASTRUCTURE DIVISION.       SO

12      WE DID THAT IN 1999.

13             WE DECIDED TO FOCUS IN ON THE TECHNOLOGY SIDE SO THAT WE

14      COULD DEVELOP TECHNOLOGY, BRING IT AS QUICKLY AS POSSIBLE TO

15      THE INDUSTRY, AND WE DID THAT PARTLY BY THEN ALSO PROVIDING

16      CHIPS FOR THOSE WHO WISHED TO BUY THEM.      WE VERY QUICKLY RAN

17      WITH TECHNOLOGY, GOT THEM INTO THE CHIP, GOT THEM INTO

18      SOFTWARE, AND MADE THOSE AVAILABLE TO MANY MANUFACTURERS.

19       Q.    I THINK WE HAVE -- OH, LET ME MOVE ON TO HDR.

20             WHAT'S HIGH DATA RATE TECHNOLOGY, DR. JACOBS?

21       A.    WELL, AGAIN, IN THE LATE '90S, WE HAD BEGUN TO FOCUS IN ON

22       DATA.   AND ONE DAY, I STILL REMEMBER IN MY OFFICE, ONE OF OUR

23       ENGINEERS, ROBERTO PADOVANI, CAME TO SEE ME AND SAID THAT HE

24       HAD A GREAT IDEA FOR IMPROVING EVEN FURTHER OVER CDMA 2000

25       IMPROVING EVEN FURTHER THE DATA CAPABILITIES AND CALLED IT HDR



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 159 of 2321270


 1       FOR HIGH DATA RATE.

 2             AND SO IT HAD A NUMBER OF UNIQUE FEATURES.      I GOT VERY

 3      EXCITED WHEN I SAW IT.     WE SUPPORTED THAT AND MOVED ON TO

 4      DEVELOPING HDR IN THE LATE '90S.

 5       Q.    AND WHEN DID YOU DEBUT YOUR HDR TECHNOLOGY?

 6       A.    I THINK IT WAS ABOUT '98.    WE CALLED IN A NUMBER OF PEOPLE

 7       TO VIEW THE TECHNOLOGY, TO SEE THAT YOU COULD HAVE OFFICIALLY A

 8       MOBILE HIGH DATA RATE.    INDEED, YOU COULD EVEN SHOW VIDEO OVER

 9       THIS MOBILE CAPABILITY.

10       Q.    COULD WE HAVE QX 9324 ON THE SCREEN.

11             IT'S ANOTHER DEMONSTRATIVE, YOUR HONOR.

12             DR. JACOBS, CAN YOU TELL THE COURT WHAT IS DEPICTED HERE

13      IN 9324?

14       A.    I THINK THAT WAS A VAN DEMONSTRATION OF HDR BEING

15       DEMONSTRATED AND SHOWING THAT, ON THE LEFT SCREEN, THAT

16       DIFFERENT PAGES COULD BE PULLED UP SIMULTANEOUSLY WITH THIS ONE

17       DATA STREAM, AND THE CHARACTERISTICS I THINK WERE ON THE OTHER

18       SCREEN.   THAT WAS THE VAN WE WERE USING TO SHOW THAT YOU COULD

19       HAVE HIGH DATA RATES AT MOBILE SPEEDS.

20       Q.    AND AT THIS TIME IN THE LATE '90S, WAS ANYBODY SENDING

21       DATA BACK AND FORTH ON MOBILE PHONES LIKE WE DO SO MUCH TODAY?

22       A.    NOT AT ALL.

23       Q.    AND WHAT CONTRIBUTION DID DR. PADOVANI MAKE TO HDR?

24       A.    HE CAME UP WITH THE INITIAL IDEAS AND THEN LED A GROUP

25       THAT DEVELOPED THE HDR, THEN HELPED TRANSFER THAT TO OUR CHIPS



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 160 of 2321271


 1       SO THAT WE COULD BEGIN TO SELL THIS TECHNOLOGY.

 2       Q.    HAS HE BECOME KNOWN AS THE FATHER OF HDR, PADOVANI?

 3       A.    I WOULD CERTAINLY VIEW HIM THAT WAY.

 4       Q.    WOULD YOU TURN IN YOUR BINDER, THE ONE THAT IS IN FRONT OF

 5       YOU, DR. JACOBS, TO QX 9276.      AND OPEN IT UP AND TELL US IF YOU

 6       RECOGNIZE IT?

 7       A.    9276.

 8       Q.    YES, SIR.

 9       A.    YES.    THAT LOOKS -- THAT IS THE WHITE PAPER THAT ROBERTO

10       USED TO DOCUMENT HIS -- THIS TECHNOLOGY AFTER IT HAD BEEN

11       WORKED ON FURTHER.

12                    MR. VAN NEST:   ALL RIGHT.    YOUR HONOR, I'D OFFER

13       QX 9276 INTO EVIDENCE.

14                    MR. MATHESON:   NO OBJECTION.

15                    THE COURT:   IT'S ADMITTED.

16             (DEFENDANT'S EXHIBIT QX 9276 WAS ADMITTED IN EVIDENCE.)

17                    THE COURT:   GO AHEAD, PLEASE.

18                    MR. VAN NEST:   COULD I HAVE PAGE 9 ON THE SCREEN,

19       PLEASE.

20       Q.    AND I'M GOING TO HIGHLIGHT SOMETHING IN THE MIDDLE OF THE

21       PAGE.    CAN YOU JUST GIVE THE COURT A BRIEF KIND OF HIGH-LEVEL

22       DESCRIPTION OF WHAT WERE THE KEY FACTORS THAT MADE HDR SO

23       GREAT?

24       A.    RIGHT.    IN ALL OF THE VARIOUS MOBILE TECHNOLOGIES TO DATE,

25       ONE SHARED THE SPECTRUM AND HAD SEVERAL USERS TRANSMITTING



                              UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 161 of 2321272


 1       SIMULTANEOUSLY.

 2             THE GREAT BREAKTHROUGH HERE WITH DATA IS THAT YOU COULD

 3      SEND DATA A PACKET AT A TIME, AND THE IDEA HERE WAS TO PUT ALL

 4      THE ENERGY IN THE TRANSMITTER INTO SENDING A SINGLE PACKET AT

 5      THE HIGHEST DATA RATE.

 6             AND THE IDEA ABOVE AND BEYOND THAT WAS TO JUDGE THE

 7      CHANNEL AND PICK THAT USER WHO, TO WHOM -- ONE OF THE USERS TO

 8      WHOM A PACKET WAS TO BE DELIVERED, PICK THE ONE WITH THE

 9      HIGHEST POSSIBLE SIGNAL TO NOISE RATIO SO YOU COULD GET THAT

10      WITH THE LEAST AMOUNT OF ENERGY AND AT THE HIGHEST DATA RATE.

11             AND SO IT WAS COMPLETELY UNIQUE IN THE SENSE OF FOCUSSING

12      ON ONLY ONE USER AT A TIME AND GIVING THEM FULL POWER, BUT

13      PICKING THE ONES THAT WOULD ALLOW YOU TO GET BY WITH THE LEAST

14      TOTAL AMOUNT OF ENERGY TO BE USED.

15       Q.    AND WHY WAS THAT SO IMPORTANT?

16       A.    WELL, OF COURSE, WITH MOBILE COMMUNICATIONS -- FIRST OF

17       ALL, HIGH DATA RATES IN MOBILE.     IN MOBILE YOU CAN DOWNLOAD

18       DATA, YOU CAN WATCH VIDEOS, THAT ASPECT IS IMPORTANT.

19             BUT BEING ABLE TO DO IT WITH LOW ENERGY, LOW TOTAL ENERGY

20       IS ALSO VERY IMPORTANT.

21       Q.    AND DOES HDR TECHNOLOGY -- WELL, LET ME BACK UP.       WAS

22       QUALCOMM THE FIRST COMPANY TO MARKET HDR COMMERCIALLY?

23       A.    YES.   WE WERE WELL AHEAD OF OTHERS ON THIS TECHNOLOGY.

24       Q.    AND IS HDR LIMITED TO CDMA OR DOES IT APPLY TO OTHER

25       STANDARDS AS WELL?



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 162 of 2321273


 1       A.    THE HDR WE INITIALLY USED WITH CDMA, BUT THEN AS WCDMA

 2       BEGAN TO DEVELOP, THEN LATER VERSIONS OF THE STANDARD PICKED UP

 3       THE SAME TECHNOLOGY THAT WE USED IN HDR.      QUALCOMM MADE

 4       SUBMISSIONS, THEY WERE ACCEPTED, AND SO WCDMA USED THAT.

 5             AND, INDEED, YOU COULD GO ON TO THE FOURTH GENERATION,

 6      LTE, AND SOME OF THE SAME TECHNIQUES ARE NOW IN LTE.

 7             AND I GUESS I COULD GO FURTHER.     WE'RE NOW LOOKING AT A

 8      FIFTH GENERATION WHICH HAS MANY DIFFERENT FREQUENCY BANDS AND

 9      TYPES OF MODELS.    THE SAME IDEAS ARE BEING CARRIED ON FURTHER.

10       Q.    SO DR. PADOVANI'S IDEA, QUALCOMM'S IDEAS, HAVE EXTENDED

11       ACROSS GENERATIONS?

12       A.    THAT'S CORRECT.

13       Q.    OKAY.   I WANT TO DISCUSS ONE LICENSING DISPUTE WITH YOU,

14       DR. JACOBS, AND IT OCCURRED BACK IN THE EARLY -- WELL, 2003,

15       2004.

16             DO YOU REMEMBER A LICENSING DISPUTE ARRIVING BETWEEN

17      QUALCOMM AND LG?

18       A.    I REMEMBER THERE WAS A -- THERE WERE A NUMBER OF DISPUTES

19       EACH TIME WE DID A NEGOTIATION.     THERE WAS ONE WITH LG, YES.

20       Q.    OKAY.   AND DO YOU REMEMBER WHAT THE GENESIS OR THE BASIS

21       OF THE DISPUTE WAS?

22       A.    I THINK AT THAT TIME, AGAIN, WE HAD BEEN WORKING WITH THEM

23       ON CDMA.   THEN THE QUESTION WAS OF GOING TO -- I THINK IT WAS

24       1X.   DO YOU --

25       Q.    WELL, LET ME ASK YOU, OPEN YOUR BINDER, IF YOU WOULD, TO



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 163 of 2321274


 1       CX 6814.

 2             DO YOU HAVE IT THERE?

 3       A.    I DO.

 4       Q.    AND IS THAT A SERIES OF CORRESPONDENCE BETWEEN YOU AND

 5       OTHERS AT LG?

 6       A.    YES.

 7       Q.    COULD YOU TURN TO PAGE 21 IN THE DOCUMENT?       AND TELL US IF

 8       THAT'S A LETTER THAT YOU SENT TO LG IN 2004.

 9       A.    YES.    IT'S A LETTER I SENT TO S.S. KIM, WHO WAS VICE CHAIR

10       AND CEO OF LG ELECTRONICS AT THE TIME.

11                    MR. VAN NEST:   YOUR HONOR, WE'D OFFER PAGES 21

12       THROUGH 23 OF CX 6814 IN EVIDENCE.

13                    MR. MATHESON:   OBJECTION, YOUR HONOR.   WE SHOULD

14       ADMIT THE ENTIRE THING.      IT'S ONE EXHIBIT.

15                    MR. VAN NEST:   WELL, THAT'S FINE.    THAT'S FINE.

16             THE PART -- SOME OF IT HAS BEEN ADMITTED PREVIOUSLY, I

17      THINK, AND IT'S PARTIALLY SEALED.      BUT I'M FINE WITH THAT AS

18      WELL, YOUR HONOR.

19                    MR. MATHESON:   IT IS PARTIALLY SEALED, YOUR HONOR.

20                    THE COURT:   SO JUST ADMIT THE WHOLE THING, CX 6814?

21                    MR. VAN NEST:   6814, YEAH.

22                    THE COURT:   ANY OBJECTION TO THAT?

23                    MR. MATHESON:   THE ONLY OBJECTION THAT'S BEEN RAISED

24       WAS RAISED BY QUALCOMM, THIS IS ON OUR LIST, TO THE HEARSAY

25       STATEMENTS IN THIRD PARTY LETTERS, QUALCOMM'S STATEMENTS OR



                              UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 164 of 2321275


 1       STATEMENTS OF A PARTY OPPONENT FROM THE FTC'S POINT OF VIEW, SO

 2       THEY'RE ADMISSIBLE FOR THE TRUTH.

 3             QUALCOMM HAS OBJECTED TO THE HEARSAY STATEMENTS IN THIRD

 4      PARTY CORRESPONDENCE.

 5             I DON'T KNOW IF YOU WANT TO WAIVE THAT OBJECTION OR NOT?

 6                   MR. VAN NEST:   WE DO.

 7                   MR. MATHESON:   OKAY.    NO OBJECTION, YOUR HONOR.

 8                   THE COURT:   ALL RIGHT.   SO THEY'RE ALL ADMITTED THEN,

 9       THE WHOLE THING.

10                   MR. VAN NEST:   THAT'S FINE.

11                   THE COURT:   PARTS ARE SEALED.

12             (PLAINTIFF'S EXHIBIT CX 6814 WAS ADMITTED IN EVIDENCE.)

13                   MR. VAN NEST:   AND WE'RE GOING TO BE DISCUSSING

14       PAGES, YOUR HONOR, THAT HAVE NOT BEEN SEALED, SO I'LL STAY ON

15       THE PUBLIC RECORD.

16       Q.    MR. JACOBS, WITH REFERENCE TO THIS LETTER -- LET'S BACK UP

17       A MINUTE.

18             WAS LG PURCHASING CDMA CHIPS IN COMMERCIAL QUANTITIES AT

19      THIS TIME FROM QUALCOMM?

20       A.    YES, THEY WERE.

21       Q.    OKAY.   WERE THEY SELLING PHONES WITH QUALCOMM CDMA CHIPS

22       IN THEM?

23       A.    YES, THEY WERE.

24       Q.    DID THIS DISPUTE WITH LG INVOLVE CDMA OR WCDMA?

25       A.    THIS WAS STRICTLY A DISPUTE OVER WCDMA.



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 165 of 2321276


 1       Q.    AND WHAT WAS THE NATURE OF THE DISPUTE AS YOU UNDERSTOOD

 2       IT?

 3       A.    WELL, WE HAD RECEIVED A -- INFORMATION THAT ONE OF THEIR

 4       ATTORNEYS CLAIMED THAT IF QUALCOMM SELLS WCDMA ASICS TO LG,

 5       THAT WE WERE, JUST BY SELLING THEM ASICS, GRANTING ROYALTY FREE

 6       RIGHTS TO LG AND WE WAIVED THE RIGHTS TO COLLECT ROYALTIES ON

 7       ANY WCDMA SUBSCRIBER UNITS.

 8       Q.    WAS THAT A PROBLEM?

 9       A.    THAT WAS QUITE A PROBLEM, YES.

10       Q.    AND WHAT WAS THE NATURE OF WCDMA CHIPS YOU WERE SELLING TO

11       LG AT THE TIME?    WERE THEY COMMERCIAL CHIPS?

12       A.    AT THE TIME WE WERE JUST IN DISCUSSION OF PROVIDING THEM

13       WITH SOME EARLY CHIPS FOR THEM TO BE ABLE TO DEVELOP THEIR

14       WCDMA PHONES WITH OUR CHIPS.

15       Q.    SO THEY WEREN'T SELLING ANY WCDMA PHONES WITH QUALCOMM

16       CHIPS IN THEM AT THAT TIME?

17       A.    THAT'S CORRECT.

18       Q.    BUT WERE THEY SELLING WCDMA PHONES USING OTHER CHIPS?

19       A.    I BELIEVE THEY WERE.

20       Q.    OKAY.   AND DID YOU GIVE THEM SOME ASSURANCE THAT THERE

21       WOULD BE NO INTERRUPTION IN CDMA CHIP SUPPLY?

22       A.    THAT WAS ALWAYS OUR POLICY, THAT WE DON'T INTERRUPT OUR

23       DELIVERY OF CHIPS.

24       Q.    OKAY.

25       A.    AND CERTAINLY NOT WITH A WCDMA DISPUTE.



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 166 of 2321277


 1       Q.    OKAY.   LET'S TAKE A LOOK AT PAGE 2, THE VERY BOTTOM

 2       PARAGRAPH.    YOU CAN LOOK AT IT IN YOUR BINDER THERE,

 3       MR. JACOBS.

 4             IT'S ON PAGE 2.    I HAVE IT ON THE SCREEN.

 5       A.    UM-HUM.

 6       Q.    COULD WE HIGHLIGHT THE LAST SENTENCE.

 7             AND CAN YOU READ THAT TO YOURSELF AND TELL US, WHAT WERE

 8      YOU COMMUNICATING TO LG IN CONNECTION WITH THIS DISPUTE?

 9       A.    WELL, I WAS HOPING THAT WE WOULD QUICKLY SETTLE THE

10       DISPUTE, RESUME A VERY CLOSE RELATIONSHIP, AND I MUST SAY GOING

11       BACK, THEY WERE JUST ENTERING THE CELLULAR BUSINESS WITH THE

12       HELP OF CDMA, THAT IT WOULD CONTINUE TO BE BENEFICIAL AND THAT

13       WE WOULD CERTAINLY CONTINUE TO SUPPLY THEM, DESPITE THE

14       DISPUTE, WITH CDMA 2000 PRODUCTS.

15       Q.    AND DID QUALCOMM CONTINUE TO SUPPLY LG WITH CDMA CHIPS,

16       NOTWITHSTANDING THE DISPUTE?

17       A.    THAT IS CORRECT.

18       Q.    WAS THERE ANY DISRUPTION IN CHIP SUPPLY AS FAR AS YOU'RE

19       AWARE?

20       A.    NOT THAT I'M AWARE.

21       Q.    OKAY.   LET'S GO BACK TO WHERE WE WERE VERY BRIEFLY.      YOU

22       MENTIONED THAT HDR HAS CONTINUED ON.

23             ARE THERE FEATURES TODAY THAT ARE STILL BENEFITING FROM

24      THE HDR TECHNOLOGY THAT DR. PADOVANI AND QUALCOMM CAME UP WITH

25      IN THE EARLY '90S?



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               VAN NEST 1514 Filed 07/02/19 Page 167 of 2321278


 1       A.    YES.    AS I MENTIONED, IT BECAME VERY IMPORTANT WITH CDMA

 2       AND WCDMA IN THE THIRD GENERATION AND SOME OF THE TECHNOLOGY

 3       HAS EXTENDED TO THE FOURTH AND NOW INTO THE FIFTH GENERATION.

 4       Q.    DR. JACOBS, ARE YOU PROUD OF WHAT YOU'VE CREATED AT

 5       QUALCOMM?

 6       A.    IT'S ALWAYS EXCITING TO, IN THIS PARTICULAR CASE, SEE

 7       SOMETHING GO FROM AN IDEA TO A PRODUCT THAT'S VERY USEFUL TO

 8       PEOPLE EVERYWHERE AROUND THE WORLD.

 9             AND I STILL MUST SAY, I GET A KICK WHEN I EVEN GO INTO A

10      RESTAURANT AND YOU LOOK AROUND AND EVERYBODY HAS THEIR CELL

11      PHONE OUT.

12             (LAUGHTER.)

13                    MR. VAN NEST:   THANK YOU, DR. JACOBS.

14             I PASS THE WITNESS, YOUR HONOR.

15                    THE COURT:   OKAY.   TIME IS 2:20.

16             LET'S TAKE A BREAK -- WE CAN TAKE A BREAK NOW OR TAKE IT

17      AT 2:30.      IT DOESN'T MATTER TO ME.

18                    MR. MATHESON:   IT'S FINE TO TAKE IT NOW, YOUR HONOR,

19       IF THAT'S CONVENIENT TO THE COURT.

20                    THE COURT:   ALL RIGHT.    LET'S TAKE JUST A TEN MINUTE

21       BREAK TO 2:30, PLEASE.

22             ALL RIGHT.    WE'RE IN RECESS.      THANK YOU.

23             (RECESS FROM 2:20 P.M. UNTIL 2:38 P.M.)

24                    THE CLERK:   PLEASE COME TO ORDER.

25                    THE COURT:   WELCOME BACK.    PLEASE TAKE A SEAT.



                              UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 168 of 2321279


 1            SO I HAVE ACTUALLY RECONSIDERED.       I ACTUALLY DON'T WANT A

 2      CHART.     WE'LL ONLY DO CLOSING ARGUMENTS.    OKAY?   AND WE'LL

 3      STILL DO THAT ON FEBRUARY THE 1ST, ONE HOUR EACH SIDE.       THE FTC

 4      CAN SAVE REBUTTAL TIME.      OKAY?

 5            BUT NO NEED -- YOU KNOW, YOU ALL HAVE BRIEFED SO MUCH, I

 6      THINK IT'S FINE NOT TO HAVE THAT.

 7            OKAY.    GO AHEAD, PLEASE.     2:38.

 8                   MR. MATHESON:   THANK YOU, YOUR HONOR.

 9                                CROSS-EXAMINATION

10       BY MR. MATHESON:

11       Q.   GOOD AFTERNOON, SIR.

12       A.   GOOD AFTERNOON.

13       Q.   IT'S FAIR TO SAY THAT IN THE 1990S, QUALCOMM WANTED

14       WIRELESS NETWORK OPERATORS TO DEPLOY CDMA NETWORKS WORLDWIDE;

15       RIGHT?

16       A.   COULD YOU SPEAK JUST A LITTLE -- MY HEARING COULD BE

17       BETTER.

18       Q.   NO WORRIES.

19            IT'S FAIR TO SAY THAT IN THE 1990S, QUALCOMM WANTED CDMA

20      NETWORK OPERATORS TO DEPLOY CDMA NETWORKS WORLDWIDE; RIGHT?

21       A.   CDMA NETWORKS?    YES.

22       Q.   CORRECT, SIR.

23       A.   YES.

24       Q.   QUALCOMM BELIEVED THAT ENCOURAGING NUMEROUS MANUFACTURERS

25       OF CDMA PRODUCTS WOULD ENCOURAGE OPERATORS TO WIDELY DEPLOY



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 169 of 2321280


 1       CDMA NETWORKS; RIGHT?

 2       A.   WE BELIEVED THE MORE MANUFACTURERS, THAT'S CORRECT, MORE

 3       PRODUCTS AVAILABLE, THE LOWER THE COST, THE BETTER THE PRODUCT.

 4       Q.   AND IN ORDER TO ALLOW THAT TO HAPPEN WORLDWIDE, THERE HAD

 5       TO BE A STANDARD; RIGHT?

 6       A.   YES.

 7       Q.   NOW, IT'S FAIR TO SAY THAT YOU CONSIDERED THE POSSIBILITY

 8       OF RETAINING CDMA AS A PROPRIETARY STANDARD; RIGHT?

 9       A.   WE THOUGHT ABOUT HAVING IT AS A, I DON'T KNOW IF YOU'D

10       CALL IT DE JURE, BUT NOT GO TO A STANDARDS BODY.      WE DID THINK

11       ABOUT THAT.

12       Q.   BUT QUALCOMM DETERMINED THAT THERE WAS A COMMERCIAL

13       BENEFIT IN GOING THROUGH A STANDARD SETTING ORGANIZATION, SUCH

14       AS THE TIA; RIGHT?

15       A.   WELL, A NUMBER OF THE OPERATORS ALSO URGED US TO GO

16       THROUGH THE STANDARDS PROCESS, AND SO, YES, WE DECIDED THAT

17       THAT WOULD BE APPROPRIATE.

18       Q.   WHEN YOU SAY APPROPRIATE, YOU BELIEVE THAT IT WAS

19       IMPORTANT, FROM A COMMERCIAL POINT OF VIEW, THAT QUALCOMM GO

20       THROUGH A PUBLIC STANDARD SETTING ORGANIZATION RATHER THAN

21       MAINTAIN CDMA AS A PROPRIETARY STANDARD; RIGHT?

22       A.   WE DID BELIEVE THAT IT WOULD BE BENEFICIAL TO HAVE AS MANY

23       MANUFACTURERS AS POSSIBLE, AND THAT REQUIRED GOING THROUGH A

24       STANDARDS PROCESS, YES.

25       Q.   AND IN ORDER TO DEVELOP A STANDARD CERTIFIED BY TIA,



                            UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 170 of 2321281


 1       QUALCOMM KNEW THAT IT HAD TO MAKE A FRAND COMMITMENT; RIGHT?

 2       A.   THAT'S CORRECT.

 3       Q.   AND THAT'S BECAUSE TIA WILL NOT ADOPT AN INDUSTRY STANDARD

 4       UNLESS ALL PARTICIPANTS HOLDING ESSENTIAL PATENTS MAKE A FRAND

 5       COMMITMENT; RIGHT?

 6       A.   I BELIEVE THAT'S CORRECT.

 7       Q.   NOW, ONE COMMERCIAL BENEFIT THAT QUALCOMM RECEIVED FROM

 8       WIDESPREAD ADOPTION OF CDMA IS A LARGER BASE OF LICENSEES FROM

 9       WHICH QUALCOMM --

10       A.   A LARGER BASE?

11       Q.   -- OF LICENSEES FROM WHICH QUALCOMM COULD POTENTIALLY

12       COLLECT ROYALTIES; RIGHT?

13       A.   THAT IS CORRECT.

14       Q.   AND ANOTHER BENEFIT QUALCOMM ANTICIPATED FROM WIDESPREAD

15       ADOPTION OF CDMA WERE A LARGER NUMBER OF HANDSET MAKERS WHO

16       WERE POTENTIAL CUSTOMERS FOR QUALCOMM'S CHIPS?        IS THAT FAIR?

17       A.   THEY COULD BE CUSTOMERS FOR OUR CHIPS.         THEY COULD BE

18       CUSTOMERS FOR OTHER CHIPS.

19            BUT, AGAIN, OUR INTENT WAS TO HAVE THIS AS WIDELY

20      AVAILABLE WORLDWIDE AS POSSIBLE TO GO TO A HORIZONTAL APPROACH

21      WHERE YOU HAD MANY MANUFACTURERS ABLE TO MANUFACTURE THE

22      PRODUCT RATHER THAN JUST A FEW.

23       Q.   AND QUALCOMM WANTED TO SELL AS MANY CHIPS AS IT COULD;

24       RIGHT?

25       A.   WE CERTAINLY DID WANT TO BUILD OUR CHIP BUSINESS, YES.



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 171 of 2321282


 1       Q.   NOW, YOU RECALL THAT AT SOME POINT QUALCOMM AND CHINA

 2       UNICOM REACHED A FRAMEWORK AGREEMENT?

 3            DO YOU RECALL THAT, SIR?

 4       A.   YES, I DO.

 5       Q.   DO YOU RECALL THAT AS PART OF THE FRAMEWORK AGREEMENT,

 6       CHINESE HANDSET MAKERS WERE PROVIDED WITH A REDUCED ROYALTY IF

 7       THEY MADE A WORLDWIDE COMMITMENT TO PURCHASE QUALCOMM'S CDMA

 8       CHIPS?

 9       A.   I DON'T REMEMBER THE DETAILS, FULL DETAILS OF THE

10       AGREEMENT.

11            I WILL -- I DO RECALL IT TOOK US EIGHT YEARS TO GET TO

12      THAT POINT.   SO IT WAS A LONG PERIOD.

13            I REMEMBER THAT THEY HAD A REDUCED RATE WITHIN CHINA --

14      AGAIN, HOPEFULLY MY RECALL IS SOMEWHAT CORRECT -- AND A HIGHER

15      RATE OUTSIDE.

16            BUT THAT'S MY CURRENT RECALL.

17       Q.   COULD YOU DIRECT YOUR ATTENTION, SIR, I LEFT TWO WHITE

18       BINDERS UP THERE, TO YOUR DEPOSITION TRANSCRIPT AT PAGE 268.

19            NOW, THIS IS QUOTING A DOCUMENT, AND I JUST WANT TO KNOW,

20      DOES THIS REFRESH YOUR RECOLLECTION THAT THE CHINA FRAMEWORK

21      AGREEMENT -- THIS IS, I GUESS, 265, ACCORDING TO THIS, OR 266,

22      ACCORDING TO THIS, LINES 4 TO 6.

23            ONE OF THE CONDITIONS OF THE CHINA FRAMEWORK AGREEMENT WAS

24      THAT OEM'S, IN ORDER TO BENEFIT FROM A REDUCED ROYALTY RATE,

25      MADE A WORLDWIDE COMMITMENT TO PURCHASE QUALCOMM'S CDMA AND



                            UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 172 of 2321283


 1      RELATED COMPONENTS?

 2       A.   YES, I DO SEE THAT.

 3       Q.   DOES THAT REFRESH YOUR RECOLLECTION, SIR, THAT THAT WAS

 4       ONE OF THE REQUIREMENTS OF THAT AGREEMENT?

 5       A.   ASSUMING THIS IS A CORRECT TRANSCRIPT, IT DOES REFRESH MY

 6       MEMORY.   I DON'T RECALL THAT DETAIL.

 7       Q.   NOW, YOU RECALL THAT WIMAX WAS AT ONE POINT A PROPOSED

 8       NEXT GENERATION STANDARD LED BY INTEL; RIGHT?

 9       A.   THAT'S CORRECT.

10       Q.   AND IF WIMAX HAD ENDED UP AS THE STANDARD, QUALCOMM WOULD

11       HAVE BEEN FAR BEHIND IN ITS ABILITY TO PROVIDE CHIPS; IS THAT

12       RIGHT?

13       A.   WE DID NOT PURSUE WIMAX BECAUSE I THOUGHT IT WAS AN

14       INFERIOR TECHNOLOGY.    AND SO, YES, IF THAT BECAME THE WORLDWIDE

15       STANDARD, WE CERTAINLY WOULD HAVE PURSUED IT.       BUT WE COULD

16       HAVE BEEN LATER.

17       Q.   AND IF YOU WOULD TURN YOUR ATTENTION, SIR, TO YOUR

18       DEPOSITION TRANSCRIPT AT 124, LINES 17 TO 25.       YOU DID

19       PREVIOUSLY TESTIFY THAT QUALCOMM WOULD HAVE BEEN FAR BEHIND IN

20       ITS ABILITY TO PROVIDE CHIPS; IS THAT RIGHT?

21                 MR. VAN NEST:    OBJECTION, YOUR HONOR.    THAT'S NOT

22       IMPEACHING.   THAT'S WHAT THE WITNESS JUST SAID.

23                 MR. MATHESON:    I HEARD COULD HAVE RATHER THAN WOULD

24       HAVE, YOUR HONOR.    THAT'S THE DISTINCTION I WAS TRYING TO DRAW.

25                 THE COURT:    ALL RIGHT.   GO AHEAD, PLEASE.



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 173 of 2321284


 1       BY MR. MATHESON:

 2       Q.   CAN YOU TURN YOUR ATTENTION --

 3       A.   CAN YOU REPEAT THAT, PLEASE.

 4       Q.   CAN YOU TURN YOUR ATTENTION TO THAT PAGE OF THE DEPOSITION

 5       TRANSCRIPT?

 6       A.   WHICH PAGE?

 7       Q.   PAGE 124, LINES 17 TO 25.

 8       A.   OH, IT'S HERE.

 9            WIMAX --

10       Q.   IT'S ACCURATE TO STATE, SIR, THAT IF WIMAX HAD ENDED UP AS

11       THE STANDARD, QUALCOMM WOULD HAVE BEEN FAR BEHIND; IS THAT

12       RIGHT?

13       A.   THAT'S FINE.

14       Q.   AND IN LATE 2006, IT'S FAIR TO SAY THAT QUALCOMM WAS

15       INTERESTED IN GETTING APPLE TO MAKE A PUBLIC COMMITMENT TO NOT

16       PURSUE WIMAX IN ITS NEXT GENERATION OF PHONES; RIGHT?

17       A.   WHAT YEAR WAS THAT?

18       Q.   2006.

19       A.   I RETIRED IN 2005 AS CTO -- AS CEO.      IF THAT WAS 2006, I'M

20       NOT SURE I WAS IN THE MIDDLE OF THOSE DETAILS.      BUT I WOULD

21       IMAGINE THAT WE WOULD BE INTERESTED IN GAINING SUPPORT FOR LTE.

22       Q.   DO YOU RECALL ONE WAY OR THE OTHER WHETHER THE --

23       A.   I DO NOT RECALL.

24       Q.   DO YOU RECALL ONE WAY OR THE OTHER WHETHER THE ORIGINAL

25       2007 AGREEMENT BETWEEN QUALCOMM AND APPLE REQUIRED APPLE TO NOT



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 174 of 2321285


 1       LAUNCH PRODUCTS CONTAINING WIMAX COMPATIBLE CHIPS?

 2       A.   I DO NOT RECALL.

 3       Q.   COULD YOU TURN, SIR, TO TAB 3 OF THE OTHER WHITE BINDER I

 4       HANDED YOU.

 5            CAN YOU IDENTIFY THIS, SIR, AS A -- LOOKING AT THE MIDDLE

 6      OF THE PAGE -- AS A COMMUNICATION THAT YOU SENT TO MR. K.T. LEE

 7      OF SAMSUNG IN OCTOBER OF 2003?

 8       A.   YES.

 9                   MR. MATHESON:   YOUR HONOR, MOVE TO ADMIT CX 6719,

10       CERTAIN MATERIAL IS SEALED ON THE SECOND PAGE OF THE DOCUMENT.

11       WE HAVE PUT IT IN YOUR HONOR'S BINDER IN UNREDACTED FORM.

12       WE'LL DISPLAY IT ON THE SCREEN IN REDACTED FORM.

13                   MR. VAN NEST:   NO OBJECTION, YOUR HONOR.

14                   THE COURT:   IT'S ADMITTED.

15            (PLAINTIFF'S EXHIBIT CX 6719 WAS ADMITTED IN EVIDENCE.)

16                   THE COURT:   GO AHEAD, PLEASE.

17       BY MR. MATHESON:

18       Q.   TURNING YOUR ATTENTION TO PAGE 2 OF THE DOCUMENT

19       CX 6719-002, THE SECOND FULL PARAGRAPH BEGINS, "YOU ALSO

20       REQUESTED THAT SAMSUNG'S ROYALTY RATE FOR WCDMA," AND I'M NOT

21       GOING TO READ THE EXACT NUMBERS THERE, SIR, THEY'VE BEEN

22       BLACKED OUT, "BE DECREASED SO THAT SAMSUNG IS NOT COMPETITIVELY

23       DISADVANTAGED."

24            NOW, IT'S A TRUE STATEMENT THAT IN OCTOBER OF 2003,

25      SAMSUNG ASKED QUALCOMM TO REDUCE THE RATES IT PAID ON WCDMA



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 175 of 2321286


 1      HANDSET SALES; RIGHT?

 2       A.   I BELIEVE THAT'S THE CASE.

 3       Q.   NOW, QUALCOMM RESPONDED WITH A PROPOSAL LATER IN THE

 4       PARAGRAPH, THAT IF SAMSUNG PURCHASED AT LEAST -- OR CONTINUED

 5       TO PURCHASE AT LEAST BLANK PERCENT OF ITS ASICS FROM QUALCOMM,

 6       THEN SAMSUNG WOULD RECEIVE THE BENEFITS OF A ROYALTY REDUCTION.

 7            IS THAT FAIR?

 8       A.   YES.

 9       Q.   NOW, IT'S CLEAR THAT THE BUSINESS PURPOSE OF THIS PROPOSAL

10       WAS TO ENCOURAGE SAMSUNG TO CONTINUE PURCHASING A LARGE NUMBER

11       OF CHIPS FROM QUALCOMM; RIGHT?

12       A.   THEY WERE -- THEY HAD BEEN A GOOD CUSTOMER.      THEY WERE

13       PURCHASING A LARGE PERCENTAGE OF CHIPS AND, YES, WE CERTAINLY

14       WANTED TO ENCOURAGE THAT.

15       Q.   NOW, TURNING YOUR ATTENTION TO THE NEXT PARAGRAPH, IT

16       BEGINS, "IN YOUR E-MAIL, YOU ASKED WHETHER WE INTEND TO OFFER

17       THIS ROYALTY REDUCTION TO OTHERS," AND IT'S FAIR TO SAY THAT IN

18       SUBSTANCE, YOU COMMUNICATED TO MR. LEE THAT QUALCOMM INTENDED

19       TO OFFER THIS SAME PROPOSAL TO OTHERS BECAUSE, AS IT SAYS IN

20       THE SECOND TO LAST SENTENCE, "WE ARE ALSO COUNTING ON THEM TO

21       TAKE MARKET SHARE FROM MANUFACTURERS THAT DO NOT USE OUR

22       ASICS."

23            IS THAT FAIR?

24       A.   I SEE THE SENTENCE, YES.

25       Q.   TURNING YOUR ATTENTION, SIR, TO TAB 4 OF YOUR BINDER, THIS



                            UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 176 of 2321287


 1       IS CX 6722.    CAN YOU IDENTIFY THIS AS AN E-MAIL, LOOKING AT THE

 2       SECOND E-MAIL IN THE CHAIN, THAT YOU RECEIVED FROM MR. ALTMAN,

 3       SORRY, FROM MR. ALTMAN IN JANUARY OF 2007?

 4       A.   JANUARY 2008.       LET'S SEE.

 5       Q.   I SEE MONDAY, JANUARY 8TH, 2007?

 6       A.   YES.

 7       Q.   OKAY.    SO THIS WAS JANUARY 2007; IS THAT FAIR?

 8       A.   RIGHT.    HE WROTE THAT, YES.

 9       Q.   NOW, MR. ALTMAN SENT YOU THIS E-MAIL DURING NEGOTIATIONS

10       WITH LG?    IS THAT THE CONTEXT?

11       A.   YES.

12       Q.   NOW, LOOKING AT THE FIRST --

13            OH, YOUR HONOR, MOVE TO ADMIT CX 6722.

14                   MR. VAN NEST:    NO OBJECTION, YOUR HONOR.

15                   THE COURT:    IT'S ADMITTED.

16            (PLAINTIFF'S EXHIBIT CX 6722 WAS ADMITTED IN EVIDENCE.)

17                   THE COURT:    GO AHEAD, PLEASE.

18       BY MR. MATHESON:

19       Q.   LOOKING AT THE FIRST ARABIC NUMERAL, MR. ALTMAN STATES

20       "THEY CURRENTLY PAY 5 PERCENT WHEN THEY USE OUR CHIP AND 5.75

21       PERCENT WHEN THEY DON'T."

22            NOW, THAT ACCURATELY STATES THE ROYALTY RATE THAT IS LG

23      PAID QUALCOMM AT THIS TIME; RIGHT?

24       A.   I BELIEVE THAT'S THE CASE.

25       Q.   NOW, THIS ROYALTY RATE DIFFERENCE BASED ON WHETHER LG



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 177 of 2321288


 1       PURCHASED QUALCOMM'S CHIPSETS OR A COMPETITOR'S CHIPSETS

 2       PROVIDED LG WITH AN INCENTIVE TO PURCHASE QUALCOMM'S CHIPSETS;

 3       IS THAT RIGHT?

 4       A.   I DON'T KNOW WHAT ALL THE OTHER TERMS INVOLVED WERE, BUT

 5       THAT BY ITSELF WOULD BE AN INCENTIVE.

 6       Q.   SO ANYBODY WHO SAID THAT THIS PROVISION PROVIDED LG WITH

 7       MORE FAVORABLE ROYALTY RATES WHEN THEY PURCHASED QUALCOMM

 8       CHIPSETS WAS INTENDED TO MAKE SURE IT'S A LEVEL PLAYING FIELD

 9       ON THE CHIP SIDE WOULD JUST BE WRONG?     IS THAT FAIR?

10       A.   I'M SORRY.   WHERE ARE YOU READING?

11       Q.   I'M JUST ASKING YOU.

12       A.   OH, GO AHEAD.

13       Q.   IF SOMEONE WALKED INTO THIS COURTROOM AND SAID THAT THAT

14       PROVISION WAS INTENDED TO MAKE SURE IT'S A LEVEL PLAYING FIELD

15       ON THE CHIP SIDE, THAT PERSON WOULD BE WRONG WITH RESPECT TO

16       THAT PROVISION; RIGHT?

17       A.   WELL, IT GOES ON TO SAY THAT WE ARE WILLING TO TAKE AND

18       PROVIDE THE SAME RATE, I BELIEVE HERE, THE 5 PERCENT REGARDLESS

19       OF WHOSE CHIP THAT THEY USE.

20            SO WE WERE WILLING TO GO AHEAD AND DO THAT AT THAT TIME.

21       Q.   WELL, THAT'S THE OFFER THAT WAS MADE -- PARDON ME, SIR?

22       A.   IT WAS BEING PROPOSED.

23       Q.   THAT WAS THE PROPOSAL.

24            BUT AT THIS TIME, IN JANUARY OF 2007, IT WAS THE CASE THAT

25      LG PAID A LOWER ROYALTY RATE WHEN THEY USED A QUALCOMM CHIP



                            UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 178 of 2321289


 1      THAN WHEN THEY USED A COMPETITOR CHIP; RIGHT?

 2       A.   WELL, BASED ON THIS STATEMENT, I WOULD TAKE THAT TO BE

 3       CORRECT.

 4       Q.   CAN YOU TURN YOUR ATTENTION TO TAB 1 OF YOUR BINDER, SIR.

 5       A.   TAB 1?

 6       Q.   YES, TAB 1.    AND THIS HAS BEEN ADMITTED ALREADY.

 7            AND THIS IS AN E-MAIL -- OH, STRIKE THAT.

 8       A.   YES.

 9       Q.   DO YOU SEE THIS, SIR, IS AN E-MAIL THAT YOU SENT TO A

10       SAMSUNG EXECUTIVE ON AUGUST 24TH, 2001?

11       A.   YES, TO K.T. LEE, WHO WAS PRESIDENT OF THE INFORMATION

12       COMMUNICATIONS SECTION OF SAMSUNG.

13       Q.   CAN YOU TURN YOUR ATTENTION TO THE SECOND PAGE OF THE

14       DOCUMENT, SIR, THE FIRST FULL PARAGRAPH.

15            THIS HAS ALREADY BEEN ADMITTED, KEN.      YOU CAN CALL IT UP.

16                   MR. KOTARSKI:   WHAT'S THE EXHIBIT NUMBER?   YOU JUST

17       SAID THE TAB.

18                   MR. MATHESON:   6729.

19       Q.   THE FIRST FULL PARAGRAPH ON THE SECOND PAGE OF THE

20       DOCUMENT STATES "AS FOR SAMSUNG'S POSITION THAT 1X IS NOT

21       LICENSED," NOW, IN THE FINAL TWO SENTENCES OF THIS AGREEMENT,

22       YOU INFORMED MR. LEE THAT UNDER YOUR AGREEMENTS, QUALCOMM DID

23       NOT SHIP ASICS TO NON-LICENSEES OR TO LICENSEES WHO WERE NOT

24       PERFORMING THEIR OBLIGATIONS.

25            DO YOU SEE THAT, SIR?



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 179 of 2321290


 1       A.   I DO SEE THAT.

 2       Q.   AND THE REASON YOU INFORMED MR. LEE OF THAT IS THAT YOU

 3       ASSUMED MR. LEE WAS CONCERNED ABOUT THE PROSPECT OF HAVING

 4       SAMSUNG'S CHIP SUPPLY INTERRUPTED; RIGHT?

 5       A.   I BELIEVE THAT WE HAD THIS DISPUTE OVER 1X WAS INCLUDED IN

 6       AN AGREEMENT THAT HE HAD SIGNED AND THAT WE WERE TRYING TO

 7       RESOLVE, AND THAT WE ALSO WERE AWARE THAT IN THAT AGREEMENT,

 8       THAT WITHOUT THE AGREEMENT, WE DID NOT SHIP ASICS.

 9       Q.   RIGHT.   BUT THE REASON YOU REMINDED HIM OF THAT WAS THAT

10       YOU ASSUMED HE WOULD BE CONCERNED WITH THE PROSPECT OF HAVING

11       HIS CHIP SUPPLY INTERRUPTED; RIGHT?

12       A.   THE MAIN ISSUE WAS A NEED TO REMIND HIM OF THAT AND ASK

13       HIM TO LET'S GO AHEAD AND GET THIS RESOLVED.

14       Q.   WELL, BUT YOU WERE DOING IT, YOU WERE TELLING HIM THAT

15       BECAUSE YOU ASSUMED HE WOULD BE CONCERNED WITH HAVING HIS CHIP

16       SUPPLY INTERRUPTED; RIGHT?

17       A.   I WASN'T SURE EXACTLY HOW FAMILIAR HE WAS WITH THE

18       DISPUTE, AND I WANTED TO AGAIN REMIND HIM OF THE CONTENT OF OUR

19       AGREEMENT THAT HE HAD SIGNED.

20       Q.   CAN YOU TURN YOUR ATTENTION, SIR, TO YOUR DEPOSITION

21       TRANSCRIPT, PAGES 206 AND 207.     AND IN PARTICULAR, PAGE 207,

22       LINES 7 TO 9.

23       A.   GO BACK TO THE OTHER BOOK.

24       Q.   YES.

25       A.   YOU WERE ASKED WHY YOU INFORMED HIM OF THIS PROVISION, AND



                            UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 180 of 2321291


 1       YOU SAID "BECAUSE I WOULD ASSUME THAT HE IS CONCERNED WITH NOT

 2       INTERRUPTING HIS OWN SUPPLY OF CHIPS."

 3            RIGHT?

 4       A.   I'M SORRY, WHICH LINE ARE YOU LOOKING AT?

 5       Q.   207, LINES 7 TO 9.

 6            THAT WAS YOUR TESTIMONY AT YOUR DEPOSITION; RIGHT, SIR?

 7       A.   YES, I SAID THAT.

 8       Q.   TURN TO THE NEXT TAB IN YOUR BINDER, SIR.      CAN YOU

 9       IDENTIFY THIS AS -- THIS IS JX 0014 -- AS AN E-MAIL SENT BY

10       MR. LEE OF SAMSUNG TO YOURSELF ON AUGUST 31ST?

11       A.   I'M SORRY.    WHICH TAB?

12       Q.   THE SECOND TAB OF YOUR BINDER, SIR, TAB 2.

13            AND THIS IS ONE WEEK AFTER THE E-MAIL WE JUST LOOKED AT ON

14       AUGUST 24TH; RIGHT?

15       A.   YES.

16                   MR. MATHESON:   YOUR HONOR, MOVE TO ADMIT JX 0014.

17                   MR. VAN NEST:   NO OBJECTION, YOUR HONOR.

18                   THE COURT:   IT'S ADMITTED.

19            (JOINT EXHIBIT JX 0014 WAS ADMITTED IN EVIDENCE.)

20                   THE COURT:   GO AHEAD, PLEASE.

21       BY MR. MATHESON:

22       Q.   TURNING YOUR ATTENTION TO THE PARAGRAPH THAT BEGINS,

23       "REGARDING THE 1X ROYALTY ISSUE," THE SECOND SENTENCE OF

24       MR. LEE'S E-MAIL TO YOU READS, "I WILL REMIT THE 1X ROYALTY

25       PAYMENT IMMEDIATELY UPON COMPLETION OF THE NECESSARY



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 181 of 2321292


 1       CALCULATIONS."

 2            NOW, THAT'S WHAT YOU ASKED HIM TO DO IN THE COMMUNICATION

 3      YOU SENT HIM ONE WEEK BEFORE; RIGHT?

 4       A.   YES, UM-HUM.

 5       Q.   TURN TO TAB 5 IN THE BINDER YOU HAVE IN FRONT OF YOU.

 6       THIS IS CX 6814 WHICH WE JUST ADMITTED.

 7            NOW, TURNING TO CX 6814-022, THIS IS THE SAME LETTER THAT

 8      YOU DISCUSSED WITH YOUR COUNSEL DURING YOUR DIRECT EXAM; RIGHT?

 9       A.   I'M SORRY.   AGAIN, WHICH?

10       Q.   PAGE 022, CX 6814-022.

11       A.   OH, 022.    I'M THERE.   I HAVE 022.

12       Q.   AND AT THE TOP OF THE PAGE, THE SECOND SENTENCE, "REQUEST

13       THAT LG PROMPTLY," LITTLE I, "RETRACT AND WAIVE MR. HAM'S CLAIM

14       THAT QUALCOMM HAS WAIVED ITS RIGHTS UNDER OUR EXISTING SUPPLY

15       AGREEMENT," AND LITTLE II, "WITHOUT PREJUDICE TO EITHER PARTY'S

16       POSITION IN THE PRESENT ARBITRATION, AGREE TO REPORT AND PAY

17       ROYALTIES ON ALL OF ITS SALES OF PAST AND FUTURE WCDMA UNITS."

18            NOW, THOSE WERE THE TWO DEMANDS YOU WERE MAKING OF, OR

19      REQUESTS -- THOSE WERE THE TWO REQUESTS YOU WERE MAKING OF LG

20      IN THIS LETTER; RIGHT?

21       A.   TWO REQUESTS, YES.

22       Q.   AND CONTINUING DOWN, YOU STATE, "OTHERWISE, QUALCOMM IS

23       LEFT WITH NO CHOICE BUT TO TAKE THE FOLLOWING" TWO STEPS, OR

24       "THE FOLLOWING STEP," AND LET'S LOOK AT THE FIRST TWO.

25            FIRST, QUALCOMM WILL STOP ACCEPTING LGE PURCHASE ORDERS



                             UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 182 of 2321293


 1      FOR WCDMA ASICS; AND, 2, QUALCOMM WILL CEASE ALL SHIPMENTS OF

 2      WCDMA ASICS TO LGE.

 3            DO YOU SEE THOSE TWO PROVISIONS, SIR?

 4       A.   I DO.

 5       Q.   NOW, AFTER THIS COMMUNICATION, LG, IN FACT, RETRACTED AND

 6       WAIVED THE CLAIM THAT IT HAD NO OBLIGATION TO PAY QUALCOMM

 7       ROYALTIES ON WCDMA SUBSCRIBER UNITS; IS THAT RIGHT?

 8       A.   I -- I KNOW THE ISSUE WAS RESOLVED.      I DON'T REMEMBER THE

 9       EXACT DETAIL AND TIMING.

10       Q.   WELL, YOU CERTAINLY NEVER CUT OFF THEIR SUPPLY OF WCDMA

11       ASICS, DID YOU?

12       A.   THIS WAS ACTUALLY A SUPPLY OF 500 UNITS ON JUNE 30TH AND

13       6,000 UNITS.   IT WASN'T REALLY PRODUCTION QUANTITIES.      IT WAS

14       START-UP QUANTITIES OF WCDMA CHIPS.

15            THEY MIGHT HAVE BEEN DELAYED.     I'M NOT SURE WHEN THEY WERE

16      SHIPPED.

17       Q.   WELL, MY QUESTION, SIR, WAS YOU DID NOT CUT OFF -- YOU DID

18       NOT CEASE ALL SHIPMENTS OF WCDMA ASICS AS YOU TOLD THEM YOU

19       WOULD DO IN THIS LETTER; ISN'T THAT RIGHT?

20       A.   I -- AFTER MY FIRST LETTER, WE SAID WE COULD NOT SHIP THE

21       CHIPS, AND THEN AS FAR AS I KNOW, WE DIDN'T.

22            I'M NOT SURE NOW WHAT YOU'RE ASKING.

23       Q.   WELL, I'M ASKING YOU, SIR, DO YOU RECALL ONE WAY OR THE

24       OTHER, DID QUALCOMM CUT OFF LG'S SUPPLY OF WCDMA ASICS?

25       A.   WE DID NOT SHIP TO THEM THE CHIPS THAT WERE SPECIFIED



                            UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 183 of 2321294


 1       HERE, THE 500 AND THEN 6,000 CHIPS AS FAR AS I KNOW AT THIS

 2       TIME.

 3       Q.   SO ANYBODY WHO SAYS THAT QUALCOMM HAS NEVER CUT OFF CHIP

 4       SHIPMENTS IS WRONG ACCORDING TO WHAT YOU JUST SAID; ISN'T THAT

 5       RIGHT?

 6       A.   THIS IS WCDMA CHIP SHIPMENTS, NOT CDMA CHIP SHIPMENTS, AND

 7       IT WAS SMALL NUMBERS OF PARTS.

 8            WE MAY HAVE CUT THEM OFF.     AGAIN, I DON'T KNOW.    I DON'T

 9       RECALL THE DETAILS.

10       Q.   AND SOME WCDMA CHIPS AT THIS TIME WERE BACKWARDS

11       COMPATIBLE WITH 2G CDMA STANDARDS; RIGHT?

12       A.   THEY MIGHT HAVE BEEN DUAL CAPABILITY.

13       Q.   AND SO THAT MEANS, IF QUALCOMM CUT OFF THESE CHIPS LIKE

14       YOU JUST SAID, THEY CUT OFF 2G CDMA CHIPS TO LG IN THE CONTEXT

15       OF AN ARBITRATION DISPUTE IN 2004; RIGHT?

16       A.   I THINK YOU'RE CUTTING A VERY FINE POINT.

17            THE CHIPS FOR CDMA 2000 FOR LG CONTINUED TO BE SHIPPED

18      DURING THIS DISPUTE WITHOUT ANY INTERRUPTION.

19       Q.   OKAY, SIR.   I UNDERSTAND THAT.    AND I'M NOT ASKING --

20       A.   THESE WERE CHIPS THAT THEY WERE GOING TO BE USING IN

21       TESTING SOME PHONES, A VERY SMALL NUMBER, AND AS I SAY, I DON'T

22       KNOW IF THEY WERE CUT OFF OR NOT.

23            BUT THEIR CLAIM WAS THAT IF WE DID SHIP THEM, THEY WOULD

24      HAVE NO RESPONSIBILITY TO PAY ROYALTIES ON PHONES WITH OUR

25      CHIPS, THESE CHIPS OR FUTURE CHIPS.



                            UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 184 of 2321295


 1       Q.   AND YOU TESTIFIED THIS ARBITRATION WAS RESOLVED AT SOME

 2       POINT; RIGHT?

 3       A.   I BELIEVE IT WAS.

 4       Q.   AND THERE WAS NO DETERMINATION BY THE ARBITRATOR ABOUT WHO

 5       WAS RIGHT AND WHO WAS WRONG REGARDING WHETHER LG WAS REQUIRED

 6       TO PAY ROYALTIES TO QUALCOMM ON WCDMA CHIPS; ISN'T THAT RIGHT?

 7       A.   AT THIS TIME, I DON'T KNOW WHAT THE RESOLUTION WAS --

 8       Q.   SO IF IT --

 9       A.   -- OTHER THAN WE DID CONTINUE TO DO BUSINESS WITH LG.

10       Q.   OKAY.    AND SO IF YOU HAD NOT BEEN IN THE POSITION TO

11       THREATEN TO CUT OFF LG'S CHIP SUPPLY, YOU WOULD HAVE HAD TO

12       HAVE ALLOWED AN ARBITRATOR TO DETERMINE WHETHER OR NOT LG OWED

13       QUALCOMM ROYALTIES ON UNITS CONTAINING QUALCOMM'S CHIPS; RIGHT?

14       A.   WE DID NOT THREATEN ANYBODY WITH DOING ONE THING OR

15       ANOTHER.

16            WE DID NOTE THAT THEIR CLAIM WAS SOMETHING WE DID NOT

17      AGREE WITH AND, AS A RESULT OF THAT CLAIM, WE COULD NOT SHIP

18      THEM THOSE CHIPS.

19       Q.   SIR, WHEN -- I MEAN, I JUST WANT TO LOOK AT YOUR LANGUAGE

20       HERE.   YOU SAID, "WE DID NOT THREATEN ANYONE WITH ONE THING OR

21       ANOTHER."    RIGHT THERE YOU SAY "QUALCOMM IS LEFT WITH NO CHOICE

22       BUT TO TAKE THE FOLLOWING STEPS, UNLESS LG RETRACTS AND WAIVES

23       THE CLAIM THAT QUALCOMM IS NOT OWED ROYALTIES AND AGREES TO PAY

24       ROYALTIES."

25            IS THAT NOT A THREAT?



                            UNITED STATES COURT REPORTERS
     CaseJACOBS
          5:17-cv-00220-LHK
                 CROSS BY MR. Document
                              MATHESON 1514 Filed 07/02/19 Page 185 of 2321296


 1       A.   AGAIN, IT WAS REMINDING THEM OF THE AGREEMENTS THAT THEY

 2       HAD SIGNED WITH US AND THAT THEY SHOULD LIVE UP TO.

 3       Q.   AND IF THEY DIDN'T LIVE UP TO THEM, QUALCOMM WAS GOING TO

 4       CUT OFF THEIR CHIP SUPPLY RATHER THAN PURSUE ROYALTIES IN THE

 5       ALREADY ONGOING ARBITRATION; ISN'T THAT RIGHT?

 6       A.   THEY DIDN'T HAVE -- EXCUSE ME.     THEY DIDN'T HAVE A CHIP

 7       SUPPLY ON WCDMA AT THAT POINT.      AGAIN, RECALL THAT THESE WERE

 8       INITIAL QUANTITIES OF CHIPS THAT WERE BEING DISCUSSED.

 9       Q.   WELL, THAT'S 6,000 UNITS OF THE MSM 6200 THAT WERE BEING

10       PLACED UNDER THE PURCHASE ORDER; RIGHT?

11       A.   THAT'S CORRECT.

12                 MR. MATHESON:    OKAY.   NO FURTHER QUESTIONS.

13            THANK YOU VERY MUCH FOR YOUR TIME, SIR.

14                 THE WITNESS:    THANK YOU.

15                 THE COURT:   OKAY.   3:03.

16                 MR. VAN NEST:    NO QUESTIONS, YOUR HONOR.

17                 THE COURT:   ALL RIGHT.    MAY THIS WITNESS BE EXCUSED,

18       AND IS IT SUBJECT TO RECALL OR NOT SUBJECT TO RECALL?

19                 MR. MATHESON:    NOT SUBJECT TO RECALL, YOUR HONOR.

20                 MR. VAN NEST:    NOT SUBJECT TO RECALL.

21                 THE COURT:   OKAY.   THEN YOU HAVE COMPLETED YOUR TRIAL

22       TESTIMONY AND YOU'RE FREE TO LEAVE.

23                 THE WITNESS:    THANK YOU.

24                 THE COURT:   ALL RIGHT.    WE'LL GO TO 3:30 AND THEN

25       TAKE ANOTHER TEN MINUTE BREAK AT THAT TIME.



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1514 Filed 07/02/19 Page 186 of 2321297


 1              I ASSUME YOU HAVE VIDEOS TO SHOW.      IS THAT CORRECT?

 2                   MR. BAKER:   THAT'S RIGHT, YOUR HONOR.

 3                   THE COURT:   ALL RIGHT.    ARE ANY OF THEM SEALED, OR

 4       NOT?

 5                   MR. BAKER:   NO, YOUR HONOR.

 6                   THE COURT:   THEY'RE NOT.    OKAY.   SO THOSE WILL ALL

 7       REMAIN OPEN.

 8              (PAUSE IN PROCEEDINGS.)

 9                   THE COURT:   OKAY.   ALL RIGHT.   GIVE ME JUST A MOMENT,

10       PLEASE.

11              OKAY.   SO DO WE HAVE MONICA YANG?

12                   MR. BAKER:   THAT'S RIGHT.   THE FTC CALLS MONICA YANG

13       BY VIDEO DEPOSITION.

14                   THE COURT:   OKAY.   AND WHAT'S THE -- I MEAN, I'M

15       GOING TO CHARGE THE TIME, BUT WHAT'S THE TIME ALLOCATIONS?

16                   MR. BAKER:   IT'S APPROXIMATELY SEVEN MINUTES, AND I

17       BELIEVE ONE MINUTE OF THAT IS COUNTER-DESIGNATIONS FROM

18       QUALCOMM.

19                   THE COURT:   OKAY.   SO GIVE ME JUST ONE MINUTE,

20       PLEASE.

21              (PAUSE IN PROCEEDINGS.)

22                   THE COURT:   ALL RIGHT.    GO AHEAD, PLEASE.

23                   MR. BAKER:   THE FTC WOULD LIKE TO ADMIT JX 0053.

24                   THE COURT:   OKAY, WAIT.    I'M SORRY.   I'VE GOT TO

25       CHARGE YOU TIME.



                             UNITED STATES COURT REPORTERS
     CaseYANG
          5:17-cv-00220-LHK
               DEPOSITION   Document 1514 Filed 07/02/19 Page 187 of 2321298


 1            3:05.   GO AHEAD, PLEASE.

 2                  MR. BAKER:    THE FTC WOULD LIKE TO MOVE TO ADMIT

 3       JX 0053.   IT IS SEALED IN PART.      WE DO NOT INTEND TO SHOW IT

 4       DURING THE PLAYING OF THE VIDEO.

 5                  THE COURT:    THAT'S FINE.

 6                  MR. BORNSTEIN:   NO OBJECTION TO A JX, YOUR HONOR.

 7                  THE COURT:    IS THAT THE ONLY EXHIBIT?

 8                  MR. BAKER:    THAT'S THE ONLY ONE.

 9                  THE COURT:    ALL RIGHT.   IT'S ADMITTED.

10            (JOINT EXHIBIT 0053 WAS ADMITTED IN EVIDENCE.)

11                  THE COURT:    GO AHEAD, PLEASE.

12            (THE VIDEOTAPED DEPOSITION OF MONICA YANG WAS PLAYED IN

13       OPEN COURT OFF THE RECORD.)

14                  THE COURT:    OKAY.   TIME IS 3:13.

15            NOW, IS THIS WITNESS EXCUSED SUBJECT TO RECALL OR NOT

16      SUBJECT TO RECALL?

17                  MR. BAKER:    NOT SUBJECT TO RECALL, YOUR HONOR.

18                  THE COURT:    DO YOU AGREE WITH THAT?

19                  MR. BORNSTEIN:    MS. YANG IS IN TAIWAN, SO YES.

20                  THE COURT:    OKAY.   SHE IS DONE.

21            WHO IS YOUR -- WHO IS YOUR NEXT WITNESS?

22                  MR. CARSON:    THE FTC WILL PLAY THE DEPOSITION OF

23       FORMER QUALCOMM EMPLOYEE MARV BLECKER, YOUR HONOR.

24                  THE COURT:    OKAY.   JUST GIVE ME ONE MINUTE TO UPDATE

25       MY NOTES, PLEASE.



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1514 Filed 07/02/19 Page 188 of 2321299


 1            AND HOW LONG IS THIS ONE?

 2                 MR. CARSON:    IT'S APPROXIMATELY 11 MINUTES.

 3                 THE COURT:    OKAY.   AND WHAT'S THE BREAKDOWN?

 4                 MR. CARSON:    ALL FTC AND NO QUALCOMM.

 5                 THE COURT:    OKAY.   ALL RIGHT.   ARE YOU GOING TO SEEK

 6       TO ADMIT ANY EXHIBITS?

 7                 MR. CARSON:    YES, YOUR HONOR, THREE EXHIBITS.

 8                 THE COURT:    OKAY.   THEN GO AHEAD.   IT'S 3:14.

 9                 MR. CARSON:    THE FTC SEEKS TO ADMIT CX 8260, WHICH IS

10       SEALED IN PART AND WE'LL COVER THE SCREEN WHEN IT'S SHOWN ON

11       THE SCREEN.

12                 THE COURT:    OKAY.

13                 MR. CARSON:    CX 8285, AND CX 8286.

14                 THE COURT:    ALL RIGHT.

15            ANY OBJECTION?

16                 MR. PETERSON:    JORDAN PETERSON ON BEHALF OF QUALCOMM.

17            WE HAVE NO OBJECTION SUBJECT TO PUTTING ON THE RECORD ONE

18       CLARIFICATION THAT THE PARTIES REACHED DURING THE HPO PROCESS.

19                 THE COURT:    WHAT IS THAT?

20                 MR. PETERSON:    THAT IS THAT CX 8260, WHICH CONTAINS

21       STATEMENTS --

22                 THE COURT:    OKAY.   I'M GOING TO CHARGE YOU YOUR TIME.

23                 MR. PETERSON:    CX 8260, WHICH INCLUDES STATEMENTS BY

24       MR. JEFF WILLIAMS, THOSE STATEMENTS WILL NOT BE ADMITTED FOR

25       THE TRUTH OF THE MATTER.



                            UNITED STATES COURT REPORTERS
     CaseBLECKER
          5:17-cv-00220-LHK
                  DEPOSITION Document 1514 Filed 07/02/19 Page 189 of 2321300


 1                 MR. CARSON:    THAT'S CORRECT, YOUR HONOR, WE AGREE.

 2                 MR. PETERSON:   SUBJECT TO THAT LIMITATION, NO OTHER

 3       OBJECTIONS.

 4                 THE COURT:    IS THAT AN E-MAIL?

 5                 MR. CARSON:    IT IS, YOUR HONOR.

 6                 THE COURT:    OKAY.   SO FOR JEFF WILLIAMS, NOT FOR THE

 7       TRUTH ASSERTED.

 8                 MR. CARSON:    YES.   BUT THE REST I BELIEVE IS A PARTY

 9       ADMISSION, SO THE REST OF THE E-MAIL WOULD COME INTO EVIDENCE

10       FOR THE TRUTH.

11                 THE COURT:    OKAY.   THOSE ARE ADMITTED.

12             (PLAINTIFF'S EXHIBITS CX 8260, 8285 AND 8286 WERE ADMITTED

13      IN EVIDENCE.)

14                 MR. CARSON:    THANK YOU, YOUR HONOR.

15                 THE COURT:    GO AHEAD, PLEASE.     TIME IS 3:15.

16             (THE VIDEOTAPED DEPOSITION OF MARVIN BLECKER WAS PLAYED IN

17       OPEN COURT OFF THE RECORD.)

18                 THE COURT:    OKAY.   TIME IS 3:26.

19             WHO DO YOU HAVE NEXT?

20                 MS. MILICI:    YOUR HONOR, THE FTC RESTS ITS

21       CASE-IN-CHIEF.

22                 THE COURT:    OH, YOU DO.   OKAY.

23             ALL RIGHT.   WE CAN TAKE -- IT'S 3:26.     WE CAN TAKE OUR TEN

24      MINUTE BREAK NOW IF YOU PREFER OR WE COULD GET STARTED A LITTLE

25      BIT.   WHAT'S YOUR PREFERENCE?



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1514 Filed 07/02/19 Page 190 of 2321301


 1                  MR. VAN NEST:    THAT'S FINE.   IT'S WHATEVER THE COURT

 2       PREFERS.   WE'LL BRING THE WITNESS IN -- TAKE A BREAK AND WE'LL

 3       START AFTER THE BREAK.     THAT'S FINE.

 4                  THE COURT:    OKAY.    THAT'S FINE.    LET'S TAKE A TEN

 5       MINUTE BREAK THEN.      WE'LL GO UNTIL 4:30.

 6            OKAY.   THANK YOU.

 7            OH, I'M SORRY, I FORGOT.       IS MARV BLECKER SUBJECT TO

 8      RECALL?

 9                  MR. CARSON:    NOT FOR THE FTC, YOUR HONOR.

10                  MR. EVEN:    NOT FOR QUALCOMM, YOUR HONOR.

11                  THE COURT:    ALL RIGHT.   THANK YOU.

12            (RECESS FROM 3:27 P.M. UNTIL 3:40 P.M.)

13                  THE COURT:    OKAY.    WELCOME BACK.   GOOD AFTERNOON.

14            ALL RIGHT.   PLEASE TAKE A SEAT.

15            SO PLEASE CALL YOUR FIRST WITNESS.

16                  MR. VAN NEST:    OUR SECOND WITNESS, YOUR HONOR.

17                  THE COURT:    OH, YOUR SECOND WITNESS, THAT'S RIGHT.

18       I'M SORRY.

19            FIRST WITNESS IN YOUR CASE OFFICIALLY.

20                  MS. SESSIONS:    GOOD AFTERNOON, YOUR HONOR.

21            QUALCOMM CALLS DR. DURGA MALLADI.

22                  THE CLERK:    PLEASE STAND.

23                  THE WITNESS:    YES.

24                  THE CLERK:    PLEASE RAISE YOUR RIGHT HAND.

25            (DEFENDANT'S WITNESS, DURGA MALLADI, WAS SWORN.)



                            UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 191 of 2321302


 1                 THE WITNESS:    YES.

 2                 THE CLERK:    THANK YOU.    PLEASE BE SEATED.

 3             WOULD YOU PLEASE STATE YOUR FULL NAME AND SPELL YOUR LAST

 4      NAME FOR THE RECORD.

 5                 THE WITNESS:    DURGA PRASAD, P-R-A-S-A-D, MALLADI.

 6                 THE COURT:    ALL RIGHT.    TIME IS 3:41.

 7             GO AHEAD, PLEASE.

 8                 MS. SESSIONS:    THANK YOU, YOUR HONOR.

 9             MAY I APPROACH WITH BINDERS?

10                 THE COURT:    PLEASE.

11             AND CAN YOU SPELL YOUR LAST NAME FOR THE RECORD?

12                 THE WITNESS:    MALLADI, M-A-L-L-A-D-I.

13                 THE COURT:    THANK YOU.

14                                DIRECT EXAMINATION

15       BY MS. SESSIONS:

16       Q.    GOOD AFTERNOON.

17       A.    GOOD AFTERNOON.

18       Q.    PLEASE INTRODUCE YOURSELF.

19       A.    MY NAME IS DURGA MALLADI.      I'M AN EMPLOYEE AT QUALCOMM.

20       Q.    PLEASE DESCRIBE YOUR EDUCATIONAL BACKGROUND.

21       A.    I HAVE A BACHELOR'S DEGREE FROM INDIAN INSTITUTE OF

22       TECHNOLOGY, MADRAS, THAT'S IN INDIA, M-A-D-R-A-S, IT'S A CITY

23       IN INDIA; I HAVE A MASTER'S AND PH.D. FROM UCLA; AND MY

24       DISSERTATION TOPIC WAS IN ADAPTIVE FILTERING TECHNIQUES.

25       Q.    HOW LONG HAVE YOU WORKED AT QUALCOMM?



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 192 of 2321303


 1       A.    JUST ABOUT 21 YEARS.

 2       Q.    HOW DID YOU COME TO WORK AT QUALCOMM?

 3       A.    BACK IN THE LATE '90S WHEN I WAS GRADUATING WIRELESS

 4       RESEARCH, QUALCOMM WAS THE PLACE TO WORK AT THAT POINT IN TIME,

 5       HIGHLY RECOMMENDED, AND THAT'S THE PLACE THAT I CHOSE.

 6       Q.    WHAT IS YOUR CURRENT JOB TITLE?

 7       A.    I'M A SENIOR VICE PRESIDENT AND GENERAL MANAGER OF 4G AND

 8       5G IN QUALCOMM.

 9       Q.    AND WHEN DID YOU TAKE THAT TITLE?

10       A.    JUST ABOUT SIX MONTHS BACK.

11       Q.    PRIOR TO TAKING THAT TITLE, WHAT WAS YOUR ROLE?

12       A.    I WAS THE SENIOR VICE PRESIDENT OF ENGINEERING AT

13       QUALCOMM, RESPONSIBLE FOR ALL OF OUR WIRELESS RESEARCH.        SO

14       THAT INCLUDES 4G, 5G, AND WI-FI TECHNOLOGIES.

15       Q.    AND FOR HOW LONG WERE YOU RESPONSIBLE FOR WIRELESS

16       RESEARCH AT QUALCOMM?

17       A.    I WAS RESPONSIBLE FOR THAT FOR A VERY LONG TIME.       I'VE

18       BEEN IN WIRELESS RESEARCH SINCE 2001, AND OVER THE COURSE OF

19       TIME I HAVE TAKEN MORE LEADERSHIP POSITIONS.

20       Q.    HAVE YOU PARTICIPATED IN WORK RELATED TO STANDARDS

21       SETTING?

22       A.    YES, I HAVE.

23       Q.    WHAT IS THAT WORK?

24       A.    FOR A LONG TIME I PERSONALLY USED TO ATTEND STANDARDS

25       MEETINGS, IN ADDITION TO DOING ALL THE DESIGN AND RESEARCH



                              UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 193 of 2321304


 1       ACTIVITIES.

 2             AND AFTER 2007 OR SO, I STARTED NOT ATTENDING STANDARDS

 3      MEETINGS, BUT MY TEAMS WERE GOING TO STANDARDS MEETINGS.

 4             SO I WOULD BE RESPONSIBLE IN TERMS OF WHAT GOES INTO THE

 5      MEETINGS, WHAT ARE THE INPUT THAT WE NEED TO PROVIDE, AND THEN

 6      DEBRIEFING AFTER THE MEETINGS.

 7       Q.    SO AS A PART OF YOUR WORK, DID YOU RECEIVE REPORTS FROM

 8       THE STANDARDS MEETINGS?

 9       A.    YES, I DID.

10       Q.    AS OF MARCH 2018, DID YOU HAVE ANY PATENTS?

11       A.    YES, I DID.

12       Q.    HOW MANY?

13       A.    CLOSE TO ABOUT 400 PATENTS.

14       Q.    IS THAT U.S. PATENTS?

15       A.    THESE ARE ALL U.S. PATENTS.

16       Q.    AND WHAT PROPORTION OF THOSE PATENTS BELONGED TO QUALCOMM?

17       A.    ALL OF THEM.

18       Q.    DR. MALLADI, COULD YOU BRIEFLY TELL THE COURT ABOUT

19       QUALCOMM'S APPROACH TO WIRELESS RESEARCH?

20       A.    SURE.   SO WIRELESS RESEARCH, WHEN YOU THINK ABOUT THE

21       OVERALL COMMUNICATION SYSTEM, IN QUALCOMM WE HAVE A DIVISION,

22       CORPORATE RESEARCH AND DEVELOPMENT, THIS IS ONE OF THE

23       DIVISIONS INSIDE QUALCOMM.

24             WE LOOK AT -- WE ARE INTERESTED IN MOVING THE NEEDLE QUITE

25      SIGNIFICANTLY WHEN IT COMES TO A LOT OF THE COMMUNICATION



                              UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 194 of 2321305


 1      PROBLEMS THAT WE WANT TO SOLVE.

 2             SO WE LOOK AT IT FROM AN END-TO-END SYSTEMS PERSPECTIVE,

 3      AND LET ME JUST BRIEFLY EXPLAIN WHAT THAT MEANS.

 4             TYPICALLY WHEN WE THINK OF WIRELESS COMMUNICATIONS, WE

 5      HAVE OUR CELL PHONES WITH US AND WE HAPPEN TO COMMUNICATE WITH

 6      IT, WHETHER IT'S A FILE DOWNLOAD TODAY OR WATCHING A VIDEO OR

 7      WE ARE TALKING TO SOMEONE.

 8             BUT THE COMMUNICATION SYSTEM CONSISTS OF NOT JUST THE

 9      DEVICE, BUT IN ADDITION TO THE DEVICE, THERE IS -- THERE ARE

10      BASE STATIONS, TYPICALLY THEY ARE PUT ON TOP OF CELL TOWERS --

11      FOR THE PURPOSE OF THIS CONVERSATION, WE JUST CALL THEM AS CELL

12      TOWERS -- AND THEN THESE IN TURN COMMUNICATE WITH WHAT IS KNOWN

13      AS A CORE NETWORK.    THAT'S THE NETWORK THAT EVENTUALLY

14      INTERFACES WITH THE REST OF THE INTERNET.

15             SO YOU HAVE MULTIPLE ELEMENTS OF AN OVERALL WIRELESS

16      COMMUNICATION SYSTEM, AND THAT'S WHAT WE MEAN BY AN END-TO-END

17      SYSTEM DESIGN.    THAT'S WHAT OUR R&D WORK ENTAILS.

18             AND SO WHENEVER WE TAKE A LOOK AT A SPECIFIC PROBLEM, WE

19      LOOK AT ALL THE SOLUTIONS THAT ARE NECESSARY IN EACH OF THESE

20      DIFFERENT ELEMENTS.

21       Q.    IS THERE A TARGET TIMEFRAME FOR QUALCOMM'S WIRELESS

22       RESEARCH?

23       A.    THERE'S NO SPECIFIC TIMEFRAME.     WE ARE INTERESTED IN

24       LONG-TERM PROBLEMS AND THERE IS NO SPECIFIC TIMEFRAME

25       ASSOCIATED WITH THAT.



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 195 of 2321306


 1              THERE ARE PROBLEMS THAT WE WORKED ON FOR CLOSE TO A DECADE

 2       SOMETIMES, AND SOMETIMES THERE ARE PROBLEMS THAT ARE PROBABLY

 3       MAYBE THREE TO FIVE YEARS TIME HORIZON FROM THE TIME WE STARTED

 4       WORKING ON IT TO THE TIME THAT THEY BECAME COMMERCIAL.

 5              THERE'S NO FIXED TIMEFRAME, BUT IT'S CERTAINLY NOT WHAT I

 6       WOULD CLASSIFY AS SHORT-TERM.

 7       Q.     DOES QUALCOMM'S CORPORATE WIRELESS RESEARCH FOCUS ON MODEM

 8       CHIPS?

 9       A.     WE DO, BUT IT'S A SMALL PART OF THE ENTIRE SYSTEM DESIGN.

10       AS I EXPLAINED BEFORE, THERE ARE LOTS OF ELEMENTS IN THE WHOLE

11       SYSTEM AND, THEREFORE, WE WORK ON ALL THE PROTOCOLS AND SO ON.

12              BUT, YES, WE DO WORK ON THAT AS WELL.

13       Q.     WHAT HAPPENS AFTER SOMEONE COMES UP WITH A PROMISING IDEA

14       IN WIRELESS RESEARCH?

15       A.     OKAY.   SO USUALLY INSIDE OUR R&D ORGANIZATION, IT'S NOT

16       LIKE ONE SINGLE IDEA.    WE HAVE A PROBLEM STATEMENT, SOMETHING

17       THAT NEEDS TO BE SOLVED.     AND IT'S NOT ONE SINGLE IDEA, BUT

18       SEVERAL IDEAS COME IN.

19              AND THEN THERE IS AN EXTENSIVE VETTING PROCESS AT THAT

20       POINT IN TIME.    WE GO THROUGH IT, LOTS OF ANALYSIS, LOTS OF

21       DEBATES ON WHAT IS THE RIGHT WAY OF SOLVING THE PROBLEM.

22              EVENTUALLY WE REACH A POINT IN TIME WHEN WE THINK, OKAY,

23      WE THINK WE KNOW WHAT NEEDS TO BE DONE, BACKED UP BY ANALYSIS

24      AND SIMULATIONS, THE IDEA SEEMS TO HAVE MERIT AT THAT POINT IN

25      TIME.



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 196 of 2321307


 1             AND THAT'S THE POINT THAT WE DECIDE, OKAY, LOOK, THIS IS

 2      SOMETHING THAT'S STILL ON PAPER, WE HAVE TO PROVE IT TO

 3      OURSELVES.     WE HAVE TO PROVE IT BY BUILDING EQUIPMENT TOWARDS

 4      IT.

 5             AND THAT'S WHEN WE BEGIN WHAT IS KNOWN AS A PROTOTYPING

 6      ACTIVITY.      THAT'S THE FIRST TIME WE ARE TRYING TO BUILD UP AN

 7      ENTIRE SYSTEM TO PROVE UP THE CONCEPT FOR OURSELVES FIRST

 8      BEFORE WE START AWARDING IT TO OTHERS.

 9       Q.    MR. DAHM, COULD WE HAVE DEMONSTRATIVE 1 UP ON THE SCREEN,

10       PLEASE.

11             AND, DR. MALLADI, IT'S ALSO IN YOUR BINDER IF YOU NEED TO

12       LOOK AT IT.

13       A.    SURE.

14       Q.    AND THIS IS ACTUALLY PAGE 2 OF THE DEMONSTRATIVES.

15             THANK YOU, MR. DAHM.

16             DR. MALLADI, DO YOU RECOGNIZE WHAT'S BEING SHOWN IN THE

17      PHOTOS HERE?

18       A.    YES.

19       Q.    AND COULD YOU EXPLAIN TO THE COURT WHAT THESE PHOTOS ARE?

20       A.    SO OUTSIDE OF OUR R&D BUILDING, WE HAVE A CONCRETE PLAQUE

21       THAT WAS VERY RECENTLY INSTALLED, AND THIS IS WHAT IS -- THESE

22       TWO PICTURES ARE FROM THAT CONCRETE PLAQUE.

23             KLEIN WAS ONE OF OUR FOUNDERS, ALONG WITH OTHERS, FROM THE

24       MID-'80S, AND HE HAD A STATEMENT.      HE WAS PRETTY PRACTICAL, A

25       STRAIGHT SHOOTER WHEN IT CAME TO IT, AND HE SAID "IF IT'S NOT



                              UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 197 of 2321308


 1       TESTED, IT DOESN'T WORK."     YOU CAN TALK ABOUT IT ALL YOU WANT,

 2       YOU CAN SIMULATE AND ANALYZE IT.

 3             BUT THAT'S WHAT IT MEANS.

 4       Q.    AND HOW, IF AT ALL, DOES THIS PHILOSOPHY FACTOR INTO

 5       QUALCOMM'S RESEARCH AND DEVELOPMENT EFFORTS?

 6       A.    THIS SPECIFIC STATEMENT IS INGRAINED INTO EVERY SINGLE R&D

 7       ENGINEER.   I WENT THROUGH IT WHEN I JOINED QUALCOMM.       AND WHEN

 8       IT WAS MY TURN, I STARTED EDUCATING PEOPLE, THIS IS HOW WE DO

 9       THINGS HERE.    WE HAVE TO BUILD IT, WE HAVE TO TEST IT, AND ONLY

10       THEN WE CAN PROVE, OR NOT, THE VARIABLES.

11       Q.    AFTER YOU GO THROUGH THE TESTING PROCESS, WHAT HAPPENS

12       AFTER THAT?

13       A.    SO THERE COMES A POINT IN TIME WHEN WE THINK THAT THIS

14       IDEA INDEED HAS MERIT, WE HAVE GONE THROUGH THE VALIDATION OF

15       IT IN THE FIELD, AS IN WE NOW HAVE A PRETTY GOOD SENSE THAT

16       THIS WILL WORK EVENTUALLY IN THE COMMERCIAL DOMAIN.

17             THAT'S THE POINT IN TIME WHEN WE START TALKING ABOUT IT

18      EXTERNALLY AS WELL, ESPECIALLY IF THE IDEA IS REALLY BIG.

19             WE WORK WITH A LOT OF OUR PARTNERS IN THE OVERALL WIRELESS

20      ECOSYSTEM.     SOME OF THEM ARE EVENTUALLY CUSTOMERS, LIKE

21      WIRELESS OPERATORS.    THINK OF VERIZON OR T-MOBILE OR AT&T JUST

22      TO GIVE SOME EXAMPLES.

23             OF COURSE, THESE ARE GLOBAL OPERATORS THAT WE TALK TO, SO

24      IT'S AROUND THE WORLD.

25             OUR PARTNERS INCLUDE INFRASTRUCTURE VENDORS, THE LIKES OF



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 198 of 2321309


 1      ERICSSON AND NOKIA AND OTHERS; DEVICE MANUFACTURERS, PHONE

 2      MANUFACTURERS, BUT NOT JUST PHONES, ALL SORTS OF DEVICES;

 3      REGULATORS, WE WORK VERY CLOSELY WITH GOVERNMENT REGULATORS.

 4      THESE ARE USUALLY THE LIKES OF FCC IS ONE EXAMPLE.       THERE ARE

 5      SEVERAL OTHER EXAMPLES OF THOSE ACROSS THE WORLD.

 6             AND WHAT HAVE YOU.    SO THESE ARE, LIKE, JUST A -- AND IN

 7      ADDITION TO THAT, ANALYSTS AND THE MEDIA WHO MIGHT BE CURIOUS

 8      TO SEE, OKAY, HOW DOES THIS REALLY WORK?      THIS SEEMS LIKE

 9      SOMETHING INTERESTING, HOW DOES IT WORK?

10       Q.    COULD WE PLEASE HAVE DEMONSTRATIVE 7 UP.

11             DR. MALLADI, DO YOU RECOGNIZE THE PHOTOGRAPHS HERE IN

12      DEMONSTRATIVE NUMBER 7?

13       A.    YES, I DO.

14       Q.    AND WHAT DO THESE PHOTOGRAPHS SHOW?

15       A.    SO THESE TWO PICTURES WERE TAKEN AT A TRADE SHOW, IT'S A

16       PREMIER TRADE SHOW THAT'S HELD IN EUROPE, IT'S CALLED MOBILE

17       WORLD CONGRESS, IT'S HELD ANNUALLY IN BARCELONA.

18             ON THE LEFT-HAND SIDE, MY LEFT-HAND SIDE, YOU SEE A

19      PICTURE IN WHICH WE ARE SHOWCASING A SPECIFIC TECHNOLOGY TO ONE

20      OF THE REGULATORS.    ACTUALLY, THIS IS ONE OF THE CHAIRMEN FROM

21      THE FCC, IF I REMEMBER, ONE OF THE COMMISSIONERS, ACTUALLY, OF

22      FCC.

23             AND ON THE RIGHT-HAND SIDE, THERE'S A PICTURE THAT DEPICTS

24      WHAT'S COMING UP NOW, IT'S GOING TO BE COMMERCIALLY DEPLOYED

25      THIS YEAR, BUT 5G TECHNOLOGY.



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 199 of 2321310


 1             BUT THERE WERE A LOT OF QUESTIONS IN TERMS OF 5G

 2      MILLIMETER WAVE, DOES IT EVEN WORK?      AND CAN IT WORK IN A

 3      DENSE, URBAN AREA?

 4             AND WE SAID, OKAY, WELL, WE'RE GOING TO PROVE A LOT OF THE

 5      ANALYSIS IN THE CITY OF SAN FRANCISCO, AND THAT'S EXACTLY WHAT

 6      THAT IS.      IT SHOWCASES ALL THE BENEFITS OF 5G MOBILE BROADBAND.

 7       Q.    DOES QUALCOMM ATTEMPT TO HAVE ITS IDEAS INCORPORATED INTO

 8       STANDARDS?

 9       A.    YES.

10       Q.    ARE ALL OF QUALCOMM'S IDEAS INCORPORATED INTO STANDARDS?

11       A.    NOT NECESSARILY.    A LARGE FRACTION OF THEM DO END UP BEING

12       STANDARDIZED, BUT SOME OF THEM DON'T NECESSARILY HAVE TO GO

13       THROUGH ANY STANDARDIZATION PROCESS.       THIS IS JUST IMPROVEMENT

14       IN TECHNOLOGY ITSELF, BUT IT DOESN'T HAVE TO BE STANDARDIZED.

15       Q.    DOES QUALCOMM'S APPROACH TO RESEARCH AND DEVELOPMENT

16       DIFFER FROM OTHER COMPANIES THAT PARTICIPATE IN THE STANDARDS

17       PROCESSES?

18       A.    SO I'LL GIVE YOU MY PERSPECTIVE ON THINGS, AND, YOU KNOW,

19       JUST BEING IN THE STANDARDIZATION PROCESS FOR SUCH A LONG TIME,

20       I HAVE A CERTAIN VIEW.

21             I MENTIONED EARLIER THAT WE GO THROUGH A FULL-BLOWN

22      END-TO-END SYSTEM DESIGN, AND WHAT THAT MEANS IS THAT WE, WE

23      KNOW WHAT THE END GOAL IS.      WE KNOW WHAT THE SOLUTION -- WHAT

24      THE PROBLEM IS, WHAT ARE WE REALLY TRYING TO SOLVE?

25             AND WE HAVE A CONSISTENT AND COHERENT PICTURE OF



                              UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 200 of 2321311


 1      EVERYTHING, OF THIS IS THE SOLUTION THAT NEEDS TO BE ADOPTED IN

 2      THIS ELEMENT IN THE NETWORK, AND SO ON.

 3              IN STANDARDIZATION PROCESS, USUALLY WHAT HAPPENS IS THAT

 4      THERE ARE DIFFERENT WORKING GROUPS AND IN EACH OF THESE WORKING

 5      GROUPS THERE ARE DOMAIN EXPERTS THAT GO IN.

 6              AND QUITE OFTEN, IN FACT, MORE OFTEN THAN NOT, WE SEE A

 7      VERY PIECEMEAL WAY OF SOLVING THIS PROBLEM FROM OTHERS.

 8              NOW, THIS IS MY PERSPECTIVE, BUT THIS IS WHAT I'VE SEEN.

 9              AND THAT'S NOT A VERY COHERENT OR A CONSISTENT PICTURE.

10      WHEN YOU ASK QUESTIONS LIKE, OKAY, WHERE ARE YOU GOING WITH

11      THIS?    I KNOW YOU ARE TRYING TO SOLVE THIS PROBLEM HERE, BUT I

12      DON'T QUITE UNDERSTAND, BECAUSE YOU DO REALIZE IT CREATES A

13      PROBLEM ELSEWHERE?    IT MIGHT SOLVE THE PROBLEM HERE.

14              SO IN THAT SENSE, I WOULD SAY THAT OUR APPROACH TO IT IS

15      QUITE UNIQUE.    WE MIGHT NOT BE THE ONLY ONES, BUT IT'S

16      RATHER -- IT'S VERY FEW, IT'S QUITE RARE, ACTUALLY, TO SEE THAT

17      SORT OF AN END-TO-END SYSTEMS APPROACH TO SOLVING PROBLEMS.

18       Q.     IS QUALCOMM A LEADER IN THE STANDARDS BODIES?

19                  MR. HOPKIN:    OBJECTION, YOUR HONOR.

20                  THE WITNESS:    MY PERSPECTIVE, YES.

21                  MR. HOPKIN:    NATE HOPKIN.

22              THIS QUESTION CALLS FOR EXPERT TESTIMONY AND DR. MALLADI

23       HAS NOT BEEN QUALIFIED AS AN EXPERT IN THIS CASE.

24                  MS. SESSIONS:   YOUR HONOR, DR. MALLADI IS TESTIFYING

25       BASED ON HIS PERSONAL EXPERIENCE AND THE KNOWLEDGE THAT HE HAS



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 201 of 2321312


 1       GAINED DURING HIS YEARS WORKING AT QUALCOMM, AND SO HE'S GOING

 2       TO SPEAK BASED ON HIS PERSONAL KNOWLEDGE OF WHAT HAPPENS IN THE

 3       STANDARDS BODIES BASED ON HIS WORK.

 4             AND I BELIEVE THIS FALLS WITHIN YOUR HONOR'S RULING ON THE

 5       MOTION IN LIMINE CONCERNING LAY EXPERT -- LAY TESTIMONY ON

 6       TECHNICAL MATTERS.

 7                   THE COURT:    SO LET ME UNDERSTAND MR. HOPKIN'S

 8       OBJECTION.    IS IT JUST TO THAT QUESTION, OR IS IT INTO -- AN

 9       OBJECTION AS TO ANY TESTIMONY ABOUT QUALCOMM'S PARTICIPATION IN

10       THE STANDARDS BODY?

11             I'M NOT SURE WHAT YOU'RE OBJECTING TO.

12                   MR. HOPKIN:    YOUR HONOR, THE OBJECTION IS TO THE

13       QUESTION ABOUT -- ELICITING TESTIMONY REGARDING WHETHER

14       QUALCOMM IS A LEADING CONTRIBUTOR TO STANDARDS BODIES OR

15       TECHNOLOGIES.

16                   THE COURT:    ALL RIGHT.   IF THAT'S THE OBJECTION, I'M

17       GOING TO OVERRULE IT.

18             AND YOU MAY ANSWER THE QUESTION.

19                   MR. HOPKIN:    THANK YOU, YOUR HONOR.

20                   THE WITNESS:   OKAY.   SO THE QUESTION WAS, DO I

21       CONSIDER QUALCOMM AS A LEADER IN STANDARDS?

22             MY ANSWER IS YES, I CONSIDER QUALCOMM AS A LEADER IN

23      STANDARDS.

24       BY MS. SESSIONS:

25       Q.    WHY IS THAT?



                              UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 202 of 2321313


 1       A.    AS I MENTIONED BEFORE, THIS SORT OF AN END-TO-END

 2       SOLUTION, END-TO-END SYSTEM PERSPECTIVE IS SOMETHING THAT I

 3       CONSIDER THAT, AND I'M QUITE PROUD OF THE FACT THAT WE BRING

 4       THOSE SORTS OF SOLUTIONS INTO THE STANDARDS PICTURE.

 5             AND WE -- THAT'S PRETTY MUCH WHAT I CAN SAY.      I MEAN,

 6      THERE'S A LOT MORE TO THIS FROM A LEADERSHIP STANDPOINT, BUT

 7      THAT'S ONE WAY OF PUTTING IT.

 8       Q.    ARE THE STANDARDS A CONSENSUS-BASED PROCESS?

 9       A.    YES, IT IS A CONSENSUS-BASED PROCESS.

10       Q.    DOES QUALCOMM ATTEMPT TO PATENT THE IDEAS THAT COME OUT OF

11       WIRELESS RESEARCH?

12       A.    YES, WE DO.

13       Q.    DR. MALLADI, COULD YOU PLEASE TURN TO THE FIRST PAGE,

14       FIRST TAB IN YOUR BINDER, WHICH HAS A DOCUMENT LABELED QX 9302.

15       A.    YEAH.

16       Q.    OKAY.   TURNING TO THE ATTACHMENT, DO YOU RECOGNIZE THIS

17       DOCUMENT?

18       A.    YES, I DO.

19       Q.    WHAT IS IT?

20       A.    THIS IS A DOCUMENT FROM JUST ABOUT TEN YEARS BACK.       IT'S

21       FROM 2009.    IT'S A SYSTEMS PLANNING DOCUMENT FOR A SPECIFIC

22       PROJECT INSIDE OUR R&D ORGANIZATION.      THE PROJECT NAME WAS

23       ESPRESSO.

24       Q.    WHAT WAS THE ESPRESSO PROJECT?

25       A.    ESPRESSO PROJECT WAS THE PROJECT RESPONSIBLE FOR THE 4G



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 203 of 2321314


 1       AND 4G ADVANCED RESEARCH AND DEVELOPMENT.

 2       Q.    WHEN DID PROJECT ESPRESSO START?

 3       A.    THE SPECIFIC NAME ESPRESSO WAS DENOTED SOMETIME AROUND

 4       2006.   THE ACTUAL WORK ON 4G BEGAN A LONG TIME BEFORE THAT.

 5       Q.    WHAT WAS YOUR ROLE IN PROJECT ESPRESSO?

 6       A.    I STARTED OFF AS THE SYSTEMS LEAD FOR THAT PROJECT, AND

 7       THEN IN A SHORT COURSE OF TIME I BECAME THE OVERALL HEAD OF THE

 8       ESPRESSO PROJECT.

 9       Q.    DID QUALCOMM HAVE REGULAR STATUS OR PLANNING MEETINGS FOR

10       THE ESPRESSO PROJECT?

11       A.    YES, WE DID.

12       Q.    AND DID THIS POWERPOINT ACCURATELY REFLECT THE STATUS OF

13       THE ESPRESSO PROJECT AT THE TIME THAT IT WAS MADE?

14       A.    YES, IT DID.

15       Q.    DID THIS POWERPOINT COME FROM QUALCOMM'S FILES?

16       A.    YES.

17       Q.    AND DID THE AUTHORS OF THIS POWERPOINT KNOW OF THE STATUS

18       OF THE ESPRESSO PROJECT?

19       A.    YES.

20                    MS. SESSIONS:   YOUR HONOR, I'D OFFER QX 9302 INTO

21       EVIDENCE, PLEASE.

22                    MR. HOPKIN:    NO OBJECTION.

23                    THE COURT:    IT'S ADMITTED.

24             (DEFENDANT'S EXHIBIT QX 9302 WAS ADMITTED IN EVIDENCE.)

25                    THE COURT:    GO AHEAD, PLEASE.



                              UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 204 of 2321315


 1       BY MS. SESSIONS:

 2       Q.    DR. MALLADI, PLEASE TURN TO PAGE 2 OF THE POWERPOINT.

 3       A.    YES.

 4       Q.    WHAT DOES THIS SLIDE SHOW?

 5       A.    SO THIS SLIDE SHOWS THE OVERALL RESPONSIBILITIES FOR THE

 6       ESPRESSO SYSTEMS TEAM, IN ADDITION TO THE DELIVERABLES TO

 7       DIFFERENT STAKEHOLDERS INSIDE AND OUTSIDE OF QUALCOMM.

 8       Q.    THE FIRST BULLET IS SYSTEM DESIGN.     WHAT DOES THAT MEAN?

 9       A.    SYSTEM DESIGN IS WHAT I MENTIONED BRIEFLY EARLIER ABOUT

10       THE END-TO-END SYSTEM CONCEPT, ALL THE ELEMENTS, THE DEVICES,

11       THE BASE STATIONS, THE CORE NETWORK, ET CETERA.       SO THAT'S THE

12       END-TO-END SYSTEMS DESIGN.

13       Q.    AND THE SECOND BULLET IS PROTOTYPE.     WHAT DOES THAT MEAN?

14       A.    PROTOTYPING IS THE IDEA OF BUILDING EQUIPMENT TO PROVE

15       THAT IT WORKS, SO YOU'RE GOING BEYOND JUST SLIDEWARE AND

16       POWERPOINT.    YOU'RE GOING INTO ACTUAL EQUIPMENT THAT'S BEING

17       BUILT OUT.

18             SO IT'S NOT JUST THE SYSTEMS TEAM INVOLVED AT THAT POINT

19       IN TIME.     THERE'S A HARDWARE TEAM THAT BUILDS THE HARDWARE; THE

20       SOFTWARE TEAM THAT WRITES SOFTWARE ON TOP OF IT; THE

21       INTEGRATION AND TESTING THAT KIND OF PUT IT ALL TOGETHER,

22       INTEGRATE ALL THIS EQUIPMENT; AND WHAT IS KNOWN AS AN OTA TEAM,

23       AND THIS IS THE OVER THE AIR TEST TEAM.

24             THIS IS WIRELESS COMMUNICATIONS, SO IT IS DONE OVER THE

25       AIR, AND THAT'S THE TESTBED ACTIVITY.      SO THERE'S A TEAM



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 205 of 2321316


 1       ASSOCIATED WITH THAT, TOO.

 2       Q.    COULD WE PLEASE GO TO PAGE 8 OF THE POWERPOINT?

 3       A.    YEAH.

 4       Q.    DR. MALLADI, WHAT'S SHOWN ON PAGE 8?

 5       A.    ON PAGE 8, BELIEVE IT OR NOT, THIS IS ACTUALLY WHAT ONE OF

 6       OUR CELL PHONES WOULD LOOK LIKE BEFORE WE EVER SEE ANY

 7       COMMERCIALIZATION.     THIS IS KNOWN AS A PROTOTYPE U.E.     U.E.

 8       STANDS FOR USER EQUIPMENT.      SO IT'S NOTHING BUT THE -- IT'S

 9       USER EQUIPMENT.

10             AND THIS IS SOMETHING THAT YOU SEE SQUARELY IN THE MIDDLE

11      THAT KIND OF LIKE A TOASTER OVEN, THAT BOX, THAT'S WHAT THAT

12      IS.

13             THE BASE STATION, WHAT WE USUALLY END UP PUTTING ON CELL

14      TOWERS OR SOMETHING BEHIND IT, THAT'S ALSO, IN FACT, EXACTLY

15      THE TOASTER OVEN IS ONE MORE ON TOP OF IT.

16             AND THERE'S A LOT OF OTHER EQUIPMENT THAT IS USED TO PUT

17      IT ALL TOGETHER, PROCESS IT, ET CETERA.

18             SO THIS IS OUR PROTOTYPE PLATFORM THAT WE USED.

19       Q.    DID IT HAVE A NAME?

20       A.    YES, IT DID.    WE CALLED IT A SLIMCAT PLATFORM.

21       Q.    COULD YOU PLEASE TURN TO PAGE 11 OF THE POWERPOINT?

22       A.    YEAH.

23       Q.    WHAT'S SHOWN ON PAGE 11?

24       A.    SO THIS IS -- SO WHEN WE DO A LOT OF TESTING, WE HAVE TO

25       PROVE THAT AS WE -- IF YOU JUST THINK ABOUT THE WAY WE USE OUR



                              UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 206 of 2321317


 1       PHONE, WE WALK AROUND, WE DRIVE AROUND WITH IT, WE EXPECT IT TO

 2       WORK ALL THE TIME, WE DON'T WANT ANY DROPPED CALLS, WE WANT THE

 3       VIDEO TO BE ALWAYS PICTURE PERFECT, NO GLITCHES, ET CETERA.

 4             SO IN THAT SENSE, THIS IS A PLACE WHERE WE HAVE TO TEST IT

 5      OUT THOROUGHLY, AND THIS IS A DRIVE ROUTE.       WE PUT THAT WHOLE

 6      THING THAT YOU SAW BEFORE, THE USER EQUIPMENT AND SO ON, THAT

 7      GETS PUT IN A VAN AND WE TAKE THE VAN AND WE DRIVE IT AROUND

 8      AND WE HAVE -- THIS IS A MAP OF SORRENTO VALLEY IN SAN DIEGO.

 9             THESE ARE SOME OF OUR BUILDINGS AND YOU SEE SOME NAMES

10      THERE.   IF YOU CAN SEE CAREFULLY, IT SAYS NWT AA.      THESE ARE

11      ALL OUR BUILDINGS, AND WE USUALLY PUT UP OUR BASE STATIONS ON

12      TOP OF THOSE, AND THEN WE DRIVE IT AROUND, BOTH ON REGULAR

13      STREETS AND OCCASIONALLY ON FREEWAYS.

14       Q.    COULD YOU PLEASE TURN TO PAGE 12?

15       A.    YEAH.

16       Q.    PAGE 12 MENTIONS VERIZON WIRELESS AND A LAB DEMO.       COULD

17       YOU EXPLAIN WHAT THAT WAS?

18       A.    YEAH.   SO THIS WAS BACK IN 2009 WHEN 4G -- THE VERY FIRST

19       RELEASE OF 4G STANDARDIZATIONS JUST WERE GETTING COMPLETE.          WE

20       HAD BUILT UP OUR OVERALL, YOU KNOW, TESTBED, THE ONES WITH BASE

21       STATIONS AND THE USER EQUIPMENT INSIDE A VAN.

22             AND VERIZON WAS INTERESTED IN DEPLOYING 4G, COMMERCIAL

23      DEPLOYMENTS, BUT THEY WANTED TO SEE IT WORK IN ACTION.        THEY

24      WANTED TO SEE, OKAY, CAN I ACTUALLY -- WE TAKE IT FOR GRANTED

25      TODAY, BUT BACK THEN IT WAS QUITE UNIQUE.



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 207 of 2321318


 1             YOU WOULD SIT IN A VAN AND YOU HAD THIS GIGANTIC MONITOR

 2      ON WHICH YOU'RE WATCHING VIDEO, OR YOU WANT TO MAKE SURE THAT

 3      THERE'S NO GLITCHES ON IT WHATSOEVER.

 4             AND THEY HADN'T SEEN ANYTHING OF THIS SORT.      SO THEY SAID,

 5      HEY, WE WANT TO COME AND TAKE A LOOK.

 6             WE SAY SAID, YEAH, SURE, COME ON IN.

 7             AND THESE WERE A FEW MILESTONES THAT WE HAD ESTABLISHED

 8      FOR VERIZON BACK THEN.     THIS WAS ABOUT A YEAR BEFORE THE ACTUAL

 9      COMMERCIALIZATION BEGAN.

10       Q.    COULD YOU PLEASE TURN TO PAGE 26 OF THE POWERPOINT?

11       A.    YEAH.

12       Q.    THE HEADING HERE IS STANDARDS ATTENDANCE BY ESPRESSO

13       SYSTEMS.    DID ESPRESSO ENGINEERS GO TO STANDARDS MEETINGS?

14       A.    YES, THEY DID.

15       Q.    WAS THAT UNIQUE TO PROJECT ESPRESSO?

16       A.    NO.   MULTIPLE R&D PROJECTS HAD PEOPLE WHO WOULD ATTEND

17       STANDARDS MEETINGS.

18       Q.    COULD YOU PLEASE TURN BACK TO PAGE 14 OF THE POWERPOINT?

19       A.    YEAH.

20       Q.    PAGE 14 MENTIONS SOMETHING CALLED FRAPPUCCINO.      WHAT WAS

21       THAT?

22       A.    OKAY.   SO FRAPPUCCINO WAS A SUBPROJECT.      AN UMBRELLA

23       PROJECT WAS ESPRESSO, BUT FRAPPUCCINO WAS A SUB PROJECT WHICH

24       WE WANTED TO MAKE SURE THAT WHILE WE ARE GOING THROUGH IRONING

25       OUT ALL THE DETAILS OF 4G COMMERCIAL TECHNOLOGY, WE WANTED TO



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 208 of 2321319


 1       MAKE SURE THAT WE HAVE A FAR MORE FORWARD-LOOKING DESIGN, AND

 2       WHAT WE EVENTUALLY BECAME CALLED AS 4G ADVANCED.

 3             THESE WERE A LARGE NUMBER OF THE TOPICS.       THIS IS A FEW OF

 4       THE TOPICS THAT WE WERE WORKING ON AS A PART OF THAT PROJECT.

 5             IT LASTED MAYBE JUST A FEW MONTHS AND THEN WE SUBSUMED IT

 6       BOOK INTO ESPRESSO, INTO THE FORMER PROJECT.

 7       Q.    ARE ANY OF THE RESEARCH AREAS FROM FRAPPUCCINO

 8       PARTICULARLY RELEVANT TODAY?

 9       A.    YES.   IN FACT, IF YOU -- I'M GOING TO JUST MAYBE SAY A FEW

10       TECHNICAL THINGS OVER HERE.

11             THE WORDS, IT SAYS ON SLIDE 14, PICO AND FEMTO.       THIS IS

12      WHAT WE CALL AS SMALL CELLS TODAY.      THESE ARE -- WHEN YOU THINK

13      OF -- MAYBE I SHOULD EXPLAIN WHAT A LARGE CELL IS.

14             A LARGE CELL IS SOMETHING THAT YOU ENVISION AS ON TOP OF A

15      BUILDING.     IT'S CALLED AS A MACRO CELL SITE.      IT'S KIND OF BIG

16      AND REASONABLY LARGE IN TERMS OF THE SIZE.

17             SMALL CELLS ARE REALLY, REALLY SMALL.      THINK OF MIGHT BE

18      WI-FI ACCESS POINTS.    IT'S JUST ABOUT THIS BIG OR SO

19      (INDICATING).

20             SO WE DID A LOT OF WORK BACK THEN TO SEE, HOW DO THESE 4G

21      SMALL CELLS, HOW CAN WE ACTUALLY DEPLOY THEM TO MAKE SURE THAT

22      WE GET REALLY HIGH DATA RATES IN THE HANDS OF USERS?

23             THIS WAS PRETTY NEW BACK THEN.     4G SMALL CELLS DIDN'T

24      EXIST.   THEY ARE MAINSTREAM TODAY, WE USE THEM ALL THE TIME,

25      BUT THEY DIDN'T EXIST BACK THEN.



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 209 of 2321320


 1             AND SIMILARLY, THERE IS A LITTLE FURTHER, IF YOU TAKE A

 2      LOOK AT -- I HAVE SLIDE 15 IN FRONT OF ME, PAGE 15.       ONE MORE

 3      EXAMPLE OF THAT IS SOMETHING THAT'S IN A VERY ABBREVIATED

 4      MANNER RECOGNIZED AS P2P.     IT ACTUALLY STANDS FOR PEER TO PEER.

 5      AND THIS IS TWO DEVICES THAT ARE COMMUNICATING WITH EACH OTHER

 6      WITH OR WITHOUT ANY NETWORK PRESENT AT ALL.       IT TOOK A LONG

 7      TIME FOR THIS.    WE HAD TO SOLVE A LOT OF PROBLEMS TO GET TO

 8      THIS POINT.

 9             BUT TODAY, IF YOU TAKE A LOOK AROUND, WE TALK A LOT OF

10      CARS COMMUNICATING WITH EACH OTHER.      THIS IS FOR VEHICULAR

11      COMMUNICATIONS, TWO VEHICLES COMMUNICATING WITH EACH OTHER,

12      WHETHER IT'S CARS OR ANY OTHER VEHICLES.

13             SO THIS IS JUST A GLIMPSE OF SOME OF THE CUTTING EDGE WORK

14      THAT WAS GOING ON BACK THEN.

15       Q.    WHY WAS QUALCOMM STILL WORKING ON LTE IN 2009?

16       A.    SO THIS NEEDS A LITTLE BIT OF EXPLANATION IN TERMS OF HOW

17       ANY NEW GENERATION OF CELLULAR COMMUNICATION TECHNOLOGY IS

18       STANDARDIZED.

19             THERE'S NO SUCH THING AS A ONE AND DONE DEAL.      IT'S NOT

20       LIKE 4G WAS DONE OR LTE WAS DONE IN 2008 AND THAT'S PRETTY MUCH

21       IT.

22             EVERY 18 TO 24 MONTHS, GIVE OR TAKE, THERE'S USUALLY A NEW

23       RELEASE OF THE TECHNOLOGY, SO NEW FEATURES GET ADDED AND

24       WHETHER IT'S -- SOMETIMES THEY'RE BUG FIXES FROM A PREVIOUS

25       FEATURE, BUT NEW FEATURES KEEP GETTING ADDED.



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 210 of 2321321


 1             2008 WAS THE VERY FIRST GENERATION OF LTE.      THERE ARE HAVE

 2       BEEN SEVERAL RELEASES SINCE THEN.

 3       Q.    WAS THAT TRUE OF 3G STANDARDS AS WELL?

 4       A.    THAT IS TRUE OF 3G AS WELL.    FEWER RELEASES IN 3G, BUT

 5       YEAH, IT STILL EXISTED.

 6       Q.    DR. MALLADI, I'M GOING TO SHIFT GEARS A MINUTE AND TALK

 7       ABOUT SOME SPECIFIC TECHNOLOGY AREAS.

 8       A.    SURE.

 9       Q.    HAS QUALCOMM DONE RESEARCH ON CARRIER AGGREGATION?

10       A.    YES, WE HAVE.

11       Q.    OKAY.   COULD WE PLEASE HAVE DEMONSTRATIVE NUMBER 4 UP ON

12       THE SCREEN?

13             DR. MALLADI, DOES DEMONSTRATIVE 4 ILLUSTRATE THE BASIC

14      CONCEPT OF CARRIER AGGREGATION.

15       A.    IT DOES AT A VERY HIGH LEVEL.

16       Q.    COULD YOU PLEASE EXPLAIN TO THE COURT WHAT CARRIER

17       AGGREGATION IS?

18       A.    SURE.   SO IT SAYS AGGREGATED DATA PIPE ON THE PICTURE.      SO

19       LET ME TRY TO KEEP IT AS SIMPLE -- THERE'S A LOT OF TECHNICAL

20       DETAIL, BUT I WANT TO KEEP IT AS SIMPLE AS POSSIBLE.

21             LET'S SAY THAT YOU HAVE A PIPE AND THAT'S HOW YOU'RE

22      GETTING ALL YOUR BITS, THAT'S HOW YOU'RE GETTING DATA, YOUR

23      FILE DOWNLOAD, YOU'RE WATCHING A VIDEO.      YOU WANT TO WATCH THE

24      VIDEO AT A MUCH HIGHER DATA RATE, A 4K VIDEO, SOMETHING WHICH

25      IS A HIGHER QUALITY WHICH NEEDS HIGHER DATA RATES.



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 211 of 2321322


 1             THERE ARE TWO WAYS OF DOING IT.     EITHER YOU CAN INCREASE

 2      THE SIZE OF THE PIPE OR YOU CAN ADD MORE PIPES.       EACH OF THEM

 3      IS NARROW ENOUGH, BUT YOU'RE ACTUALLY KIND OF AGGREGATING THAT.

 4             WE FELT THE NEED TO HAVE A SOLUTION WHEREIN WE WOULD START

 5      AGGREGATING THESE PIPES NOW SWITCHING GEARS BACKWARDS IN

 6      WIRELESS COMMUNICATIONS, EVERY WIRELESS OPERATOR, WHETHER IT'S

 7      VERIZON OR AT&T, I'M GOING TO PICK THOSE NAMES JUST TO SIMPLIFY

 8      THINGS, THEY ALL HAVE THE SPECTRUM HOLDINGS AND THEY'RE NOT ALL

 9      CONTIGUOUS.   THEY ALL HAPPEN TO BE IN DIFFERENT PORTIONS OF THE

10      SPECTRUM.

11             SO YOU HAVE TO HAVE A WAY OF TRYING TO AGGREGATE THE

12      DIFFERENT PIPES.    THEY WEREN'T CONTIGUOUS TOGETHER.     THEREFORE,

13      IT WAS VERY IMPORTANT FOR US TO MAKE SURE THAT THAT HAPPENS IN

14      THE RIGHT WAY SO THAT ONE CAN GET TO VERY HIGH DATA RATES.

15      TODAY WE TALK OF GIGABIT DATA RATE DEVICES AS WE WALK AROUND.

16      WE GET GIGABIT SPEEDS ON OUR DEVICES.

17             BUT THIS WAS A STEPPING STONE IN THAT DIRECTION.       AND

18      THERE'S SO MANY DIFFERENT NUANCES ON TOP OF THAT.       SOME OF

19      THESE PIPES MAYBE YOU ONLY WANT TO DOWNLOAD, YOU DON'T WANT TO

20      UPLOAD ON THAT AT ALL, ONLY DOWNLOAD.      AND IN SOME OF THEM YOU

21      WANT TO DO BOTH.

22             IN SOME OF THEM, DEPENDING ON THE TIME FOR A CERTAIN

23      FRACTION OF THE TIME YOU DO DOWNLOAD AND A CERTAIN OTHER

24      FRACTION OF THE TIME YOU DO UPLOAD.      SO THERE ARE DIFFERENT

25      VARIANTS OF CARRIER AGGREGATION.



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 212 of 2321323


 1       Q.     WHEN DID QUALCOMM START WORKING ON CARRIER AGGREGATION?

 2       A.     CARRIER AGGREGATION, AS A VERY PRIMITIVE LEVEL, WAS A

 3       CONCEPT THAT WAS INTRODUCED IN 3G.

 4              BUT EVERY SINGLE GENERATION OF TECHNOLOGY, WHETHER IT IS

 5      4G AND EVEN TODAY IN 5G, WE'VE HAD TO REINVENT IT IN A VERY

 6      SIGNIFICANT MANNER, ADDING A LOT OF NEW ELEMENTS TO IT, A LOT

 7      OF NEW TECHNOLOGY, BECAUSE THE GENERATIONAL TECHNOLOGY IS

 8      ALWAYS CHANGING AND YOU WANT TO MAKE SURE THAT YOU TRACK THAT,

 9      BUT ON TOP OF THAT, ADD NEW CAPABILITIES AS TECHNOLOGY MATURES.

10            AND TODAY, BY THE WAY, WE TALK OF 5G.     IN FACT, YOU CAN EVEN

11      THINK OF TWO PIPES, ONE PIPE IS 4G, THE OTHER PIPE IS 5G, AND

12      WE AGGREGATE BOTH OF THEM TOGETHER.      THAT IS WHAT WE ANTICIPATE

13      IS GOING TO COME UP NOW.

14       Q.     WERE QUALCOMM'S IDEAS ABOUT CARRIER AGGREGATION

15       INCORPORATED INTO STANDARDS?

16       A.     YES, THEY WERE.

17       Q.     WHICH ONES?

18       A.     IN 3G AND IN 4G.   NOW AS WE HEAD INTO 5G, THEY'VE BEEN

19       INCORPORATED THERE AS WELL.

20       Q.     IS THERE A PARTICULAR RELEASE OF THE LTE STANDARD THAT

21       QUALCOMM'S IDEAS WERE INCORPORATED INTO?

22       A.     THE VERY FIRST RELEASE IN WHICH LTE CARRIER AGGREGATION,

23       OR 4G CARRIER AGGREGATION WAS INTRODUCED WAS RELEASE 10.        THIS

24       WAS, I BELIEVE, IN THE 2011 TIMEFRAME GIVE OR TAKE.

25       Q.     AND WHAT WAS QUALCOMM'S ROLE IN CARRIER AGGREGATION IN



                              UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 213 of 2321324


 1       RELEASE 10 AS COMPARED TO OTHERS?

 2       A.    FROM MY PERSPECTIVE, I THOUGHT THAT WE HAD FOUNDATIONAL

 3       IDEAS, EVERY SINGLE RELEASE AFTER THAT, RELEASE 10, RELEASE 11,

 4       RELEASE 12, THERE HAVE BEEN NEW VARIANTS OF CARRIER AGGREGATION

 5       THAT WERE INTRODUCED, AND WE BROUGHT IN ALL THESE CONCEPTS

 6       EARLY ON.

 7       Q.    DR. MALLADI --

 8                   THE COURT:   CAN I ASK YOU, I DON'T THINK THIS IS AN

 9       EXHIBIT THAT'S BEEN ADMITTED.

10                   MS. SESSIONS:   IT'S NOT.   THESE ARE JUST

11       DEMONSTRATIVES, YOUR HONOR.

12                   THE COURT:   OH, THAT'S A QDX.

13                   MS. SESSIONS:   YES, I'M SORRY, THAT PARTICULAR SLIDE

14       DOESN'T SEEM TO HAVE THE QDX STAMPED ON IT, BUT THESE ARE ALL

15       DEMONSTRATIVES.

16                   THE COURT:   ALL RIGHT.   THANK YOU.

17       BY MS. SESSIONS:

18       Q.    DR. MALLADI, HAS QUALCOMM DONE RESEARCH INTO USING

19       UNLICENSED SPECTRUM FOR CELLULAR?

20       A.    YES, WE HAVE.

21       Q.    WHAT IS UNLICENSED SPECTRUM?

22       A.    OKAY.   SO MAYBE I SHOULD FIRST EXPLAIN WHAT A LICENSED

23       SPECTRUM IS.

24       Q.    AND YOU SHOULD PLEASE SLOW DOWN.       THANK YOU.

25       A.    OKAY.   LICENSED SPECTRUM IS IF YOU ARE A WIRELESS CARRIER,



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 214 of 2321325


 1       LIKE VERIZON, YOU PARTICIPATE IN OPTIONS, YOU GET SPECTRUM, YOU

 2       GET IT, AND I PAID FOR IT.     NOW IT'S YOURS.      IT'S YOUR SANDBOX.

 3       YOU GET TO SERVE USERS USING THAT.

 4              UNLICENSED SPECTRUM, ON THE OTHER HAND, DOESN'T GO THROUGH

 5       ANY AUCTION PROCESS.    IT'S ACTUALLY AVAILABLE FOR EVERYONE TO

 6       USE.    THERE ARE CERTAIN NICETY RULES, BECAUSE EVERYONE GETS TO

 7       USE IT, SO YOU HAVE TO PLAY NICE WITH EACH OTHER AND TAKE

 8       TURNS, IF YOU WILL, AT A HIGH LEVEL.

 9              AND IN ADDITION TO THOSE HIGH LEVEL RULES, THERE ARE NO

10      OTHER RULES AND REGULATIONS ASSOCIATED WITH THAT.         SO THIS IS

11      UNLICENSED SPECTRUM.

12       Q.     WHAT TYPES OF DEVICES TYPICALLY USE UNLICENSED SPECTRUM?

13       A.     HISTORICALLY THE DEVICES THAT HAVE USED UNLICENSED

14       SPECTRUM INCLUDE WI-FI DEVICES, BLUETOOTH DEVICES, AND EVEN

15       WIRELESS MICROPHONES, SOME OF THEM USE UNLICENSED SPECTRUM.

16       Q.     WHY HAVEN'T CELL PHONES TRADITIONALLY USED UNLICENSED

17       SPECTRUM?

18       A.     FOR A LONG TIME, FOR WIRELESS CARRIERS, THERE WERE --

19       THEY'VE BEEN VERY CONCERNED ABOUT A PREDICTABLE QUALITY OF

20       SERVICE FOR THEIR USERS.     IF I'M A WIRELESS OPERATOR AND I HAVE

21       A CUSTOMER, I WANT TO GUARANTEE A CERTAIN QUALITY OF SERVICE

22       FOR THE USER.    I WANT TO SAY, LOOK, WHEREVER YOU GO, YOU'RE

23       GOING TO GET THIS KIND OF A DOWNLOAD SPEED OR UPLOAD SPEED.

24              AND IT WASN'T CLEAR WHETHER YOU COULD DO SOMETHING OF THAT

25       SORT WHEN YOU USE UNLICENSED SPECTRUM, WHERE IT'S NOT JUST YOUR



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 215 of 2321326


 1       SANDBOX.     EVERYONE GETS TO USE IT.   SO THERE'S A LOT MORE TO

 2       IT.   BUT THERE'S PLENTY OF UNLICENSED SPECTRUM.

 3             SO THERE HAVE BEEN -- THERE WERE HISTORICALLY NERVOUS

 4      ABOUT USING IT.

 5       Q.    WHEN DID QUALCOMM START WORKING ON UNLICENSED SPECTRUM

 6       RESEARCH?

 7       A.    WE STARTED WORKING ON IT SOMETIME AROUND 2007 TIMEFRAME,

 8       AND AS WE STARTED WORKING ON IT, WE REALIZED THAT THERE WERE

 9       OTHER PIECES OF THE PUZZLE THAT HAD TO BE PUT TOGETHER.

10             UNLICENSED SPECTRUM WAS GOING TO COMPLEMENT LICENSED

11       SPECTRUM, SO WE HAD TO MAKE SURE THAT, FIRST OF ALL, CARRIER

12       AGGREGATION COMES INTO THE PICTURE.      SO THAT WAS IMPORTANT.

13             AND THEN WE ALSO HAD TO MAKE SURE THAT SMALL CELLS WERE

14      INTRODUCED INTO 4G BECAUSE USUALLY WHEN YOU USE UNLICENSED

15      SPECTRUM, YOU HAVE TO TRANSMIT AT VERY LOW POWER, LIKE 1

16      MILLIWATTS, OR SOMETHING OF THAT SORT.      SO WE HAD TO WORK ON

17      OTHER THINGS.     SO WE WORKED ON THAT AND THEN WE CAME BACK TO IT

18      IN A MUCH MORE SIGNIFICANT MANNER SOMEWHERE AROUND 2010.

19       Q.    COULD WE PLEASE HAVE DEMONSTRATIVE NUMBER 5 UP ON THE

20       SCREEN, MR. DAHM.

21             DR. MALLADI, DO YOU RECOGNIZE THE PHOTOGRAPH IN

22      DEMONSTRATIVE NUMBER 5?

23       A.    YES.

24       Q.    WHAT'S SHOWN IN THIS PHOTOGRAPH?

25       A.    SO WE CALLED THIS AS OUR TORTURE CHAMBER.      THERE WAS A LOT



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 216 of 2321327


 1       OF SKEPTICISM IN THE INDUSTRY SAYING THERE IS NO WAY LTE WILL

 2       WORK IN UNLICENSED SPECTRUM.     IT'S GOING TO CREATE ALL SORTS OF

 3       HAVOC WITH WI-FI DEVICES, AND THIS IS NEVER GOING TO WORK.

 4             SO WE HAD TO NOT JUST BUILD IT, BUT WE HAD TO BUILD A

 5       SPECIFIC CHAMBER WHEREIN, IT'S KIND OF HARD TO READ, BUT YOU

 6       CAN SEE SOME WI-FI ACCESS PLANS, YOU SEE SOME DEVICES WHICH ARE

 7       ON THE, ON THE BENCH THERE.     THOSE WERE ALL WI-FI DEVICES.

 8             AND, IN FACT, SQUARELY OPPOSITE THEM, YOU COULD SEE SOME

 9      DEVICES, THOSE ARE ALL LTE DEVICES, LTE IN UNLICENSED SPECTRUM.

10             WE HAD MADE A LOT OF MODIFICATIONS ON LTE IN UNLICENSED TO

11      MAKE SURE IT WORKS PROPERLY.

12             AND THERE IS AN ORANGE GLOW IN THE BACKGROUND.      IN

13      WIRELESS TERMINOLOGY, IT'S KNOWN AS A FARADAY CAGE, FARADAY IS

14      AFTER MICHAEL FARADAY, ONE OF THE SCIENTISTS.        IT MEANS IT'S

15      ISOLATED.     WHATEVER YOU DO INSIDE DOESN'T AFFECT OUTSIDE.

16      WHATEVER YOU DO OUTSIDE DOESN'T AFFECT INSIDE.

17             SO THIS WAS A PLACE WHERE WE DID A LOT OF THE TESTING TO

18      PROVE THAT EVEN THOUGH THERE ARE SO MANY OF THESE WI-FI DEVICES

19      ALONG WITH 4G LTE DEVICES, THEY WOULD ALL ACTUALLY COEXIST IN A

20      VERY REASONABLE MANNER, ALL IN THE SAME CHANNEL.       SO THEY'RE

21      ALL SHARING THE RESOURCE IN A REASONABLE MANNER.       THIS IS WHAT

22      WE TALKED ABOUT EARLIER AS A NICETY KIND OF THING.

23       Q.    ARE QUALCOMM'S IDEAS IN UNLICENSED SPECTRUM BEING

24       INCORPORATED INTO STANDARDS?

25       A.    YES.



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 217 of 2321328


 1       Q.    WHICH STANDARDS?

 2       A.    SO THE EARLIEST VERSION OF THAT WAS IN RELEASE 13 OF 4G

 3       STANDARDS.    THIS WAS COMPLETED APPROXIMATELY AROUND 2015 GIVE

 4       OR TAKE.

 5       Q.    DID THAT HAVE A NAME?

 6       A.    YES.   IT WAS CALLED LAA.   LAA STANDS FOR LICENSED ASSISTED

 7       ACCESS.

 8       Q.    HOW DID QUALCOMM'S CONTRIBUTIONS ON UNLICENSED SPECTRUM

 9       COMPARE TO THOSE OF OTHER COMPANIES?

10       A.    FROM MY PERSPECTIVE, I THOUGHT WE HAD A PIONEERING ROLE ON

11       THIS.   THERE WERE A LOT OF SKEPTICISM IN THE INDUSTRY, NOT JUST

12       FROM THE CELLULAR INDUSTRY WHO HAVE BEEN TRADITIONALLY USING

13       4G, BUT THERE WAS CONCERN COMING IN FROM EVERYONE WHO HAS BEEN

14       USING WI-FI TECHNOLOGY.     OF COURSE WE, OURSELVES, HAVE OUR OWN

15       WI-FI RESEARCH, BUT THERE'S A LOT OF SKEPTICISM.

16             REGULATORS WERE ALSO QUESTIONING, OKAY, HOW WOULD IT WORK?

17       SO WE HAD TO SIT DOWN AND AS WE WERE PROVING UP THE TECHNOLOGY,

18       WE SHOWED THIS TO REGULATORS, WE SAT DOWN WITH THEM AND DEFINED

19       TEST CASES TO PROVE THAT, HEY, WHEN YOU DO THE CERTIFICATION OF

20       ANY DEVICE FOR LAA, THIS IS HOW YOU OUGHT TO BE DOING IT.        WE

21       WORKED WITH THEM ON THAT, IN ADDITIONAL TO MOBILE OPERATORS

22       LIKE VERIZON, AT&T, ET CETERA.     AND ALL THE OTHER VENDORS,

23       WHETHER IT'S INFRASTRUCTURE VENDORS LIKE ERICSSON OR WHETHER IT

24       IS DEVICE MANUFACTURERS, ALONG WITH ANALYSTS AND MEDIA WHO

25       WANTED TO SEE THIS IN ACTION.



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 218 of 2321329


 1             SO, YEAH, WE DID A LOT OF THAT.      I WOULD CATEGORIZE THAT

 2      ENTIRE THING AS THE EVANGELIZATION OF THE TECHNOLOGY.

 3       Q.    WHAT ARE THE BENEFITS OF USING UNLICENSED SPECTRUM FOR

 4       CELLULAR COMMUNICATIONS?

 5       A.    WELL, FIRST OF ALL, I WOULD ARGUE THAT THIS IS WHAT

 6       UNLEASHED GIGABIT LTE DATA RATES IN NORTH AMERICA.        SO WHEN YOU

 7       WALK INTO A STORE, YOU BUY YOURSELF A DEVICE AND IT SAYS, YEP,

 8       I CAN DO ONE GIGABIT PER SECOND ON MY PHONE.         THIS IS THE

 9       BACKBONE.     THIS IS THE TECHNOLOGY THAT'S THE BACKBONE FOR THAT.

10       Q.    IS THE USE OF UNLICENSED SPECTRUM IMPORTANT TO 5G?

11       A.    YES, IT IS.    JUST RECENTLY NOW, UNLICENSED SPECTRUM IN THE

12       SECOND RELEASE OF 5G, IT JUST GOT APPROVED AS A NEW WORK ITEM.

13       SO WORK IS GOING TO BE COMMENCING AS A PART OF 5G STANDARDS.

14       Q.    AND, DR. MALLADI, I'M SORRY, I SHOULD HAVE GIVEN YOU THIS

15       INSTRUCTION AT THE BEGINNING.      IF YOU COULD CONFINE YOUR

16       ANSWERS WITH RESPECT TO 5G TO ANYTHING THAT HAPPENED BEFORE

17       MARCH OF 2018.

18       A.    SURE.   BEFORE MARCH OF 2018, IT GOT APPROVED AS A STUDY AS

19       A PART OF 5G STUDIES.

20       Q.    OKAY.   IS QUALCOMM WORKING ON MILLIMETER WAVE TECHNOLOGY?

21       A.    YES, WE ARE.

22       Q.    WHAT IS MILLIMETER WAVE TECHNOLOGY?

23       A.    OKAY.   WITHOUT GETTING TOO TECHNICAL ABOUT IT, I'LL KEEP

24       IT AT A VERY HIGH LEVEL.      MILLIMETER WAVE TECHNOLOGY STANDS FOR

25       TECHNOLOGY WHEREIN WE USE FREQUENCIES WHERE THE WAVELENGTH IS



                              UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 219 of 2321330


 1       ONE MILLIMETER, OR IN THE ORDER OF A MILLIMETER.

 2              THESE HAPPEN TO BE WHAT IS KNOWN AS VERY HIGH BANDS, THE

 3      24 GIGAHERTZ BANDS, THE 28 GIGAHERTZ BANDS.

 4              THERE'S PLENTY OF SPECTRUM THERE, LOTS OF BANDWIDTH.      SO

 5      YOU CAN GET TO MULTIPLE GIGABIT SPEEDS WITH MOBILE BROAD BAND,

 6      VERY HIGH DATA RATES.

 7              BUT PHYSICS WORKS AGAINST YOU.    THE PROPAGATION IS NOT

 8      VERY GOOD.    IF I HAVE SOMETHING THAT'S TRANSMITTING HERE, YOU

 9      CAN'T EASILY PENETRATE THROUGH WALLS, AND IF YOU BLOCK YOUR

10      CELL PHONE WITH YOUR FINISHER, MAYBE THE COMMUNICATION WOULDN'T

11      WORK.    SO WE HAD TO WORK A LOT IN IT TO MAKE SURE THAT IT WORKS

12      PROPERLY.

13       Q.     HAD MILLIMETER WAVE TECHNOLOGY BEEN USED BEFORE?

14       A.     HISTORICALLY, IT'S BEEN USED FOR WHAT IS KNOWN AS A FIXED

15       WIRELESS BACKHAUL.    IMAGINE IF YOU HAVE, SAY, TWO BUILDINGS AND

16       INSTEAD OF LAYING A FIBER BETWEEN THE TWO BUILDINGS TO

17       COMMUNICATE BETWEEN THOSE TWO BUILDINGS, YOU ACTUALLY END UP

18       PUTTING UP TWO CELL SITES ON TOP OF THE BUILDINGS, REASONABLY

19       HIGH, AND THEY HAVE TO BE IN LINE OF SIGHT.

20              WHAT IT MEANS IS THEY'VE GOT TO BE ABLE TO SEE EACH OTHER,

21       AND THEN YOU CAN COMMUNICATE.     SO THAT'S WHAT IT'S BEEN

22       TRADITIONALLY USED FOR.

23              FOR US, WE WERE NOT INTERESTED IN THAT.      IN FACT, WE WERE

24       VERY SKEPTICAL ABOUT USING MILLIMETER WAVE IN GENERAL FOR A

25       WHILE BECAUSE WE HADN'T SOLVED HOW YOU AND I ACTUALLY USE



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 220 of 2321331


 1       MILLIMETER WAVE OR WE USE OUR CELL PHONES.       WE WALK AROUND WITH

 2       THEM.   WE PUT THEM ON ONE SIDE OF THE HEAD AND MAYBE WE USE

 3       THEM ON THE OTHER SIDE OF THE HEAD.      SO MY HEAD COULD BE

 4       BLOCKING THE COMMUNICATION AND THINGS WOULD FADE.       OR MAYBE MY

 5       FINGER IS PROBABLY RIGHT ON TOP OF A SPECIFIC AREA ON THE CELL

 6       PHONE AND THINGS WON'T WORK.     WE DRIVE AROUND WITH IT.     WE GO

 7       IN AND OUT OF BUILDINGS.

 8             A LOT OF CHALLENGES, AND MILLIMETER WAVE HAD NEVER BEEN

 9      SHOWN TO WORK IN THIS SORT OF AN ENVIRONMENT.        FOR US, THAT WAS

10      IT.   IF WE COULD PROVE SOMEHOW, IF WE HAD, IF WE COULD CRACK

11      THE PROBLEM AND SAY THAT WE CAN MAKE IT WORK IN THAT

12      ENVIRONMENT, THAT WAS KEY FOR US.

13             SO THAT'S WHAT WE MEAN BY MOBILIZING MILLIMETER WAVE FOR

14      5G.

15       Q.    WHICH DID QUALCOMM START WORKING ON MILLIMETER WAVE

16       TECHNOLOGY?

17       A.    IT'S BEEN A FEW YEARS, BUT WE WERE STILL WORK LOOKING AT

18       SOME VERY CHALLENGING PROBLEMS WHEN IT CAME TO 5G MILLIMETER

19       WAVE.

20             SOMETIME AROUND 2014 IS WHEN WE STARTED SEEING THE RESULTS

21       THAT WE WANTED TO SEE.    UNTIL THEN WE WERE STILL TRYING TO

22       SOLVE THE PROBLEMS.    IT TOOK ONE AFTER THE OTHER, WE TOOK ONE

23       STEP AFTER THE OTHER, AND WE STARTED SOLVING THE PROBLEMS.

24             BY 2014, END OF BETWEEN 14, MAYBE BEGINNING OF 2015, IT

25       BECAME CLEAR, YEP, THIS MIGHT WORK ACTUALLY.        SO WE STARTED



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK   Document
                  DIRECT BY MS. SESSIONS1514 Filed 07/02/19 Page 221 of 2321332


 1       BUILDING IT AND WE, WE CALLED A LOT OF OUR -- WE WENT THROUGH

 2       THE SAME STEPS AGAIN, CALLING IN MOBILE OPERATORS, VENDORS AND

 3       SO ON, AND PRIVATE DEMOS JUST TO SHOW, HEY, THIS IS HOW IT

 4       WORKS AND THEN EVENTUALLY SHOWED IT PUBLICLY AS WELL.

 5       Q.    TO YOUR KNOWLEDGE, AS OF MARCH 2018, HAD ANY OTHER COMPANY

 6       DEMONSTRATED MILLIMETER WAVE FOR A MOBILE APPLICATION?

 7       A.    IN A -- FROM A HANDSET, LIKE IN OUR CELL PHONE, IN A

 8       HANDSET KIND OF A DEVICE WITH MILLIMETER WAVE EMBEDDED IN IT

 9       AND MOBILE ENVIRONMENT, THE ANSWER IS, NO, I HAVE NOT SEEN IT.

10       Q.    AS OF MARCH 2018, WHAT ROLE WAS MILLIMETER WAVE GOING TO

11       BE PLAY IN 5G?

12       A.    I THINK 5G MILLIMETER WAVE IS GOING TO BE VERY IMPORTANT.

13       THE MULTIPLE GIGABIT DATA RATES THAT WE ARE TALKING OF AT 5G,

14       THERE'S GREAT ANTICIPATION FOR THAT, IT'S GOING TO BE ENABLED

15       USING MILLIMETER WAVE.    IN FACT, IN NORTH AMERICA RIGHT HERE IN

16       THE U.S., WE ARE LEADING THE WORLD IN THAT SENSE.

17             THE FIRST 5G MILLIMETER WAVE DEPLOYMENT ANYWHERE IN THE

18      WORLD ARE GOING TO COME UP RIGHT HERE IN NORTH AMERICA IN THE

19      U.S.   SO IT'S GOING TO BE A VERY IMPORTANT STEP FOR US.

20                 MS. SESSIONS:    THANK YOU, DR. MALLADI.     I HAVE NO

21       FURTHER QUESTIONS.

22                 THE WITNESS:    THANKS.

23                 THE COURT:    OKAY.   TIME IS 4:21.

24             (PAUSE IN PROCEEDINGS.)

25                 MR. HOPKIN:    YOUR HONOR, MAY I APPROACH.     I HAVE A



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               HOPKIN 1514 Filed 07/02/19 Page 222 of 2321333


 1       BINDER FOR THE WITNESS.

 2                 THE COURT:    YES, GO AHEAD, PLEASE.

 3            ARE YOU READY?

 4                 MR. HOPKIN:   YES.

 5                 THE COURT:    OKAY.   4:22.   GO AHEAD, PLEASE.

 6                                CROSS-EXAMINATION

 7       BY MR. HOPKIN:

 8       Q.   GOOD AFTERNOON, DR. MALLADI.       I'M NATE HOPKIN FOR THE

 9       FEDERAL TRADE COMMISSION.

10            NOW, YOU'RE NOT PERSONALLY RESPONSIBLE FOR OR

11       KNOWLEDGEABLE ABOUT THE BUSINESS PRACTICES OF QCT; CORRECT?

12       A.   THAT'S CORRECT.

13       Q.   AND YOU'RE NOT PERSONALLY INVOLVED WITH DEVELOPING THE QCT

14       ROADMAP, FOR INSTANCE; RIGHT?

15       A.   WELL, MY VERY RECENT ROLE HAS ENTAILED THAT, BUT NOT

16       BEFORE MARCH OF 2018.

17       Q.   OKAY.   THANK YOU FOR THAT CLARIFICATION.

18            AND AS FAR AS YOU'RE AWARE, THE CORPORATE R&D GROUP HAS

19      NOT WORKED WITH QCT ON DESIGNING SPECIFIC CHIPS FOR SPECIFIC

20      OEM'S; IS THAT RIGHT?

21       A.   NOT FOR SPECIFIC CHIPS FOR SPECIFIC OEM'S.

22            BUT THERE IS, OF COURSE, SOME KNOWLEDGE TRANSFER THAT

23      HAPPENS AS THERE IS A HAND OVER OF ALL THE TECHNOLOGY THAT WE

24      HAVE DEVELOPED.

25       Q.   AND COMMERCIAL DEVELOPMENT OF QUALCOMM'S TECHNOLOGIES IS



                            UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               HOPKIN 1514 Filed 07/02/19 Page 223 of 2321334


 1       DONE WITHIN QCT, NOT THE CORPORATE R&D GROUP; RIGHT?

 2       A.   PRIMARILY, THAT'S CORRECT.

 3       Q.   AND YOU DON'T HAVE ANY DIRECT ROLE IN ANALYZING QCT'S

 4       COMPETITIVE POSITION IN MARKETS FOR QCT'S COMMERCIAL PRODUCTS;

 5       RIGHT?

 6       A.   NOT A DIRECT ROLE, THAT WAS THE QUESTION.     BUT I DO GET TO

 7       REVIEW HOW THINGS ARE SHAPING UP BECAUSE WE KEEP DEVELOPING

 8       ALGORITHMS ALL THE TIME.

 9       Q.   SO IT'S FAIR TO SAY THAT THE R&D GROUP DEVELOPED WIRELESS

10       TECHNOLOGY AND SOME OF THAT TECHNOLOGY GETS COMMERCIALIZED IN

11       QCT PRODUCTS; RIGHT?

12       A.   THAT IS CORRECT.

13       Q.   AND AS FAR AS YOU'RE AWARE, NOBODY IN THE CORPORATE R&D

14       GROUP HAS ANY INVOLVEMENT INTO HOW QCT PRICES ITS COMMERCIAL

15       PRODUCTS THAT INCORPORATE TECHNOLOGY DEVELOPED BY R&D; RIGHT?

16       A.   YES, THAT'S CORRECT.

17       Q.   SO QUALCOMM'S R&D GROUP IS DOES NOT WORK WITH QCT ON

18       PRICING COMMERCIAL PRODUCTS THAT INCORPORATE TECHNOLOGIES

19       DEVELOPED WITHIN THE R&D GROUP; RIGHT?

20       A.   NOT FOR PRICING, NO.

21       Q.   YOU'RE NOT PERSONALLY RESPONSIBLE FOR OR KNOWLEDGEABLE

22       ABOUT QTL'S BUSINESS PRACTICES; RIGHT?

23       A.   NO.

24       Q.   YOU'RE NOT RESPONSIBLE FOR NEGOTIATING CELLULAR PATENT

25       LICENSES?



                            UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               HOPKIN 1514 Filed 07/02/19 Page 224 of 2321335


 1       A.    NO, I'M NOT.

 2       Q.    YOU'VE NEVER PERSONALLY OFFERED ADVICE TO QTL ON LICENSING

 3       RATES; RIGHT?

 4       A.    NO.

 5       Q.    AND, IN FACT, QUALCOMM'S CORPORATE R&D GROUP IN GENERAL

 6       DOES NOT ADVISE QTL ON LICENSING RATES FOR THE TECHNOLOGY THAT

 7       THE R&D GROUP RESEARCHES; RIGHT?

 8       A.    NO.   WE ARE IN THE BUSINESS OF EXPLAINING THE TECHNOLOGY,

 9       BUT WE DON'T GO BEYOND THAT.

10       Q.    SO R&D RESEARCHES WIRELESS TECHNOLOGY AND SOME OF THAT

11       TECHNOLOGY BECOMES PATENTED AND LICENSED BY QTL; IS THAT FAIR?

12       A.    THAT'S A FAIR STATEMENT.     I WOULD SAY MORE THAN SOME OF

13       IT.   IT'S A GOOD FRACTION OF IT I WOULD SAY.

14       Q.    AND THAT WOULD INCLUDE, FOR EXAMPLE, 5G TECHNOLOGY?

15       A.    THAT IS CORRECT.

16       Q.    BUT YOU DON'T KNOW HOW ONE WOULD JUSTIFY THE VALUE OF 5G

17       TECHNOLOGY FOR PURPOSES OF A PATENT LICENSE ROYALTY RATE;

18       RIGHT?

19       A.    NOT, NOT FROM A ROYALTY RATE STANDPOINT.

20             BUT WE DO EXPLAIN THE TECHNOLOGY AND, LIKE, MAKING SURE

21      THAT THE LEGAL GROUP, QTL IN PARTICULAR, GETS TO KNOW EXACTLY

22      THE FULL BREADTH OF THE ENTIRE TECHNOLOGY.

23       Q.    OKAY.   BUT THE CORPORATE R&D GROUP DOES NOT WORK WITH QTL

24       TO DETERMINE LICENSING RATES FOR TECHNOLOGIES, THE TECHNOLOGIES

25       DEVELOPED WITHIN THE R&D GROUP; RIGHT?



                              UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               HOPKIN 1514 Filed 07/02/19 Page 225 of 2321336


 1       A.   NO, WE DON'T WORK ON LICENSING RATES, NO.

 2       Q.   AND IT'S NOT PART OF YOUR JOB TO DETERMINE A FINANCIAL

 3       VALUE OF THE QUALCOMM INTELLECTUAL PROPERTY THAT HAS BEEN

 4       CONTRIBUTED TO A STANDARD; RIGHT?

 5       A.   THAT'S CORRECT.

 6       Q.   YOU DON'T KNOW WHAT MAKES ONE QUALCOMM PATENT MORE OR LESS

 7       VALUABLE THAN ANOTHER, DO YOU?

 8       A.   I WOULDN'T GO THAT FAR.    I WOULD ACTUALLY SAY THAT GIVEN

 9       THAT WE KNOW WHAT'S THE TECHNOLOGY THAT'S GOING INTO EACH OF

10       THE PATENTS, THERE IS, FROM A TECHNICAL PERSPECTIVE, YOU KNOW,

11       I WOULD HAVE MY PREFERENCE IN TERMS OF SAYING, HEY, THIS ONE IS

12       REALLY VALUABLE COMPARED TO THE OTHERS.

13            SO THE TECHNICAL VALUATION, I WOULD SAY, YEAH, THIS IDEA

14       REALLY IS GOOD.   THE OTHER ONE, NOT BAD, BUT THIS ONE IS

15       BETTER.

16       Q.   IF YOU COULD TAKE A LOOK AT YOUR DEPOSITION TRANSCRIPT,

17       DR. MALLADI, PAGE 402, LINES 9 THROUGH 15.

18            SO YOU WERE ASKED, "DO YOU KNOW WHAT MAKES ONE PATENT MORE

19      VALUABLE THAN ANOTHER?"

20            AND YOUR TESTIMONY AT YOUR DEPOSITION WAS, "NO."

21            DO YOU SEE THAT?

22       A.   YEAH, I SEE THAT.

23       Q.   THANK YOU.

24       A.   I --

25       Q.   SO YOU DON'T HAVE ANY PERSONAL KNOWLEDGE, BASED ON YOUR



                            UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK
                  CROSS BY MR.Document
                               HOPKIN 1514 Filed 07/02/19 Page 226 of 2321337


 1       OWN WORK, ABOUT THE STRENGTH OF QUALCOMM'S PATENT PORTFOLIO

 2       RELATIVE TO OTHERS; CORRECT?

 3       A.   RELATIVE TO OTHERS, NO.     JUST I CAN ONLY SPEAK FROM OUR

 4       TECHNICAL CONTRIBUTIONS.

 5       Q.   SO IT'S FAIR TO -- IT'S FAIR TO SAY THAT ANY KNOWLEDGE YOU

 6       HAVE ABOUT THE STRENGTH OF QUALCOMM'S PATENT PORTFOLIO RELATIVE

 7       TO OTHERS IS SECOND HAND INFORMATION?

 8       A.   I DON'T ACTUALLY LOOK AT WHAT OTHERS ARE DOING.      I ONLY

 9       LOOK AT WHAT WE ARE DOING.

10       Q.   AND YOU DON'T HAVE ANY PERSONAL KNOWLEDGE ABOUT WHAT

11       PERCENTAGE OF QUALCOMM'S PATENTS ARE ESSENTIAL TO A STANDARD;

12       RIGHT?

13       A.   NOT FROM A PERCENTAGE STANDPOINT.

14       Q.   THANK YOU.

15       A.   YEAH.

16       Q.   AND YOU'RE NOT RESPONSIBLE FOR DETERMINING WHETHER A

17       PATENT IS ESSENTIAL FOR COMMERCIAL DEPLOYMENT; CORRECT?

18       A.   I'M NOT RESPONSIBLE FOR THE FINAL DECISION.      BUT I DO GET

19       TO HAVE A SAY IN TERMS OF THE TECHNOLOGY THAT WENT INTO THE

20       STANDARDS PROCESS.    SO THERE IS INPUT THAT I PROVIDE TO THE

21       LEGAL DEPARTMENT.    BUT THEY MAKE THE FINAL CALL.

22       Q.   AND I THINK EARLIER YOU TESTIFIED THAT YOU'RE A NAMED

23       INVENTOR ON OVER 400 PATENTS; CORRECT?

24       A.   CLOSE TO 400 BEFORE MARCH 2018, THAT'S CORRECT.

25       Q.   AND YOU DON'T KNOW WHETHER ANY OF THOSE PATENTS IS



                             UNITED STATES COURT REPORTERS
     CaseMALLADI
          5:17-cv-00220-LHK
                  REDIRECT BY Document 1514 Filed 07/02/19 Page 227 of 2321338
                              MS. SESSIONS


 1       ESSENTIAL TO A WIRELESS STANDARD; RIGHT?

 2       A.   I HAVE A FAIRLY GOOD UNDERSTANDING OF WHICH ONES ARE

 3       LIKELY ESSENTIAL OR NOT.       I DON'T HAVE THE FINAL SAY ON IT, BUT

 4       I HAVE A FAIRLY GOOD UNDERSTANDING OF THAT PART OF IT.

 5                   MR. HOPKIN:    OKAY.   THANK YOU.    NO FURTHER QUESTIONS.

 6                   THE COURT:    OKAY.    TIME IS 4:27.   IS THERE ANY

 7       REDIRECT?

 8                   MS. SESSIONS:    VERY BRIEFLY, YOUR HONOR.

 9                   THE COURT:    OKAY.    GO AHEAD SO THIS WITNESS DOESN'T

10       HAVE TO FLY BACK ON FRIDAY.

11                   MS. SESSIONS:    VERY.   I'M VERY MINDFUL OF THE TIME.

12                                 REDIRECT EXAMINATION

13       BY MS. SESSIONS:

14       Q.   DR. MALLADI, COULD YOU PLEASE TURN BACK TO PAGE 402 OF

15       YOUR DEPOSITION.

16       A.   YEAH.

17                   THE COURT:    IT'S 4:28.   GO AHEAD, PLEASE.

18       BY MS. SESSIONS:

19       Q.   AND YOU WERE ASKED A QUESTION ABOUT THE QUESTION THAT

20       APPEARS STARTING AT LINE 9 OF PAGE 402 OF YOUR DEPOSITION.

21       A.   YES.

22       Q.   ARE YOU THERE?

23       A.   YEAH.    YEAH.

24       Q.   OKAY.    COULD YOU PLEASE READ THE FULL ANSWER THAT YOU GAVE

25       TO THE QUESTION THAT COUNSEL FOR THE FTC ASKED YOU ABOUT?



                               UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1514 Filed 07/02/19 Page 228 of 2321339


 1       A.     THAT'S WHAT I WAS TRYING TO SAY.     I MEAN, I KNOW THE

 2       TECHNOLOGY THAT GOES INTO IT, SO IN THAT SENSE, DO I KNOW

 3       WHETHER ONE PATENT IS MORE VALUABLE THAN THE OTHER?       I KNOW

 4       FROM A TECHNOLOGY STANDPOINT WHICH ONE SEEMS LIKE A MORE

 5       VALUABLE IDEA BECAUSE IT'S CENTRAL TO THE WHOLE CONCEPT.         TO

 6       THAT EXTENT, YES.

 7              BUT THE FULL ANSWER, IF I READ IT OUT, "I KNOW IT IS IDEAL

 8       WITH THE TECHNOLOGY THAT GOES INTO THE PATENTS PER SE, BUT THAT

 9       IS A QUESTION THAT IS REALLY MEANT FOR SOMEONE FROM OUR LEGAL

10       DEPARTMENT TO ANSWER."

11                  MS. SESSIONS:    THANK YOU, DR. MALLADI.

12              NO FURTHER QUESTIONS.

13                  THE COURT:    OKAY.   THE TIME IS 4:29.

14              IS THIS WITNESS SUBJECT TO RECALL OR NOT?

15                  MS. SESSIONS:    NO, YOUR HONOR.

16                  THE COURT:    DO YOU AGREE?

17                  MR. HOPKIN:    NOT FROM US.

18                  THE COURT:    OKAY.   THEN YOU HAVE COMPLETED YOUR TRIAL

19       TESTIMONY, AND YOU'RE FREE TO LEAVE.       I THINK THE TIME IS TOO

20       LATE TO CALL A NEW WITNESS, SO LET'S GO AHEAD AND END FOR THE

21       DAY.    IT'S 4:29.

22              YOU'RE FREE TO STEP DOWN.

23              LET ME GIVE YOU YOUR TIME TOTALS.      WE'LL BE BACK IN

24      SESSION ON FRIDAY MORNING AT 9:00 A.M.

25              WHAT THIRD PARTY SEALING MOTIONS DO YOU ANTICIPATE, IF



                              UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1514 Filed 07/02/19 Page 229 of 2321340


 1      ANY?   OR ARE WE THROUGH THAT NIGHTMARE PROCESS AT THIS POINT?

 2      ANYONE --

 3                  MS. MILICI:    YOUR HONOR, THE FTC DOESN'T KNOW WHO

 4       QUALCOMM'S WITNESSES ARE, SO WE DON'T KNOW WHAT -- WE DON'T

 5       KNOW WHAT THIRD PARTY SEALING MOTIONS MIGHT BE COMING.

 6                  THE COURT:    OH, OKAY.   WHEN WILL YOU GET THE LIST OF

 7       THEIR WITNESSES?

 8                  MR. BYARS:    6:00 O'CLOCK TONIGHT IS WHEN WE DISCLOSE

 9       LIVE WITNESSES.

10                  THE COURT:    OKAY.

11                  MR. BYARS:    WE HAVE, HOWEVER, DISCLOSED A GOOD NUMBER

12       OF DEPOSITION VIDEOS.     WE'VE GIVEN NOTICE TO THIRD PARTIES.

13       YOUR HONOR HAS ALREADY DEALT WITH A LOT OF THE SEALING MOTIONS

14       WITH RESPECT TO THE DEPOSITIONS, SO THOSE WILL BE READY TO GO

15       IF WE NEED TO PLAY THOSE ON FRIDAY.

16                  THE COURT:    OKAY.   SO YOU DON'T ANTICIPATE ANYONE

17       ELSE OTHER THAN THOSE VIDEOS THAT ELICIT.      I CAN'T IMAGINE

18       THAT'S GOING TO BE FIVE AND A HALF HOURS WORTH.

19                  MR. BYARS:    WE ALSO HAVE LIVE WITNESSES WE'LL

20       DISCLOSE AT 6:00.    WE'LL THEN EXCHANGE THE EVIDENCE THAT WE'LL

21       USE WITH THOSE, AND WE'LL EVALUATE WHETHER THERE NEEDS TO BE

22       SEALING MOTIONS ON THAT.

23                  THE COURT:    YOU DON'T KNOW WHETHER THOSE ARE THIRD

24       PARTIES, OR YOU DON'T WANT TO COMMIT AN HOUR AND A HALF EARLY.

25                  MR. BYARS:    I DON'T BELIEVE IT'S THIRD PARTY -- IT'LL



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1514 Filed 07/02/19 Page 230 of 2321341


 1       BE QUALCOMM -- ONE-THIRD PARTY.      ONE THIRD PARTY.

 2                  THE COURT:   OKAY.    SO THERE MIGHT BE.   THERE MIGHT

 3       BE.

 4                  MR. BYARS:   MAYBE.

 5                  THE COURT:   OKAY.    WELL, IF YOU CAN LET EVERYONE KNOW

 6       THAT THEY HAVE TO, FOR THE THIRD PARTIES, THEY HAVE TO FILE

 7       THEIR SEALING MOTIONS BY 10:00 A.M. ON THURSDAY.

 8                  MR. BYARS:   OKAY.

 9                  THE COURT:   AND FOR THE PARTIES, IT'S 8:00 A.M. ON

10       THURSDAY FOR YOUR HIGH PRIORITY OBJECTIONS.        OKAY?

11                  MR. BYARS:   WE'LL DO THAT.

12                  THE COURT:   OKAY.    LET ME GIVE YOU YOUR TIME TOTALS.

13             (PAUSE IN PROCEEDINGS.)

14                  THE COURT:   OKAY.    SO FOR QUALCOMM TODAY IT WAS 2

15       HOURS AND 50 MINUTES.      YOUR OVERALL TOTAL, WITH THE 9 HOURS AND

16       22 MINUTES FROM YESTERDAY, SO THAT'S 12 HOURS AND 12 MINUTES

17       USED.

18             YOU HAVE 12 HOURS AND, WHAT, 48 MINUTES LEFT?

19                  MR. VAN NEST:    SOUNDS RIGHT, YOUR HONOR.

20                  THE COURT:   OKAY.    AND THEN FOR FTC, AS OF YESTERDAY

21       THEY HAD USED 17 HOURS AND 56 MINUTES, AND TODAY -- TODAY THEY

22       USED 2 HOURS -- TODAY IS JANUARY 15.      THEY USED 2 HOURS AND 37

23       MINUTES -- BLESS YOU -- WHICH IS 20 HOURS AND 33 MINUTES, I

24       BELIEVE.   I'LL JUST DOUBLE-CHECK THAT.

25             YOU HAVE LESS THAN 4 AND A HALF HOURS LEFT.



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1514 Filed 07/02/19 Page 231 of 2321342


 1             OKAY.   WHAT ELSE?    ANYTHING ELSE FOR TODAY?

 2             SO I WON'T NEED THE CHART.     I'LL JUST HAVE THE ONE HOUR OF

 3      CLOSING ARGUMENTS.    I'VE, YOU KNOW, BEEN REVIEWING AND

 4      RE-REVIEWING WHAT YOU'VE ALREADY FILED AND I THINK THAT'S -- I

 5      THINK IT'S SUFFICIENT, YOUR FINDINGS OF FACT AND CONCLUSIONS OF

 6      LAW.   IT PRETTY MUCH TRACKS A LOT OF -- IT PRETTY MUCH TRACKS

 7      ALL THE EVIDENCE THAT'S BEEN COMING IN, SO I THINK THAT WILL BE

 8      SUFFICIENT.

 9             OKAY.   WHAT ELSE?    ANYTHING ELSE FOR TODAY?

10                 MR. VAN NEST:     NOTHING QUALCOMM, YOUR HONOR.

11                 THE COURT:    OKAY.

12                 MS. MILICI:      NOTHING FOR THE FTC.

13                 THE COURT:    OKAY.   THEN THANK YOU.

14             DO I HAVE A CALENDAR IN HERE?     SO I WOULD RECOMMEND YOU

15      PLEASE REMOVE EVERYTHING TODAY.

16             THANK YOU.

17                 MR. VAN NEST:     THANK YOU, YOUR HONOR.

18                 MS. MILICI:      THANK YOU, YOUR HONOR.

19             (THE EVENING RECESS WAS TAKEN AT 4:34 P.M.)

20

21

22

23

24

25



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1514 Filed 07/02/19 Page 232 of 232


 1

 2

 3                           CERTIFICATE OF REPORTERS

 4

 5

 6

 7            WE, THE UNDERSIGNED OFFICIAL COURT REPORTERS OF THE

 8       UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

 9       CALIFORNIA, 280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO

10       HEREBY CERTIFY:

11            THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12       A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13       ABOVE-ENTITLED MATTER.

14

15
                                  ______________________________
16                                IRENE RODRIGUEZ, CSR, CRR
                                  CERTIFICATE NUMBER 8076
17

18
                                  _______________________________
19                                LEE-ANNE SHORTRIDGE, CSR, CRR
                                  CERTIFICATE NUMBER 9595
20

21                                DATED:   JANUARY 15, 2019

22

23

24

25



                           UNITED STATES COURT REPORTERS
